Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 1 of 190 PageID #: 674




                      EXHIBIT M
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 2 of 190 PageID #: 675




                                                                           EXECUTION VERSION



                                                      INDENTURE



                                                          between



                 THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3,
                                      as Issuer



                                                           and



                                   U.S. BANK NATIONAL ASSOCIATION,
                                            as Indenture Trustee



                                               Relating To:
                             The National Collegiate Student Loan Trust 2007-3



                                           Dated as of September 1, 2007




[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 3 of 190 PageID #: 676




               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3

Reconciliation and tie between Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act” or “TIA”) and this Indenture of Trust, dated as of September 1, 2007.

                    Trust Indenture Act Section                Indenture Section

                Section 310(a)(1)                                   6.11
                Section 310(a)(3)                                   6.10
                Section 310(b)                                      6.11
                Section 313(c)                                      3.24, 5.17(c)
                Section 314(c)                                      3.14
                Section 314(d)(1)                                   3.14
                Section 318                                        11.12



____________________

       NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of
the Indenture.

        Attention should also be directed to Section 318(c) of the Trust Indenture Act, which
provides that the provisions of Sections 310 to and including 317 of the Trust Indenture Act are a
part of and govern every qualified indenture, whether or not physically contained therein.




[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 4 of 190 PageID #: 677




                                                TABLE OF CONTENTS

                                                                                                                                   Page
                                                          ARTICLE I

                                                   Definitions and Usage
SECTION 1.01                 Definitions and Usage ..............................................................................1
                                                          ARTICLE II

                                                           The Notes
SECTION 2.01                 Form.........................................................................................................1
SECTION 2.02                 Execution, Authentication and Delivery....................................................1
SECTION 2.03                 Temporary Notes......................................................................................1
SECTION 2.04                 Registration; Registration of Transfer and Exchange ................................1
SECTION 2.05                 Mutilated, Destroyed, Lost or Stolen Notes...............................................1
SECTION 2.06                 Persons Deemed Owner............................................................................1
SECTION 2.07                 Payment of Principal and Interest; Defaulted Interest................................1
SECTION 2.08                 Cancellation .............................................................................................1
SECTION 2.09                 Release of Collateral.................................................................................1
SECTION 2.10                 Book-Entry Notes.....................................................................................1
SECTION 2.11                 Notices to Clearing Agency ......................................................................1
SECTION 2.12                 Definitive Notes .......................................................................................1
SECTION 2.13                 Tax Treatment ..........................................................................................1
                                                         ARTICLE III

                                                           Covenants
SECTION 3.01                 Payment to Noteholders............................................................................1
SECTION 3.02                 Maintenance of Office or Agency .............................................................1
SECTION 3.03                 Money for Payments To Be Held in Trust.................................................1
SECTION 3.04                 Existence ..................................................................................................1
SECTION 3.05                 Protection of Indenture Trust Estate..........................................................1
SECTION 3.06                 Opinions as to Indenture Trust Estate .......................................................1
SECTION 3.07                 Performance of Obligations; Servicing of Financed Student
                             Loans .......................................................................................................1
SECTION 3.08                 Negative Covenants..................................................................................1
SECTION 3.09                 Annual Statement as to Compliance..........................................................1
SECTION 3.10                 Issuer May Consolidate, etc., Only on Certain Terms ...............................1
SECTION 3.11                 Successor or Transferee ............................................................................1
SECTION 3.12                 No Other Business....................................................................................1
SECTION 3.13                 No Borrowing...........................................................................................1
SECTION 3.14                 Disposing of Financed Student Loans .......................................................1
SECTION 3.15                 Guarantees, Loans, Advances and Other Liabilities ..................................1
SECTION 3.16                 Capital Expenditures ................................................................................1

                                                                  i
[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 5 of 190 PageID #: 678




SECTION 3.17                 Restricted Payments .................................................................................1
SECTION 3.18                 Notice of Events of Default ......................................................................1
SECTION 3.19                 Further Instruments and Acts....................................................................1
SECTION 3.20                 Additional Covenants ...............................................................................1
SECTION 3.21                 Covenant Regarding Financed Student Loans ...........................................1
SECTION 3.22                 Additional Representations of the Issuer ...................................................1
SECTION 3.23                 Issuer Separateness Covenants..................................................................1
SECTION 3.24                 Reports by Issuer ......................................................................................1
                                                        ARTICLE IV

                                               Satisfaction and Discharge
SECTION 4.01                 Satisfaction and Discharge of Indenture....................................................1
SECTION 4.02                 Application of Trust Money......................................................................1
SECTION 4.03                 Repayment of Moneys Held by Paying Agent...........................................1
                                                          ARTICLE V

                                                           Remedies
SECTION 5.01                 Events of Default......................................................................................1
SECTION 5.02                 Acceleration of Maturity; Rescission and Annulment ...............................1
SECTION 5.03                 Collection of Indebtedness and Suits for Enforcement by
                             Indenture Trustee......................................................................................1
SECTION 5.04                 Remedies; Priorities..................................................................................1
SECTION 5.05                 Optional Preservation of the Financed Student Loans ...............................1
SECTION 5.06                 Limitation of Suits....................................................................................1
SECTION 5.07                 Unconditional Rights of Noteholders To Receive Principal
                             and Interest...............................................................................................1
SECTION 5.08                 Restoration of Rights and Remedies .........................................................1
SECTION 5.09                 Rights and Remedies Cumulative .............................................................1
SECTION 5.10                 Delay or Omission Not a Waiver ..............................................................1
SECTION 5.11                 Control by Controlling Party.....................................................................1
SECTION 5.12                 Waiver of Past Defaults ............................................................................1
SECTION 5.13                 Undertaking for Costs...............................................................................1
SECTION 5.14                 Waiver of Stay or Extension Laws............................................................1
SECTION 5.15                 Action on Notes........................................................................................1
SECTION 5.16                 Performance and Enforcement of Certain Obligations...............................1
SECTION 5.17                 Notice of Defaults ....................................................................................1
                                                        ARTICLE VI

                                                  The Indenture Trustee
SECTION 6.01                 Duties of Indenture Trustee ......................................................................1
SECTION 6.02                 Rights of Indenture Trustee ......................................................................1
SECTION 6.03                 Individual Rights of Indenture Trustee......................................................1
SECTION 6.04                 Indenture Trustee’s Disclaimer .................................................................1
SECTION 6.05                 Notice of Defaults ....................................................................................1

                                                                 ii
[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 6 of 190 PageID #: 679




SECTION 6.06                 Reports by Indenture Trustee to Noteholders ............................................1
SECTION 6.07                 Compensation and Indemnity ...................................................................1
SECTION 6.08                 Replacement of Indenture Trustee ............................................................1
SECTION 6.09                 Successor Indenture Trustee by Merger ....................................................1
SECTION 6.10                 Appointment of Co-Trustee or Separate Trustee .......................................1
SECTION 6.11                 Eligibility; Disqualification ......................................................................1
SECTION 6.12                 Basic Documents......................................................................................1

                                                       ARTICLE VII

                                            Noteholders’ Lists and Reports
SECTION 7.01                 Issuer To Furnish Indenture Trustee Names and Addresses
                             of Noteholders ..........................................................................................1
SECTION 7.02                 Preservation of Information; Communications to
                             Noteholders ..............................................................................................1
SECTION 7.03                 Reports by Issuer ......................................................................................1
                                                       ARTICLE VIII

                                      Accounts, Disbursements and Releases
SECTION 8.01                 Collection of Money.................................................................................1
SECTION 8.02                 Trust Accounts .........................................................................................1
SECTION 8.03                 General Provisions Regarding Accounts ...................................................1
SECTION 8.04                 Release of Indenture Trust Estate..............................................................1
SECTION 8.05                 Opinion of Counsel...................................................................................1
SECTION 8.06                 Cost of Issuance Account .........................................................................1
SECTION 8.07                 Application of Collections ........................................................................1
SECTION 8.08                 Reserve Account ......................................................................................1
SECTION 8.09                 Statements to Noteholders ........................................................................1
SECTION 8.10                 Advances..................................................................................................1
SECTION 8.11                 Future Distribution Account .....................................................................1
                                                        ARTICLE IX

                                                Supplemental Indentures
SECTION 9.01                 Supplemental Indentures Without Consent of Noteholders .......................1
SECTION 9.02                 Supplemental Indentures with Consent of Noteholders .............................1
SECTION 9.03                 Execution of Supplemental Indentures......................................................1
SECTION 9.04                 Effect of Supplemental Indenture .............................................................1
SECTION 9.05                 Reference in Notes to Supplemental Indentures ........................................1
SECTION 9.06                 Conformity With the Trust Indenture Act .................................................1
                                                          ARTICLE X

                                                Reporting Requirements
SECTION 10.01                Annual Statement as to Compliance..........................................................1

                                                                iii
[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 7 of 190 PageID #: 680




SECTION 10.02                Annual Independent Public Accountants’ Servicing Report ......................1
SECTION 10.03                Assessment of Compliance and Attestation Reports..................................1
                                                       ARTICLE X-A

                                             Provisions Related to Ambac
SECTION 10A.01               Fees; Reorganization ..............................................................................62
SECTION 10A.02               The Financial Guaranty Insurance Policy................................................62

                                                        ARTICLE XI

                                                        Miscellaneous
SECTION 11.01                Compliance Certificates and Opinions, etc................................................1
SECTION 11.02                Form of Documents Delivered to Indenture Trustee..................................1
SECTION 11.03                Acts of Noteholders..................................................................................1
SECTION 11.04                Notices, etc., to Indenture Trustee, Issuer, Ambac and
                             Rating Agencies .......................................................................................1
SECTION 11.05                Notices to Noteholders; Waiver ................................................................1
SECTION 11.06                Alternate Payment and Notice Provisions .................................................1
SECTION 11.07                Effect of Headings and Table of Contents.................................................1
SECTION 11.08                Successors and Assigns ............................................................................1
SECTION 11.09                Separability ..............................................................................................1
SECTION 11.10                Benefits of Indenture ................................................................................1
SECTION 11.11                Legal Holidays .........................................................................................1
SECTION 11.12                Governing Law.........................................................................................1
SECTION 11.13                Counterparts.............................................................................................1
SECTION 11.14                Recording of Indenture.............................................................................1
SECTION 11.15                Trust Obligations......................................................................................1
SECTION 11.16                No Petition ...............................................................................................1
SECTION 11.17                Inspection.................................................................................................1
SECTION 11.18                Third-Party Beneficiaries..........................................................................1




                                                                 iv
[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 8 of 190 PageID #: 681




APPENDIX A                    Definitions and Usage
APPENDIX B                    Provisions Relating to Notes Bearing Interest at an Auction Rate
APPENDIX C                    Notice of Payment Default
APPENDIX D                    Notice of Cure of Payment Default
APPENDIX E                    Notice of Event of Default
APPENDIX F                    Notice of Waiver/Cure of Event of Default
APPENDIX G                    Notice of Proposed Change in Auction Period
APPENDIX H                    Notice Regarding Establishment of Auction Period
APPENDIX I                    Notice of Change in Auction Date

SCHEDULE A                    Schedule of Financed Student Loans
SCHEDULE B                    List of TERI Guaranty Agreements
SCHEDULE C                    List of Student Loan Purchase Agreements

EXHIBIT A-1                   Form of Class A-1-L Note
EXHIBIT A-2                   Form of Class A-2-AR Note
EXHIBIT A-3                   Form of Class A-3-L Note
EXHIBIT A-4                   Form of Class A-3-AR Note
EXHIBIT A-5                   Form of Class A-IO Note
EXHIBIT B                     Relevant Servicing Criteria




                                                          v
[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 9 of 190 PageID #: 682




       INDENTURE dated as of September 1, 2007, between THE NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-3, a Delaware statutory trust (the “Issuer”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee and not in its individual
capacity (the “Indenture Trustee”).

                                                 W I T N E S S E T H:

        WHEREAS, the Issuer is duly created as a statutory trust under the laws of the State of
Delaware and by proper action has duly authorized the execution and delivery of this Indenture,
which Indenture provides for the issuance of student loan asset-backed notes to finance the
acquisition of certain student loans from The National Collegiate Funding LLC (the “Depositor”)
and the payment to holders of the Notes; and

        WHEREAS, this Indenture is subject to the provisions of the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act” or “TIA”), that are deemed to be incorporated into
this Indenture and shall, to the extent applicable, be governed by such provisions;

        NOW, THEREFORE, each party agrees as follows for the benefit of the other party and
for the equal and ratable benefit of the holders of the Issuer’s Class A-1-L Notes (the “Class A-1-
L Notes”), Class A-2-AR-1 Notes (the “Class A-2-AR-1 Notes”), Class A-2-AR-2 Notes (the
Class A-2-AR-2 Notes”), Class A-2-AR-3 Notes (the “Class A-2-AR-3 Notes”), Class A-2-AR-4
Notes (the “Class A-2-AR-4 Notes” and, together with the Class A-2-AR-1 Notes, the Class A-2-
AR-2 Notes and the Class A-2-AR-3 Notes, the “Class A-2-AR Notes”), Class A-3-L Notes (the
“Class A-3-L Notes”), Class A-3-AR-1 Notes (the “Class A-3-AR-1 Notes”), Class A-3-AR-2
Notes (the “Class A-3-AR-2 Notes”), Class A-3-AR-3 Notes (the “Class A-3-AR-3 Notes”),
Class A-3-AR-4 Notes (the “Class A-3-AR-4 Notes”), Class A-3-AR-5 Notes (the “Class A-3-
AR-5 Notes”), Class A-3-AR-6 Notes (the “Class A-3-AR-6 Notes”), Class A-3-AR-7 Notes (the
“Class A-3-AR-7 Notes” and, together with the Class A-3-AR-1 Notes, the Class A-3-AR-2
Notes, the Class A-3-AR-3 Notes, the Class A-3-AR-4 Notes, the Class A-3-AR-5 Notes and the
Class A-3-AR-6 Notes, the “Class A-3-AR Notes”), and Class A-IO Notes (the “Class A-IO
Notes”, and together with the Class A-1-L Notes, the Class A-2-AR Notes, the Class A-3-L
Notes and the Class A-3-AR Notes, the “Notes”):

                                                GRANTING CLAUSE

        The Issuer hereby Grants to the Indenture Trustee at the Closing Date with respect to the
Financed Student Loans, as trustee for the benefit of the holders of the Notes and Ambac as their
interests appear herein, all the Issuer’s right, title and interest in and to the following:

                (a)     the Financed Student Loans, and all obligations of the Obligors thereunder
         including all moneys paid thereunder on or after the Cutoff Date;

                (b)    all Servicing Agreements, the Deposit and Sale Agreement and all Student
         Loan Purchase Agreements, including the right of the Issuer to cause the Sellers to
         repurchase or the Servicers to purchase, Financed Student Loans from the Issuer under
         circumstances described therein;




[TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 10 of 190 PageID #: 683




                 (c)     each Guarantee Agreement, including the right of the Issuer to cause the
          Guarantee Agency to make Guarantee Payments in respect of the Financed Student
          Loans, the TERI Deposit and Security Agreement and the Issuer’s rights to the TERI
          Pledge Fund as the same relate to the Financed Student Loans and the proceeds thereof,
          and each of the other Basic Documents;

                 (d)    all funds on deposit from time to time in the Trust Accounts related to the
          Notes (and sub-accounts thereof), including the Reserve Account Initial Deposit; and

                  (e)    all present and future claims, demands, causes and chooses in action in
          respect of any or all of the foregoing and all payments on or under and all proceeds of
          every kind and nature whatsoever in respect of any or all of the foregoing, including all
          proceeds of the conversion, voluntary or involuntary, into cash or other liquid property,
          all cash proceeds, accounts, accounts receivable, notes, drafts, acceptances, chattel paper,
          checks, deposit accounts, insurance proceeds, condemnation awards, rights to payment of
          any and every kind and other forms of obligations and receivables, instruments and other
          property which at any time constitute all or part of or are included in the proceeds of any
          of the foregoing (collectively, “Collateral”).

         The foregoing Grant is made in trust to secure the payment of principal of and/or interest
 on, as applicable, and any other amounts owing in respect of, the Notes or to Ambac, equally and
 ratably, without prejudice, priority or distinction, except as otherwise provided for herein, and to
 secure compliance with the provisions of this Indenture, all as provided in this Indenture.

         The Indenture Trustee, as Indenture Trustee on behalf of the holders of the Notes and
 Ambac, acknowledges such Grant, accepts the trusts under this Indenture in accordance with the
 provisions of this Indenture and agrees to perform its duties required in this Indenture to the best
 of its ability to the end that the interests of the holders of the Notes and Ambac may be
 adequately and effectively protected.

                                                           ARTICLE I

                                                  Definitions and Usage

                SECTION 1.01         Definitions and Usage. Except as otherwise specified
 herein or as the context may otherwise require, capitalized terms used but not defined herein are
 defined in Appendix A and Appendix B hereto, which also contain rules as to usage that shall be
 applicable herein.

                                                           ARTICLE II

                                                           The Notes

                 SECTION 2.01            Form. The Notes, together with the Indenture Trustee’s
 certificate of authentication, shall be in substantially the forms set forth in Exhibits A-1 through
 A-5, with such appropriate insertions, omissions, substitutions and other variations as are
 required or permitted by this Indenture and may have such letters, numbers or other marks of
 identification and such legends or endorsements placed thereon as may, consistently herewith, be

                                                               2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 11 of 190 PageID #: 684




 determined by the officers executing the Notes, as evidenced by their execution of the Notes.
 Any portion of the text of any Note may be set forth on the reverse thereof, with an appropriate
 reference thereto on the face of the Note.

         The Definitive Notes shall be typewritten, printed, lithographed or engraved or produced
 by any combination of these methods (with or without steel engraved borders), all as determined
 by the officers executing such Notes, as evidenced by their execution of such Notes.

        Each Note shall be dated the date of its authentication. The terms of the Notes set forth
 in Exhibits A-1 through A-5, are part of the terms of this Indenture.

               SECTION 2.02           Execution, Authentication and Delivery. The Notes shall
 be executed on behalf of the Issuer by any of its Authorized Officers. The signature of any such
 Authorized Officer on the Notes may be manual or facsimile.

        Notes bearing the manual or facsimile signature of individuals who were at any time
 Authorized Officers of the Issuer shall bind the Issuer, notwithstanding that such individuals or
 any of them have ceased to hold such offices prior to the authentication and delivery of such
 Notes or did not hold such offices at the date of such Notes.

         The Indenture Trustee shall upon an Issuer Order authenticate and deliver Notes for
 original issue in (i) an aggregate principal amount of $150,000,000 with respect to the Class A-1-
 L Notes, $94,200,000 with respect to the Class A-2-AR-1 Notes, $94,200,000 with respect to the
 Class A-2-AR-2 Notes, $94,200,000 with respect to the Class A-2-AR-3 Notes, $31,400,000
 with respect to the Class A-2-AR-4 Notes, $550,000,000 with respect to the Class A-3-L Notes,
 $67,500,000 with respect to the Class A-3-AR-1 Notes, $67,500,000 with respect to the Class A-
 3-AR-2 Notes, $67,500,000 with respect to the Class A-3-AR-3 Notes, $67,500,000 with respect
 to the Class A-3-AR-4 Notes, $67,500,000 with respect to the Class A-3-AR-5 Notes,
 $67,500,000 with respect to the Class A-3-AR-6 Notes, $45,000,000 with respect to the Class A-
 3-AR-7 Notes, and (ii) an aggregate Notional Amount of $309,855,000 with respect to the Class
 A-IO Notes.

        Each Note shall be dated the date of its authentication. The Notes (other than the Auction
 Rate Notes) shall be issuable as registered Notes in minimum denominations (or in the case of
 the Class A-IO Notes, minimum Notional Amounts) of $100,000 and in integral multiples of
 $1,000 in excess thereof. The Auction Rate Notes shall be issuable as registered Notes in
 Authorized Denominations as defined in Appendix B.

        No Note shall be entitled to any benefit under this Indenture or be valid or obligatory for
 any purpose, unless there appears on such Note a certificate of authentication substantially in the
 form provided for herein executed by the Indenture Trustee by the manual signature of one of its
 authorized signatories, and such certificate upon any Note shall be conclusive evidence, and the
 only evidence, that such Note has been duly authenticated and delivered hereunder.

                SECTION 2.03         Temporary Notes. Pending the preparation of Definitive
 Notes, the Issuer may execute, and upon receipt of an Issuer Order the Indenture Trustee shall
 authenticate and deliver, temporary Notes which are printed, lithographed, typewritten,
 mimeographed or otherwise produced, of the tenor of the Definitive Notes in lieu of which they

                                                           3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 12 of 190 PageID #: 685




 are issued and with such variations not inconsistent with the terms of this Indenture as the
 officers executing such Notes may determine, as evidenced by their execution of such Notes.

        If temporary Notes are issued, the Issuer will cause Definitive Notes to be prepared
 without unreasonable delay. After the preparation of Definitive Notes, the temporary Notes shall
 be exchangeable for Definitive Notes upon surrender of the temporary Notes at the office or
 agency of the Issuer to be maintained as provided in Section 3.02, without charge to the holder of
 the Notes. Upon surrender for cancellation of any one or more temporary Notes, the Issuer shall
 execute and the Indenture Trustee shall authenticate and deliver in exchange therefor a like initial
 principal amount or initial Notional Amount, as applicable, of Definitive Notes of authorized
 denominations. Until so exchanged, the temporary Notes shall in all respects be entitled to the
 same benefits under this Indenture as Definitive Notes.

                 SECTION 2.04           Registration; Registration of Transfer and Exchange.
 (a) The Indenture Trustee shall cause to be kept a register (the “Note Register”) in which,
 subject to such reasonable regulations as it may prescribe, the Issuer shall provide for the
 registration of Notes and the registration of transfers and exchanges of Notes as herein provided.
 The Indenture Trustee shall be “Note Registrar” for the purpose of registering Notes and
 transfers of Notes as herein provided. Upon any resignation of any Note Registrar, the Issuer
 shall promptly appoint a successor.

                (b)     If a Person other than the Indenture Trustee is appointed by the Issuer as
 Note Registrar, the Issuer will give the Indenture Trustee prompt written notice of the
 appointment of such Note Registrar and of the location, and any change in the location, of the
 Note Register, and the Indenture Trustee shall have the right to inspect the Note Register at all
 reasonable times and to obtain copies thereof, and the Indenture Trustee shall have the right to
 rely upon a certificate executed on behalf of the Note Registrar by an Executive Officer thereof
 as to the names and addresses of the holders of the Notes and the principal amounts or Notional
 Amount, as applicable, and number of such Notes.

                (c)      Every Note presented or surrendered for registration of transfer or
 exchange shall be duly endorsed by, or be accompanied by a written instrument of transfer in
 form satisfactory to the Indenture Trustee duly executed by the holder of the Notes thereof or
 such holder’s attorney duly authorized in writing, with such signature guaranteed by an “eligible
 guarantor institution” meeting the requirements of the Note Registrar, which requirements
 include membership or participation in Securities Transfer Agent’s Medallion Program
 (“STAMP”) or such other “signature guarantee program” as may be determined by the Note
 Registrar in addition to, or in substitution for, STAMP, all in accordance with the Exchange Act.

                 (d)     No service charge shall be made to a holder of the Notes for any
 registration of transfer or exchange of Notes, but the Indenture Trustee may require payment of a
 sum sufficient to cover any tax or other governmental charge that may be imposed in connection
 with any registration of transfer or exchange of Notes, other than exchanges pursuant to
 Section 2.03 or 9.05 not involving any transfer.

                (e)    On the Closing Date, the Issuer will execute and the Indenture Trustee
 will, upon Issuer Order, authenticate one or more Global Notes in an aggregate principal amount


                                                           4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 13 of 190 PageID #: 686




 (or, in the case of the Class A-IO Notes, an aggregate Notional Amount) that shall equal the
 applicable Original Principal Balance for each Class of Notes.

         The Global Notes, pursuant to the Depository’s instructions, shall be delivered by the
 Administrator on behalf of the Depository to and deposited with the DTC Custodian, and shall be
 registered in the name of Cede & Co. and shall bear a legend substantially to the following
 effect:

                    “Unless this Note is presented by an authorized representative of
                    The Depository Trust Company, a New York corporation
                    (“DTC”), to the Issuer or its agent for registration of transfer,
                    exchange or payment, and any Note issued is registered in the
                    name of Cede & Co. or in such other name as is requested by an
                    authorized representative of DTC (and any payment is made to
                    Cede & Co. or to such other entity as is requested by an authorized
                    representative of DTC), ANY TRANSFER, PLEDGE OR OTHER
                    USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
                    PERSON IS WRONGFUL inasmuch as the registered owner
                    hereof, Cede & Co., has an interest herein.”

         The Global Notes may be deposited with such other Depository as the Administrator
 may from time to time designate, and shall bear such legend as may be appropriate; provided that
 such successor Depository maintains a book-entry system that qualifies to be treated as
 “registered form” under Section 163(f) of the Code.

        The Issuer and the Indenture Trustee are hereby authorized to execute and deliver a Note
 Depository Agreement with the Depository relating to the Global Notes.

                 (f)    With respect to Notes registered in the Note Register in the name of Cede
 & Co., as nominee of the Depository, the Administrator, the Back-Up Administrator, the Owner
 Trustee and the Indenture Trustee shall have no responsibility or obligation to Participants or
 Indirect Participants or Beneficial Owners for which the Depository holds Notes from time to
 time as a Depository. Without limiting the immediately preceding sentence, the Administrator,
 the Back-Up Administrator, the Owner Trustee and the Indenture Trustee shall have no
 responsibility or obligation with respect to (a) the accuracy of the records of the Depository,
 Cede & Co., or any Participant or Indirect Participant or Beneficial Owners with respect to the
 ownership interest in the Notes, (b) the delivery to any Participant or Indirect Participant or any
 other Person, other than a registered Noteholder, (c) the payment to any Participant or Indirect
 Participant or any other Person, other than a registered Noteholder as shown in the Note
 Register, of any amount with respect to any distribution of principal or interest on the Notes or
 (d) the making of book-entry transfers among Participants of the Depository with respect to
 Notes registered in the Note Register in the name of the nominee of the Depository. No Person
 other than a registered Noteholder as shown in the Note Register shall receive a Note evidencing
 such Note.

                 (g)     Upon delivery by the Depository to the Indenture Trustee of written notice
 to the effect that the Depository has determined to substitute a new nominee in place of Cede &


                                                           5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 14 of 190 PageID #: 687




 Co., and subject to the provisions hereof with respect to the payment of distributions by the
 mailing of checks or drafts to the registered Noteholder appearing as registered owners in the
 Note Register on a Record Date, the name “Cede & Co.” in this Indenture shall refer to such new
 nominee of the Depository.

         Subject to the preceding paragraphs, upon surrender for registration of transfer of any
 Note at the office of the Note Registrar and, upon satisfaction of the conditions set forth below,
 the Issuer shall execute in the name of the designated transferee or transferees, a new Note of the
 same principal balance or Notional Amount and dated the date of authentication by the Indenture
 Trustee. The Note Registrar shall notify the Administrator and the Indenture Trustee of any such
 transfer.

         No Note may be acquired directly or indirectly by a fiduciary of, on behalf of, or with
 “Plan Assets” (within the meaning of Section 2510.3-101 of the U.S. Department of Labor
 regulations (the “Plan Asset Regulation”)) of, an “employee benefit plan” as defined in Section
 3(3) of ERISA, a “plan” within the meaning of Section 4975 of the Code or any other entity
 whose underlying assets include Plan Assets by reason of any plan’s investment in the entity,
 which is subject to Title I of ERISA or Section 4975 of the Code (a “Plan”), unless (i) such Note
 is rated investment grade or better as of the date of purchase, (ii) the transferee of the Note
 believes that the Note is properly treated as indebtedness without substantial equity features for
 purposes of the Plan Asset Regulation and agrees to so treat such Note and (iii) the acquisition
 and holding of the Note will not result in a violation of the prohibited transaction rules of ERISA
 or Section 4975 of the Code. Any transferee of a Note shall be deemed to have represented that
 such transferee is acquiring a Note in conformance with the requirements of the preceding
 sentence.

        The Indenture Trustee shall have no obligation or duty to monitor, determine or inquire
 as to compliance with any restrictions on transfer imposed under this Indenture or under
 applicable law with respect to any transfer of any interest in any Note (including any transfers
 between or among Participants, members or Beneficial Owners in any Note) other than to require
 delivery of such certificates and other documentation or evidence as are expressly required by,
 and to do so if and when expressly required by, the terms of this Indenture, and to examine the
 same to determine substantial compliance as to form with the express requirements hereof.

                 SECTION 2.05           Mutilated, Destroyed, Lost or Stolen Notes. If (i) any
 mutilated Note is surrendered to the Indenture Trustee, or the Indenture Trustee receives
 evidence to its satisfaction of the destruction, loss or theft of any Note, and (ii) there is delivered
 to the Indenture Trustee such security or indemnity as may be required by it to hold the Issuer
 and the Indenture Trustee harmless, then, in the absence of notice to the Issuer, the Note
 Registrar or the Indenture Trustee that such Note has been acquired by a bona fide purchaser,
 and provided that the requirements of Section 8-405 of the UCC are met, the Issuer shall execute
 and upon its request the Indenture Trustee shall authenticate and deliver, in exchange for or in
 lieu of any such mutilated, destroyed, lost or stolen Note, a replacement Note; provided,
 however, that if any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
 become or within 15 days shall be due and payable instead of issuing a replacement Note, the
 Issuer may pay such destroyed, lost or stolen Note when so due or payable without surrender
 thereof. If, after the delivery of such replacement Note or payment of a destroyed, lost or stolen

                                                           6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 15 of 190 PageID #: 688




 Note pursuant to the proviso to the preceding sentence, a bona fide purchaser of the original Note
 in lieu of which such replacement Note was issued presents for payment such original Note, the
 Issuer and the Indenture Trustee shall be entitled to recover such replacement Note (or such
 payment) from the Person to whom it was delivered or any Person taking such replacement Note
 from such Person to whom such replacement Note was delivered or any assignee of such Person,
 except a bona fide purchaser, and shall be entitled to recover upon the security or indemnity
 provided therefor to the extent of any loss, damage, cost or expense incurred by the Issuer or the
 Indenture Trustee in connection therewith.

         Upon the issuance of any replacement Note under this Section, the Issuer may require the
 payment by the holder of the Notes thereof of a sum sufficient to cover any tax or other
 governmental charge that may be imposed in relation thereto and any other reasonable expenses
 (including the fees and expenses of the Indenture Trustee) connected therewith.

         Every replacement Note issued pursuant to this Section in replacement of any mutilated,
 destroyed, lost or stolen Note shall constitute an original additional contractual obligation of the
 Issuer, whether or not the mutilated, destroyed, lost or stolen Note shall be at any time
 enforceable by anyone, and shall be entitled to all the benefits of this Indenture equally and
 proportionately with any and all other Notes duly issued hereunder.

          The provisions of this Section are exclusive and shall preclude (to the extent lawful) all
 other rights and remedies with respect to the replacement or payment of mutilated, destroyed,
 lost or stolen Notes.

                 SECTION 2.06           Persons Deemed Owner. Prior to due presentment for
 registration of transfer of any Note, the Issuer, the Indenture Trustee and any agent of the Issuer
 or the Indenture Trustee may treat the Person in whose name any Note is registered (as of the day
 of determination) as the owner of such Note for the purpose of receiving payments of principal
 of (with respect to each Class of Notes other than the Class A-IO Notes) and interest on such
 Note and for all other purposes whatsoever, whether or not such Note be overdue, and neither the
 Issuer or the Indenture Trustee nor any agent of the Issuer or the Indenture Trustee shall be
 affected by notice to the contrary.

                SECTION 2.07           Payment of Principal and Interest; Defaulted Interest.
 (a) Each Class of Notes shall accrue interest as provided in the applicable form of such Class set
 forth in Exhibits A-1 through A-5 respectively, and such interest accrued on each Class of Notes
 shall be payable on each applicable Distribution Date as specified therein and in the order set
 forth in Section 8.02 hereof, subject to Section 3.01. Interest shall accrue on each Class of
 Auction Rate Notes as described in Appendix B hereto. Any installment of interest or principal,
 if any, with respect to each Class of Notes payable on any applicable Note which is punctually
 paid or duly provided for by the Issuer on the applicable Distribution Date shall be paid to the
 Person in whose name such Note (or one or more Predecessor Notes) is registered on the Record
 Date by check mailed first-class, postage prepaid to such Person’s address as it appears on the
 Note Register on such Record Date, except that, unless Definitive Notes have been issued
 pursuant to Section 2.12, with respect to Notes registered on the Record Date in the name of the
 nominee of the Clearing Agency (initially, such nominee to be Cede & Co.), payment will be
 made by wire transfer in immediately available funds to the account designated by such nominee


                                                           7
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 16 of 190 PageID #: 689




 and except for the final installment of principal payable with respect to such Note on a
 Distribution Date or on the applicable Note Final Maturity Date which shall be payable as
 provided below. The funds represented by any such checks returned undelivered shall be held in
 accordance with Section 3.03.

                (b)      The principal of each Note (other than the Class A-IO Notes) shall be
 payable in installments on each Distribution Date as provided in the applicable form of Note set
 forth in Exhibits A-1 through A-5, respectively, to the extent the amount of funds required and
 available to be distributed in respect of principal on such Class of Notes pursuant to the terms of
 this Indenture; provided, however, the entire unpaid principal amount of each Class of Notes,
 other than the Class A-IO Notes, shall be due and payable on its respective Final Maturity Date.
 Notwithstanding the foregoing, the entire unpaid principal amount of the Notes, other than the
 Class A-IO Notes, shall be due and payable, if not previously paid, on the date on which an
 Event of Default shall have occurred and is continuing, if the Indenture Trustee or the
 Controlling Party has declared the Notes to be immediately due and payable in the manner
 provided in Section 5.02. All principal payments on each Class of Class A Notes, other than the
 Class A-IO Notes and unless otherwise provided herein, shall be made sequentially in ascending
 numerical order until each Class is paid in full, as further described herein. All principal
 payments on each Class of Auction Rate Notes shall be made as described in Appendix B hereto.
 The Indenture Trustee shall notify the Person in whose name a Note is registered at the close of
 business on the Record Date preceding the Distribution Date on which the Issuer expects that the
 final installment of principal of and interest on any Class of Notes, other than the Class A-IO
 Notes, will be paid. Such notice shall be mailed or transmitted by facsimile prior to such final
 Distribution Date and shall specify that such final installment will be payable only upon
 presentation and surrender of such Note and shall specify the place where such Note may be
 presented and surrendered for payment of such installment.

                (c)     If the Issuer defaults in a payment of interest on any Class of the Notes,
 the Issuer shall pay defaulted interest (plus interest on such defaulted interest to the extent
 lawful) at the applicable Note Interest Rate in any lawful manner. The Issuer shall pay such
 defaulted interest to the persons who are holders of such Class or Classes of Notes on a
 subsequent special record date, which date shall be at least three Business Days prior to the
 payment date. The Issuer shall fix or cause to be fixed any such special record date and payment
 date, and, at least 15 days before any such special record date, the Issuer shall mail to each
 holder of the affected Class or Classes of Notes and the Indenture Trustee a notice that states the
 special record date, the payment date and the amount of defaulted interest to be paid.

                 SECTION 2.08           Cancellation.      All Notes surrendered for payment,
 registration of transfer or exchange shall, if surrendered to any Person other than the Indenture
 Trustee, be delivered to the Indenture Trustee and shall be promptly cancelled by the Indenture
 Trustee. The Issuer may at any time deliver to the Indenture Trustee for cancellation any Notes
 previously authenticated and delivered hereunder which the Issuer may have acquired in any
 manner whatsoever, and all Notes so delivered shall be promptly cancelled by the Indenture
 Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes cancelled as
 provided in this Section, except as expressly permitted by this Indenture. All cancelled Notes
 may be held or disposed of by the Indenture Trustee in accordance with its standard retention or
 disposal policy as in effect at the time, unless the Issuer shall direct by an Issuer Order that they

                                                           8
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 17 of 190 PageID #: 690




 be returned to it and so long as such Issuer Order is timely and the Notes have not been
 previously disposed of by the Indenture Trustee.

               SECTION 2.09           Release of Collateral. Subject to Section 11.01 and the
 terms of the Basic Documents, the Indenture Trustee shall release property from the lien of this
 Indenture only upon receipt of an Issuer Request accompanied by an Officers’ Certificate of the
 Issuer.

                SECTION 2.10          Book-Entry Notes. The Notes, upon original issuance, will
 be issued in the form of typewritten Notes representing the Book-Entry Notes, to be delivered to
 The Depository Trust Company, the initial Clearing Agency, by, or on behalf of, the Issuer.
 Such Notes shall initially be registered on the Note Register in the name of Cede & Co., the
 nominee of the initial Clearing Agency, and no Note Owner will receive a Definitive Note (as
 defined below) representing such Note Owner’s interest in such Note, except as provided in
 Section 2.12. Unless and until definitive, fully registered Notes (the “Definitive Notes”) have
 been issued to Note Owners pursuant to Section 2.12:

                              (i)       the provisions of this Section shall be in full force and effect;

                        (ii)   the Note Registrar and the Indenture Trustee may deal with the
          Clearing Agency for all purposes (including the payment of principal of and interest and
          other amounts on the Notes) as the authorized representative of the Note Owners;

                         (iii)   to the extent that the provisions of this Section conflict with any
          other provisions of this Indenture, the provisions of this Section shall control;

                         (iv)   the rights of Note Owners shall be exercised only through the
          Clearing Agency and shall be limited to those established by law and agreements
          between such Note Owners and the Clearing Agency and/or the Clearing Agency
          Participants pursuant to the Note Depository Agreements. Unless and until Definitive
          Notes are issued pursuant to Section 2.12, the initial Clearing Agency will make book-
          entry transfers among the Clearing Agency Participants and receive and transmit
          payments of principal of and interest and other amounts on the Notes to such Clearing
          Agency Participants; and

                         (v)     whenever this Indenture requires or permits actions to be taken
          based upon instructions or directions of the holders of the Notes evidencing a specified
          percentage of the Outstanding Amount of the Notes, the Clearing Agency shall be
          deemed to represent such percentage only to the extent that it has received instructions to
          such effect from Note Owners and/or Clearing Agency Participants owning or
          representing, respectively, such required percentage of the beneficial interest in the Notes
          and has delivered such instructions to the Indenture Trustee.

                SECTION 2.11           Notices to Clearing Agency. Whenever a notice or other
 communication to the holders of the Notes is required under this Indenture, unless and until
 Definitive Notes shall have been issued to Note Owners pursuant to Section 2.12, the Indenture
 Trustee shall give all such notices and communications specified herein to be given to the
 holders of the Notes to the Clearing Agency.

                                                           9
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 18 of 190 PageID #: 691




                 SECTION 2.12           Definitive Notes. If (i) the Administrator advises the
 Indenture Trustee in writing that the Clearing Agency is no longer willing or able to properly
 discharge its responsibilities with respect to the Notes, and the Administrator is unable to locate a
 qualified successor, (ii) circumstances change so that the book-entry system through the Clearing
 Agency is less advantageous due to economic or administrative burden or the use of the book-
 entry system becomes unlawful with respect to the Notes or the Issuer notifies the Indenture
 Trustee in writing that because of the change in circumstances the Issuer is terminating the book-
 entry system with respect to the Notes or (iii) after the occurrence of an Event of Default, the
 Controlling Party advises the Clearing Agency (which shall then notify the Indenture Trustee) in
 writing that the continuation of a book-entry system through the Clearing Agency is no longer in
 the best interests of the Note Owners, then the Indenture Trustee will cause the Clearing Agency
 to notify all Note Owners, through the Clearing Agency, of the occurrence of any such event and
 of the availability of Definitive Notes to Note Owners requesting the same. Upon surrender to
 the Indenture Trustee of the typewritten Notes representing the Book-Entry Notes by the
 Clearing Agency, accompanied by registration instructions, the Issuer shall execute and the
 Indenture Trustee shall authenticate the Definitive Notes in accordance with the instructions of
 the Clearing Agency. None of the Issuer, the Note Registrar or the Indenture Trustee shall be
 liable for any delay in delivery of such instructions and may conclusively rely on, and shall be
 protected in relying on, such instructions. Upon the issuance of Definitive Notes, the Indenture
 Trustee shall recognize the holders of the Definitive Notes as the Noteholders for such Class of
 Notes.

                 SECTION 2.13           Tax Treatment. The Issuer has entered into this Indenture,
 and the Notes will be issued, with the intention that, for federal, state and local income, business
 and franchise tax purposes, the Notes will qualify as indebtedness of the Issuer. The Issuer, by
 entering into this Indenture, and each Noteholder, by its acceptance of its Note, agree to treat the
 Notes for federal, state and local income, business and franchise tax purposes as indebtedness of
 the Issuer.

                                                       ARTICLE III

                                                           Covenants

                 SECTION 3.01           Payment to Noteholders. The Issuer will duly and
 punctually pay the principal of and interest owing on each Class of Notes (and in the case of
 Class A-IO Notes, interest and Prepayment Penalties) pursuant to the terms of this Indenture.
 Without limiting the foregoing, subject to Section 8.02, the Issuer will cause to be distributed to
 the holders of each Class of Notes that portion of the amounts on deposit in the Trust Accounts
 on a Distribution Date, to which the holders of each Class of Notes are entitled to receive
 pursuant to the terms of this Indenture. Amounts properly withheld under the Code by any
 Person from a payment to any holder of the Notes of interest on and/or principal of shall be
 considered as having been paid by the Issuer to such holder of the applicable Notes for all
 purposes of this Indenture. The Notes will be non-recourse obligations of the Issuer and shall be
 limited in right of payment to amounts available from the Indenture Trust Estate as provided in
 this Indenture and the Issuer shall not be otherwise liable on the Notes.




                                                              10
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 19 of 190 PageID #: 692




                  SECTION 3.02          Maintenance of Office or Agency. The Issuer will maintain
 in the Borough of Manhattan, The City of New York, an office or agency where Notes may be
 surrendered for registration of transfer or exchange. The Issuer hereby initially designates U.S.
 Bank National Association, U.S. Bank Trust New York, 100 Wall Street, Suite 1600, New York,
 New York 10005 to serve as its agent for the foregoing purposes. The Issuer will give prompt
 written notice to the Indenture Trustee of the location, and of any change in the location, of any
 such office or agency. If at any time the Issuer shall fail to maintain any such office or agency or
 shall fail to furnish the Indenture Trustee with the address thereof, such surrenders may be made
 or served at the Corporate Trust Office of the Indenture Trustee, and the Issuer hereby appoints
 the Indenture Trustee as its agent to receive all such surrenders in respect of the Notes.

                SECTION 3.03         Money for Payments To Be Held in Trust. As provided in
 Section 8.02, all payments of amounts due and payable with respect to any Notes, that are to be
 made from amounts distributed from the Collection Account or any other Trust Account
 pursuant to Section 8.02 shall be made on behalf of the Issuer by the Indenture Trustee or by
 another Paying Agent, and no amounts so distributed from the Collection Account for payments
 of Notes shall be paid over to the Issuer except as provided in this Section. The Indenture
 Trustee is hereby appointed as the initial “Paying Agent” hereunder and the Indenture Trustee
 hereby accepts such appointment.

         On or before the Business Day next preceding each Distribution Date, the Issuer shall
 distribute or cause to be distributed to the Indenture Trustee (or any other Paying Agent) an
 aggregate sum sufficient to pay the amounts then becoming due under each Class of the Notes,
 such sum to be held in trust for the benefit of the Persons entitled thereto and (unless the Paying
 Agent is the Indenture Trustee) shall promptly notify the Indenture Trustee of its action or failure
 so to act.

         The Issuer will cause each Paying Agent other than the Indenture Trustee to execute and
 deliver to the Indenture Trustee an instrument in which such Paying Agent shall agree with the
 Indenture Trustee (and if the Indenture Trustee acts as Paying Agent, it hereby so agrees),
 subject to the provisions of this Section, that such Paying Agent will:

                         (i)     hold all sums held by it for the payment of amounts due with
          respect to each Class of the Notes in trust for the benefit of the Persons entitled thereto
          until such sums shall be paid to such Persons or otherwise disposed of as herein provided
          and pay such sums to such Persons as herein provided;

                         (ii)    give the Indenture Trustee notice of any default by the Issuer of
          which it has actual knowledge (or any other obligor upon the Notes) in the making of any
          payment required to be made with respect to any Class of Notes;

                          (iii)   at any time during the continuance of any such default, upon the
          written request of the Indenture Trustee, forthwith pay to the Indenture Trustee all sums
          so held in trust by such Paying Agent;

                        (iv)     immediately resign as a Paying Agent and forthwith pay to the
          Indenture Trustee all sums held by it in trust for the payment of each applicable Class of


                                                           11
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 20 of 190 PageID #: 693




          Notes if at any time it ceases to meet the standards required to be met by a Paying Agent
          at the time of its appointment; and

                         (v)   comply with all requirements of the Code with respect to the
          withholding from any payments made by it on any Class of the Notes of any applicable
          withholding taxes imposed thereon and with respect to any applicable reporting
          requirements in connection therewith.

         The Administrator may at any time, for the purpose of obtaining the satisfaction and
 discharge of this Indenture or for any other purpose, by written order direct any Paying Agent to
 pay to the Indenture Trustee all sums held in trust by such Paying Agent, such sums to be held by
 the Indenture Trustee upon the same trusts as those upon which the sums were held by such
 Paying Agent; and upon such payment by any Paying Agent to the Indenture Trustee, such
 Paying Agent shall be released from all further liability with respect to such money.

          Subject to applicable laws with respect to escheat of funds, any money held by the
 Indenture Trustee or any Paying Agent in trust for the payment of any amount due with respect
 to any Note and remaining unclaimed for two years after such amount has become due and
 payable shall be discharged from such trust and be paid to the Issuer on Issuer Request; and the
 holder of such Notes thereof shall thereafter, as an unsecured general creditor, look only to the
 Issuer for payment thereof (but only to the extent of the amounts so paid to the Issuer), and all
 liability of the Indenture Trustee or such Paying Agent with respect to such trust money shall
 thereupon cease; provided, however, that the Indenture Trustee or such Paying Agent, before
 being required to make any such repayment, shall at the expense and direction of the Issuer cause
 to be published once, in a newspaper published in the English language, customarily published
 on each Business Day and of general circulation in The City of New York, notice that such
 money remains unclaimed and that, after a date specified therein, which shall not be less than 30
 days from the date of such publication, any unclaimed balance of such money then remaining
 will be repaid to the Issuer.

                SECTION 3.04            Existence. The Issuer will keep in full effect its existence,
 rights and franchises as a trust under the laws of the State of Delaware (unless it becomes, or any
 successor Issuer hereunder is or becomes, organized under the laws of any other State or of the
 United States of America, in which case the Issuer will keep in full effect its existence, rights and
 franchises under the laws of such other jurisdiction) and will obtain and preserve its qualification
 to do business in each jurisdiction in which such qualification is or shall be necessary to protect
 the validity and enforceability of this Indenture, the Notes, the Collateral and each other
 instrument or agreement included in the Indenture Trust Estate.

                SECTION 3.05           Protection of Indenture Trust Estate. The Issuer will from
 time to time execute and deliver all such supplements and amendments hereto and all such
 financing statements, continuation statements, instruments of further assurance and other
 instruments, and will take such other action necessary or advisable to:

                          (i)     maintain or preserve the lien and security interest (and the priority
          thereof) of this Indenture or carry out more effectively the purposes hereof;



                                                           12
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 21 of 190 PageID #: 694




                         (ii)    perfect, publish notice of or protect the validity of any Grant made
          or to be made by this Indenture;

                              (iii)     enforce any of the Collateral; or

                          (iv)   preserve and defend title to the Indenture Trust Estate and the
          rights of the Indenture Trustee, and the holders of the Notes and Ambac in such Indenture
          Trust Estate against the claims of all persons and parties.

        The Issuer hereby designates the Indenture Trustee its agent and attorney-in-fact to
 execute any financing statement, continuation statement or other instrument required to be
 executed pursuant to this Section.

                 SECTION 3.06            Opinions as to Indenture Trust Estate. (a) On the Closing
 Date, the Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either stating that,
 in the opinion of such counsel, such action has been taken with respect to the recording and filing
 of this Indenture, any indentures supplemental hereto, and any other requisite documents, and
 with respect to the execution and filing of any financing statements and continuation statements,
 as are necessary to perfect and make effective the lien and security interest of this Indenture and
 reciting the details of such action, or stating that, in the opinion of such counsel, no such action is
 necessary to make such lien and security interest effective.

                  (b)    On or before April 30 in each calendar year, beginning in 2008, the Issuer
 shall furnish to the Indenture Trustee an Opinion of Counsel either stating that, in the opinion of
 such counsel, such action has been taken with respect to the recording, filing, re-recording and
 refiling of this Indenture, any indentures supplemental hereto and any other requisite documents
 and with respect to the execution and filing of any financing statements and continuation
 statements as is necessary to maintain the lien and security interest created by this Indenture and
 reciting the details of such action or stating that in the opinion of such counsel no such action is
 necessary to maintain such lien and security interest. Such Opinion of Counsel shall also
 describe the recording, filing, re-recording and refiling of this Indenture, any indentures
 supplemental hereto and any other requisite documents and the execution and filing of any
 financing statements and continuation statements that will, in the opinion of such counsel, be
 required to maintain the lien and security interest of this Indenture until April 30 in the following
 calendar year.

                SECTION 3.07            Performance of Obligations; Servicing of Financed Student
 Loans. (a) The Issuer will not take any action and will use its best efforts not to permit any
 action to be taken by others that would release any Person from any of such Person’s material
 covenants or obligations under any instrument or agreement included in the Indenture Trust
 Estate or that would result in the amendment, hypothecation, subordination, termination or
 discharge of, or impair the validity or effectiveness of, any such instrument or agreement, except
 as expressly provided in this Indenture or the other Basic Documents.

                (b)     Although the Issuer will contract with other Persons to assist it in
 performing its duties under this Indenture, any performance of such duties by a Person identified
 to the Indenture Trustee in an Officers’ Certificate of the Issuer shall be deemed to be action


                                                           13
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 22 of 190 PageID #: 695




 taken by the Issuer. Initially, the Issuer has contracted with the Servicers and the Administrator
 to assist the Issuer in performing its duties under this Indenture.

                (c)    The Issuer will enforce all of its rights under this Indenture and the Basic
 Documents, including, without limitation, enforcing the covenants and agreements of the
 Depositor in the Deposit and Sale Agreement (including covenants to the effect that the
 Depositor will enforce covenants against the Sellers under the Student Loan Purchase
 Agreements), and will punctually perform and observe all of its obligations and agreements
 contained in this Indenture, the other Basic Documents and in the instruments and agreements
 included in the Indenture Trust Estate, including filing or causing to be filed all UCC financing
 statements and continuation statements required to be filed by the terms of this Indenture in
 accordance with and within the time periods provided for herein and therein. Except as
 otherwise expressly provided therein, the Issuer shall not waive, amend, modify, supplement or
 terminate any Basic Document or any provision thereof without the consent of the Indenture
 Trustee and the Controlling Party.

                 (d)     If the Issuer shall have knowledge of the occurrence of a Servicer Default,
 an Administrator Default or a Back-up Administrator Default, the Issuer shall promptly notify
 the Indenture Trustee, Ambac (provided that Ambac is then the Controlling Party) and the Rating
 Agencies thereof, and shall specify in such notice the action, if any, the Issuer is taking with
 respect to such default. If a Servicer Default shall arise from the failure of a Servicer to perform
 any of its duties or obligations under the Servicing Agreement, or an Administrator Default shall
 arise from the failure of the Administrator to perform any of its duties or obligations under the
 Administration Agreement, or a Back-up Administrator Default shall arise from the failure of the
 Back-up Administrator to perform any of its duties or obligations under the Back-up
 Administration Agreement, as the case may be, with respect to the Financed Student Loans, the
 Issuer shall take all reasonable steps available to it to enforce its rights under the Basic
 Documents in respect of such failure.

                (e)    Upon any partial or complete termination of a Servicer’s rights and
 powers pursuant to a Servicing Agreement, or any termination of the Administrator’s rights and
 powers pursuant to the Administration Agreement, or any termination of the Back-up
 Administrator’s rights and powers pursuant to the Back-up Administration Agreement, as the
 case may be, the Issuer shall promptly notify the Indenture Trustee, Ambac (provided that
 Ambac is then the Controlling Party) and the Rating Agencies. As soon as a successor Servicer,
 a successor Administrator, or a successor Back-up Administrator is appointed, the Issuer shall
 notify the Indenture Trustee, Ambac (provided that Ambac is then the Controlling Party) and the
 Rating Agencies of such appointment, specifying in such notice the name and address of such
 Successor Servicer, such Successor Administrator or such Back-up Administrator.

                (f)     Without derogating from the absolute nature of the assignment granted to
 the Indenture Trustee under this Indenture or the rights of the Indenture Trustee hereunder, the
 Issuer agrees that it will not, without the prior written consent of the Indenture Trustee and the
 Controlling Party, amend, modify, waive, supplement, terminate or surrender, or agree to any
 amendment, modification, supplement, termination, waiver or surrender of, the terms of any
 Collateral or the Basic Documents, except to the extent otherwise provided therein, or waive
 timely performance or observance by a Servicer, the Administrator, the Back-up Administrator,

                                                           14
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 23 of 190 PageID #: 696




 the Depositor, the Issuer or the Owner Trustee under the Basic Documents; provided, however,
 that no such amendment shall (i) increase or reduce in any manner the amount of, or accelerate
 or delay the timing of, collections of payments with respect to the Financed Student Loans or
 distributions that shall be required to be made for the benefit of the holders of Notes, (ii) if
 Ambac is not then the Controlling Party, amend the percentage of the Outstanding Amount of the
 related Class Notes, which are required to consent to any such amendment, without the consent
 of all outstanding holders of all Classes of Notes affected by such amendment. If any such
 amendment, modification, supplement or waiver shall be so consented to by the Indenture
 Trustee and the Controlling Party (or such holders of Notes, as the case may be), the Issuer
 agrees, promptly following a request by the Indenture Trustee to do so, to execute and deliver, in
 its own name and at its own expense, such agreements, instruments, consents and other
 documents as the Indenture Trustee may deem necessary or appropriate in the circumstances.

                SECTION 3.08                      Negative Covenants.   So long as any Notes are
 Outstanding, the Issuer shall not:

                          (i)    except as expressly permitted by this Indenture or any other Basic
          Document, sell, transfer, exchange or otherwise dispose of any of the properties or assets
          of the Issuer, including those included in the Indenture Trust Estate, unless directed to do
          so by the Indenture Trustee or Ambac (provided that Ambac is then the Controlling
          Party) pursuant to the terms hereof;

                         (ii)    claim any credit on, or make any deduction from the principal or
          interest payable in respect of the applicable Notes (other than amounts properly withheld
          from such payments under the Code or applicable state law) or assert any claim against
          any present or former holder of the Notes by reason of the payment of the taxes levied or
          assessed upon any part of the Indenture Trust Estate; or

                          (iii)   (A) permit the validity or effectiveness of this Indenture to be
          impaired, or permit the lien of this Indenture to be amended, hypothecated, subordinated,
          terminated or discharged, or permit any Person to be released from any covenants or
          obligations with respect to the Notes under this Indenture except as may be expressly
          permitted hereby or thereby, (B) permit any lien, charge, excise, claim, security interest,
          mortgage or other encumbrance (other than the lien of this Indenture) to be created on or
          extend to or otherwise arise upon or burden the Indenture Trust Estate or any part thereof
          or any interest therein or the proceeds thereof (other than tax liens and other liens that
          arise by operation of law, in each case arising solely as a result of an action or omission
          of the related Obligor, and other than as expressly permitted by the Basic Documents) or
          (C) permit the lien of this Indenture not to constitute a valid first priority (other than with
          respect to any such tax or other lien) security interest in the Indenture Trust Estate.

                SECTION 3.09            Annual Statement as to Compliance. The Issuer will
 deliver to the Indenture Trustee, on or before March 15 of each year, commencing March 15,
 2008, an Officers’ Certificate of the Issuer stating that:




                                                           15
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 24 of 190 PageID #: 697




                         (i)     a review of the activities of the Issuer during the previous calendar
          year and of performance under this Indenture has been made under such Authorized
          Officers’ supervision; and

                         (ii)    to the best of such Authorized Officers’ knowledge, based on such
          review, the Issuer has complied with all conditions and covenants under this Indenture
          throughout such year, or, if there has been a default in the compliance of any such
          condition or covenant, specifying each such default known to such Authorized Officers
          and the nature and status thereof.

                SECTION 3.10           Issuer May Consolidate, etc., Only on Certain Terms.
 (a) The Issuer shall not consolidate or merge with or into any other Person unless:

                         (i)     the Person (if other than the Issuer) formed by or surviving such
          consolidation or merger shall be a Person organized and existing under the laws of the
          United States of America or any State and shall expressly assume, by an indenture
          supplemental hereto, executed and delivered to the Indenture Trustee, in form satisfactory
          to the Indenture Trustee, the due and punctual payment of the principal of and interest on
          each Class of Notes, and the performance or observance of every agreement and covenant
          of this Indenture and the other Basic Documents on the part of the Issuer to be performed
          or observed, all as provided herein and therein;

                         (ii)   immediately after giving effect to such transaction, no Default
          shall have occurred and be continuing;

                         (iii)          the Rating Agency Condition shall have been satisfied with respect
          to such transaction;

                         (iv)   the Issuer shall have received an Opinion of Counsel (and shall
          have delivered copies thereof to Ambac (provided that Ambac is then the Controlling
          Party) and the Indenture Trustee) to the effect that such transaction will not have any
          material adverse Federal tax consequence to the Issuer, Ambac (provided that Ambac is
          then the Controlling Party), any holder of the Notes, or any holder of the Certificates;

                          (v)    any action as is necessary to maintain the lien and security interest
          created by this Indenture shall have been taken;

                          (vi)    the Issuer shall have delivered to the Indenture Trustee an Officers’
          Certificate of the Issuer and an Opinion of Counsel each stating that such consolidation or
          merger and such supplemental indenture comply with this Article III and that all
          conditions precedent herein provided for relating to such transaction have been complied
          with; and

                         (vii) it has received the consent of Ambac (provided that Ambac is then
          the Controlling Party).

                 (b)     The Issuer shall not convey or transfer all or substantially all its properties
 or assets, including those included in the Indenture Trust Estate, to any Person unless:

                                                           16
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 25 of 190 PageID #: 698




                          (i)    the Person that acquires by conveyance or transfer the properties
          and assets of the Issuer the conveyance or transfer of which is hereby restricted shall (A)
          be a United States citizen or a Person organized and existing under the laws of the United
          States of America or any State, (B) expressly assume, by an indenture supplemental
          hereto, executed and delivered to the Indenture Trustee, in form satisfactory to the
          Indenture Trustee, the due and punctual payment of the principal of and interest on each
          Class of Notes and the performance or observance of every agreement and covenant of
          this Indenture and the other Basic Documents on the part of the Issuer to be performed or
          observed, all as provided herein and therein, (C) expressly agree by means of such
          supplemental indenture that all right, title and interest so conveyed or transferred shall be
          subject and subordinate to the rights of holders of the Notes and (D) unless otherwise
          provided in such supplemental indenture, expressly agree to indemnify, defend and hold
          harmless the Issuer against and from any loss, liability or expense arising under or related
          to this Indenture and the Notes;

                         (ii)   immediately after giving effect to such transaction, no Default
          shall have occurred and be continuing;

                         (iii)          the Rating Agency Condition shall have been satisfied with respect
          to such transaction;

                         (iv)   the Issuer shall have received an Opinion of Counsel (and shall
          have delivered copies thereof to the Indenture Trustee) to the effect that such transaction
          will not have any material adverse Federal tax consequence to the Issuer, any holder of
          the Notes or any holder of the Certificates;

                          (v)    any action as is necessary to maintain the lien and security interest
          created by this Indenture shall have been taken;

                          (vi)    the Issuer shall have delivered to the Indenture Trustee an Officers’
          Certificate of the Issuer and an Opinion of Counsel each stating that such conveyance or
          transfer and such supplemental indenture comply with this Article III and that all
          conditions precedent herein provided for relating to such transaction have been complied
          with; and

                         (vii) it has received the consent of Ambac (provided that Ambac is then
          the Controlling Party).

                SECTION 3.11          Successor or Transferee. (a) Upon any consolidation or
 merger of the Issuer in accordance with Section 3.10(a), the Person formed by or surviving such
 consolidation or merger (if other than the Issuer) shall succeed to, and be substituted for, and
 may exercise every right and power of, the Issuer under this Indenture with the same effect as if
 such Person had been named as the Issuer herein.

                (b)     Upon a conveyance or transfer of all the assets and properties of the Issuer
 pursuant to Section 3.10(b), The National Collegiate Student Loan Trust 2007-3 will be released
 from every covenant and agreement of this Indenture to be observed or performed on the part of
 the Issuer with respect to the Notes immediately upon the delivery by the Issuer of written notice

                                                           17
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 26 of 190 PageID #: 699




 to the Indenture Trustee stating that The National Collegiate Student Loan Trust 2007-3 is to be
 so released.

                 SECTION 3.12        No Other Business. The Issuer shall not engage in any
 business other than financing, purchasing, owning, selling and servicing the Financed Student
 Loans in the manner contemplated by this Indenture and the other Basic Documents and
 activities incidental thereto.

                SECTION 3.13         No Borrowing. The Issuer shall not issue, incur, assume,
 guarantee or otherwise become liable, directly or indirectly, for any indebtedness except for the
 Notes.

                SECTION 3.14          Disposing of Financed Student Loans. Other than pursuant
 to Article V, Financed Student Loans may only be sold, transferred, exchanged or otherwise
 disposed of by the Indenture Trustee free from the lien of this Indenture (i) for transfer to a
 Guarantee Agency pursuant to the terms of the applicable Guarantee Agreement; (ii) to a Seller
 or the Depositor in accordance with the applicable Student Loan Purchase Agreement or the
 Deposit and Sale Agreement; or (iii) to a Servicer in and, in each case, if the Indenture Trustee is
 provided with the following:

                 (a)     an Issuer Order stating the sale price and directing that Financed Student
 Loans be sold, transferred or otherwise disposed of and delivered to a transferee whose name
 shall be specified; and

                 (b)      a certificate signed by an Authorized Officer of the Issuer to the effect that
 the disposition price is equal to or in excess of the amount required by the applicable Guarantee
 Agreement in the case of clause (i), by the applicable Student Loan Purchase Agreement in the
 case of clause (ii), or by the applicable Servicing Agreement in the case of clause (iii).

         Subject to the provisions of this Indenture and except for sales of Financed Student Loans
 pursuant to this Section 3.14, the Indenture Trustee shall release property from the lien of this
 Indenture only upon receipt of an Issuer Order, an Opinion of Counsel and independent
 certificates in accordance with TIA Sections 314(c) and 314(d)(1) or an Opinion of Counsel in
 lieu of such independent certificates to the effect that the TIA does not require any such
 independent certificates.

         Each Noteholder, by the acceptance of a Note, acknowledges that from time to time the
 Indenture Trustee shall release the lien of this Indenture on any Financed Student Loan to be sold
 pursuant to this Section 3.14, and each Noteholder, by the acceptance of a Note, consents to any
 such release.

        The Indenture Trustee, as a third-party beneficiary under the Student Loan Purchase
 Agreements entered into by the Depositor, who has assigned its entire right, title and interest in
 such Student Loan Purchase Agreements to the Issuer pursuant to the terms of the Deposit and
 Sale Agreement, shall have the right to request the repurchase of loans by the applicable Seller or
 the Depositor, as the case may be, together with any indemnity payments due thereunder upon
 the conditions and subject to the provisions contained in the Student Loan Purchase Agreements
 and the Deposit and Sale Agreement. The Indenture Trustee shall make such a request to the

                                                           18
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 27 of 190 PageID #: 700




 applicable Seller under the related Student Loan Purchase Agreement or the Depositor under the
 Deposit and Sale Agreement, as the case may be, to repurchase and, as the case may be, pay any
 indemnity amounts due with respect to certain specific loans pursuant to the Student Loan
 Purchase Agreements or the Deposit and Sale Agreement, as applicable, if (i) a Responsible
 Officer of the Indenture Trustee has actual knowledge that the conditions precedent to such a
 repurchase or indemnity obligation with respect to such loans have been satisfied; (ii) the
 Indenture Trustee has notified the Issuer in writing that such conditions have been satisfied; and
 (iii) the Issuer has not exercised its right to request the repurchase or indemnity of the applicable
 loans by the applicable Seller or the Depositor, as the case may be, within 10 days after receiving
 written notice from the Indenture Trustee.

                  SECTION 3.15          Guarantees, Loans, Advances and Other Liabilities. Except
 as contemplated by this Indenture or the other Basic Documents, the Issuer shall not make any
 loan or advance or credit to, or guarantee (directly or indirectly or by an instrument having the
 effect of assuring another’s payment or performance on any obligation or capability of so doing
 or otherwise), endorse or otherwise become contingently liable, directly or indirectly, in
 connection with the obligations, stocks or dividends of, or own, purchase, repurchase or acquire
 (or agree contingently to do so) any stock, obligations, assets or securities of, or any other
 interest in, or make any capital contribution to, any other Person.

               SECTION 3.16         Capital Expenditures. The Issuer shall not make any
 expenditure (by long-term or operating lease or otherwise) for capital assets (either realty or
 personalty).

                  SECTION 3.17          Restricted Payments. The Issuer shall not, directly or
 indirectly, (i) pay any dividend or make any distribution (by reduction of capital or otherwise),
 whether in cash, property, securities or a combination thereof, to the Owner Trustee or any
 owner of a beneficial interest in the Issuer or otherwise with respect to any ownership or equity
 interest or security in or of the Issuer or to the Depositor, a Servicer, the Administrator or the
 Back-up Administrator, (ii) redeem, purchase, retire or otherwise acquire for value any such
 ownership or equity interest or security or (iii) set aside or otherwise segregate any amounts for
 any such purpose; provided, however, that the Issuer may make, or cause to be made,
 distributions to such persons as contemplated by, and to the extent funds are available for such
 purpose under, this Indenture and the other Basic Documents. The Issuer will not, directly or
 indirectly, make payments to or distributions from the Collection Account except in accordance
 with this Indenture and the other Basic Documents.

                SECTION 3.18           Notice of Events of Default. The Issuer shall give the
 Indenture Trustee, Ambac (provided that Ambac is then the Controlling Party) and the Rating
 Agencies prompt written notice of each Event of Default hereunder and each default on the part
 of a Servicer of its obligations under a Servicing Agreement or the Administrator of its
 obligations under the Administration Agreement. In addition, the Issuer shall deliver to the
 Indenture Trustee and Ambac (provided that Ambac is then the Controlling Party), within five
 days after the occurrence thereof, written notice in the form of an Officers’ Certificate of the
 Issuer of any event which with the giving of notice and the lapse of time would become an Event
 of Default under Section 5.01(iv), its status and what action the Issuer is taking or proposes to
 take with respect thereto.

                                                           19
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 28 of 190 PageID #: 701




                SECTION 3.19           Further Instruments and Acts. Upon request of the
 Indenture Trustee (acting at the direction of the Controlling Party), the Issuer will execute and
 deliver such further instruments and do such further acts as may be reasonably necessary or
 proper to carry out more effectively the purpose of this Indenture.

                SECTION 3.20         Additional Covenants. The Issuer covenants that it will
 acquire or cause to be acquired Student Loans as described herein. Neither the Noteholders nor
 Ambac shall in any circumstances be deemed to be the owner or holder of the Financed Student
 Loans.

          The Issuer, or its designated agent, shall be responsible for each of the following actions:

              (a)    The Issuer, or its designated agent, shall cause the benefits of the
 Guarantee Agreements to flow to the Indenture Trustee.

                (b)     The Indenture Trustee shall have no obligation to administer, service or
 collect the loans in the Indenture Trust Estate or to maintain or monitor the administration,
 servicing or collection of such loans.

                (c)   The Issuer shall comply with all United States statutes, rules and
 regulations which apply to the Student Loan Programs, the Program Manual and the Financed
 Student Loans.

                 (d)   The Issuer shall cause to be diligently enforced and taken all reasonable
 steps, actions and proceedings necessary for the enforcement of all terms, covenants and
 conditions of all Financed Student Loans made and agreements in connection therewith,
 including the prompt payment of all principal and interest payments and all other amounts due
 the Issuer thereunder. The Issuer shall not permit the release of the obligations of any borrower
 under any Financed Student Loan and shall at all times, to the extent permitted by law, cause to
 be defended, enforced, preserved and protected the rights and privileges of the Issuer, the
 Indenture Trustee, Ambac (provided that Ambac is then the Controlling Party) and of the
 Noteholders under or with respect to each Financed Student Loan and agreement in connection
 therewith.

               (e)   The Issuer shall take all appropriate action to ensure that at the time each
 Student Loan becomes a part of the Indenture Trust Estate it shall be free and clear from all liens.

                (f)     The Issuer shall diligently enforce, and take all steps, actions and
 proceedings reasonably necessary to protect its rights with respect to each Financed Student
 Loan, and to maintain any guarantee (including the Guarantee issued by TERI) on and to enforce
 all terms, covenants and conditions of Financed Student Loans, including its rights and remedies
 under the Deposit and Sale Agreement and the TERI Pledge Fund.

         The Indenture Trustee shall not be deemed to be the designated agent for the purposes of
 this Section unless it has agreed in writing to be such agent.

              SECTION 3.21            Covenant Regarding Financed Student Loans. The Issuer
 hereby covenants that all Student Loans to be acquired hereunder will meet the following:

                                                           20
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 29 of 190 PageID #: 702




                 (a)     Each Student Loan is evidenced by an executed credit agreement, which is
 a valid and binding obligation of the Obligor, enforceable by or on behalf of the holder thereof in
 accordance with its terms, subject to bankruptcy, insolvency and other laws relating to or
 affecting creditors’ rights.

                (b)    The amount of the unpaid principal balance of each Student Loan is due
 and owing, and no counterclaim, offset, defense or right to rescission exists with respect to any
 such Student Loan which can be asserted and maintained or which, with notice, lapse of time, or
 the occurrence or failure to occur of any act or event, could be asserted and maintained by the
 Obligor against the Issuer as assignee thereof. The Issuer shall take all reasonable actions to
 assure that no maker of a Student Loan has or may acquire a defense to the payment thereof.

                (c)     No Student Loan has a payment that is more than 90 days overdue other
 than such Student Loans that, in the aggregate, do not exceed 1.00% of the then aggregate
 outstanding principal amount of the Student Loans.

                  (d)     The Issuer has full right, title and interest in each Student Loan free and
 clear of all liens, pledges or encumbrances whatsoever.

               (e)     Each Student Loan was made in compliance with all applicable state and
 federal laws, rules and regulations, including, without limitation, all applicable
 nondiscrimination, truth-in-lending, consumer credit and usury laws.

                (f)     All loan documentation shall be delivered to the applicable Servicer (as
 custodian for the Indenture Trustee) prior to payment of the purchase price of such Student Loan.

                (g)    Each Student Loan is accruing interest (whether or not such interest is
 being paid currently by the borrower or is being capitalized), except as otherwise expressly
 permitted by this Indenture.

                (h)     Each Student Loan was originated in conformity with the “loan acceptance
 criteria” (including, without limitation, any general policies, eligible borrower criteria,
 creditworthiness criteria and “good credit” criteria) and the “loan program terms” (including,
 without limitation, the loan amount, the interest rate and the guaranty fee) (or any similar criteria
 or terms, however so designated, under the applicable Program Manual) contained in the
 Program Manual and otherwise, in substantial conformity with the Program Manual.

                    (i)       Each Student Loan is guaranteed by a Guarantee Agency.

               SECTION 3.22          Additional Representations of the Issuer. The Issuer
 hereby makes the following representations and warranties to the Indenture Trustee, on behalf of
 the Noteholders and Ambac:

                 (a)    Valid and Continuing Security Interest. This Indenture creates a valid and
 continuing security interest (as defined in the applicable Uniform Commercial Code (“UCC”) in
 effect in the State of Delaware) in the Financed Student Loans and all other assets constituting
 part of the Indenture Trust Estate in favor of the Indenture Trustee, which security interest is


                                                           21
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 30 of 190 PageID #: 703




 prior to all other liens, charges, security interests, mortgages or other encumbrances, and is
 enforceable as such as against creditors of and purchasers from the Issuer.

                (b)     Accounts. The Financed Student Loans constitute “accounts” or “payment
 intangibles” within the meaning of the applicable UCC.

                (c)    Good and Marketable Title. The Issuer owns and has good and
 marketable title to the Financed Student Loans and all other assets constituting part of the
 Indenture Trust Estate free and clear of any lien, charge, security interest, mortgage or other
 encumbrance, claim or encumbrance of any Person, other that those granted pursuant to this
 Indenture.

                (d)     Perfection by Filing. The Issuer has caused the filing of all appropriate
 financing statements in the proper filing office in the appropriate jurisdictions under applicable
 law in order to perfect the security interest in the Financed Student Loans and all other assets of
 the Indenture Trust Estate granted to the Indenture Trustee hereunder.

                (e)    Perfection by Possession. The Issuer has given the Indenture Trustee a
 copy of a written acknowledgment from the applicable custodian that such custodian is holding
 executed copies of the credit agreements that constitute or evidence the Financed Student Loans,
 and that such custodian is holding such notes solely on behalf and for the benefit of the Indenture
 Trustee.

                (f)    Priority. Other than the security interest granted to the Indenture Trustee
 pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted a security interest
 in, or otherwise conveyed any of the Financed Student Loans or any other portion of the
 Indenture Trust Estate. The Issuer has not authorized the filing of and is not aware of any
 financing statements against the Issuer that include a description of collateral covering the
 Financed Student Loans or any other portion of the Indenture Trust Estate other than any
 financing statement relating to the security interest granted to the Indenture Trustee hereunder or
 that has been terminated. The Issuer is not aware of any judgment or tax lien filings against the
 Issuer.

                 (g)     Valid Business Reasons; No Fraudulent Transfers. The transactions
 contemplated by this Indenture are in the ordinary course of the Issuer’s business and the Issuer
 has valid business reasons for granting the Indenture Trust Estate pursuant to this Indenture. At
 the time of each such Grant: (i) the Issuer granted the Indenture Trust Estate to the Indenture
 Trustee without any intent to hinder, delay, or defraud any current or future creditor of the Issuer;
 (ii) the Issuer was not insolvent and did not become insolvent as a result of any such Grant; (iii)
 the Issuer was not engaged and was not about to engage in any business or transaction for which
 any property remaining with such entity was an unreasonably small capital or for which the
 remaining assets of such entity are unreasonably small in relation to the business of such entity
 or the transaction; (iv) the Issuer did not intend to incur, and did not believe or should not have
 reasonably believed, that it would incur, debts beyond its ability to pay as they become due; and
 (v) the consideration paid received by the Issuer for the Grant of the Indenture Trust Estate was
 reasonably equivalent to the value of the related Grant.



                                                           22
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 31 of 190 PageID #: 704




                 (h)     Guaranteed Investment Contract. (i) On or after the Stepdown Date, the
 Administrator, on behalf of the Issuer, will replace the GIC Provider with the Replacement GIC
 Provider. If no Replacement GIC provider is reasonably available, the Issuer shall instruct the
 Indenture Trustee to cause funds on deposit in the Reserve Account to be invested in another
 Eligible Investment pursuant to Section 8.02(b) hereof. (ii) If at any time prior to the Stepdown
 Date, the GIC Provider shall have a rating below AA-, Aa3 or AA- from S&P, Moody’s, or
 Fitch, respectively, then the GIC Provider shall, within 15 days of such rating downgrade, post
 security acceptable to Ambac. If the GIC Provider does not so provide the required security,
 then the GIC Provider shall forthwith be replaced by the Administrator on behalf of the Issuer
 with a Replacement GIC provider. If no Replacement GIC provider is reasonably available, the
 Issuer shall instruct the Indenture Trustee to cause funds on deposit in the Reserve Account to be
 invested in another Eligible Investment pursuant to Section 8.02(b) hereof.

               SECTION 3.23                       Issuer Separateness Covenants.   So long as any of the
 Notes are Outstanding:

               (a)      The Issuer shall not engage in any business or activity other than in
 connection with the activities contemplated hereby and in the Basic Documents, and in
 connection with the issuance of Notes.

                (b)   The funds and other assets of the Issuer shall not be commingled with
 those of any other individual, corporation, estate, partnership, joint venture, association, joint
 stock company, trust, unincorporated organization, or government or any agency or political
 subdivision thereof.

                (c)     The Issuer shall not be, become or hold itself out as being liable for the
 debts of any other party.

                    (d)       The Issuer shall not form, or cause to be formed, any subsidiaries.

                (e)     The Issuer shall act solely in its own name and through its duly authorized
 officers or agents in the conduct of its business, and shall conduct its business so as not to
 mislead others as to the identity of the entity with which they are concerned.

                 (f)    The Issuer shall maintain its records and books of account and shall not
 commingle its records and books of account with the records and books of account of any other
 Person. The books of the Issuer may be kept (subject to any provision contained in the statutes)
 inside or outside the State of Delaware at such place or places as may be designated from time to
 time by the duly authorized officers of the Issuer.

                 (g)          All actions of the Issuer shall be taken by a duly authorized officer or
 agent of the Issuer.

               (h)    The Issuer shall not amend, alter, change or repeal any provision
 contained in this Section without (i) the prior written consent of the Indenture Trustee and
 Ambac (provided that Ambac is then the Controlling Party) and (ii) satisfying the Rating Agency
 Condition.


                                                           23
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 32 of 190 PageID #: 705




                (i)    The Issuer shall not amend its organizational documents or change its
 jurisdiction of formation without first satisfying the Rating Agency Condition or without the
 consent of Ambac (provided that Ambac is then the Controlling Party).

               (j)      All audited financial statements of the Issuer that are consolidated with
 those of any Affiliate thereof will contain detailed notes clearly stating that (i) all of the Issuer’s
 assets are owned by the Issuer, and (ii) the Issuer is a separate entity with creditors who have
 received ownership and/or security interests in the Issuer’s assets.

                  (k)    The Issuer will strictly observe legal formalities in its dealings with any of
 its Affiliates, and funds or other assets of the Issuer will not be commingled with those of any of
 its Affiliates. The Issuer shall not maintain joint bank accounts or other depository accounts to
 which any of its Affiliates has independent access. None of the Issuer’s funds will at any time be
 pooled with the funds of any of its Affiliates.

                (l)     The Issuer will maintain an arm’s length relationship with each Seller (and
 any Affiliate thereof), the Depositor (and any Affiliate thereof), and any of the Issuer’s
 Affiliates. Any Person that renders or otherwise furnishes services to the Issuer will be
 compensated by the Issuer at market rates for such services it renders or otherwise furnishes to
 the Issuer except as otherwise provided in this Indenture. The Issuer will not hold itself out to be
 responsible for the debts of the Seller, or the Depositor, the parent or the decisions or actions
 respecting the daily business and affairs of the Seller, the Depositor or the parent.

                 (m)    The Issuer shall not sell, transfer, exchange or otherwise dispose of any
 portion of the Indenture Trust Estate except as expressly permitted by this Indenture.

               (n)     The Issuer shall not claim any credit on, or make any deduction from, the
 principal amount of any of the Notes by reason of the payment of any taxes levied or assessed
 upon any portion of the Indenture Trust Estate.

               (o)     The Issuer shall not permit the validity or effectiveness of this Indenture or
 the Grant hereunder to be impaired, or permit the lien of this Indenture to be amended,
 hypothecated, subordinated, terminated or discharged, or permit any Person to be released from
 any covenants or obligations under this Indenture, except as may be expressly permitted hereby.

                    SECTION 3.24                  Reports by Issuer. The Issuer will:

                (a)     File with the Indenture Trustee, within 15 days after the Issuer is required
 to file the same with the SEC, copies of the annual reports and of the information, documents
 and other reports (or copies of such portions of any of the foregoing as the SEC may from time
 to time by rules and regulations prescribe), if any, which the Issuer may be required to file with
 the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act;

                 (b)     File with the Indenture Trustee and the SEC, in accordance with rules and
 regulations prescribed from time to time by the SEC, such additional information, documents
 and reports, if any, with respect to compliance by the Issuer with the conditions and covenants of
 this Indenture as may be required from time to time by such rules and regulations; and


                                                            24
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 33 of 190 PageID #: 706




                (c)    Transmit by mail to the Noteholders, within 30 days after the filing thereof
 with the Indenture Trustee, in the manner and to the extent provided in TIA Section 313(c), such
 summaries of any information, documents and reports required to be filed by the Issuer, if any,
 pursuant to Section 3.24(a) and (b) as may be required by rules and regulations prescribed from
 time to time by the SEC.

          The Indenture Trustee may conclusively rely and accept such reports from the Issuer as
 fulfilling the requirements of this Section 3.24, with no further duty to examine such reports or to
 determine whether such reports comply with the prescribed timing, rules and regulations of the
 SEC. Delivery of such reports to the Indenture Trustee is for informational purposes only and
 the Indenture Trustee’s receipt of such shall not constitute constructive notice of any information
 contained therein or determinable from information contained therein, including the Issuer’s
 compliance with any of its covenants hereunder (as to which the Indenture Trustee is entitled to
 rely on an Officers’ Certificate).

                                                       ARTICLE IV

                                               Satisfaction and Discharge

                 SECTION 4.01            Satisfaction and Discharge of Indenture. This Indenture
 shall cease to be of further effect with respect to the Notes except as to (i) rights of registration of
 transfer and exchange, (ii) substitution of mutilated, destroyed, lost or stolen Notes, (iii) rights of
 holders of the Notes to receive payments of principal thereof and interest thereon, (iv) Sections
 3.03, 3.04, 3.05, 3.08, 3.10, 3.12 and 3.13, (v) the rights, obligations and immunities of the
 Indenture Trustee hereunder (including the rights of the Indenture Trustee under Section 6.07
 and the obligations of the Indenture Trustee under Section 4.02) (vi) payments of all outstanding
 obligations to Ambac hereunder, and (vii) the rights of holders of the Notes, as beneficiaries
 hereof with respect to the property so deposited with the Indenture Trustee payable to all or any
 of them, and the Indenture Trustee, on demand of and at the expense of the Issuer, shall execute
 proper instruments acknowledging satisfaction and discharge of this Indenture with respect to the
 Notes, when:

                                   (A)     a period of 367 days has expired after all Notes theretofore
                    authenticated and delivered (other than (i) Notes that have been destroyed, lost or
                    stolen and that have been replaced or paid as provided in Section 2.05 and (ii)
                    Notes for whose payment money has theretofore been deposited in trust or
                    segregated and held in trust by the Issuer and thereafter repaid to the Issuer or
                    discharged from such trust, as provided in Section 3.03) have been delivered to
                    the Indenture Trustee for cancellation;

                                  (B)   a period of 367 days has expired after the later of (i) the
                    date on which no Notes are outstanding or (ii) the date on which the Issuer has
                    paid or caused to be paid all other sums otherwise payable hereunder by the
                    Issuer; and

                                   (C)     the Issuer has delivered to the Indenture Trustee an
                    Officers’ Certificate of the Issuer and an Opinion of Counsel, each meeting the


                                                           25
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 34 of 190 PageID #: 707




                    applicable requirements of Section 11.01 and, subject to Section 11.02, each
                    stating that all conditions precedent herein provided for relating to the satisfaction
                    and discharge of this Indenture have been complied with.

                 SECTION 4.02         Application of Trust Money. All moneys deposited with
 the Indenture Trustee pursuant to Section 4.01 hereof shall be held in trust and applied by it, in
 accordance with the provisions of the Notes and this Indenture, to the payment, either directly or
 through any Paying Agent, as the Indenture Trustee may determine, to the holders of the
 particular Notes for the payment of which such moneys have been deposited with the Indenture
 Trustee, of all sums due and to become due thereon for principal of and interest on each Class of
 Notes; but such moneys need not be segregated from other funds except to the extent required
 herein or required by law.

                SECTION 4.03           Repayment of Moneys Held by Paying Agent.             In
 connection with the satisfaction and discharge of this Indenture with respect to the Notes, all
 moneys then held by any Paying Agent other than the Indenture Trustee under the provisions of
 this Indenture with respect to such Notes shall, upon demand of the Issuer, be paid to the
 Indenture Trustee to be held and applied according to Section 3.03 and thereupon such Paying
 Agent shall be released from all further liability with respect to such moneys.

                                                           ARTICLE V

                                                            Remedies

                SECTION 5.01           Events of Default. “Event of Default”, wherever used
 herein, means any one of the following events (whatever the reason for such Event of Default
 and whether it shall be voluntary or involuntary or be effected by operation of law or pursuant to
 any judgment, decree or order of any court or any order, rule or regulation of any administrative
 or governmental body):

                        (i)  default in the payment of any interest on any Note when the same
          becomes due and payable, and such default shall continue for a period of three (3)
          Business Days; or

                         (ii)     default in the payment of the principal of any Note (other than the
          Class A-IO Notes) (x) when the same becomes due and payable (but only to the extent
          there exists sufficient Available Funds therefor), or (y) on the Final Maturity Date with
          respect thereto; or

                         (iii)          any payment is made by Ambac under the Financial Guaranty
          Insurance Policy;

                         (iv)    default in the observance or performance of any covenant or
          agreement of the Issuer made in this Indenture or any other Basic Document (other than a
          covenant or agreement, a default in the observance or performance of which is elsewhere
          in this Section specifically dealt with), or any representation or warranty of the Issuer
          made in this Indenture or any other Basic Document or in any certificate or other writing
          delivered pursuant hereto or in connection herewith proving to have been incorrect in any

                                                              26
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 35 of 190 PageID #: 708




          material respect as of the time when the same shall have been made, and such default
          shall continue or not be cured, or the circumstance or condition in respect of which such
          misrepresentation or warranty was incorrect shall not have been eliminated or otherwise
          cured, for a period of 30 days after there shall have been given, by registered or certified
          mail, to the Issuer by the Indenture Trustee or to the Issuer and the Indenture Trustee by
          the Controlling Party or, if Ambac is not then the Controlling Party, Interested
          Noteholders representing not less than 25% of the Outstanding Amount of the applicable
          Classes of Notes; a written notice specifying such default or incorrect representation or
          warranty and requiring it to be remedied and stating that such notice is a notice of Default
          hereunder; or

                           (v)    the filing of a decree or order for relief by a court having
          jurisdiction in the premises in respect of the Issuer or any substantial part of the Indenture
          Trust Estate in an involuntary case under any applicable Federal or state bankruptcy,
          insolvency or other similar law now or hereafter in effect, or appointing a receiver,
          liquidator, assignee, custodian, trustee, sequestrator or similar official of the Issuer or for
          any substantial part of the Indenture Trust Estate, or ordering the winding-up or
          liquidation of the Issuer’s affairs, and such decree or order shall remain unstayed and in
          effect for a period of 60 consecutive days; or

                          (vi)    the commencement by the Issuer of a voluntary case under any
          applicable Federal or state bankruptcy, insolvency or other similar law now or hereafter
          in effect, or the consent by the Issuer to the entry of an order for relief in an involuntary
          case under any such law, or the consent by the Issuer to the appointment or taking
          possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
          official of the Issuer or for any substantial part of the Indenture Trust Estate, or the
          making by the Issuer of any general assignment for the benefit of creditors, or the failure
          by the Issuer generally to pay its debts as such debts become due, or the taking of action
          by the Issuer in furtherance of any of the foregoing.

                SECTION 5.02            Acceleration of Maturity; Rescission and Annulment. If an
 Event of Default should occur and be continuing, then and in every such case the Indenture
 Trustee, at the written direction of the Controlling Party, shall declare all the Notes to be
 immediately due and payable, by a notice in writing to the Issuer, and upon any such declaration
 the unpaid principal amount of the Notes, together with accrued and unpaid interest thereon
 through the date of acceleration, shall become immediately due and payable.

          In the event that the maturity of the Notes is accelerated, Ambac may elect, in its sole
 discretion, to pay all or a portion of the accelerated principal and interest accrued on such principal
 to the date of acceleration (to the extent unpaid by the Issuer) with respect to the Notes, and the
 Indenture Trustee shall accept such amounts. Upon payment of all of such accelerated principal and
 interest accrued to the acceleration date as provided above, Ambac’s obligations under the Financial
 Guaranty Insurance Policy shall be fully discharged.

         Notwithstanding anything herein to the contrary, in the event that the principal and/or
 interest due on the Notes shall be paid by Ambac pursuant to the Financial Guaranty Insurance
 Policy, the Notes shall remain Outstanding for all purposes, not be defeased or otherwise satisfied

                                                           27
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 36 of 190 PageID #: 709




 and not be considered paid by the Issuer, and the assignment and pledge of the Indenture Trust
 Estate and all covenants, agreements and other obligations of the Issuer to the registered owners of
 the Notes shall continue to exist and shall run to the benefit of Ambac, and Ambac shall be
 subrogated to the rights of such registered owners.

        At any time after such declaration of acceleration of maturity has been made and before a
 judgment or decree for payment of the money due has been obtained by the Indenture Trustee as
 hereinafter in this Article V provided, the Controlling Party, by written notice to the Issuer and
 the Indenture Trustee, may rescind and annul such declaration and its consequences if:

                          (i)           the Issuer has paid or deposited with the Indenture Trustee a sum
          sufficient to pay:

                                  (A)     all payments of principal of and interest on all Notes, and
                    all other amounts that would then be due hereunder or upon such Notes if the
                    Event of Default giving rise to such acceleration had not occurred;

                                   (B)    all sums paid or advanced by the Indenture Trustee
                    hereunder and the reasonable compensation, expenses, disbursements and
                    advances of the Indenture Trustee and its agents and counsel; and

                         (ii)   all Events of Default, other than the nonpayment of the principal of
          the Notes that have become due solely by such acceleration, have been cured or waived
          as provided in Section 5.12.

         No such rescission shall affect any subsequent default or impair any right consequent
 thereto.

                 SECTION 5.03          Collection of Indebtedness and Suits for Enforcement by
 Indenture Trustee. (a) The Issuer covenants that if (i) default is made in the payment of any
 interest on any Note when the same becomes due and payable in accordance with Section
 5.01(i), and such default continues for a period of three Business Days, or (ii) default is made in
 the payment of the principal on the related Final Maturity Date of a Class of Notes when the
 same becomes due and payable in accordance with Section 2.07(b), the Issuer will, upon demand
 of the Indenture Trustee, pay to the Indenture Trustee, for the benefit of the holders of the Notes,
 the whole amount then due and payable on such Notes for principal and interest, with interest
 upon the overdue principal, and, to the extent payment at such rate of interest shall be legally
 enforceable, upon overdue installments of interest at the rate specified in Section 2.07 and in
 addition thereto such further amount as shall be sufficient to cover the costs and expenses of
 collection, including the reasonable compensation, expenses, disbursements and advances of the
 Indenture Trustee and its agents and counsel.

                 (b)    In case the Issuer shall fail forthwith to pay such amounts upon such
 demand, the Indenture Trustee, in its own name and as trustee of an express trust, may, or shall at
 the written direction of the Controlling Party, institute a Proceeding for the collection of the sums
 so due and unpaid, and prosecute such Proceeding to judgment or final decree, and enforce the
 same against the Issuer or other obligor upon such Notes, and collect in the manner provided by


                                                           28
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 37 of 190 PageID #: 710




 law out of the property of the Issuer or other obligor upon such Notes wherever situated, the
 moneys adjudged or decreed to be payable.

                (c)    If an Event of Default occurs and is continuing, the Indenture Trustee
 may, or shall at the written direction of the Controlling Party, as more particularly provided in
 Section 5.04, proceed to protect and enforce its rights, the rights of the holders of the Notes, by
 such appropriate Proceedings as the Indenture Trustee shall deem most effective (or as it may be
 directed by the Controlling Party) to protect and enforce any such rights, whether for the specific
 enforcement of any covenant or agreement in this Indenture or in aid of the exercise of any
 power granted herein, or to enforce any other proper remedy or legal or equitable right vested in
 the Indenture Trustee by this Indenture or by law.

                 (d)    In case there shall be pending, relative to the Issuer or any other obligor
 upon the Notes, or any Person having or claiming an ownership interest in the Indenture Trust
 Estate, Proceedings under Title 11 of the United States Code or any other applicable Federal or
 state bankruptcy, insolvency or other similar law, or in case a receiver, assignee or trustee in
 bankruptcy or reorganization, liquidator, sequestrator or similar official shall have been
 appointed for or taken possession of the Issuer or its property or such other obligor or Person, or
 in case of any other comparable judicial Proceedings relative to the Issuer or other obligor upon
 the Notes, or to the creditors or property of the Issuer or such other obligor, the Indenture
 Trustee, irrespective of whether the principal of any Notes shall then be due and payable as
 therein expressed or by declaration or otherwise and irrespective of whether the Indenture
 Trustee shall have made any demand pursuant to the provisions of this Section, may, or shall at
 the written direction of the Controlling Party, be entitled and empowered, by intervention in such
 proceedings or otherwise:

                           (i)     to file and prove a claim or claims for the whole amount of
          principal of and interest on each Class of Notes owing and unpaid in respect of the Notes
          and to file such other papers or documents as may be necessary or advisable in order to
          have the claims of the Indenture Trustee (including any claim for reasonable
          compensation to the Indenture Trustee and each predecessor Indenture Trustee, and their
          respective agents, attorneys and counsel, and for reimbursement of all expenses and
          liabilities incurred, and all advances made, by the Indenture Trustee and each predecessor
          Indenture Trustee, except as a result of negligence or bad faith) and the holders of the
          Notes allowed in such Proceedings;

                         (ii)    unless prohibited by applicable law and regulations, to vote on
          behalf of the holders of the Notes in any election of a trustee, a standby trustee or Person
          performing similar functions in any such Proceedings;

                         (iii)   to collect and receive any moneys or other property payable or
          deliverable on any such claims and to distribute all amounts received with respect to the
          claims of the holders of the Notes and of the Indenture Trustee on their behalf;

                        (iv)   to file such proofs of claim and other papers or documents as may
          be necessary or advisable in order to have the claims of the Indenture Trustee or the



                                                           29
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 38 of 190 PageID #: 711




          holders of the Notes allowed in any judicial proceedings relative to the Issuer, its
          creditors and its property; and

                          (v)   to take any other action with respect to such claims including
          participating as a member of any official committee of creditor’s appointed in the matters
          as it deems necessary or advisable;

          and any trustee, receiver, liquidator, custodian or other similar official in any such
 Proceeding is hereby authorized by each of such holders of the Notes to make payments to the
 Indenture Trustee, and, in the event that the Indenture Trustee shall consent to the making of
 payments directly to such holders of the Notes to pay to the Indenture Trustee such amounts as
 shall be sufficient to cover reasonable compensation to the Indenture Trustee, each predecessor
 Indenture Trustee and their respective agents, attorneys and counsel, and all other expenses and
 liabilities incurred, and all advances made, by the Indenture Trustee and each predecessor
 Indenture Trustee except as a result of negligence or bad faith.

                 (e)     Nothing herein contained shall be deemed to authorize the Indenture
 Trustee to authorize or consent to or vote for or accept or adopt on behalf of any holder of the
 Notes any plan of reorganization, arrangement, adjustment or composition affecting the Notes or
 the rights of any holder of the Notes thereof or to authorize the Indenture Trustee to vote in
 respect of the claim of any holder of the Notes in any such proceeding except, as aforesaid, to
 vote for the election of a trustee in bankruptcy or similar Person.

                 (f)     All rights of action and of asserting claims under this Indenture, or under
 any of the Notes may be enforced by the Indenture Trustee without the possession of any of the
 Notes or the production thereof in any trial or other Proceedings relative thereto, and any such
 action or Proceedings instituted by the Indenture Trustee shall be brought in its own name as
 trustee of an express trust, and any recovery of judgment, subject to the payment of the expenses,
 disbursements and compensation of the Indenture Trustee, each predecessor Indenture Trustee
 and their respective agents and attorneys, shall be for the ratable benefit of the holders of the
 Notes.

               (g)     In any Proceedings brought by the Indenture Trustee (and also any
 Proceedings involving the interpretation of any provision of this Indenture to which the
 Indenture Trustee shall be a party), the Indenture Trustee shall be held to represent all the holders
 of the Notes and it shall not be necessary to make any holder of the Notes a party to any such
 Proceedings.

                 SECTION 5.04         Remedies; Priorities. (a) If an Event of Default shall have
 occurred and be continuing, the Indenture Trustee may, or shall, subject to Section 5.11, at the
 written direction of the Controlling Party (or, if Ambac is not then the Controlling Party, such
 different percentage of Noteholders as set forth below), do one or more of the following (subject
 to Section 5.05):

                          (i)     institute Proceedings in its own name and as trustee of an express
          trust for the collection of all amounts then payable on the Notes or this Indenture with



                                                           30
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 39 of 190 PageID #: 712




          respect thereto, whether by declaration or otherwise, enforce any judgment obtained, and
          collect from the Issuer and any other obligor upon such Notes moneys adjudged due;

                        (ii)    institute Proceedings from time to time for the complete or partial
          foreclosure of this Indenture with respect to the Indenture Trust Estate securing the
          Notes;

                        (iii)   exercise any remedies of a secured party under the UCC and take
          any other appropriate action to protect and enforce the rights and remedies of the
          Indenture Trustee and the holders of the Notes; and

                         (iv)    sell the Indenture Trust Estate securing the Notes or any portion
          thereof or rights or interest therein, at one or more public or private sales called and
          conducted in any manner permitted by law;

         provided, however, that the Indenture Trustee may not sell or otherwise liquidate the
 Indenture Trust Estate securing the Notes following an Event of Default, other than an Event of
 Default described in Section 5.01(i), (ii) or (iii), unless (x) Ambac, or if Ambac is not then the
 Controlling Party, 100% of the Noteholders, consent(s) to such sale, (y) the proceeds of such sale
 are sufficient to pay in full the principal of and the accrued interest on the Notes or (z) the
 Indenture Trustee determines that the collections on the Financed Student Loans would not be
 sufficient on an ongoing basis to make all payments on the Notes as such payments would have
 become due if such obligations had not been declared due and payable, and the Indenture Trustee
 obtains the consent of Ambac, or, if Ambac is not then the Controlling Party, the holders of
 Notes representing not less than a 66.67% of the Outstanding Amount of the Notes. In
 determining the sufficiency of the collections on such loans, the Indenture Trustee may, but need
 not (unless instructed to do so by Ambac provided that Ambac is then the Controlling Party),
 obtain and rely upon an opinion of an Independent investment banking or accounting firm of
 national reputation as to the sufficiency of the Indenture Trust Estate for such purpose.

                (b)     If the Indenture Trustee collects any money or property under this Article
 V following the occurrence and during the continuation of an Event of Default with respect to
 Sections 5.01(i), 5.01(ii) or 5.01(iii) above or following the acceleration of the Notes pursuant to
 Section 5.02 upon an Event of Default with respect to 5.01(i), 5.01(ii) or 5.01(iii) above, it shall
 pay out the money or property in the following order:

                  FIRST: pro rata based upon amounts owed (i) to the Owner Trustee for amounts
          due under Article X of the Trust Agreement, to the Indenture Trustee for amounts due
          under Section 6.07, to the Irish Paying Agent for amounts due under the Irish Paying
          Agent Agreement, to the Back-up Administrator for amounts due under the Back-up
          Administration Agreement, not to exceed $200,000 per annum in the aggregate, (ii) to
          Ambac for the Note Insurance Premium and expenses then due and payable, not to
          exceed the amount specified in the Financial Guaranty Insurance Policy Premium Letter,
          and (iii) to the Servicers and the Administrator, the unpaid fees and expenses owed by the
          Issuer to such parties;




                                                           31
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 40 of 190 PageID #: 713




                  SECOND: to the holders of the Class A Notes for amounts due and unpaid on the
          Class A Notes for interest, ratably, without preference or priority of any kind, according
          to the amounts due and payable on the Class A Notes for interest;

                 THIRD: to Ambac, any amounts then due and payable to Ambac pursuant to the
          Reimbursement Agreement relating to the Financial Guaranty Insurance Policy
          (excluding any Ambac Indemnity Payments), together with any required interest thereon;

                  FOURTH: to the holders of the Class A Notes for amounts due and unpaid on the
          Class A Notes for principal, ratably, without preference or priority of any kind, according
          to the amounts due and payable on the Class A Notes for principal, until the Outstanding
          Amount of the Class A Notes is zero;

                 FIFTH: to Ambac any Ambac Indemnity Payments and any other amounts then
          due and payable to Ambac pursuant to the Reimbursement Agreement relating to the
          Financial Guaranty Insurance Policy, together with any required interest thereon;

                  SIXTH: pro rata based upon amounts owed, (i) to the Owner Trustee, the
          Indenture Trustee, the Irish Paying Agent and the Back-up Administrator, for all amounts
          due and owing to such parties under the Basic Documents to the extent not paid pursuant
          to priority FIRST above, (ii) to FMC, for any unreimbursed Advances made pursuant to
          Section 8.10, and (iii) to the Servicer, the Administrator, the Auction Agent, the Broker-
          Dealers and the Guarantee Agency, for all amounts due and owing to such parties
          pursuant to the Basic Documents;

                  SEVENTH: to the holders of the Class A-IO Notes any Prepayment Penalties
          remaining unpaid from prior Distribution Dates, together with interest thereon at the Note
          Interest Rate for the Class A-IO Notes; and

                  EIGHTH: to the Owner Trustee (on behalf of the Issuer), for distribution to the
          Certificateholders in accordance with the terms of the Trust Agreement.

         The Indenture Trustee may fix a record date and payment date for any payment to the
 holders of the Notes pursuant to this Section. At least 15 days before such record date, the Issuer
 shall mail to each holder of the Notes and the Indenture Trustee a notice that states the record
 date, the payment date and the amount to be paid.

                 (c)      If the Indenture Trustee collects any money or property under this Article
 V following the occurrence and during the continuation of an Event of Default other than with
 respect to Sections 5.01(i), 5.01(ii) or 5.01(iii) above or following the acceleration of the Notes
 pursuant to Section 5.02 upon an Event of Default other than with respect to 5.01(i), 5.01(ii) or
 5.01(iii) above, it shall pay out the money or property in the following order:

                 FIRST: pro rata based upon amounts owed (i) to the Owner Trustee for amounts
          due under Article X of the Trust Agreement, to the Indenture Trustee for amounts due
          under Section 6.07, to the Irish Paying Agent for amounts due under the Irish Paying
          Agent Agreement, to the Back-up Administrator for amounts due under the Back-up
          Administration Agreement, not to exceed $200,000 per annum in the aggregate, (ii) to

                                                           32
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 41 of 190 PageID #: 714




          Ambac for the Note Insurance Premium and expenses then due and payable, not to
          exceed the amount specified in the Financial Guaranty Insurance Policy Premium Letter,
          and (iii) to the Servicers and the Administrator, the unpaid fees and expenses owed by the
          Issuer to such parties;

                  SECOND: to the holders of the Class A Notes for amounts due and unpaid on the
          Class A Notes for interest, ratably, without preference or priority of any kind, according
          to the amounts due and payable on the Class A Notes for interest;

                 THIRD: to Ambac, any amounts then due and payable to Ambac pursuant to the
          Reimbursement Agreement relating to the Financial Guaranty Insurance Policy
          (excluding any Ambac Indemnity Payments), together with any required interest thereon;

                  FOURTH: to the holders of the Class A Notes for amounts due and unpaid on the
          Class A Notes for principal, ratably, without preference or priority of any kind, according
          to the amounts due and payable on the Class A Notes for principal, until the Outstanding
          Amount of the Class A Notes is zero;

                 FIFTH: to Ambac any Ambac Indemnity Payments and any other amounts then
          due and payable to Ambac pursuant to the Reimbursement Agreement relating to the
          Financial Guaranty Insurance Policy, together with any required interest thereon;

                  SIXTH: pro rata based upon amounts owed, (i) to the Owner Trustee, the
          Indenture Trustee, the Irish Paying Agent and the Back-up Administrator, for all amounts
          due and owning to such parties under the Basic Documents to the extent not paid
          pursuant to priority FIRST above, (ii) to FMC, for any unreimbursed Advances made
          pursuant to Section 8.10, and (iii) to the Servicer, the Administrator, the Auction Agent,
          the Broker-Dealers and the Guarantee Agency, for all amounts due and owing to such
          parties pursuant to the Basic Documents;

                  SEVENTH: to the holders of the Class A-IO Notes any Prepayment Penalties
          remaining unpaid from prior Distribution Dates, together with interest thereon at the Note
          Interest Rate for the Class A-IO Notes; and

                  EIGHTH: to the Owner Trustee (on behalf of the Issuer), for distribution to the
          Certificateholders in accordance with the terms of the Trust Agreement.

                 SECTION 5.05            Optional Preservation of the Financed Student Loans. If
 the Notes have been declared to be due and payable under Section 5.02 following an Event of
 Default and such declaration and its consequences have not been rescinded and annulled, the
 Indenture Trustee may (with the consent of the Controlling Party), or, subject to Section 5.11,
 shall at the written direction of the Controlling Party, elect to maintain possession of the
 Indenture Trust Estate. It is the desire of the parties hereto and the holders of the Notes that there
 be at all times sufficient funds for the payment of principal of and interest on each Class of Notes
 and the Indenture Trustee shall take such desire into account when determining whether or not to
 maintain possession of the Indenture Trust Estate; provided that the Indenture Trustee shall not
 be required to make such determination when such election to maintain possession of the
 Indenture Trust Estate is made at the direction of the Controlling Party. In determining whether

                                                           33
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 42 of 190 PageID #: 715




 to maintain possession of the Indenture Trust Estate, the Indenture Trustee may, but need not
 (unless so directed by the Controlling Party), obtain and rely upon an opinion of an Independent
 investment banking or accounting firm of national reputation as to the feasibility of such
 proposed action and as to the sufficiency of the Indenture Trust Estate for such purpose.

                  SECTION 5.06          Limitation of Suits. No holder of the Notes shall have any
 right to institute any Proceeding, judicial or otherwise, with respect to this Indenture, or for the
 appointment of a receiver or trustee, or for any other remedy hereunder, unless the following
 conditions listed below are satisfied:

                              (i)       an Ambac Default shall then exist and be continuing;

                        (ii)     such holder of the Notes has previously given written notice to the
          Indenture Trustee of a continuing Event of Default;

                         (iii)  the holders of not less than 25% of the Outstanding Amount of the
          Notes, in the aggregate, have made written request to the Indenture Trustee to institute
          such Proceeding in respect of such Event of Default in its own name as Indenture Trustee
          hereunder;

                        (iv)   such holders of the Notes have offered to the Indenture Trustee
          reasonable indemnity against the costs, expenses and liabilities to be incurred in
          complying with such request;

                         (v)     the Indenture Trustee for 60 days after its receipt of such notice,
          request and offer of indemnity has failed to institute such Proceeding; and

                         (vi)   no direction inconsistent with such written request has been given
          to the Indenture Trustee during such 60-day period by the holders of a majority of the
          Outstanding Amount of the Notes in the aggregate;

         it being understood and intended that no one or more holders of the Notes shall have any
 right in any manner whatever by virtue of, or by availing of, any provision of this Indenture to
 affect, disturb or prejudice the rights of any other holders of the Notes or to obtain or to seek to
 obtain priority or preference over any other holders of the Notes or to enforce any right under
 this Indenture, except in the manner herein provided.

        If the Indenture Trustee shall receive conflicting or inconsistent requests and indemnity
 from two or more groups of Noteholders, each representing less than a majority of the
 Outstanding Amount of the Notes, the Indenture Trustee in its sole discretion may determine
 what action, if any, shall be taken, notwithstanding any other provisions of this Indenture.

        Nothing in this Section 5.06 shall inhibit the right of Ambac (provided that Ambac is then
 the Controlling Party) to institute suit or any Proceeding for the enforcement of this Indenture.

                SECTION 5.07         Unconditional Rights of Noteholders To Receive Principal
 and Interest. Notwithstanding any other provisions in this Indenture, any holder of any Class of
 Notes shall have the right, which is absolute and unconditional, to receive payment of the

                                                           34
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 43 of 190 PageID #: 716




 principal of and interest on such Note, on or after the respective due dates thereof expressed in
 such Note, or in this Indenture and to institute suit for the enforcement of any such payment, and
 such right shall not be impaired without the consent of such holder of any such Class of Notes.

                SECTION 5.08           Restoration of Rights and Remedies. If the Indenture
 Trustee or any holder of Notes has instituted any Proceeding to enforce any right or remedy
 under this Indenture and such Proceeding has been discontinued or abandoned for any reason or
 has been determined adversely to the Indenture Trustee or to such holder of Notes, then and in
 every such case the Issuer, the Indenture Trustee and the holders of the Notes shall, subject to
 any determination in such Proceeding, be restored severally and respectively to their former
 positions hereunder, and thereafter all rights and remedies of the Indenture Trustee and the
 holders of the Notes shall continue as though no such Proceeding had been instituted.

                 SECTION 5.09          Rights and Remedies Cumulative. No right or remedy
 herein conferred upon or reserved to the Indenture Trustee, Ambac or to the holders of the Notes
 is intended to be exclusive of any other right or remedy, and every right and remedy shall, to the
 extent permitted by law, be cumulative and in addition to every other right and remedy given
 hereunder or now or hereafter existing at law or in equity or otherwise. The assertion or
 employment of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
 assertion or employment of any other appropriate right or remedy.

                SECTION 5.10          Delay or Omission Not a Waiver. No delay or omission of
 the Indenture Trustee, Ambac or any holder of Notes to exercise any right or remedy accruing
 upon any Default shall impair any such right or remedy or constitute a waiver of any such
 Default or an acquiescence therein. Every right and remedy given by this Article V or by law to
 the Indenture Trustee, Ambac or to the holders of the Notes may be exercised from time to time,
 and as often as may be deemed expedient, by the Indenture Trustee, Ambac or by the holders of
 the Notes.

                SECTION 5.11           Control by Controlling Party. With respect to the Notes,
 the Controlling Party shall have the right to direct the time, method and place of conducting any
 Proceeding for any remedy available to the Indenture Trustee with respect to the Notes or
 exercising any trust or power conferred on the Indenture Trustee; provided that:

                              (i)       such direction shall not be in conflict with any rule of law or with
          this Indenture;

                        (ii)     subject to the express terms of Section 5.04, any direction to the
          Indenture Trustee to sell or liquidate the Indenture Trust Estate shall be by the
          Controlling Party or, if Ambac is not then the Controlling Party, the holders of not less
          than 100% of the Outstanding Amount of the Notes;

                           (iii)   if the conditions set forth in Section 5.05 have been satisfied and
          the Indenture Trustee elects to retain the Indenture Trust Estate pursuant to such Section,
          then any direction to the Indenture Trustee by Ambac or, if Ambac is not then the
          Controlling Party, the holders of less than 100% of the Outstanding Amount of the Notes
          to sell or liquidate the Indenture Trust Estate shall be of no force and effect; and


                                                           35
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 44 of 190 PageID #: 717




                         (iv)    the Indenture Trustee may take any other action deemed proper by
          the Indenture Trustee that is not inconsistent with such direction;

        provided, however, that the Indenture Trustee need not take any action that it determines
 might involve it in liability or, if Ambac is not then the Controlling Party, might materially
 adversely affect the rights of any holders of the Notes not consenting to such action.

                 SECTION 5.12          Waiver of Past Defaults. Prior to the declaration of the
 acceleration of the Notes as provided in Section 5.02, the Controlling Party may waive any past
 Default and its consequences except a Default (a) in payment when due of principal of or interest
 on any Note or (b) in respect of a covenant or provision hereof which cannot be modified or
 amended without the consent of each holder of the Notes. In the case of any such waiver, the
 Issuer, the Indenture Trustee, Ambac (provided that Ambac is then the Controlling Party) and the
 holders of the Notes shall be restored to their former positions and rights hereunder, respectively;
 but no such waiver shall extend to any subsequent or other Default or impair any right
 consequent thereto.

        Upon any such waiver, such Default shall cease to exist and be deemed to have been
 cured and not to have occurred for every purpose of this Indenture; but no such waiver shall
 extend to any subsequent or other Default or impair any right consequent thereto.

                 SECTION 5.13          Undertaking for Costs. All parties to this Indenture agree,
 and each holder of the Notes by such Noteholder’s acceptance of any Note shall be deemed to
 have agreed, that any court may in its discretion require, in any suit for the enforcement of any
 right or remedy under this Indenture, or in any suit against the Indenture Trustee for any action
 taken, suffered or omitted by it as Indenture Trustee, the filing by any party litigant in such suit
 of an undertaking to pay the costs of such suit, and that such court may in its discretion assess
 reasonable costs, including reasonable attorneys’ fees, against any party litigant in such suit,
 having due regard to the merits and good faith of the claims or defenses made by such party
 litigant; but the provisions of this Section shall not apply to (a) any suit instituted by the
 Indenture Trustee, (b) any suit instituted by any holder of the Notes or group of holders of the
 Notes, in each case holding in the aggregate more than 10% of the Outstanding Amount of the
 Notes or (c) any suit instituted by any holder of the Notes for the enforcement of the payment of
 principal of or interest on any Note on or after the respective due dates expressed in such Note
 and in this Indenture.

                 SECTION 5.14           Waiver of Stay or Extension Laws. The Issuer covenants
 (to the extent that it may lawfully do so) that it will not at any time insist upon, or plead or in any
 manner whatsoever, claim or take the benefit or advantage of, any stay or extension law
 wherever enacted, now or at any time hereafter in force, that may affect the covenants or the
 performance of this Indenture; and the Issuer (to the extent that it may lawfully do so) hereby
 expressly waives all benefit or advantage of any such law, and covenants that it will not hinder,
 delay or impede the execution of any power herein granted to the Indenture Trustee, but will
 suffer and permit the execution of every such power as though no such law had been enacted.

              SECTION 5.15         Action on Notes. The Indenture Trustee’s right to seek and
 recover judgment on the Notes or under this Indenture shall not be affected by the seeking,


                                                           36
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 45 of 190 PageID #: 718




 obtaining or application of any other relief under or with respect to this Indenture. Neither the
 lien of this Indenture nor any rights or remedies of the Indenture Trustee or the holders of the
 Notes shall be impaired by the recovery of any judgment by the Indenture Trustee against the
 Issuer or by the levy of any execution under such judgment upon any portion of the Indenture
 Trust Estate or upon any of the assets of the Issuer. Any money or property collected by the
 Indenture Trustee shall be applied in accordance with Section 5.04(b) or (c), as the case may be.

                 SECTION 5.16            Performance and Enforcement of Certain Obligations.
 (a) Promptly following a request from the Indenture Trustee or Ambac (provided that Ambac is
 then the Controlling Party), and at the Administrator’s expense, the Issuer shall take all such
 lawful action as the Indenture Trustee may request to compel or secure the performance and
 observance by the Depositor, the Sellers, the Administrator, the Back-up Administrator, the
 Servicers and the Guarantee Agency, as applicable, of each of their obligations to the Issuer
 under or in connection with the Basic Documents in accordance with the terms thereof, and to
 exercise any and all rights, remedies, powers and privileges lawfully available to the Issuer under
 or in connection with the Basic Documents, including the transmission of notices of default and
 the institution of legal or administrative actions or proceedings to compel or secure performance
 by the Depositor, the Sellers, the Administrator, the Back-up Administrator, the Servicers or the
 Guarantee Agency of each of their obligations under the Basic Documents.

                 (b)    If an Event of Default has occurred and is continuing, the Indenture
 Trustee shall, subject to Section 5.11, at the direction (which direction shall be in writing or by
 telephone (confirmed in writing promptly thereafter)) of the Controlling Party, or, if Ambac is
 not then the Controlling Party, of Interested Noteholders representing not less than 66.67% of the
 Outstanding Amount of the applicable Classes of Notes, exercise all rights, remedies, powers,
 privileges and claims of the Issuer against the Depositor, the Sellers, the Administrator, the
 Back-up Administrator, the Servicers or the Guarantee Agency under or in connection with the
 Basic Documents, including the right or power to take any action to compel or secure
 performance or observance by the Depositor, the Sellers, the Administrator, the Back-up
 Administrator, the Servicers and the Guarantee Agency of each of their obligations to the Issuer
 thereunder and to give any consent, request, notice, direction, approval, extension or waiver
 under the Basic Documents and any right of the Issuer to take such action shall be suspended.

                SECTION 5.17          Notice of Defaults. Within 90 days after the occurrence of
 any Default hereunder with respect to the Notes, the Indenture Trustee shall transmit in the
 manner and to the extent provided in TIA Section 313(c), notice of such Default hereunder of
 which a Responsible Officer of the Indenture Trustee has actual knowledge or is in receipt of a
 written notice thereof in accordance with the terms of this Indenture, unless such Default shall
 have been cured or waived; provided, however, that, except in the case of a Default in the
 payment of the principal of or interest with respect to any Note, the Indenture Trustee shall be
 protected in withholding such notice if and so long as a Responsible Officer of the Indenture
 Trustee in good faith determines that the withholding of such notice is in the interest of the
 Noteholders.




                                                           37
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 46 of 190 PageID #: 719




                                                       ARTICLE VI

                                                  The Indenture Trustee

                SECTION 6.01          Duties of Indenture Trustee. (a) If an Event of Default has
 occurred and is continuing, the Indenture Trustee shall exercise the rights and powers vested in it
 by this Indenture and use the same degree of care and skill in their exercise as a prudent person
 would exercise or use under the circumstances in the conduct of such person’s own affairs.

                    (b)       Except during the continuance of an Event of Default:

                          (i)    the Indenture Trustee undertakes to perform such duties and only
          such duties as are specifically set forth in this Indenture and the other Basic Documents
          to which the Indenture Trustee is a party, and no implied covenants or obligations shall
          be read into this Indenture against the Indenture Trustee; and

                         (ii)   in the absence of bad faith on its part, the Indenture Trustee may
          conclusively rely, as to the truth of the statements and the correctness of the opinions
          expressed therein, upon certificates or opinions furnished to a Responsible Officer of the
          Indenture Trustee and conforming to the requirements of this Indenture; provided,
          however, that the Indenture Trustee shall examine the certificates and opinions to
          determine whether or not they conform to the requirements of this Indenture.

                (c)      The Indenture Trustee may not be relieved from liability for its own
 negligent action, its own negligent failure to act or its own willful misconduct, except that:

                              (i)       this paragraph does not limit the effect of paragraph (b) of this
          Section;

                         (ii)    the Indenture Trustee shall not be liable for any error of judgment
          made in good faith by a Responsible Officer unless it is proved that the Indenture Trustee
          was negligent in ascertaining the pertinent facts; and

                         (iii)   the Indenture Trustee shall not be liable with respect to any action
          it takes or omits to take in good faith in accordance with a direction received by it
          pursuant to Section 5.11.

                (d)     Every provision of this Indenture that in any way relates to the Indenture
 Trustee is subject to paragraphs (a), (b), (c) and (g) of this Section 6.01.

                 (e)    The Indenture Trustee shall not be liable for interest on any money
 received by it except as the Indenture Trustee may agree in writing with the Issuer.

                (f)     Money held in trust by the Indenture Trustee need not be segregated from
 other funds except to the extent required by law or the terms of this Indenture.

                (g)    No provision of this Indenture shall require the Indenture Trustee to
 expend or risk its own funds or otherwise incur financial liability in the performance of any of its

                                                           38
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 47 of 190 PageID #: 720




 duties hereunder or in the exercise of any of its rights or powers, if it shall have reasonable
 grounds to believe that repayments of such funds or adequate indemnity satisfactory to it against
 any loss, liability or expense is not reasonably assured to it.

                (h)    Except as expressly provided in the Basic Documents, the Indenture
 Trustee shall have no obligation to administer, service or collect the Financed Student Loans or
 to maintain, monitor or otherwise supervise the administration, servicing or collection of the
 Financed Student Loans.

                 (i)    In the event that the Indenture Trustee is the Paying Agent or the Note
 Registrar, the rights and protections afforded to the Indenture Trustee pursuant to this Indenture
 shall also be afforded to the Indenture Trustee in its capacity as Paying Agent and Note
 Registrar.

                  (j)    Every provision of this Indenture relating to the conduct or affecting the
 liability of or affording protection to the Indenture Trustee shall be subject to the provisions of
 this Section 6.01.

               SECTION 6.02         Rights of Indenture Trustee. (a) The Indenture Trustee
 may rely on any document believed by it to be genuine and to have been signed or presented by
 the proper Person. The Indenture Trustee need not investigate any fact or matter stated in such
 document.

                 (b)    Before the Indenture Trustee acts or refrains from acting, it may require an
 Officers’ Certificate of the Issuer or an Opinion of Counsel. The Indenture Trustee shall not be
 liable for any action it takes or omits to take in good faith in reliance on such Officers’
 Certificate or Opinion of Counsel.

               (c)    The Indenture Trustee may execute any of the trusts or powers hereunder
 or perform any duties hereunder either directly or by or through agents or attorneys or a
 custodian or nominee, and the Indenture Trustee shall not be responsible for any misconduct or
 negligence on the part of, or for the supervision of, any such agent, attorney, custodian or
 nominee appointed with due care by it hereunder.

                (d)    The Indenture Trustee shall not be liable for any action it takes or omits to
 take in good faith which it believes to be authorized or within its rights or powers; provided,
 however, that the Indenture Trustee’s conduct does not constitute willful misconduct, negligence
 or bad faith.

                (e)    The Indenture Trustee may consult with counsel, and the advice or opinion
 of counsel with respect to legal matters relating to this Indenture and the Notes shall be full and
 complete authorization and protection from liability in respect to any action taken, omitted or
 suffered by it hereunder in good faith and in accordance with the advice or opinion of such
 counsel.

                 (f)   In the event that the Person acting as Indenture Trustee is also acting as
 securities intermediary, all the rights, powers, immunities and indemnities afforded to the


                                                           39
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 48 of 190 PageID #: 721




 Indenture Trustee under the Basic Documents shall also be afforded to the securities
 intermediary.

                (g)     Absent willful misconduct or fraud, the Indenture Trustee shall not be
 liable for any punitive damages, regardless of the form of action and whether or not any such
 damages were foreseeable or contemplated.

                (h)     The Indenture Trustee shall not be deemed to have notice of any Default
 or Event of Default unless a Responsible Officer of the Indenture Trustee has actual knowledge
 thereof or unless written notice of any event which is in fact such Default or Event of Default is
 received by the Indenture Trustee at the Corporate Trust Office, and such notice references the
 Notes under this Indenture.

                (i)    Any permissive right or authority granted to the Indenture Trustee shall
 not be construed as a mandatory duty.

                (j)     The Indenture Trustee shall not be liable for the actions or omissions of
 the Issuer, Administrator or Auction Agent and, without limiting the foregoing, the Indenture
 Trustee shall not be under any obligation to monitor, evaluate or verify compliance by the Issuer
 or Administrator or the Auction Agent with the terms hereof or any other Basic Document, or to
 verify or independently determine the accuracy of information received by it from any such
 party.

                 (k)     The Indenture Trustee shall not be bound to make any investigation into
 the facts or matters stated in any resolution, certificate, statement, instrument, opinion, report,
 notice, request, direction, consent, order, note or other paper or document, but the Indenture
 Trustee, in its discretion, may, and upon the written direction of a Controlling Party shall, make
 such further inquiry or investigation into such facts or matters as it may see fit or as it shall be
 directed, provided however that in the case of any certificate or opinion which by any provision
 of the Indenture is required to be delivered to the Indenture Trustee, the Indenture Trustee shall
 be under a duty to examine the same to determine whether or not they substantially conform on
 their face to the requirements of the Indenture and shall notify the party delivering the same if
 such certificate or opinion does not conform.

                 SECTION 6.03          Individual Rights of Indenture Trustee. The Indenture
 Trustee in its individual or any other capacity may become the owner or pledgee of Notes and
 may otherwise deal with the Issuer or its Affiliates with the same rights it would have if it were
 not Indenture Trustee. Any Paying Agent, Note Registrar, co-registrar or co-paying agent may
 do the same with like rights. However, the Indenture Trustee must comply with Section 6.11.

                 SECTION 6.04          Indenture Trustee’s Disclaimer. The Indenture Trustee
 shall not be responsible for and makes no representation as to the validity or adequacy of this
 Indenture, the Notes or the Collateral, it shall not be accountable for the Issuer’s use of the
 proceeds from the Notes, and it shall not be responsible for any statement of the Issuer in the
 Indenture or in any document issued in connection with the sale of the Notes or in the Notes
 other than the Indenture Trustee’s certificate of authentication.



                                                           40
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 49 of 190 PageID #: 722




                  SECTION 6.05          Notice of Defaults. If a Default occurs and is continuing
 and if it is either actually known or written notice of the existence thereof has been received by a
 Responsible Officer of the Indenture Trustee, the Indenture Trustee shall mail to Ambac and
 each holder of the Notes notice of the Default within 90 days after it occurs. Except in the case
 of a Default in payment of principal of or interest on the Notes, the Indenture Trustee may
 withhold the notice to the holders of the Notes if and so long as a committee of its Responsible
 Officers in good faith determines that withholding the notice is in the interests of holders of the
 Notes.

                SECTION 6.06           Reports by Indenture Trustee to Noteholders.            The
 Indenture Trustee shall deliver to each holder of the Notes (and to each Person who was a holder
 of the Notes at any time during the applicable calendar year) such information with respect to the
 Notes, as may be required to enable such holder to prepare its Federal and state income tax
 returns.

                SECTION 6.07           Compensation and Indemnity. The Issuer shall pay to the
 Indenture Trustee from time to time reasonable compensation for all services rendered under this
 Indenture, and also all reasonable expenses, charges, counsel fees and other disbursements,
 including those of their attorneys, agents and employees, incurred in and about the performance
 of their powers and duties under this Indenture. The Issuer further agrees to indemnify and save
 the Indenture Trustee harmless against any liabilities which it may incur in the exercise and
 performance of its powers and duties hereunder, and which are not due to its negligence or
 willful misconduct, to the extent solely payable from the Indenture Trust Estate. To secure the
 Indenture Trustee’s right to receive amounts pursuant to this Section 6.07, the Indenture Trustee
 shall have a lien against the Indenture Trust Estate that is, except to the extent otherwise
 expressly provided herein, subordinate to the rights of the Noteholders. Without prejudice to its
 rights hereunder, when the Indenture Trustee incurs expenses or renders services after a Default
 specified in Sections 5.01(iv) or (v) occurs, such expenses and the compensation for such
 services (including the fees and expenses of its agent and counsel) shall constitute expenses of
 administration under the applicable bankruptcy law. The provisions of this Section 6.07 shall
 survive the satisfaction and discharge of this Indenture and the resignation or removal of the
 Indenture Trustee.

                SECTION 6.08          Replacement of Indenture Trustee. No resignation or
 removal of the Indenture Trustee and no appointment of a successor Indenture Trustee shall
 become effective until the acceptance of appointment by the successor Indenture Trustee
 pursuant to this Section 6.08. The Indenture Trustee may resign at any time by so notifying the
 Issuer and Ambac (provided that Ambac is then the Controlling Party). The Administrator shall
 remove the Indenture Trustee at the request of Ambac (provided that Ambac is then the
 Controlling Party), or if:

                              (i)       the Indenture Trustee fails to comply with Section 6.11;

                              (ii)      an Insolvency Event occurs with respect to the Indenture Trustee;

                          (iii)  a receiver or other public officer takes charge of the Indenture
          Trustee or its property; or


                                                           41
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 50 of 190 PageID #: 723




                              (iv)      the Indenture Trustee otherwise becomes incapable of acting.

         If the Indenture Trustee resigns or is removed or if a vacancy exists in the office of
 Indenture Trustee for any reason (the Indenture Trustee in such event being referred to herein as
 the retiring Indenture Trustee), the Administrator shall promptly appoint a successor Indenture
 Trustee.

         A successor Indenture Trustee shall deliver a written acceptance of its appointment to the
 retiring Indenture Trustee, the Issuer and to Ambac (provided that Ambac is then the Controlling
 Party). Thereupon the resignation or removal of the retiring Indenture Trustee shall become
 effective, and the successor Indenture Trustee shall have all the rights, powers and duties of the
 Indenture Trustee under this Indenture. The successor Indenture Trustee shall mail a notice of its
 succession to the holders of the Notes, Ambac (provided that Ambac is then the Controlling
 Party) and each Rating Agency. The retiring Indenture Trustee shall promptly transfer all
 property held by it as Indenture Trustee to the successor Indenture Trustee upon payment of all
 monies due and owing to the retiring Indenture Trustee.

        If a successor Indenture Trustee does not take office within 60 days after the retiring
 Indenture Trustee resigns or is removed, the retiring Indenture Trustee, the Issuer or the
 Controlling Party may petition any court of competent jurisdiction for the appointment of a
 successor Indenture Trustee.

        If the Indenture Trustee fails to comply with Section 6.11, any holder of the Notes or
 Ambac may petition any court of competent jurisdiction for the removal of the Indenture Trustee
 and the appointment of a successor Indenture Trustee.

          Notwithstanding the replacement of the Indenture Trustee pursuant to this Section, the
 Issuer’s and the Administrator’s obligations under Section 6.07 shall continue for the benefit of
 the retiring Indenture Trustee.

                SECTION 6.09           Successor Indenture Trustee by Merger. If the Indenture
 Trustee consolidates with, merges or converts into, or transfers all or substantially all its
 corporate trust business or assets to, another corporation or banking association, the resulting,
 surviving or transferee corporation without any further act shall be the successor Indenture
 Trustee; provided that such corporation or banking association shall be otherwise qualified and
 eligible under Section 6.11. The Indenture Trustee shall provide the Rating Agencies and
 Ambac with written notice of any such transaction provided it is not otherwise obligated to
 maintain such information confidential.

        In case at the time such successor or successors by merger, conversion or consolidation to
 the Indenture Trustee shall succeed to the trusts created by this Indenture any of the Notes shall
 have been authenticated but not delivered, any such successor to the Indenture Trustee may
 adopt the certificate of authentication of any predecessor trustee, and deliver such Notes so
 authenticated; and in case at that time any of the Notes shall not have been authenticated, any
 successor to the Indenture Trustee may authenticate such Notes either in the name of any
 predecessor hereunder or in the name of the successor to the Indenture Trustee; and in all such



                                                           42
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 51 of 190 PageID #: 724




 cases such certificates shall have the full force which it is anywhere in the Notes or in this
 Indenture provided that the certificate of the Indenture Trustee shall have.

                 SECTION 6.10            Appointment of Co-Trustee or Separate Trustee.
 (a) Notwithstanding any other provisions of this Indenture, at any time, for the purpose of
 meeting any legal requirement of any jurisdiction in which any part of the Indenture Trust Estate
 may at the time be located, the Indenture Trustee shall have the power and may execute and
 deliver all instruments to appoint one or more Persons to act as a co-trustee or co-trustees, or
 separate trustee or separate trustees, of all or any part of the Indenture Trust Estate, and to vest in
 such Person or Persons, in such capacity and for the benefit of the holders of the Notes, such title
 to the Indenture Trust Estate, or any part hereof, and, subject to the other provisions of this
 Section, such powers, duties, obligations, rights and trusts as the Indenture Trustee may consider
 necessary or desirable. No co-trustee or separate trustee hereunder shall be required to meet the
 terms of eligibility as a successor trustee under Section 6.11 and no notice to holders of the Notes
 of the appointment of any co-trustee or separate trustee shall be required under Section 6.08
 hereof.

               (b)     Every separate trustee and co-trustee shall, to the extent permitted by law,
 be appointed and act subject to the following provisions and conditions:

                          (i)    all rights, powers, duties and obligations conferred or imposed
          upon the Indenture Trustee shall be conferred or imposed upon and exercised or
          performed by the Indenture Trustee and such separate trustee or co-trustee jointly (it
          being understood that such separate trustee or co-trustee is not authorized to act
          separately without the Indenture Trustee joining in such act), except to the extent that
          under any law of any jurisdiction in which any particular act or acts are to be performed
          the Indenture Trustee shall be incompetent or unqualified to perform such act or acts, in
          which event such rights, powers, duties and obligations (including the holding of title to
          the Indenture Trust Estate or any portion thereof in any such jurisdiction) shall be
          exercised and performed singly by such separate trustee or co-trustee, but solely at the
          direction of the Indenture Trustee;

                         (ii)   no trustee hereunder shall be personally liable by reason of any act
          or omission of any other trustee hereunder; and

                       (iii)    the Indenture Trustee may at any time accept the resignation of or
          remove any separate trustee or co-trustee.

                  (c)    Any notice, request or other writing given to the Indenture Trustee shall be
 deemed to have been given to each of the then separate trustees and co-trustees, as effectively as
 if given to each of them. Every instrument appointing any separate trustee or co-trustee shall
 refer to this Indenture and the conditions of this Article VI. Each separate trustee and co-trustee,
 upon its acceptance of the trusts conferred, shall be vested with the estates or property specified
 in its instrument of appointment, either jointly with the Indenture Trustee or separately, as may
 be provided therein, subject to all the provisions of this Indenture, specifically including every
 provision of this Indenture relating to the conduct of, affecting the liability of, or affording



                                                           43
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 52 of 190 PageID #: 725




 protection to, the Indenture Trustee. Every such instrument shall be filed with the Indenture
 Trustee.

                 (d)      Any separate trustee or co-trustee may at any time constitute the Indenture
 Trustee, its agent or attorney-in-fact with full power and authority, to the extent not prohibited by
 law, to do any lawful act under or in respect of this Indenture on its behalf and in its name. If
 any separate trustee or co-trustee shall die, become incapable of acting, resign or be removed, all
 its estates, properties, rights, remedies and trusts shall vest in and be exercised by the Indenture
 Trustee, to the extent permitted by law, without the appointment of a new or successor trustee.

                SECTION 6.11           Eligibility; Disqualification. There shall at all times be an
 Indenture Trustee hereunder which shall be eligible to act as Indenture Trustee under TIA
 Section 310(a)(1), shall have a combined capital and surplus of at least $75,000,000 (and, with
 respect to any successor Indenture Trustee, having a rating of at least “Baa3” from Moody’s
 unless the Rating Agency Condition is satisfied) and shall be reasonably acceptable to Ambac
 (provided that Ambac is then the Controlling Party). If such corporation publishes reports of
 condition at least annually, pursuant to law or the requirements of federal, state, territorial or
 District of Columbia supervising or examining authority, then for the purposes of this
 Section 6.11, the combined capital and surplus of such corporation shall be deemed to be its
 combined capital and surplus as set forth in its most recent report of condition so published. If at
 any time the Indenture Trustee shall cease to be eligible in accordance with the provisions of this
 Section 6.11, it shall resign immediately in the manner and with the effect specified in this
 Article VI. Neither the Issuer nor any Person directly or indirectly controlling or controlled by,
 or under common control with, the Issuer shall serve as Indenture Trustee.

                 SECTION 6.12           Basic Documents. The Indenture Trustee is hereby
 authorized and directed to execute and deliver the Auction Agent Agreement and the other Basic
 Documents to which it is a party. Upon receipt by the Indenture Trustee of any request for
 action under or in connection with the Auction Agent Agreement or other Basic Document
 (including, without limitation, in connection with any modification, amendment, waiver,
 approval, consent (or withholding thereof)), the Indenture Trustee shall promptly notify the
 Issuer (with a copy to Ambac, provided that Ambac is then the Controlling Party) of such request
 in such detail as is made available to the Indenture Trustee and shall take such action in response
 to such request (or in the enforcement of any rights and/or remedies available to it hereunder) as
 the Issuer or Ambac (provided that Ambac is then the Controlling Party) shall direct in writing.

                                                       ARTICLE VII

                                            Noteholders’ Lists and Reports

                 SECTION 7.01          Issuer To Furnish Indenture Trustee Names and Addresses
 of Noteholders. The Issuer will furnish or cause to be furnished to the Indenture Trustee (a) not
 more than five days after the earlier of (i) each Record Date and (ii) three months after the last
 Record Date, a list, in such form as the Indenture Trustee may reasonably require, of the names
 and addresses of the holders of the Notes as of such Record Date, (b) at such other times as the
 Indenture Trustee may request in writing, within 30 days after receipt by the Issuer of any such
 request, a list of similar form and content as of a date not more than 10 days prior to the time


                                                           44
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 53 of 190 PageID #: 726




 such list is furnished; provided, however, that so long as the Indenture Trustee is the Note
 Registrar, no such list shall be required to be furnished.

                 SECTION 7.02         Preservation of Information; Communications to
 Noteholders. (a) The Indenture Trustee shall preserve, in as current a form as is reasonably
 practicable, the names and addresses of the holders of the Notes contained in the most recent list
 furnished to the Indenture Trustee as provided in Section 7.01 and the names and addresses of
 the holders of the Notes received by the Indenture Trustee in its capacity as Note Registrar. The
 Indenture Trustee may destroy any list furnished to it as provided in such Section 7.01 upon
 receipt of a new list so furnished.

                (b)     Upon receipt by the Indenture Trustee of any request by a holder of the
 Notes to receive a copy of the current list of holders of the Notes, the Indenture Trustee shall
 promptly notify the Administrator thereof by providing to the Administrator a copy of such
 request and a copy of the list of holders of the Notes produced in response thereto.

                (c)     The Indenture Trustee shall furnish to the holders of the Notes promptly
 upon receipt of a written request therefor, duplicates or copies of all reports, notices, requests,
 demands, certificates, financial statements and any other instruments furnished to the Indenture
 Trustee under the Basic Documents.

               SECTION 7.03         Reports by Issuer. (a) The Issuer shall cause the
 Administrator to furnish the Issuer and the Indenture Trustee the reports required by the
 Administration Agreement and by Section 3.24 of this Indenture.

               (b)     Unless the Issuer otherwise determines, the fiscal year of the Issuer shall
 end on June 30 of each year. In the case of any change to the Issuer’s fiscal year, the
 Administrator shall notify the Indenture Trustee of such change.

                                                      ARTICLE VIII

                                       Accounts, Disbursements and Releases

                SECTION 8.01           Collection of Money. (a) Except as otherwise expressly
 provided herein, the Indenture Trustee may demand payment or delivery of, and shall receive
 and collect, directly and without intervention or assistance of any fiscal agent or other
 intermediary, all money and other property payable to or receivable by the Indenture Trustee
 pursuant to this Indenture. The Indenture Trustee shall apply all such money received by it on
 behalf of the holders of the Notes and Ambac as provided in this Indenture. Except as otherwise
 expressly provided in this Indenture, if any default occurs in the making of any payment or
 performance under any agreement or instrument that is part of the Indenture Trust Estate, the
 Indenture Trustee may take such action as may be appropriate to enforce such payment or
 performance, including the institution and prosecution of appropriate Proceedings. Any such
 action shall be without prejudice to any right to claim a Default under this Indenture and any
 right to proceed thereafter as provided in Article V.

               (b)    The Indenture Trustee shall deposit into the Collection Account all
 payments it receives from the Servicers by or on behalf of the Obligors with respect to the

                                                           45
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 54 of 190 PageID #: 727




 Financed Student Loans, and all related Liquidation Proceeds and Recoveries, as collected
 during the Collection Period. For purposes of this Article VIII, the phrase “payments by or on
 behalf of Obligors” shall mean payments made with respect to the Financed Student Loans, as
 applicable, by or on behalf of borrowers thereof and the Guarantee Agency.

               (c)    The Indenture Trustee shall deposit into the Collection Account the
 aggregate Purchase Amount it receives with respect to Purchased Student Loans and all other
 amounts received from the Sellers or the Servicers with respect to the Student Loans.

                 SECTION 8.02          Trust Accounts. (a)(i) The Issuer, for the benefit of the
 Noteholders, Ambac and itself, shall establish and maintain in the name of the Indenture Trustee
 an Eligible Deposit Account (the “Collection Account”), bearing a designation clearly indicating
 that the funds deposited therein are held for the benefit of the Noteholders, Ambac and the
 Issuer. The Collection Account will initially be established as a segregated account at U.S. Bank
 National Association in the name of the Indenture Trustee. The Issuer will make an initial
 deposit on the Closing Date into the Collection Account of cash equal to $1,171,965,638, of
 which $1,083,434,391 amount will be disbursed on the Closing Date by the Indenture Trustee,
 pursuant to written instructions of the Administrator, to acquire the Financed Student Loans and
 $88,531,247 will be disbursed on the Closing Date by the Indenture Trustee, pursuant to written
 instructions of the Administrator, to pay the First Marblehead Corporation a structuring advisory
 fee.

                         (ii)    The Issuer, for the benefit of Ambac, the Noteholders and itself,
          shall establish and maintain in the name of the Indenture Trustee an Eligible Deposit
          Account (the “Reserve Account”), bearing a designation clearly indicating that the funds
          deposited therein are held for the benefit of the Noteholders, Ambac and the Issuer. The
          Reserve Account initially will be established as a segregated account at U.S. Bank
          National Association in the name of the Indenture Trustee. The Issuer will make an initial
          deposit on the Closing Date into the Reserve Account of cash or certain Eligible
          Investments equal to the Reserve Account Initial Deposit.

                         (iii)  The Issuer, for the benefit of the Noteholders, Ambac and itself,
          shall establish and maintain in the name of the Indenture Trustee an Eligible Deposit
          Account (the “Future Distribution Account”), bearing a designation clearly indicating
          that the funds deposited therein are held for the benefit of the Noteholders, Ambac and
          the Issuer. The Future Distribution Account initially will be established as a segregated
          account at U.S. Bank National Association in the name of the Indenture Trustee.

                (b)    Funds on deposit in the Collection Account, the Reserve Account and the
 Future Distribution Account (together, the “Trust Accounts”) shall be invested by the Indenture
 Trustee (or any custodian or designated agent with respect to any amounts on deposit in such
 accounts) in Eligible Investments pursuant to written instructions by the Issuer; provided,
 however, it is understood and agreed that the Indenture Trustee shall not be liable for any loss
 arising from such investment in Eligible Investments. All such Eligible Investments shall be
 held by (or by any custodian on behalf of) the Indenture Trustee for the benefit of the
 Noteholders, Ambac and the Issuer; provided that on the Business Day preceding each
 Distribution Date on which funds in the applicable Trust Account will be needed, all interest and

                                                           46
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 55 of 190 PageID #: 728




 other investment income (net of losses and investment expenses) on funds on deposit therein
 shall be deposited into the Collection Account and shall constitute a portion of the Available
 Funds for such Distribution Date. Other than as described in the following proviso or as
 otherwise permitted by Ambac and the Rating Agencies, funds on deposit in the Trust Accounts
 shall be invested in Eligible Investments that will mature so that such funds will be available at
 the close of business on the Business Day preceding the following Distribution Date for which
 such funds are needed; provided, however, that funds on deposit in Trust Accounts may be
 invested in Eligible Investments of the Indenture Trustee which may mature so that such funds
 will be available on such Distribution Date. Funds deposited in a Trust Account on a Business
 Day which immediately precedes a Distribution Date upon the maturity of any Eligible
 Investments are not required to be invested overnight.

                 (c)       The Indenture Trustee, on behalf of Ambac and the Noteholders, shall
 possess all right, title and interest in all funds on deposit from time to time in the Trust Accounts
 and in all proceeds thereof (including all income thereon) and all such funds, investments,
 proceeds and income shall be part of the Indenture Trust Estate. Subject to the Issuer’s power to
 instruct the Indenture Trustee pursuant to paragraph (b) above, the Trust Accounts shall be under
 the sole dominion and control of the Indenture Trustee for the benefit of Ambac and the
 Noteholders. If, at any time, any of the Trust Accounts cease to be an Eligible Deposit Account,
 the Indenture Trustee (or the Administrator on its behalf) agrees, by its acceptance hereto, that it
 shall within 5 Business Days (or such longer period, not to exceed 30 calendar days, as to which
 Ambac and each Rating Agency may consent) establish a new Trust Account as an Eligible
 Deposit Account and shall transfer any cash and/or any investments to such new Trust Account.
 In connection with the foregoing, the Issuer agrees that, in the event that any of the Trust
 Accounts are not accounts with the Indenture Trustee, the Issuer shall notify the Indenture
 Trustee, in writing, promptly upon any of such Trust Accounts ceasing to be an Eligible Deposit
 Account.

                                   (A)      With respect to the Trust Account Property, the Indenture
                    Trustee agrees, by its acceptance hereof, that:

                                   (B)     any Trust Account Property that is held in deposit accounts
                    shall be held solely in Eligible Deposit Accounts; and, subject to Section 8.02(b),
                    each such Eligible Deposit Account shall be subject to the exclusive custody and
                    control of the Indenture Trustee, and the Indenture Trustee shall have sole
                    signature authority with respect thereto;

                                   (C)     any Trust Account Property shall be Delivered to the
                    Indenture Trustee in accordance with the definition of “Delivery” herein and shall
                    be held, pending maturity or disposition, solely by the Indenture Trustee or such
                    other Person acting solely for the Indenture Trustee as required for Delivery;

                                   (D)    In the event that the Indenture Trustee, in its capacity as
                    Securities Intermediary has or subsequently obtains by agreement, operation of
                    law or otherwise a security interest in the Trust Accounts or any security
                    entitlement credited thereto, the Indenture Trustee, in its capacity as Securities
                    Intermediary hereby agrees that such security interest shall be subordinate to the


                                                           47
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 56 of 190 PageID #: 729




                    security interest of the Indenture Trustee for the benefit of the Noteholders and
                    Ambac. The financial assets and other items deposited to the Trust Accounts will
                    not be subject to deduction, set-off, banker’s lien, or any other right in favor of
                    any person other than the Indenture Trustee (except that the Indenture Trustee, in
                    its capacity as Securities Intermediary may set off (i) the face amount of any
                    checks which have been credited to the Trust Accounts but are subsequently
                    returned unpaid because of uncollected or insufficient funds, and (ii) all amounts
                    due to it in respect of its customary fees and expenses for the routine maintenance
                    and operation of the Trust Accounts;

                                   (E)     The Issuer shall instruct the Indenture Trustee to make
                    withdrawals and payments from the Trust Accounts for the purpose of permitting
                    the Indenture Trustee to carry out its duties under this Indenture;

                                    (F)    Each Trust Account provided for herein to be established
                    and maintained by the Indenture Trustee shall be so established and maintained by
                    the Indenture Trustee, as securities intermediary (in such capacity, the “Securities
                    Intermediary”). Each item of “investment property” within the meaning of
                    Section 9-102(a)(49) of the New York Uniform Commercial Code (which shall
                    not be deemed to include the Financed Student Loans or the related notes
                    evidencing the Financed Student Loans) or “money” within the meaning of
                    Section 1-201(24) of the New York Uniform Commercial Code, that is (whether
                    investment property, security, instrument or cash) credited to such a Trust
                    Account shall be treated as a “financial asset” within the meaning of Section 8-
                    102(a)(9) of the New York Uniform Commercial Code. The State of New York
                    shall be deemed to be the Securities Intermediary’s location for purposes of the
                    New York Uniform Commercial Code, and each such Trust Account (as well as
                    the securities entitlements related thereto) shall be governed by the laws of the
                    State of New York; and

                                    (G)    Following the filing of any UCC financing statement with
                    respect to this Indenture, the Indenture Trustee hereby agrees to notify the Issuer
                    no earlier than six months prior to the expiration of such filing of the need to file
                    continuation statements, and to the extent permitted by law, the Issuer shall
                    execute and file such continuation statements, and provide a copy thereof to the
                    Indenture Trustee along with an Opinion of Counsel to the effect that all action
                    has been taken as is necessary to maintain the lien and security interest created by
                    this Indenture.

                 (d)   On each Auction Rate Note Interest Payment Date for a Class of Auction
 Rate Notes that is not a Distribution Date, the Indenture Trustee will make the following
 distributions based upon written instructions received from the Administrator:

                 (i)    First, from amounts on deposit in the Future Distribution Account
 allocated to the Auction Agent and the Broker-Dealers, and then from amounts on deposit in the
 Collection Account and the Reserve Account, pro rata based upon amounts owed to each such



                                                           48
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 57 of 190 PageID #: 730




 party, with respect to that Class of Auction Rate Note, to the Auction Agent and the Broker-
 Dealers, the Auction Agent Fees and the Broker-Dealer Fees;

                (ii)   Second, from amounts on deposit in the Future Distribution Account to
 pay interest on that Class of Auction Rate Notes, and then from amounts on deposit in the
 Collection Account and the Reserve Account, to that Class of Auction Rate Notes, an amount
 equal to the Noteholders'Interest Distribution Amount for that Class of Auction Rate Notes; and

                (iii)  Third, from amounts on deposit in the Future Distribution Account to pay
 the Noteholders’ Principal Distribution Amount on that Class of Auction Rate Notes, if any, to
 that Class of Auction Rate Notes.

                (e)     No later than three Business Days prior to each Distribution Date, the
 Administrator shall instruct the Indenture Trustee in writing (based on the information contained
 in the Administrator’s Officer’s Certificate and each related Servicer’s Report delivered pursuant
 to the Administration Agreement) to make the following deposits and distributions to the Persons
 or to the account specified below by 12:00 p.m. (New York time), to the extent of the amount of
 Available Funds in the Collection Account, in the following order of priority (except as
 otherwise provided in Sections 5.04(b) or 5.04(c)) and the Indenture Trustee shall comply with
 such instruction; provided, however, only if an Auction Rate Note Interest Payment Date is also
 a Distribution Date will a Class of Auction Rate Notes be paid interest or principal on such
 Distribution Date (otherwise, the amount allocated to each such Class of Auction Rate Notes will
 be deposited into the Future Distribution Account):

                  (1)    FIRST: pro rata (i) Indenture Trustee fees and expenses, Irish Paying
          Agent fees and expenses, Owner Trustee fees and expenses, and Back-up Administrator
          fees and expenses due on and allocated to such Distribution Date, in an aggregate amount
          not to exceed $200,000, per annum; (ii) Servicing Fees and expenses with respect to the
          Financed Student Loans due on such Distribution Date and all prior unpaid Servicing
          Fees and expenses allocated to the Financed Student Loans up to the amount specified in
          the Servicing Agreement, (iii) Ambac for the Note Insurance Premium and expenses then
          due and payable, not to exceed the amount specified in the Financial Guaranty Insurance
          Policy Premium Letter, (iv) Administration Fees and expenses with respect to the
          Financed Student Loans up to the amount specified in the Administration Agreement, (v)
          Back-up Administrator fees and expenses up to the amount specified in the Back-up
          Administration Agreement, (vi) (to the extent that such Distribution Date is also an
          Auction Rate Note Interest Payment Date) Auction Agent Fees and expenses up to the
          amount specified in the Auction Agent Agreement, and (vii) (to the extent that such
          Distribution Date is also an Auction Rate Note Interest Payment Date) Broker-Dealer
          fees and expenses up to the amount specified in the Broker-Dealer Agreement;

                 (2)     SECOND: to the Future Distribution Account, in the amount of fees and
          expenses expected to accrue and be paid to the Auction Agent and the Broker-Dealers
          from the calendar day after the current month’s Distribution Date (plus, for the initial
          Distribution Date, the fees and expenses accrued from the Closing Date through and
          including such initial Distribution Date) through the following month’s Distribution Date,



                                                           49
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 58 of 190 PageID #: 731




          plus previously accrued and unpaid amounts not previously deposited in the Future
          Distribution Account;

                (3)    THIRD: to TERI, the additional guaranty fees pursuant to the TERI
          Guaranty Agreements, which will be deposited into the TERI Pledge Fund;

                 (4)    FOURTH: to the holders of the Class A Notes, the Noteholders’ Interest
          Distribution Amount for such Class A Notes (excluding any Noteholders’ Interest
          Carryover Shortfall for such Class A Notes which are Auction Rate Notes) on a pro rata
          basis;

                  (5)     FIFTH: to the Future Distribution Account, an amount equal to interest
          expected to accrue on the Class A Notes which are Auction Rate Notes (excluding any
          Noteholders’ Interest Carryover Shortfall for such Auction Rate Notes) at the then
          applicable Auction Rate from the calendar day after the current Distribution Date (plus
          for the initial Distribution Date, the interest accrued from the Closing Date through and
          including such initial Distribution Date) through the following month' s Distribution Date,
          plus previously accrued and unpaid amounts not previously deposited in the Future
          Distribution Account;

                 (6)    SIXTH: to the Reserve Account, an amount, if any, up to the amount
          necessary to reinstate the balance of the Reserve Account to the Required Reserve
          Amount;

                 (7)    SEVENTH: to TERI (or the TERI Pledge Fund), to purchase Rehabilitated
          Financed Student Loans;

                 (8)     EIGHTH: to Ambac, any amounts then due and payable to Ambac
          pursuant to the Reimbursement Agreement relating to the Financial Guaranty Insurance
          Policy (excluding any Ambac Indemnity Payments), together with any required interest
          thereon;

                  (9)      NINTH: the Noteholders’ Principal Distribution Amount to (A) the
          holders of (i) the Class A-1-L Notes, until paid in full, then (ii) the Class A-2-AR-1, until
          paid in full, then (iii) the Class A-2-AR-2, until paid in full, then (iv) the Class A-2-AR-3,
          until paid in full, then (v) the Class A-2-AR-4, until paid in full, then (vi) pro rata, the
          Class A-3-L Notes and Class A-3 AR Notes, until paid in full, provided that with respect
          to the Class A-3-AR Notes, such pro rata allocation shall be applied first to the Class A-
          3-AR-1 Notes, until paid in full, then to the Class A-3-AR-2 Notes, until paid in full, then
          to the Class A-3-AR-3 Notes, until paid in full, then to the Class A-3-AR-4 Notes, until
          paid in full, then to the Class A-3-AR-5 Notes, until paid in full, then to the Class A-3-
          AR-6 Notes, until paid in full, then to the Class A-3-AR-7 Notes, until paid in full, or (B)
          to the Future Distribution Account, as the case may be;

                  (10) TENTH: to Ambac, any Ambac Indemnity Payments and any other
          amounts then due and payable to Ambac pursuant to the Reimbursement Agreement
          relating to the Financial Guaranty Insurance Policy, together with any required interest
          thereon;

                                                           50
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 59 of 190 PageID #: 732




                  (11) ELEVENTH: pro rata: (i) any unreimbursed Advances to FMC, (ii) for all
          amounts in excess of the maximum amounts specified in priority FIRST for Indenture
          Trustee fees and expenses pursuant to the Indenture; for Irish Paying Agent fees and
          expenses pursuant to the Irish Paying Agent Agreement; Owner Trustee fees and
          expenses pursuant to the Trust Agreement; for Back-up Administrator fees and expenses
          pursuant to the Back-up Administration Agreement; indemnities, fees and expenses of the
          Servicer; Note Insurance Premium and expenses then due and payable and other amounts
          then due and payable to Ambac pursuant to the Reimbursement Agreement relating to the
          Financial Guaranty Insurance Policy; the portion of the Administration Fee and expenses
          allocated to the Notes; all unpaid Administration Fees and expenses from prior Collection
          Periods allocated to the Notes; Auction Agent Fees and expenses; and Broker-Dealer fees
          and expenses.

                 (12) TWELFTH: (a) if a Turbo Trigger is in effect, to the holders of the Notes,
          any remaining amounts as payment of principal allocated among the Noteholders as
          described in priority NINTH until the Outstanding Amount of each Class of Notes is
          reduced to zero;

                (13) THIRTEENTH: to the holders of the Auction Rate Notes, any remaining
          Noteholders’ Interest Carryover Shortfall for such Auction Rate Notes;

                 (14) FOURTEENTH: to the holders of the Class A-IO Notes any Prepayment
          Penalty for that Distribution Date and any Prepayment Penalties remaining unpaid from
          prior Distribution Dates, together with interest thereon at the Note Interest Rate for the
          Class A-IO Notes; and

                (15) FIFTEENTH: to FMC, any unpaid and accrued structuring advisory fees,
          indemnity payments and expenses and then to the Certificateholders, any remaining
          amounts.

         The Noteholder’s Interest Carryover Shortfall (and interest accrued thereon) will be paid,
 if ever, on the Auction Rate Notes on the next occurring Auction Rate Note Interest Payment
 Date, and each succeeding Auction Rate Note Interest Payment Date until paid, for each Auction
 Period subsequent to the Auction Period in which the Noteholder’s Interest Carryover Shortfall
 accrued, if and to the extent that funds are available pursuant to the terms of this Indenture in an
 amount sufficient to pay all or the portion of the Noteholder’s Interest Carryover Shortfall. The
 Noteholder’s Interest Carryover Shortfall (and interest accrued thereon) will be paid to the
 holders of the Auction Rate Notes to which the Noteholder’s Interest Carryover Shortfall relates
 who hold the Auction Rate Notes on the Distribution Date on which it is paid. The Noteholder’s
 Interest Carryover Shortfall will not be paid to the holders of the Auction Rate Notes who hold
 the Auction Rate Notes during the Auction Period during which the Noteholder’s Interest
 Carryover Shortfall is first accrued. Upon transfer of the Auction Rate Notes the holder loses
 any right to such Noteholder’s Interest Carryover Shortfall unless it later acquires Auction Rate
 Notes of the same Class. Any payment obligation for the Noteholder’s Interest Carryover
 Shortfall with respect to any Outstanding Auction Rate Notes is extinguished when the Auction
 Rate Notes are paid at maturity.



                                                           51
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 60 of 190 PageID #: 733




                 SECTION 8.03          General Provisions Regarding Accounts. (a) So long as no
 Default shall have occurred and be continuing, all or a portion of the funds in the Trust Accounts
 shall be invested in Eligible Investments and reinvested by the Indenture Trustee upon Issuer
 Order, subject to the provisions of Section 8.01(b). All income or other gain from investments of
 moneys deposited in the Trust Accounts shall be deposited by the Indenture Trustee in the
 Collection Account, and any loss resulting from such investments shall be charged to such Trust
 Account. The Issuer will not direct the Indenture Trustee to make any investment of any funds
 or to sell any investment held in any of the Trust Accounts unless the security interest granted
 and perfected in such account will continue to be perfected in such investment or the proceeds of
 such sale, in either case without any further action by any Person, and, in connection with any
 direction to the Indenture Trustee to make any such investment or sale, if requested by the
 Indenture Trustee, the Issuer shall deliver to the Indenture Trustee an Opinion of Counsel,
 acceptable to the Indenture Trustee, to such effect.

                 (b)    Subject to Section 6.01(c), the Indenture Trustee shall not in any way be
 held liable by reason of any insufficiency in any of the Trust Accounts resulting from any loss on
 any Eligible Investment included therein except for losses attributable to the Indenture Trustee’s
 failure to make payments on such Eligible Investments issued by the Indenture Trustee, in its
 commercial capacity as principal obligor and not as trustee, in accordance with their terms.

                 (c)     If (i) the Issuer shall have failed to give investment directions for any
 funds on deposit in the Trust Accounts to the Indenture Trustee by 1:00 p.m. Eastern Time (or
 such other time as may be agreed by the Issuer and Indenture Trustee) on any Business Day; or
 (ii) a Default shall have occurred and be continuing, but the Notes shall not have been declared
 due and payable pursuant to Section 5.02, or, if such Notes shall have been declared due and
 payable following an Event of Default, amounts collected or receivable from the Indenture Trust
 Estate are being applied in accordance with Section 5.04 as if there had not been such a
 declaration; then the Indenture Trustee shall, to the fullest extent practicable, invest and reinvest
 funds in the Trust Accounts in one or more of the Indenture Trustee’s money market mutual
 funds that is an Eligible Investment.

                  SECTION 8.04          Release of Indenture Trust Estate. (a) Subject to the
 payment of its fees and expenses pursuant to Section 6.07, the Indenture Trustee may, and when
 required by the provisions of this Indenture shall, execute instruments to release property from
 the lien of this Indenture, or convey the Indenture Trustee’s interest in the same, in a manner and
 under circumstances that are not inconsistent with the provisions of this Indenture. No party
 relying upon an instrument executed by the Indenture Trustee as provided in this Article VIII
 shall be bound to ascertain the Indenture Trustee’s authority, inquire into the satisfaction of any
 conditions precedent or see to the application of any moneys.

                 (b)    The Indenture Trustee shall, at such time as there are no Notes
 Outstanding, all sums due to Ambac hereunder have been paid and all sums due the Indenture
 Trustee pursuant to Section 6.07 have been paid, release any remaining portion of the Indenture
 Trust Estate that secured the Notes from the lien of this Indenture and release to the Issuer or any
 other Person entitled thereto any funds then on deposit in the Trust Accounts. The Indenture
 Trustee shall release property from the lien of this Indenture pursuant to this Section 8.04(b) only



                                                           52
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 61 of 190 PageID #: 734




 upon receipt of an Issuer Request accompanied by an Officers’ Certificate of the Issuer and an
 Opinion of Counsel meeting the applicable requirements of Section 11.01.

                 SECTION 8.05           Opinion of Counsel. The Indenture Trustee shall receive at
 least seven days’ notice when requested by the Issuer to take any action pursuant to Section
 8.04(a), accompanied by copies of any instruments involved, and the Indenture Trustee shall also
 require, except in connection with any action contemplated by Section 8.04(b), as a condition to
 such action, an Opinion of Counsel, in form and substance satisfactory to the Indenture Trustee,
 stating the legal effect of any such action, outlining the steps required to complete the same, and
 concluding that all conditions precedent to the taking of such action have been complied with
 and such action will not materially and adversely impair the security for the Notes or the rights
 of the holders of the Notes in contravention of the provisions of this Indenture. Counsel
 rendering any such opinion may rely, without independent investigation, on the accuracy and
 validity of any certificate or other instrument delivered to the Indenture Trustee in connection
 with any such action.

                 SECTION 8.06          Cost of Issuance Account. The Issuer shall establish and
 maintain in the name of the Indenture Trustee an Eligible Deposit Account (the “Cost of
 Issuance Account”). The Cost of Issuance Account shall not be a Trust Account and the
 Noteholders shall have no interest in the amount deposited therein. The Cost of Issuance
 Account initially will be established as a segregated account at U.S. Bank National Association
 in the name of the Indenture Trustee. The Issuer shall make a deposit into the Cost of Issuance
 Account on the Closing Date in an amount equal to $1,500,000. Upon receipt of written
 instructions from the Administrator, the Indenture Trustee shall remit funds on deposit in the
 Cost of Issuance Account to pay the costs and expenses incurred by the Issuer in connection with
 issuing the Notes. Commencing 60 days after the Closing Date, the Indenture Trustee shall remit
 funds, if any, remaining in the Cost of Issuance Account as directed in writing by the
 Administrator.

                 SECTION 8.07          Application of Collections. (a) With respect to each
 Financed Student Loan, all collections (including all Guarantee Payments) with respect thereto
 for the Collection Period shall be applied to interest and principal on such Financed Student
 Loan by allocating to interest the portion of such collection equal to the product of (A) the
 applicable interest rate on such Financed Student Loan, (B) the unpaid principal balance of such
 Financed Student Loan, and (C) the period of time elapsed since the preceding payment of
 interest on such Financed Student Loan was made (over the actual number of days in a year)
 (“Interest Collections”) and by allocating the remainder of such collection to principal.

                    (b)       All Liquidation Proceeds shall be applied to the related Financed Student
 Loan.

                 SECTION 8.08        Reserve Account. (a) On the Closing Date, the Issuer shall
 deposit the Reserve Account Initial Deposit into the Reserve Account. The Indenture Trustee
 shall deposit into the Reserve Account the amounts, if any, required to be deposited pursuant to
 Sections 8.02 and 8.10.




                                                           53
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 62 of 190 PageID #: 735




                (b)    (i) If the amounts payable for any Distribution Date pursuant to Section
 8.02(e)(1) exceed the amount distributed or allocated to the applicable parties on such
 Distribution Date (exclusive of the amounts described in the second proviso to the definition of
 “Available Funds” included in Appendix A hereto), the Administrator shall instruct the Indenture
 Trustee in writing to withdraw from the Reserve Account on such Distribution Date an amount
 equal to such excess, to the extent of funds available therein, and to distribute or allocate such
 amounts to the applicable parties pro rata (based upon the amount owed to such parties) unless
 otherwise provided herein;

                          (ii)   If the amounts payable for any Distribution Date pursuant to
          Section 8.02(e)(3) exceed the amount transferred to the TERI Pledge Fund on such
          Distribution Date (exclusive of the amounts described in the second proviso to the
          definition of “Available Funds” included in Appendix A hereto), the Administrator shall
          instruct the Indenture Trustee in writing to withdraw from the Reserve Account on such
          Distribution Date an amount equal to such excess, to the extent of funds available therein
          after giving effect to paragraph (b)(i) above, and to transfer such amount to the TERI
          Pledge Fund;

                          (iii)  If the Noteholders’ Interest Distribution Amount with respect to
          the Class A Notes for a Distribution Date exceeds the amount distributed to the holders of
          the Class A Notes or allocated to the Future Distribution Account, as the case may be, on
          such Distribution Date (exclusive of the amounts described in the second proviso to the
          definition of “Available Funds” included in Appendix A hereto), the Administrator shall
          instruct the Indenture Trustee in writing to withdraw from the Reserve Account on such
          Distribution Date an amount equal to such excess, to the extent of funds available therein
          after giving effect to paragraphs (b)(i) through (b)(ii) above, and to distribute such
          amount to the applicable parties pro rata (based upon the amounts then owed to each such
          party) or allocate such amount to the Future Distribution Account, as the case may be;

                          (iv)    If on the Final Maturity Date for a Class of Class A Notes, the
          outstanding principal balance of the applicable Class of Class A Notes (prior to giving
          effect to any distribution of principal thereon on such date) exceeds the amount of
          principal distributed to the holders of the applicable Class of Class A Notes or allocated
          to the Future Distribution Account, as the case may be, on such date, the Administrator
          shall instruct the Indenture Trustee in writing on such date to withdraw from the Reserve
          Account on such date an amount equal to such excess, to the extent of funds available
          therein, after giving effect to paragraphs (b)(i) through (b)(iii) above, and to distribute
          such amount, to the holders of the applicable Class of Class A Notes, in the same order
          and priority as is set forth in Section 8.02(e)(9) or allocate such amount to the Future
          Distribution Account, as the case may be;

                 (c)     If the amount on deposit in the Reserve Account on any Distribution Date
 (after giving effect to all deposits or withdrawals therefrom on such Distribution Date) is greater
 than the Required Reserve Amount for such Distribution Date, the Administrator shall instruct
 the Indenture Trustee in writing to deposit the amount of such excess into the Collection Account
 for distribution on such Distribution Date.



                                                           54
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 63 of 190 PageID #: 736




                 (d)     If on any Distribution Date the amount on deposit in the Reserve Account
 (after giving effect to all deposits or withdrawals therefrom on such Distribution Date) is equal to
 or greater than the aggregate Outstanding Amount of all Notes, the Administrator shall instruct
 the Indenture Trustee in writing to deposit all amounts in the Reserve Account into the
 Collection Account for distribution on such Distribution Date.

                  SECTION 8.09           Statements to Noteholders. (a) On each Determination
 Date preceding a Distribution Date, pursuant to the Administration Agreement the Administrator
 shall provide to the Indenture Trustee (with a copy to the Owner Trustee, Ambac (provided that
 Ambac is then the Controlling Party) and the Rating Agencies) for the Indenture Trustee to
 forward on such succeeding Distribution Date to each holder of record of the Notes a statement
 setting forth at least the following information as to the Notes, to the extent applicable:

                           (1)          the amount of the distribution allocable to principal of each Class
                    of Notes;

                           (2)     the amount of the distribution allocable to interest on each Class of
                    Notes (including, with respect to the Auction Rate Notes, the portion allocable to
                    Noteholders’ Interest Carryover Shortfall), together with the interest rates
                    applicable with respect thereto;

                            (3)     the Pool Balance as of the close of business on the last day of the
                    preceding Collection Period, after giving effect to the related payments allocated
                    to principal reported under clause (1) above;

                            (4)    the aggregate outstanding principal balance of each Class of Notes
                    as of such Distribution Date, after giving effect to related payments allocated to
                    principal reported under clause (1) above;

                           (5)      for each Distribution Date (A) the amount of fees and expenses
                    paid to the Indenture Trustee and the Owner Trustee; (B) the amount of the
                    Servicing Fee and expenses paid to the Servicers; (C) the amount of fees paid to
                    TERI; (D) the Note Insurance Premium and expenses paid to Ambac and any
                    amounts drawn on the Financial Guaranty Insurance Policy with respect to such
                    Distribution Date; (E) the amount of the Administration Fee and expenses paid to
                    the Administrator, and (F) the amount of the Back-Up Administration Fee and
                    expenses paid to the Back-Up Administrator, and, in each case, with respect to
                    such Collection Period, together with the amount, if any, remaining unpaid after
                    giving effect to all such payments;

                           (6)      for each Distribution Date, the amount of the aggregate Realized
                    Losses for the Financed Student Loans, if any, for such Collection Period and the
                    balance of the Financed Student Loans that are delinquent in each delinquency
                    period as of the end of such Collection Period;

                            (7)     the balance of the Reserve Account on such Distribution Date,
                    after giving effect to changes therein on such Distribution Date;


                                                           55
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 64 of 190 PageID #: 737




                           (8)    the amounts withdrawn from the Reserve Account on such
                    Distribution Date;

                           (9)    the balance of the Future Distribution Account on such
                    Distribution Date

                           (10) the amounts paid from the Future Distribution Account on each
                    Auction Payment Date subsequent to the immediately prior Distribution Date;

                              (11)      the amount of any Advance with respect to such Distribution Date;

                           (12) the amount transferred to the TERI Pledge Fund to acquire
                    Rehabilitated Student Loans with respect to such Distribution Date; and

                              (13)      the amount of the distribution allocable to Prepayment Penalties.

                            Each amount set forth pursuant to clauses (1), (2), (3), (5) and (6) above
                    shall be expressed as a dollar amount. A copy of the statements referred to above
                    may be obtained by any Note Owner by a written request to the Indenture Trustee
                    addressed to the Corporate Trust Office.

                (b)    On each Determination Date preceding an Auction Rate Note Interest
 Payment Date, the Administrator shall provide to the Indenture Trustee (with a copy to the
 Owner Trustee, Ambac (provided that Ambac is then the Controlling Party) and the Rating
 Agencies) for the Indenture Trustee to forward to each holder of record of the applicable Class of
 Notes a statement setting forth the information in clauses (1) and (2) above with respect to the
 related Auction Rate Notes.

                SECTION 8.10           Advances. (a) On or prior to any Distribution Date, a
 Certificateholder may, but shall not be obligated to, make an optional deposit (each, an “Optional
 Deposit”) to the Reserve Account from funds to be released to such Certificateholder pursuant to
 Section 8.02(e)(15) on such Distribution Date or otherwise. Any such Optional Deposit shall be
 applied on the related Distribution Date in the same manner as other funds on deposit in the
 Reserve Account on the related Distribution Date in accordance with Section 8.08.

               (b)     If on any Determination Date the amount required to be distributed on the
 upcoming Distribution Date pursuant to Section 8.02(e)(1), would exceed the sum of the
 aggregate amount in the Collection Account and the Reserve Account, the Administrator, in its
 sole option, may elect to deposit, or have an Affiliate deposit, in the Reserve Account (no later
 than the Business Day immediately preceding such Distribution Date) an amount up to the
 amount of such deficiency (such deposit, is referred to as an “Advance”).

                 SECTION 8.11          Future Distribution Account. The Indenture Trustee shall
 make deposits into and withdrawals from the Future Distribution Account in accordance with
 instructions of the Administrator as provided in Section 8.02. To the extent amounts to be paid
 to the Noteholders or any other Person are in the Future Distribution Account, the Indenture
 Trustee, based upon written instructions received from the Administrator, shall transfer such


                                                           56
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 65 of 190 PageID #: 738




 amounts from the Future Distribution Account to the Collection Account and make such
 payments from the Collection Account.

                                                       ARTICLE IX

                                                Supplemental Indentures

                SECTION 9.01            Supplemental Indentures Without Consent of Noteholders.
 (a) Without the consent of any holders of the Notes but with prior notice to the Rating Agencies
 and prior written consent of Ambac (provided that Ambac is then the Controlling Party), the
 Issuer and the Indenture Trustee, when authorized by an Issuer Order, at any time and from time
 to time, may enter into one or more indentures supplemental hereto, in form satisfactory to the
 Indenture Trustee, for any of the following purposes:

                          (i)    to correct or amplify the description of any property at any time
          subject to the lien of this Indenture, or better to assure, convey and confirm unto the
          Indenture Trustee any property subject or required to be subjected to the lien of this
          Indenture, or to subject to the lien of this Indenture additional property;

                         (ii)   to evidence the succession, in compliance with the applicable
          provisions hereof, of another person to the Issuer, and the assumption by any such
          successor of the covenants of the Issuer herein and in the Notes contained;

                         (iii)    to add to the covenants of the Issuer, for the benefit of the holders
          of the Notes, or to surrender any right or power herein conferred upon the Issuer;

                         (iv)   to convey, transfer, assign, mortgage or pledge any property to or
          with the Indenture Trustee;

                          (v)    to cure any ambiguity, to correct or supplement any provision
          herein or in any supplemental indenture which may be inconsistent with any other
          provision herein or in any supplemental indenture or to make any other provisions with
          respect to matters or questions arising under this Indenture or in any supplemental
          indenture; provided that such action shall not materially adversely affect the interests of
          the holders of the Notes; or

                         (vi)     to evidence and provide for the acceptance of the appointment
          hereunder by a successor trustee with respect to the Notes and to add to or change any of
          the provisions of this Indenture as shall be necessary to facilitate the administration of the
          trusts hereunder by more than one trustee, pursuant to the requirements of Article VI.

        The Indenture Trustee is hereby authorized to join in the execution of any such
 supplemental indenture and to make any further appropriate agreements and stipulations that
 may be therein contained.

               (b)   The Administrator, on behalf of the Issuer and the Indenture Trustee,
 when authorized by an Issuer Order, may, also without the consent of any of the holders of the
 Notes but upon satisfying the Rating Agency Condition and with the consent of Ambac

                                                           57
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 66 of 190 PageID #: 739




 (provided that Ambac is then the Controlling Party), enter into an indenture or indentures
 supplemental hereto for the purpose of adding any provisions to, or changing in any manner or
 eliminating any of the provisions of, this Indenture, including changing the Auction Procedures
 for the Auction Rate Notes, or modifying in any manner the rights of Ambac or the holders of
 the Notes under this Indenture; provided, however, that such action shall not, as evidenced by an
 Opinion of Counsel, adversely affect in any material respect the interests of Ambac (provided
 that Ambac is then the Controlling Party) or any holder of the Notes.

                SECTION 9.02         Supplemental Indentures with Consent of Noteholders.
 The Issuer and the Indenture Trustee, when authorized by an Issuer Order, also may, with prior
 notice to the Rating Agencies, and with the consent of the Controlling Party, enter into an
 indenture or indentures supplemental hereto for the purpose of adding any provisions to, or
 changing in any manner or eliminating any of the provisions of, this Indenture or of modifying in
 any manner the rights of Ambac or the holders of the Notes under this Indenture; provided,
 however, that no such supplemental indenture shall, without the consent of the Controlling Party
 and holders of each Outstanding Note affected thereby:

                          (i)    change the date of payment of any installment of principal of or
          interest on each Class of Notes, or reduce the principal amount thereof or the interest rate
          thereon, change the provisions of this Indenture relating to the application of collections
          on, or the proceeds of the sale of, the Indenture Trust Estate to payment of principal of or
          interest on the applicable Notes or change any place of payment where, or the coin or
          currency in which, any Note, or the interest thereon is payable, or impair the right to
          institute suit for the enforcement of the provisions of this Indenture, or requiring the
          application of funds available therefor, as provided in Article V, to the payment of any
          such amount due on the Notes on or after the respective due dates thereof;

                         (ii)   reduce the percentage of the Outstanding Amount of the Notes, the
          consent of the holders of which is required for any such supplemental indenture, or the
          consent of the Controlling Party or the holders of the Notes of which is required for any
          waiver of compliance with certain provisions of this Indenture or certain defaults
          hereunder and their consequences provided for in this Indenture;

                        (iii) modify or alter the provisions of the proviso to the definition of the
          term “Outstanding”;

                        (iv)    reduce the percentage of the Outstanding Amount of the Notes
          required to direct the Indenture Trustee to direct the Issuer to sell or liquidate the
          Indenture Trust Estate pursuant to Section 5.04;

                        (v)    modify any provision of this Section except to increase any
          percentage specified herein or to provide that certain additional provisions of this
          Indenture or the other Basic Documents cannot be modified or waived without the
          consent of Ambac or the holder of each Outstanding Note affected thereby;

                         (vi)    modify any of the provisions of this Indenture in such manner as to
          affect the calculation of the amount of any payment of interest or principal due on any


                                                           58
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 67 of 190 PageID #: 740




          applicable Note on any Distribution Date (including the calculation of any of the
          individual components of such calculation);

                          (vii) permit the creation of any lien ranking prior to or on a parity with
          the lien of this Indenture with respect to any part of the Indenture Trust Estate or, except
          as otherwise permitted or contemplated herein, terminate the lien of this Indenture on any
          property at any time subject hereto or deprive Ambac or any holder of any Note of the
          security provided by the lien of this Indenture; or

                              (viii)    change the definition of Interested Noteholders.

         It shall not be necessary for any Act of holders of the Notes under this Section to approve
 the particular form of any proposed supplemental indenture, but it shall be sufficient if such Act
 shall approve the substance thereof.

         Promptly after the execution by the Issuer and the Indenture Trustee of any supplemental
 indenture pursuant to this Section, the Indenture Trustee shall mail to the holders of the Notes to
 which such amendment or supplemental indenture relates a notice prepared by the Issuer setting
 forth in general terms the substance of such supplemental indenture. Any failure of the Indenture
 Trustee to mail such notice, or any defect therein, shall not, however, in any way impair or affect
 the validity of any such supplemental indenture.

                   SECTION 9.03         Execution of Supplemental Indentures. In executing, or
 permitting the additional trusts created by, any supplemental indenture permitted by this Article
 IX or the modifications thereby of the trusts created by this Indenture, the Indenture Trustee shall
 be entitled to receive, and subject to Sections 6.01 and 6.02, shall be fully protected in relying
 upon, an Opinion of Counsel stating that the execution of such supplemental indenture is
 authorized or permitted by this Indenture and that all conditions precedent to the execution and
 delivery thereof have been satisfied. The Indenture Trustee may, but shall not be obligated to,
 enter into any such supplemental indenture that affects the Indenture Trustee’s own rights,
 duties, liabilities or immunities under this Indenture or otherwise.

                 SECTION 9.04          Effect of Supplemental Indenture. Upon the execution of
 any supplemental indenture pursuant to the provisions hereof, this Indenture shall be and be
 deemed to be modified and amended in accordance therewith, and the respective rights,
 limitations of rights, obligations, duties, liabilities and immunities under this Indenture of the
 Indenture Trustee, Ambac, the Issuer and the holders of the Notes shall thereafter be determined,
 exercised and enforced hereunder subject in all respects to such modifications and amendments,
 and all the terms and conditions of any such supplemental indenture shall be and be deemed to
 be part of the terms and conditions of this Indenture for any and all purposes.

                 SECTION 9.05          Reference in Notes to Supplemental Indentures. Notes
 authenticated and delivered after the execution of any supplemental indenture pursuant to this
 Article IX may, and if required by the Indenture Trustee shall, bear a notation in form approved
 by the Indenture Trustee as to any matter provided for in such supplemental indenture. If the
 Issuer or the Indenture Trustee shall so determine, new Notes so modified as to conform, in the
 opinion of the Indenture Trustee and the Issuer, to any such supplemental indenture may be


                                                           59
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 68 of 190 PageID #: 741




 prepared and executed by the Issuer and authenticated and delivered by the Indenture Trustee in
 exchange for Outstanding Notes.

                SECTION 9.06        Conformity With the Trust Indenture Act.               Every
 Supplemental Indenture executed pursuant to this Article IX shall conform to the requirements of
 the TIA as then in effect.

                                                           ARTICLE X

                                                Reporting Requirements

                SECTION 10.01         Annual Statement as to Compliance. The Issuer will cause
 each Servicer to deliver to the Administrator any applicable annual statements as to compliance
 required by such Servicer’s Servicing Agreement. Copies of any such annual statements will be
 provided to Ambac and the Rating Agencies rating the Notes.

                SECTION 10.02           Annual Independent Public Accountants’ Servicing Report.
 The Issuer shall cause each Servicer to cause a firm of independent public accountants to furnish
 a statement to the Administrator and the Indenture Trustee in accordance with such Servicer’s
 Servicing Agreement. So long as the Issuer is required to file reports with the SEC pursuant to
 Section 15(d) of the Exchange Act, the Issuer shall cause each Servicer that is required to
 provide an assessment of compliance and an attestation report pursuant to Item 1122 of
 Regulation AB to furnish such items to the Administrator and the Indenture Trustee in sufficient
 time to permit the Issuer to file in a timely manner with the SEC all reports required to be filed
 by the Issuer pursuant to Section 15(d) of the Exchange Act. The Issuer shall cause copies of
 each document delivered pursuant to this Section 10.02 to be provided to Ambac and the Rating
 Agencies rating the Notes.

                    SECTION 10.03                 Assessment of Compliance and Attestation Reports.

                    (a)       Assessment of Compliance.

                         (i)     By September 15 of each year, commencing in September 2007,
          the Indenture Trustee shall furnish to the Depositor and the Administrator, a report on an
          assessment of compliance with the Relevant Servicing Criteria that contains (A) a
          statement by such party of its responsibility for assessing compliance with the Relevant
          Servicing Criteria, (B) a statement that such party used the Servicing Criteria to assess
          compliance with the Relevant Servicing Criteria, (C) such party’s assessment of
          compliance with the Relevant Servicing Criteria as of and for the fiscal year covered by
          the Form 10-K required to be filed pursuant to Section 3.24, including, if there has been
          any material instance of noncompliance with the Relevant Servicing Criteria, a discussion
          of each such failure and the nature and status thereof, and (D) a statement that a
          registered public accounting firm has issued an attestation report on such party’s
          assessment of compliance with the Relevant Servicing Criteria as of and for such period.

                          (ii)   When the Indenture Trustee submits its assessment to the
          Depositor and the Administrator, it will also at such time include the assessment (and
          attestation pursuant to subsection (b) of this Section 10.03) of each Servicing Function

                                                              60
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 69 of 190 PageID #: 742




          Participant engaged by it and shall indicate what Relevant Servicing Criteria will be
          addressed in any such reports prepared by any such Servicing Function Participant.

                         (iii)   Promptly after receipt of each report on assessment of compliance,
          the Administrator shall confirm that the assessments, taken as a whole, address all
          applicable Servicing Criteria and taken individually address the Relevant Servicing
          Criteria (and disclose the inapplicability of the Servicing Criteria not determined to be
          Relevant Servicing Criteria) for each party as set forth on Exhibit B attached hereto and
          on any similar exhibit set forth in the applicable Servicing Agreement in respect of any
          Servicer, and the applicable Custodial Agreement, and shall notify the Depositor of any
          exceptions.

                    (b)       Attestation Reports.

                          (i)   By September 15 of each year, commencing in September 2007,
          the Indenture Trustee shall cause, and shall cause any Servicing Function Participant
          engaged by it to cause, a registered public accounting firm (which may also render other
          services to the Administrator and the Indenture Trustee, as the case may be) that is a
          member of the American Institute of Certified Public Accountants to furnish a report to
          the Depositor and the Administrator, to the effect that (A) it has obtained a representation
          regarding certain matters from the management of such party, which includes an
          assertion that such party has complied with the Relevant Servicing Criteria, and (B) on
          the basis of an examination conducted by such firm in accordance with standards for
          attestation engagements issued or adopted by the Public Company Accounting Oversight
          Board, it is expressing an opinion as to whether such party’s compliance with the
          Relevant Servicing Criteria was fairly stated in all material respects, or it cannot express
          an overall opinion regarding such party’s assessment of compliance with the Relevant
          Servicing Criteria. In the event that an overall opinion cannot be expressed, such
          registered public accounting firm shall state in such report why it was unable to express
          such an opinion. Such report must be available for general use and not contain restricted
          use language.

                         (ii)   Promptly after receipt of such report from the Indenture Trustee or
          any Servicing Function Participant engaged by it, the Administrator shall confirm that
          each assessment submitted pursuant subsection (a) of this Section 10.03 is coupled with
          an attestation meeting the requirements of this Section and notify the Depositor of any
          exceptions.

                (c)     The Indenture Trustee’s obligation to provide assessments of compliance
 and attestations under this Section 10.03 shall terminate upon the filing of a Form 15 suspension
 notice on behalf of the Issuer; provided, however that the Indenture Trustee shall provide
 assessments of compliance and attestations for the first fiscal year of the Issuer. After the
 occurrence of such event, and provided the Depositor is not otherwise provided with such reports
 or copies of such reports, the Indenture Trustee shall no longer be obligated to provide a copy of
 such reports to the Depositor or the Administrator.




                                                           61
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 70 of 190 PageID #: 743




                 (d)    The scope of the “platform” to be used for the assessment of compliance
 and attestation reports shall be limited to all asset-backed securities offered after January 1, 2006
 involving the Indenture Trustee as the asserting party that are relevant for and applicable to such
 assessments and reports and as required by Item 1122 of Regulation AB.

                (e)    Notwithstanding anything contained in Exhibit B to the contrary, the
 Indenture Trustee shall be entitled to deposit payments on Financed Student Loans in the
 appropriate custodial bank accounts and related bank clearing accounts no more than five
 Business Days following receipt, in accordance with Section 1122(d)(2)(i) of the Relevant
 Servicing Criteria.

                (f)      Each of the parties hereto acknowledges and agrees that the purpose of
 this Section 10.03 is to facilitate compliance by the Issuer with the provisions of Regulation AB,
 as such may be amended or clarified from time to time. Therefore, each of the parties agrees that
 the Indenture Trustee’s obligations hereunder will be supplemented and modified as necessary to
 be consistent with any such amendments, interpretive advice or guidance, convention or
 consensus among active participants in the asset-backed securities markets, advice of counsel or
 otherwise in respect of the requirements of Regulation AB and the Indenture Trustee shall
 comply with requests made by the Administrator, on behalf of the Issuer, for delivery of
 additional or different information as the Administrator, on behalf of the Issuer, may determine
 in good faith is necessary to comply with the provisions of Regulation AB, provided that such
 information is available without unreasonable effort or expense and within such timeframe as
 may be reasonably requested.

                                                      ARTICLE X-A

                                             Provisions Related to Ambac

                SECTION 10A.01          Fees; Reorganization. (a) Ambac reserves the right to
 charge the Issuer a fee for any consent or amendment to this Indenture while the Financial Guaranty
 Insurance Policy is outstanding.

                 (b)    Provided that Ambac is then the Controlling Party, (i) any reorganization or
 liquidation plan with respect to the Issuer must be reasonably acceptable to Ambac and (ii) in the
 event of any reorganization or liquidation of the Issuer, Ambac shall have the right to vote on behalf
 of all Noteholders who hold Ambac-insured Notes.

                 SECTION 10A.02          The Financial Guaranty Insurance Policy. (a) At least five
 (5) Business Days prior to each Distribution Date, the Administrator shall notify the Indenture
 Trustee or Paying Agent, if any, as to whether there will be sufficient funds to pay the principal
 of or interest on the Notes on such Distribution Date to the extent such amounts are insured
 pursuant to the Financial Guaranty Insurance Policy. If the Indenture Trustee or Paying Agent, if
 any, is so notified that there will be insufficient funds, the Indenture Trustee or Paying Agent, if
 any, shall so notify Ambac. Such notice shall be made on behalf of the Noteholders by the
 Trustee by delivery of a duly completed “Notice and Demand for Payment” in the form attached
 as Exhibit A to the Financial Guaranty Insurance Policy, duly executed by the Indenture Trustee.
 Any such notice shall be delivered by the Indenture Trustee to Ambac no later than 12:00 noon,


                                                           62
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 71 of 190 PageID #: 744




 New York City time, on the second Business Day preceding the related Interest Payment Date or
 Final Maturity Date as a claim for payment under the Financial Guaranty Insurance Policy
 provided that if such notice is received after 12:00 p.m., New York time, on such Business Day,
 it will be deemed to be received on the following Business Day.

                (b)     Any funds received by the Indenture Trustee in respect of a claim under
 the Financial Guaranty Insurance Policy made pursuant to clause (a) above will be held by the
 Indenture Trustee in a segregated account and will not be invested.

               (c)     Any payment made by Ambac under the Financial Guaranty Insurance
 Policy shall be applied by the Indenture Trustee solely for the purposes of payment of the
 amounts of principal and/or interest for which a claim is made pursuant to clause (a) above.

                 (d)      The Indenture Trustee or Paying Agent, if any, shall, at the time it
 provides notice to Ambac pursuant to (a) above, notify registered owners of Notes entitled to
 receive the payment of principal or interest thereon from Ambac (i) as to the fact of such
 entitlement, (ii) that it will remit to them, upon receipt thereof from Ambac, all or a part of the
 interest payments next coming due upon proof of Holder entitlement to interest payments and
 delivery to the Indenture Trustee of an appropriate assignment in favor of Ambac of the
 registered owner’s right to payment in form satisfactory to Ambac, (iii) that should they be
 entitled to receive full payment of principal from Ambac, they must surrender their Notes (along
 with an appropriate instrument of assignment in favor of Ambac in form satisfactory to Ambac
 to permit ownership of such Notes to be registered in the name of Ambac) for payment to the
 Indenture Trustee, and (iv) that should they be entitled to receive partial payment of principal
 from Ambac, they must surrender their Notes for payment thereon first to the Indenture Trustee
 or Paying Agent, if any, who shall note on such Notes the portion of the principal paid by the
 Indenture Trustee or Paying Agent, if any, and then, along with an appropriate instrument of
 assignment in favor of Ambac in form satisfactory to Ambac which will then pay the unpaid
 portion of principal.

                (e)     In the event that a Responsible Officer of the Indenture Trustee or Paying
 Agent, if any, receives written notice that any payment of principal of or interest on a Note
 which has become due for payment and which is made to a Noteholder by or on behalf of the
 Issuer has been deemed a preferential transfer and theretofore recovered from its registered
 owner pursuant to the United States Bankruptcy Code by a trustee in bankruptcy in accordance
 with the final, nonappealable order of a court having competent jurisdiction, the Indenture
 Trustee or Paying Agent, if any, shall, at the time Ambac is notified pursuant to (a) above, notify
 Ambac of such fact and make a claim under the Financial Guaranty Insurance Policy in respect
 of such principal or interest, subject to the conditions set forth therein. If, in accordance with the
 Financial Guaranty Insurance Policy, any amounts referred to in this Section 10A.02(e) are paid
 to the Indenture Trustee, the Indenture Trustee shall deposit such amounts in a segregated
 account and distribute such funds to the Noteholders entitled thereto hereunder. Such funds held
 in such segregated account shall not be invested.

                 (f)     In addition to those rights granted Ambac under this Indenture, Ambac
 shall, to the extent it makes payment of principal of or interest on Notes, become subrogated to
 the rights of the recipients of such payments in accordance with the terms of the Financial


                                                           63
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 72 of 190 PageID #: 745




 Guaranty Insurance Policy, and to evidence such subrogation (i) in the case of subrogation as to
 claims for past due interest, the Indenture Trustee or Paying Agent, if any, shall note Ambac’s
 rights as subrogee on the Note Register maintained by the Indenture Trustee or Paying Agent, if
 any, upon receipt from Ambac of proof of the payment of interest thereon to the registered
 owners of the Notes, and (ii) in the case of subrogation as to claims for past due principal, the
 Indenture Trustee or Paying Agent, if any, shall note Ambac’s rights as subrogee on the registration
 books of the Issuer maintained by the Indenture Trustee or Paying Agent, if any, upon surrender of
 the Notes by the registered owners thereof together with proof of the payment of principal thereof.


                                                       ARTICLE XI

                                                       Miscellaneous

                 SECTION 11.01            Compliance Certificates and Opinions, etc. Upon any
 application or request by the Issuer to the Indenture Trustee to take any action under any
 provision of this Indenture, the Issuer shall furnish to the Indenture Trustee (i) an Officers’
 Certificate of the Issuer stating that all conditions precedent, if any, provided for in this Indenture
 relating to the proposed action have been complied with and (ii) an Opinion of Counsel stating
 that in the opinion of such counsel all such conditions precedent, if any, have been complied
 with, except that, in the case of any such application or request as to which the furnishing of such
 documents is specifically required by any provision of this Indenture, no additional certificate or
 opinion need be furnished.

        Every certificate or opinion with respect to compliance with a condition or covenant
 provided for in this Indenture shall include:

                          (i)  a statement that each signatory of such certificate or opinion has
          read or has caused to be read such covenant or condition and the definitions herein
          relating thereto;

                         (ii) a brief statement as to the nature and scope of the examination or
          investigation upon which the statements or opinions contained in such certificate or
          opinion are based;

                         (iii)  a statement that, in the opinion of each such signatory, such
          signatory has made such examination or investigation as is necessary to enable such
          signatory to express an informed opinion as to whether or not such covenant or condition
          has been complied with; and

                         (iv)   a statement as to whether, in the opinion of each such signatory,
          such condition or covenant has been complied with.

                SECTION 11.02         Form of Documents Delivered to Indenture Trustee. In any
 case where several matters are required to be certified by, or covered by an opinion of, any
 specified Person, it is not necessary that all such matters be certified by, or covered by the
 opinion of, only one such Person, or that they be so certified or covered by only one document,
 but one such Person may certify or give an opinion with respect to some matters and one or more

                                                            64
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 73 of 190 PageID #: 746




 other such Persons as to other matters, and any such Person may certify or give an opinion as to
 such matters in one or several documents.

          Any certificate or opinion of an Authorized Officer of the Issuer may be based, insofar as
 it relates to legal matters, upon a certificate or opinion of, or representations by, counsel, unless
 such officer knows, or in the exercise of reasonable care should know, that the certificate or
 opinion or representations with respect to the matters upon which his certificate or opinion is
 based are erroneous. Any such certificate of an Authorized Officer or Opinion of Counsel may
 be based, insofar as it relates to factual matters, upon a certificate or opinion of, or
 representations by, an officer or officers of a Servicer, the Issuer or the Administrator, stating
 that the information with respect to such factual matters is in the possession of such Servicer, the
 Issuer or the Administrator, unless such counsel knows, or in the exercise of reasonable care
 should know, that the certificate or opinion or representations with respect to such matters are
 erroneous.

        Where any Person is required to make, give or execute two or more applications,
 requests, consents, certificates, statements, opinions or other instruments under this Indenture,
 they may, but need not, be consolidated and form one instrument.

          Whenever in this Indenture, in connection with any application or certificate or report to
 the Indenture Trustee, it is provided that the Issuer shall deliver any document as a condition of
 the granting of such application, or as evidence of the Issuer’s compliance with any term hereof,
 it is intended that the truth and accuracy, at the time of the granting of such application or at the
 effective date of such certificate or report (as the case may be), of the facts and opinions stated in
 such document shall in such case be conditions precedent to the right of the Issuer to have such
 application granted or to the sufficiency of such certificate or report. The foregoing shall not,
 however, be construed to affect the Indenture Trustee’s right to rely upon the truth and accuracy
 of any statement or opinion contained in any such document as provided in Article VI.

                 SECTION 11.03         Acts of Noteholders.          (a)   Any request, demand,
 authorization, direction, notice, consent, waiver or other action provided by this Indenture to be
 given or taken by holders of the Notes may be embodied in and evidenced by one or more
 instruments of substantially similar tenor signed by such holders of the Notes, in person or by
 agents duly appointed in writing; and except as herein otherwise expressly provided such action
 shall become effective when such instrument or instruments are delivered to the Indenture
 Trustee, and, where it is hereby expressly required, to the Issuer. Such instrument or instruments
 (and the action embodied therein and evidenced thereby) are herein sometimes referred to as the
 “Act” of the holders of the Notes, signing such instrument or instruments. Proof of execution of
 any such instrument or of a writing appointing any such agent shall be sufficient for any purpose
 of this Indenture and (subject to Section 6.01) conclusive in favor of the Indenture Trustee and
 the Issuer, if made in the manner provided in this Section.

               (b)    The fact and date of the execution by any person of any such instrument or
 writing may be proved in any manner that the Indenture Trustee deems sufficient.

                    (c)       The ownership of Notes, shall be proved by the Note Register.



                                                           65
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 74 of 190 PageID #: 747




                (d)     Any request, demand, authorization, direction, notice, consent, waiver or
 other action by the holder of any Notes shall bind the holder of every Note issued upon the
 registration thereof or in exchange therefor or in lieu thereof, in respect of anything done,
 omitted or suffered to be done by the Indenture Trustee or the Issuer in reliance thereon, whether
 or not notation of such action is made upon such Note.

                 SECTION 11.04        Notices, etc., to Indenture Trustee, Issuer and Rating
 Agencies. Any request, demand, authorization, direction, notice, consent, waiver or Act of
 holders of Notes, or other documents provided or permitted by this Indenture shall be in writing
 and if such request, demand, authorization, direction, notice, consent, waiver or act of holders of
 Notes, is to be made upon, given or furnished to or filed with:

                 (a)    the Indenture Trustee by any holder of Notes, or by the Issuer shall be
 sufficient for every purpose hereunder if made, given, furnished or filed in writing to or with the
 Indenture Trustee at its Corporate Trust Office. The Indenture Trustee shall provide to Ambac
 (provided that Ambac is then the Controlling Party), as soon as practicable following receipt by a
 Responsible Officer of the Indenture Trustee of actual notice thereof a notice of any failure of the
 Issuer to provide to the Indenture Trustee any notice or certificate required to be delivered to the
 Indenture Trustee under this Indenture or any Supplemental Indenture, of which the Indenture
 Trustee has actual knowledge.

                 (b)    the Issuer by the Indenture Trustee or by any holder of Notes shall be
 sufficient for every purpose hereunder if in writing and mailed, first-class, postage prepaid, to the
 Issuer addressed to: The National Collegiate Student Loan Trust 2007-3, c/o Wilmington Trust
 Company, as Owner Trustee, Rodney Square North, 1100 North Market Street, Wilmington, DE
 19890, Attention: Corporate Trust Administration; with a copy to: The First Marblehead
 Corporation, The Prudential Tower, 800 Boylston Street, 34th Floor, Boston, Massachusetts
 02199-8157, Attention: Controller, with a copy to: Corporate Law Department, or at any other
 address previously furnished in writing to the Indenture Trustee by the Issuer or the
 Administrator. The Issuer shall promptly transmit any notice received by it from the holders of
 the Notes to the Indenture Trustee.

                 (c)    Ambac by the Issuer, the Indenture Trustee or the Paying Agent shall be
 sufficient for every purpose hereunder if in writing and mailed, first-class, postage prepaid, to
 Ambac addressed to: Ambac Assurance Corporation, One State Street Plaza
 New York, New York 10004, Attention: Student Loan CABS Group, or at any other address
 previously furnished in writing to the Indenture Trustee by Ambac. The Issuer shall promptly
 transmit any notice received by it from the holders of the Notes or any notice to be given to the
 holders of the Notes to Ambac.

         Notices required to be given to the Rating Agencies by the Issuer, the Indenture Trustee
 or the Owner Trustee shall be in writing, personally delivered, electronically delivered, or mailed
 by certified mail, return receipt requested, and shall be deemed to have been duly given upon
 receipt (i) in the case of Moody’s, via electronic delivery to “servicerreports@moodys.com”, and
 for any information not available in electronic format, send hard copies to: Moody'     s Investors
 Service, Inc., ABS/RMBS Monitoring Department, 25th Floor, 7 World Trade Center, 250
 Greenwich Street, New York, New York 10007; (ii) in the case of S&P, via electronic delivery

                                                           66
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 75 of 190 PageID #: 748




 to “Servicer_reports@sandp.com” and for any information not available in electronic format,
 send hard copies to: Standard & Poor’s Ratings Services, 55 Water Street, 41st floor, New York,
 New York 10041-0003, Attention: ABS Surveillance Group; (iii) in the case of Fitch, via
 electronic delivery to “surveillance-abs-consumer@fitchratings.com” and for any information
 not available in electronic format, send hard copies to: Fitch Ratings, One State Street Plaza,
 New York, NY 10004, Attention: ABS Surveillance Group; or as to each of the foregoing, at
 such other address as shall be designated by written notice to the other parties.

                 SECTION 11.05         Notices to Noteholders; Waiver. Where this Indenture
 provides for notice to holders of Notes of any event, such notice shall be sufficiently given
 (unless otherwise herein expressly provided) if in writing and mailed, first-class, postage prepaid
 to each holder of Notes affected by such event, at his address as it appears on the Note Register,
 not later than the latest date, and not earlier than the earliest date, prescribed for the giving of
 such notice. In any case where notice to holders of the Notes is given by mail, neither the failure
 to mail such notice nor any defect in any notice so mailed to any particular holder of Notes shall
 affect the sufficiency of such notice with respect to other holders of Notes, and any notice that is
 mailed in the manner herein provided shall conclusively be presumed to have been duly given.

         Where this Indenture provides for notice in any manner, such notice may be waived in
 writing by any Person entitled to receive such notice, either before or after the event, and such
 waiver shall be the equivalent of such notice. Waivers of notice by holders of the Notes shall be
 filed with the Indenture Trustee but such filing shall not be a condition precedent to the validity
 of any action taken in reliance upon such a waiver.

        In case, by reason of the suspension of regular mail service as a result of a strike, work
 stoppage or similar activity, it shall be impractical to mail notice of any event to holders of the
 Notes when such notice is required to be given pursuant to any provision of this Indenture, then
 any manner of giving such notice as shall be satisfactory to the Indenture Trustee shall be
 deemed to be a sufficient giving of such notice.

         Where this Indenture provides for notice to the Rating Agencies, failure to give such
 notice shall not affect any other rights or obligations created hereunder, and shall not under any
 circumstance constitute a Default.

               SECTION 11.06          Alternate Payment and Notice Provisions. Notwithstanding
 any provision of this Indenture or any of the Notes to the contrary, the Issuer may enter into any
 agreement with any holder of the Notes providing for a method of payment, or notice by the
 Indenture Trustee or any Paying Agent to such holder of the Notes that is different from the
 methods provided for in this Indenture for such payments or notices. The Issuer will furnish to
 the Indenture Trustee a copy of each such agreement and the Indenture Trustee will cause
 payments to be made and notices to be given in accordance with such agreements.

                SECTION 11.07        Effect of Headings and Table of Contents. The Article and
 Section headings herein and the Table of Contents are for convenience only and shall not affect
 the construction hereof.




                                                           67
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 76 of 190 PageID #: 749




                SECTION 11.08        Successors and Assigns. All covenants and agreements in
 this Indenture and the Notes by the Issuer shall bind its successors and assigns, whether so
 expressed or not. All agreements of the Indenture Trustee in this Indenture shall bind the
 successors, co-trustees and agents (excluding any legal representatives or accountants) of the
 Indenture Trustee.

                SECTION 11.09            Separability. In case any provision in this Indenture or in
 the Notes shall be invalid, illegal or unenforceable, the validity, legality, and enforceability of the
 remaining provisions shall not in any way be affected or impaired thereby.

                SECTION 11.10          Benefits of Indenture. Nothing in this Indenture or in the
 Notes, express or implied, shall give to any Person, other than the parties hereto and their
 successors hereunder, and the holders of the Notes, and any other party secured hereunder and
 any other Person with an ownership interest in any part of the Indenture Trust Estate, any benefit
 or any legal or equitable right, remedy or claim under this Indenture. Notwithstanding the
 foregoing, to the extent that this Indenture confers upon or gives or grants to Ambac any right,
 remedy or claim under or by reason of this Indenture, Ambac is hereby explicitly recognized as
 being a third-party beneficiary hereunder and may enforce any such right, remedy or claim
 conferred, given or granted hereunder as if it were a party hereto.

                SECTION 11.11          Legal Holidays. In any case where the date on which any
 payment is due shall not be a Business Day, then (notwithstanding any other provision of the
 Notes or this Indenture) payment need not be made on such date, but may be made on the next
 succeeding Business Day with the same force and effect as if made on the date on which
 nominally due, and no interest shall accrue for the period from and after any such nominal date.

           SECTION 11.12    Governing Law. THIS INDENTURE SHALL BE
 CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
 YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
 THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND
 THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
 SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.             THIS
 INDENTURE IS SUBJECT TO THE PROVISIONS OF THE TIA THAT ARE
 REQUIRED TO BE PART OF THIS INDENTURE AND SHALL, TO THE EXTENT
 APPLICABLE, BE GOVERNED BY SUCH PROVISIONS.

                SECTION 11.13           Counterparts. This Indenture may be executed in any
 number of counterparts, each of which so executed shall be deemed to be an original, but all such
 counterparts shall together constitute but one and the same instrument.

                 SECTION 11.14         Recording of Indenture. If this Indenture is subject to
 recording in any appropriate public recording offices, such recording is to be effected by the
 Issuer and at its expense accompanied by an Opinion of Counsel (which may be counsel to the
 Indenture Trustee or any other counsel reasonably acceptable to the Indenture Trustee) to the
 effect that such recording is necessary either for the protection of the holders of the Notes or any
 other Person secured hereunder or for the enforcement of any right or remedy granted to the
 Indenture Trustee under this Indenture.


                                                           68
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 77 of 190 PageID #: 750




                 SECTION 11.15           Trust Obligations. No recourse may be taken, directly or
 indirectly, with respect to the obligations of the Issuer, the Administrator, the Back-up
 Administrator, any Servicer, the Owner Trustee or the Indenture Trustee on the Notes or under
 this Indenture or any certificate or other writing delivered in connection herewith or therewith,
 against (i) the Administrator, the Back-up Administrator, such Servicer, the Indenture Trustee or
 the Owner Trustee in its individual capacity or (ii) any partner, owner, beneficiary, agent, officer,
 director, employee or agent of the Administrator, the Back-up Administrator, such Servicer, the
 Indenture Trustee or the Owner Trustee in its individual capacity, any holder or owner of a
 beneficial interest in the Issuer, the Owner Trustee or the Indenture Trustee or of any successor
 or assign of the Administrator, the Back-up Administrator, a Servicer, the Indenture Trustee or
 the Owner Trustee in its individual capacity, except as any such Person may have expressly
 agreed (it being understood that the Indenture Trustee and the Owner Trustee have no such
 obligations in their individual capacity) and except that any such partner, owner or beneficiary
 shall be fully liable, to the extent provided by applicable law, for any unpaid consideration for
 stock, unpaid capital contribution or failure to pay any installment or call owing to such entity.

        This Indenture is executed and delivered by Wilmington Trust Company (“WTC”), not
 individually or personally but solely as Owner Trustee of the Issuer in the exercise of the powers
 and authority conferred and vested in it and each of the representations, undertakings and
 agreements herein made on the part of the Issuer is made and intended not as a personal
 representation, undertaking and agreement by WTC but is made and intended for the purpose of
 binding only the Issuer and under no circumstances shall WTC be personally liable for the
 payment of any indebtedness or expenses of the Issuer or be liable for the breach or failure of
 any obligation, representation, warranty or covenant made or undertaken by the Issuer under this
 Indenture or otherwise.

                 SECTION 11.16         No Petition. The Indenture Trustee, by entering into this
 Indenture, and each holder of each Class of the Notes, by accepting a Note, hereby covenant and
 agree that they will not at any time institute against the Issuer, or join in any institution against
 the Issuer of, any bankruptcy, reorganization, arrangement, insolvency, receivership or
 liquidation proceedings, or other proceedings under any United States Federal or state
 bankruptcy or similar law in connection with any obligations relating to the Notes, this Indenture
 or any of the other Basic Documents.

                 SECTION 11.17          Inspection. The Issuer agrees that, on reasonable prior
 notice, it will permit any representative of the Indenture Trustee, during the Issuer’s normal
 business hours, to examine all the books of account, records, reports, and other papers of the
 Issuer, to make copies and extracts therefrom, to cause such books to be audited by Independent
 certified public accountants, and to discuss the Issuer’s affairs, finances and accounts with the
 Issuer’s officers, employees, and Independent certified public accountants, all at such reasonable
 times and as often as may be reasonably requested. The Indenture Trustee shall and shall cause
 its representatives to hold in confidence all such information obtained from such examination or
 inspection except to the extent disclosure may be required by law (and all reasonable
 applications for confidential treatment are unavailing) and except to the extent that the Indenture
 Trustee may reasonably determine that such disclosure is consistent with its obligations
 hereunder.


                                                           69
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 78 of 190 PageID #: 751




                SECTION 11.18          Third-Party Beneficiaries. This Indenture will inure to the
 benefit of and be binding upon the parties hereto, the Owner Trustee, the Noteholders, the Note
 Owners, TERI and their respective successors and permitted assigns. Except as otherwise
 provided in this Indenture, including in Section 11.10 hereof, no other person will have any right
 or obligation hereunder.




                                                           70
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 79 of 190 PageID #: 752




         IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
 Indenture to be duly executed by their respective officers, thereunto duly authorized and duly
 attested, all as of the day and year first above written.

                                                           THE NATIONAL COLLEGIATE STUDENT
                                                           LOAN TRUST 2007-3

                                                           By:    WILMINGTON TRUST COMPANY,
                                                                  not in its individual capacity but solely as
                                                                  Owner Trustee


                                                           By:
                                                                  Name:
                                                                  Title:


                                                           U.S. BANK NATIONAL ASSOCIATION,
                                                           not in its individual capacity but solely
                                                           as Indenture Trustee


                                                           By:
                                                                  Name:
                                                                  Title:




                                                             71
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 80 of 190 PageID #: 753




 STATE OF DELAWARE                                    )
                                                      )    ss.:
 COUNTY OF NEW CASTLE                                 )

         On the ____ day of September in the year 2007, before me, the undersigned, personally
 appeared ___________________, an Authorized Officer, of WILMINGTON TRUST
 COMPANY, as Owner Trustee of THE NATIONAL COLLEGIATE STUDENT LOAN TRUST
 2007-3, personally known to me or proved to me on the basis of satisfactory evidence to be the
 individual whose name is subscribed to the within instrument and acknowledged to me that he
 executed the same in his capacity, and that by his signature on the instrument, the individual, or
 the person upon behalf of which the individual acted, executed the instrument.

          GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ____ day of September
 2007.


                                                              Notary Public in and for
                                                              the State of Delaware.



          My commission expires:




 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 81 of 190 PageID #: 754




 COMMONWEALTH OF                                      )
 MASSACHUSETTS
                                                      )    ss.:
 COUNTY OF ______________                             )

        On the ____ day of September in the year 2007, before me, the undersigned, personally
 appeared ___________________, a ___________ of U.S. BANK NATIONAL ASSOCIATION,
 personally known to me or proved to me on the basis of satisfactory evidence to be the individual
 whose name is subscribed to the within instrument and acknowledged to me that he executed the
 same in his capacity, and that by his signature on the instrument, the individual, or the person
 upon behalf of which the individual acted, executed the instrument.

          GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ____ day of September
 2007.


                                                              Notary Public in and for
                                                              the _________________.



 My commission expires:




 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 82 of 190 PageID #: 755




                                                      APPENDIX A

                                            DEFINITIONS AND USAGE

                                                           Usage

        The following rules of construction and usage shall be applicable to any instrument that is
 governed by this Appendix:

                (a)    All terms defined in this Appendix shall have the defined meanings when
 used in any instrument governed hereby and in any certificate or other document made or
 delivered pursuant thereto unless otherwise defined therein.

                 (b)     As used herein, in any instrument governed hereby and in any certificate
 or other document made or delivered pursuant thereto, accounting terms not defined in this
 Appendix or in any such instrument, certificate or other document, and accounting terms partly
 defined in this Appendix or in any such instrument, certificate or other document to the extent
 not defined, shall have the respective meanings given to them under generally accepted
 accounting principles as in effect on the date of such instrument. To the extent that the
 definitions of accounting terms in this Appendix or in any such instrument, certificate or other
 document are inconsistent with the meanings of such terms under generally accepted accounting
 principles, the definitions contained in this Appendix or in any such instrument, certificate or
 other document shall control.

                (c)     The words “hereof,” “herein,” “hereunder” and words of similar import
 when used in an instrument refer to such instrument as a whole and not to any particular
 provision or subdivision thereof; references in an instrument to “Article,” “Section” or another
 subdivision or to an attachment are, unless the context otherwise requires, to an article, section or
 subdivision of or an attachment to such instrument; and the term “including” means “including
 without limitation.”

                (d)    The definitions contained in this Appendix are equally applicable to both
 the singular and plural forms of such terms and to the masculine as well as to the feminine and
 neuter genders of such terms.

                (e)     Any agreement, instrument or statute defined or referred to below or in
 any agreement or instrument that is governed by this Appendix means such agreement or
 instrument or statute as from time to time amended, modified or supplemented, including (in the
 case of agreements or instruments) by waiver or consent and (in the case of statutes) by
 succession of comparable successor statutes and includes (in the case of agreements or
 instruments) references to all attachments thereto and instruments incorporated therein.
 References to a Person are also to its permitted successors and assigns.

                (f)    The provisions of this Appendix A shall apply to all of the Notes issued
 hereunder, provided that with respect to the Auction Rate Notes, the provisions of Appendix B
 shall apply and to the extent that such provisions conflict with or are inconsistent with the
 provisions of this Appendix A, the provisions of Appendix B shall control with respect to the
 Auction Rate Notes.

                                                       Appendix A-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 83 of 190 PageID #: 756




                                                           Definitions

                 “Accountant” means PricewaterhouseCoopers LLP and any other independent
 certified public accountant as may be selected by the Issuer and satisfying the Rating Agency
 Condition.

                    “Act” has the meaning specified in Section 11.03(a) of the Indenture.

               “Administration Agreement” means the Administration Agreement dated as of
 September 20, 2007, among the Issuer, the Indenture Trustee, the Owner Trustee, the Depositor
 and the Administrator.

               “Administration Fee” has the meaning specified in Section 3 of the
 Administration Agreement.

                “Administrator” means First Marblehead Data Services, Inc., a Massachusetts
 corporation, in its capacity as administrator of the Issuer and the Financed Student Loans, and its
 successors and permitted assigns.

                “Administrator Default” means the occurrence of any event specified in
 Section 8(d) of the Administration Agreement.

                    “Advance” has the meaning specified in Section 8.10(b) of the Indenture.

                “Affiliate” means, with respect to any specified Person, any other Person
 controlling or controlled by or under common control with such specified Person. For the
 purposes of this definition, “control” when used with respect to any specified Person means the
 power to direct the management and policies of such Person, directly or indirectly, whether
 through the ownership of voting securities, by contract or otherwise; and the terms “controlling”
 and “controlled” have meanings correlative to the foregoing.

              “Ambac” or “Note Insurer” shall mean Ambac Assurance Corporation, a
 Wisconsin-domiciled stock insurance company.

                “Ambac Default” shall mean the occurrence and continuance of any one or more
 of the following events:

         (a)    the failure by Ambac to make a payment under the Financial Guaranty Insurance
 Policy in accordance with its terms; or

          (b)    the Wisconsin Department of Insurance or other competent regulatory authority
 shall have entered a final and nonappealable order, judgment or decree (i) appointing a
 custodian, trustee, agent or receiver for Ambac or for all or any material portion of its property or
 (ii) authorizing the taking of possession by a custodian, trustee, agent or receiver of Ambac (or
 the taking of possession of all or any material portion of the property of Ambac); or

         (c)     Ambac shall commence a voluntary case or other proceeding seeking
 rehabilitation, liquidation, reorganization or other relief with respect to itself or its debts under


                                                       Appendix A-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 84 of 190 PageID #: 757




 any bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the
 appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any
 substantial part of its property, or shall consent to any such relief or to the appointment of or
 taking possession by any such official in an involuntary case or other proceeding commenced
 against it, or shall make a general assignment for the benefit of creditors; or

        (d)     an involuntary case or other proceeding shall be commenced against Ambac
 seeking rehabilitation, liquidation, reorganization or other relief with respect to it or its debts
 under bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the
 appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any
 substantial part of its property and such case or proceeding is not dismissed or otherwise
 terminated within a period of 60 consecutive days or a court of competent jurisdiction enters an
 order granting the relief sought in such case or proceeding.

                “Ambac Indemnity Payments” means amounts due and owing to Ambac from the
 Issuer pursuant to Section 3.04 of the Insurance Agreement.

               “Applicable Index” means with respect to each Class of Notes (other than the
 Class A-IO Notes), One-Month LIBOR; provided, however, with respect to the initial Interest
 Period, the Applicable Index shall be determined by the following formula:

                              X + 6/30 * (Y-X)

                              Where: X = Two-Month LIBOR, and

                              Y = Three-Month LIBOR, in each case, as of the second Business Day
                              before the start of the initial Interest Period.

              “Applicable Note Margin” means 0.52% for the Class A-1-L Notes, 0.85% for the
 Class A-3-L Notes, and the Applicable Margin (as defined in Appendix B) for the Auction Rate
 Notes.

                “Authorized Officer” means, with respect to any Person, any Person who is
 authorized to act for such Person in matters relating to the Basic Documents and whose action is
 binding upon such Person. With the respect to the Issuer, “Authorized Officer” means any
 officer of the Owner Trustee and/or the Administrator who is authorized to act for the Owner
 Trustee and/or the Administrator in matters relating to the Issuer. With respect to the Indenture
 Trustee, “Authorized Officer” means any officer of the Indenture Trustee customarily
 performing functions similar to those performed by any of the above designated officers and
 also, with respect to a particular matter, any other officer to whom such matter is referred
 because of such officer’s knowledge of and familiarity with the particular subject.

                “Available Funds” means, with respect to any Distribution Date, the sum of the
 following amounts received with respect to the preceding Collection Period to the extent not
 previously distributed:




                                                       Appendix A-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 85 of 190 PageID #: 758




                         (i)     all collections received by the Servicers on the Financed Student
          Loans (including any Guarantee Payments received) but net of any applicable
          administrative fees, a portion of any late fees or similar fees received from a borrower;

                        (ii)   all Liquidation Proceeds and all Recoveries in respect of
          Liquidated Student Loans which were written off in prior Collection Periods;

                        (iii)  the aggregate Purchase Amounts received for Financed Student
          Loans repurchased by a Seller or a Servicer during the Collection Period;

                              (iv)      Investment Earnings for such Distribution Date;

                       (v)   amounts withdrawn from the Reserve Account in excess of the
          Required Reserve Amount and deposited into the Collection Account;

                              (vi)      amounts on deposit in the Future Distribution Account;

                              (vii)     Advances and Optional Deposits, if any; and

                          (viii) any proceeds received in connection with the sale of the Financed
          Student Loans, or sums collected by the Indenture Trustee pursuant to Sections 5.03 or
          5.04(a) of the Indenture;

 provided, however, that Available Funds will exclude all payments and proceeds (including
 Liquidation Proceeds) of any Financed Student Loans, the related Purchase Amount of which has
 been included in Available Funds, for a prior Distribution Date; provided, further, that if on any
 Distribution Date there would not be sufficient funds, after application of Available Funds and
 amounts available from the Reserve Account to pay any of the items specified in clauses (1)
 through (5) of Section 8.02(e) of the Indenture for such Distribution Date, then Available Funds
 for such Distribution Date shall include, in addition to the Available Funds described above in
 clauses (i) through (viii) inclusive, amounts being held pursuant to Section 8.01 of the Indenture
 or on deposit in the Collection Account which would have constituted Available Funds for the
 Distribution Date succeeding such Distribution Date, up to the amount necessary to pay the items
 specified in clause (1) through (5) of Section 8.02(e) of the Indenture, and the Available Funds
 for such succeeding Distribution Date shall be adjusted accordingly.

                “Back-up Administration Agreement”: means the Back-up Administration
 Agreement dated as of September 20, 2007 among the Issuer, Back-up Administrator, the Owner
 Trustee, the Administrator and the Depositor.

               “Back-up Administration Fee” means the fee payable to the Back-up
 Administrator pursuant to the Back-up Administration Agreement.

               “Back-up Administrator” means U.S. Bank National Association, a national
 banking association, in its capacity as back-up administrator of the Issuer and the Financed
 Student Loans, and its successors and permitted assigns.




                                                       Appendix A-4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 86 of 190 PageID #: 759




                “Back-up Administrator Default” means the occurrence of any event specified in
 Section 8(d) of the Administration Agreement after the Back-up Administrator has assumed the
 duties required to be performed by the Administrator pursuant to the Back-up Administration
 Agreement.

                 “Basic Documents” means the Trust Agreement, the Indenture, all Student Loan
 Purchase Agreements, the Deposit and Sale Agreement, the Servicing Agreements, the
 Administration Agreement, the Back-up Administration Agreement, the Custodial Agreements,
 the Note Depository Agreement, the Financial Guaranty Insurance Policy, the Reimbursement
 Agreement, the Guarantee Agreements, the TERI Deposit and Security Agreement, the Auction
 Agent Agreement, the Broker-Dealer Agreements, any Program Manual and other documents
 and certificates delivered in connection with any thereof.

               “Beneficial Owner” means, with respect to a Note, the Person who is the
 beneficial owner of such Note, as reflected on the books of the Depository or on the books of a
 Person maintaining an account with such Depository (directly or as an indirect participant, in
 accordance with the rules of such Depository), as the case may be.

                “Book-Entry Note” means a beneficial interest in the Notes, ownership and
 transfers of which shall be made through book entries by a Clearing Agency as described in
 Section 2.10 of the Indenture.

                “Business Day” means any day other than a Saturday, a Sunday or a day on which
 banking institutions or trust companies in New York City, Minneapolis, Minnesota or the city in
 which the designated corporate trust office of the Indenture Trustee is located, are authorized or
 obligated by law, regulation or executive order to remain closed.

              “Certificates” means the Trust Certificates issued pursuant to the Trust
 Agreement, substantially in the form of Exhibit 1 thereto.

                    “Certificateholders” means the Persons in whose names Certificates are
 registered.

                    “Class” means reference to any of the Class A Notes.

              “Class A Notes” means the Class A-1-L Notes, Class A-2-AR-1 Notes, Class A-
 2-AR-2 Notes, Class A-2-AR-3 Notes, Class A-2-AR-4 Notes, Class A-3-L Notes, Class A-3-
 AR-1 Notes, Class A-3-AR-2 Notes, Class A-3-AR-3 Notes, Class A-3-AR-4 Notes, Class A-3-
 AR-5 Notes, Class A-3-AR-6 Notes, Class A-3-AR-7 Notes, and Class A-IO Notes.

                 “Class A-1-L Note” means a Class A-1-L Note issued pursuant to the Indenture,
 substantially in the form of Exhibit A-1 thereto.

             “Class A-2-AR Note” means a Class a-2-AR-1 Note, Class A-2-AR-2 Note, Class
 A-2-AR-3 Note or a Class A-2-AR-4 Note.

                “Class A-2-AR-1 Note” means a Class A-2-AR-1 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-2 thereto.

                                                       Appendix A-5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 87 of 190 PageID #: 760




                “Class A-2-AR-2 Note” means a Class A-2-AR-2 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-2 thereto.

                “Class A-2-AR-3 Note” means a Class A-2-AR-3 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-2 thereto.

                “Class A-2-AR-4 Note” means a Class A-2-AR-4 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-2 thereto.

                 “Class A-3-L Note” means a Class A-3-L Note issued pursuant to the Indenture,
 substantially in the form of Exhibit A-3 thereto.

              “Class A-3-AR Note” means a Class A-3-AR-1 Note, Class A-3-AR-2 Note,
 Class A-3-AR-3 Note, Class A-3-AR-4 Note, Class A-3-AR-5 Note, Class A-3-AR-6 Note or a
 Class A-3-AR-7 Note.

                “Class A-3-AR-1 Note” means a Class A-3-AR-1 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-3-AR-2 Note” means a Class A-3-AR-2 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-3-AR-3 Note” means a Class A-3-AR-3 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-3-AR-4 Note” means a Class A-3-AR-4 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-3-AR-5 Note” means a Class A-3-AR-5 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-3-AR-6 Note” means a Class A-3-AR-6 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-3-AR-7 Note” means a Class A-3-AR-7 Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-4 thereto.

                “Class A-IO Note” means a 5.5864% Class A-IO Note issued pursuant to the
 Indenture, substantially in the form of Exhibit A-5 thereto.

                    “Class A-1 Note” means a Class A-1-L Note.

                    “Class A-2 Note” means a Class A-2-AR Note.

                    “Class A-3 Note” means a Class A-3-L Note and Class A-3-AR Note.

                “Clearing Agency” means an organization registered as a “clearing agency”
 pursuant to Section 17A of the Exchange Act.


                                                       Appendix A-6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 88 of 190 PageID #: 761




                 “Clearing Agency Participant” means a broker, dealer, bank, other financial
 institution or other Person for whom from time to time a Clearing Agency effects book-entry
 transfers and pledges of securities deposited with the Clearing Agency.

              “Clearstream” means Clearstream Banking, a société anonyme, a limited liability
 company organized under the laws of Luxembourg.

                    “Closing Date” means September 20, 2007.

               “Code” means the Internal Revenue Code of 1986, as amended from time to time,
 and Treasury Regulations promulgated thereunder.

                    “Collateral” has the meaning specified in the Granting Clause of the Indenture.

               “Collection Account” means the account designated as such, established and
 maintained pursuant to Section 8.02(a)(i) of the Indenture.

                “Collection Period” means, with respect to the first Distribution Date, the period
 beginning on the Cutoff Date and ending on October 31, 2007, and with respect to each
 subsequent Distribution Date, the Collection Period means the calendar month immediately
 following the end of the previous Collection Period.

                “Controlling Noteholder Party” means the Interested Noteholders holding a
 majority of the Outstanding Amount of the Class A Notes.

                “Controlling Party” means Ambac so long as the Financial Guaranty Insurance
 Policy has not been surrendered for cancellation, any accrued amounts owed to Ambac under the
 Basic Documents remain unpaid and an Ambac Default does not then exist, and otherwise, the
 Controlling Noteholder Party (unless otherwise provided herein).

                “Corporate Trust Office” means (i) with respect to the Indenture Trustee and the
 Note Registrar (so long as the Indenture Trustee is the Note Registrar), the designated office of
 the Indenture Trustee at which at any particular time its corporate trust business shall be
 administered, which office at the Closing Date is located at One Federal Street, 3rd Floor,
 Boston, Massachusetts 02110, Attention: The National Collegiate Student Loan Trust 2007-3
 (facsimile: (617) 603-6638) or at such other address as the Indenture Trustee may designate from
 time to time by notice to the Noteholders, the Administrator, and the Depositor, or the principal
 corporate trust office of any successor Indenture Trustee (the address of which the successor
 Indenture Trustee will notify the Noteholders, the Administrator, and the Depositor) and (ii) with
 respect to the Owner Trustee, the principal corporate trust office of the Owner Trustee located at
 Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
 Corporate Trust Administration (facsimile: 302-636-4140); or at such other address as the
 Owner Trustee may designate by notice to the Certificateholders, the Administrator and the
 Depositor, or corporate trust office of any successor Owner Trustee (the address of which the
 successor Owner Trustee will notify the Certificateholders, the Administrator, the Back-up
 Administrator and the Depositor).



                                                       Appendix A-7
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 89 of 190 PageID #: 762




               “Cost of Issuance Account” means the account designated as such, established
 and maintained pursuant to Section 8.06 of the Indenture.

                “Credit-Worthy Cosigned Loan” means a loan made to a borrower to pay the
 costs of attendance at a school approved under the Student Loan Programs, which loan (i) was
 originated and underwritten to a credit-worthy standard as set forth in the related Program
 Manual with at least two signatures on the note evidencing such Student Loan, and (ii) is
 guaranteed by TERI.

                “Credit-Worthy Non-Cosigned Loan” means a loan made to a borrower to pay the
 costs of attendance at a school approved under the Student Loan Programs, which loan (i) was
 originated and underwritten to a credit-worthy standard as set forth in the related Program
 Manual with one signature on the note evidencing such Student Loan, and (ii) is guaranteed by
 TERI.

                “Credit-Ready Loan” means a loan made to a borrower to pay the costs of
 attendance at a school approved under the Student Loan Programs, which loan (i) was originated
 and underwritten to a credit-ready standard as set forth in the related Program Manual with one
 signature on the note evidencing such Student Loan, and (ii) is guaranteed by TERI.

                “Cumulative Default Rate” means, as of any Distribution Date, the percentage
 equivalent of the fraction (a) the numerator of which is the aggregate principal balance of the
 Financed Student Loans which are Defaulted Student Loans as of the end of the related
 Collection Period, and (b) the denominator of which is the aggregate principal balance of the
 Financed Student Loans as of the Cutoff Date.

                “Custodial Agreements” means the Custodial Agreements, dated as of September
 20, 2007, each between the applicable Servicer and the Indenture Trustee.

                    “Cutoff Date” means with respect to the Financed Student Loans, August 31,
 2007.

              “Default” means any occurrence that is, or with notice or the lapse of time or both
 would become, an Event of Default.

              “Defaulted Student Loan” means a Financed Student Loan for which a TERI
 Guaranty Event has occurred.

                    “Definitive Notes” has the meaning specified in Section 2.10 of the Indenture.

                 “Delivery” or “Deliver” when used with respect to Trust Account Property means
 the following and such additional or alternative procedures as may hereafter become appropriate
 to effect the complete transfer of ownership of any such Collateral to the Indenture Trustee, free
 and clear of any adverse claims, consistent with changes in applicable law or regulations or the
 interpretation thereof:




                                                       Appendix A-8
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 90 of 190 PageID #: 763




                 (a)    with respect to bankers’ acceptances, commercial paper, negotiable
 certificates of deposit and other obligations that constitute instruments and are susceptible of
 physical delivery (“Physical Property”):

                 (b)     transfer of possession thereof to the Indenture Trustee endorsed to, or with
 respect to a certificated security:

                              (i)       delivery thereof in bearer form to the Indenture Trustee; or

                              (ii)      delivery thereof in registered form to the Indenture Trustee and

                                     (A)     the certificate is endorsed to the Indenture Trustee or in
                              blank by effective endorsement; or

                                     (B)     the certificate is registered in the name of the Indenture
                              Trustee, upon original issue or registration of transfer by the issuer;

                    (c)       with respect to an uncertificated security:

                              (i)       the delivery of the uncertificated security to the Indenture Trustee;
          or

                         (ii)   the issuer has agreed that it will comply with instructions
          originated by the Indenture Trustee, without further consent by the registered owner;

               (d)    with respect to any security issued by the U.S. Treasury, the Federal Home
 Loan Mortgage Corporation or by the Federal National Mortgage Association that is a book-
 entry security held through the Federal Reserve System pursuant to Federal book-entry
 regulations:

                         (i)     a Federal Reserve Bank by book entry credits the book-entry
          security to the securities account (as defined in 31 CFR Part 357) of a participant (as
          defined in 31 CFR Part 357) which is also a securities intermediary; and

                         (ii)    the participant indicates by book entry that the book-entry security
          has been credited to the Indenture Trustee’s securities account, as applicable;

                    (e)       with respect to a security entitlement:

                              (i)       the Indenture Trustee, becomes the entitlement holder; or

                         (ii)    the securities intermediary has agreed that it will comply with
          entitlement orders originated by the Indenture Trustee;

                (f)     without further consent by the entitlement holder for the purpose of
 clauses (b) and (c) hereof “delivery” means:

                              (i)       with respect to a certificated security:


                                                       Appendix A-9
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 91 of 190 PageID #: 764




                                        (A)       the Indenture Trustee, acquires possession thereof;

                                     (B)    another person (other than a securities intermediary) either
                              acquires possession thereof on behalf of the Indenture Trustee or, having
                              previously acquired possession thereof, acknowledges that it holds for the
                              Indenture Trustee; or

                                      (C)    a securities intermediary acting on behalf of the Indenture
                              Trustee acquires possession of thereof, only if the certificate is in
                              registered form and has been specially endorsed to the Indenture Trustee
                              by an effective endorsement;

                              (ii)      with respect to an uncertificated security:

                                     (A)    the issuer registers the Indenture Trustee as the registered
                              owner, upon original issue or registration of transfer; or

                                      (B)     another person (other than a securities intermediary) either
                              becomes the registered owner thereof on behalf of the Indenture Trustee,
                              or, having previously become the registered owner, acknowledges that it
                              holds for the Indenture Trustee;

                (g)    for purposes of this definition, except as otherwise indicated, the following
 terms shall have the meaning assigned to each such term in the UCC:

                              (i)       “certificated security”

                              (ii)      “effective endorsement”

                              (iii)     “entitlement holder”

                              (iv)      “instrument”

                              (v)       “securities account”

                              (vi)      “securities entitlement”

                              (vii)     “securities intermediary”

                              (viii)    “uncertificated security”

              (h)     in each case of Delivery contemplated herein, the Indenture Trustee shall
 make appropriate notations on its records, and shall cause same to be made of the records of its
 nominees, indicating that securities are held in trust pursuant to and as provided in this
 Agreement.

                “Deposit and Sale Agreement” means the Deposit and Sale Agreement dated as of
 September 20, 2007, between the Depositor and the Issuer pursuant to which the Depositor
 transfers Student Loans to the Issuer.

                                                      Appendix A-10
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 92 of 190 PageID #: 765




              “Depositor” means The National Collegiate Funding LLC, as depositor under the
 Trust Agreement and any successor thereto or assignee thereof.

               “Depository” means The Depository Trust Company, a New York corporation, its
 successors and assigns.

               “Depository Participant” means a Person for whom, from time to time, the
 Depository effects book-entry transfers and pledges of securities deposited with the Depository.

               “Determination Date” means, with respect to any Distribution Date, the third
 Business Day preceding such Distribution Date.

                “Distribution Date” means, the 25th calendar day of each month or if such day is
 not a Business Day, the next Business Day, commencing November 26, 2007.

                    “DTC” means the Depository Trust Company, a New York corporation.

                    “DTC Custodian” means the Indenture Trustee as a custodian for DTC.

                 “Eligible Deposit Account” means either (a) a segregated account with an Eligible
 Institution, (b) a segregated trust account with the corporate trust department of a depository
 institution organized under the laws of the United States of America or any one of the States (or
 any domestic branch of a foreign bank), having corporate trust powers and acting as trustee for
 funds deposited in such account, so long as any of the securities of such depository institution
 have a credit rating from at least two nationally recognized Rating Agencies in one of their
 respective generic rating categories which signifies investment grade, or (c) any other account
 that is acceptable to (i) Ambac (provided that Ambac is then the Controlling Party) and (ii) the
 Rating Agencies (as evidenced by written confirmation to the Indenture Trustee from each
 Rating Agency that the use of such account satisfies the Rating Agency Condition).

                 “Eligible Institution” means a depository institution (which may be, without
 limitation, the Indenture Trustee or any Affiliate of the Indenture Trustee) organized under the
 banking laws of the United States of America or any one of the States (or any domestic branch of
 a foreign bank), (a) which has (i) a short-term senior unsecured debt rating of “P-1” or better by
 Moody’s, (ii) either (A) a long term senior unsecured debt rating of “AAA” by S&P or (B) a
 short-term senior unsecured debt rating “A-1+” by S&P, and (iii) a short-term senior unsecured
 debt rating of “F-1” or better by Fitch or any other long-term, short-term or certificate of deposit
 rating acceptable to the Rating Agencies and Ambac (provided that Ambac is then the
 Controlling Party), and (b) whose deposits are insured by the FDIC.

                 “Eligible Investments” mean cash (at all times insured by the FDIC), book-entry
 securities, negotiable instruments or securities represented by instruments in bearer or registered
 form which evidence:

                 (a)     direct obligations of, and obligations fully guaranteed as to timely
 payment by, the United States of America or any agency or instrumentality thereof, provided that
 such obligations are backed by the full faith and credit of the United States of America; provided
 further that the following obligations need not be backed by the full faith and credit of the United

                                                      Appendix A-11
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 93 of 190 PageID #: 766




 States of America: (A) senior debt obligations of any of (i) Fannie Mae, (ii) Freddie Mac, (iii)
 Federal Home Loan Banking System, or (iv) any other government sponsored agency approved
 by Ambac, or (B) obligations of the Resolution Funding Corporation (REFCORP);

                  (b)    demand deposits, time deposits or certificates of deposit of any depository
 institution or trust company incorporated under the laws of the United States of America or any
 State (or any domestic branch of a foreign bank) and subject to supervision and examination by
 Federal or state banking or depository institution authorities (including depository receipts issued
 by any such institution or trust company as custodian with respect to any obligation referred to in
 clause (a) above or portion of such obligation for the benefit of the holders of such depository
 receipts); provided, however, that (i) each such investment has an original maturity of not more
 than 360 days and (ii) at the time of the investment or contractual commitment to invest therein
 (which shall be deemed to be made again each time funds are reinvested following each
 Distribution Date, as the case may be), the commercial paper or other short-term senior
 unsecured debt obligations (other than such obligations the rating of which is based on the credit
 of a Person other than such depository institution or trust company) thereof shall have a credit
 rating from Moody’s, S&P and Fitch in the highest investment category granted thereby;

                (c)    commercial paper having an original maturity of not more than 270 days
 and having, at the time of the investment or contractual commitment to invest therein, a rating
 from Moody’s, S&P and Fitch in the highest investment category granted thereby;

                (d)    investments in money market funds (including funds for which the
 Indenture Trustee or the Owner Trustee or any of their respective Affiliates is an investment
 manager or advisor) that (i) maintain a stable $1.00 net asset value per share, (ii) are freely
 transferable on a daily basis, (iii) invests only in other Eligible Investments, and (iv) have a
 rating from Moody’s, S&P and Fitch in the highest investment category granted thereby;

                  (e)    U.S. dollar denominated deposit accounts, federal funds and bankers’
 acceptances having an original maturity of not more than 360 days and issued by any depository
 institution or trust company referred to in clause (b) above;

                (f)    Municipal obligations rated “Aaa” and “AAA” by Moody’s and S&P,
 respectively, or general obligations of any State having a rating of at least “A2” and “A” by
 Moody’s and S&P, respectively.

                 (g)     Any bonds or other obligations of any State or of any agency,
 instrumentality or local government unit of any State which are not callable at the option of the
 obligor prior to maturity or as to which irrevocable instructions have been given by the obligor to
 call on the date specified in the notice; and (A) which are rated, based on an irrevocable escrow
 account or fund, in the highest rating category of Moody’s or S&P or any successors thereto; or
 (B) (i) which are fully secured as to principal and interest and redemption premium, if any, by an
 irrevocable escrow account or fund consisting only of cash or obligations described in the second
 proviso of clause (a) above, which irrevocable escrow account or fund may be applied only to
 the payment of such principal of and interest and redemption premium, if any, on such bonds or
 other obligations on the maturity date or dates thereof or the specified redemption date or dates
 pursuant to such irrevocable instructions, as appropriate, and (ii) which irrevocable escrow


                                                      Appendix A-12
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 94 of 190 PageID #: 767




 account or fund is sufficient, as verified by a nationally recognized independent certified public
 accountant, to pay principal of and interest and redemption premium, if any, on the bonds or
 other obligations described in this paragraph on the maturity date or dates specified in the
 irrevocable instructions referred to above, as appropriate;

                    (h)       investment agreements approved in writing by Ambac; and

                (i)    any other investment permitted by each of the Rating Agencies and
 Ambac (provided that Ambac is then the Controlling Party) as set forth in writing delivered to
 the Indenture Trustee; provided that such investment shall satisfy the Rating Agency Condition
 and that such investment is relatively risk free.

                     “ERISA” means the Employee Retirement Income Security Act of 1974, as
 amended.

                    “Euroclear” means the Euroclear System, or any successor thereto.

                    “Event of Default” has the meaning specified in Section 5.01 of the Indenture.

                    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                “Executive Officer” means, with respect to any corporation, the Chief Executive
 Officer, Chief Operating Officer, Chief Financial Officer, President, any Executive Vice
 President, any Senior Vice President, any Vice President, the Secretary, the Assistant Secretary
 or the Treasurer of such corporation; and with respect to any partnership, any general partner
 thereof.

                    “FASB” means the Financial Accounting Standards Board.

                    “FDIC” means the Federal Deposit Insurance Corporation.

               “Final Maturity Date” means for the (i) Class A-1-L Notes, July 25, 2019, (ii) A-
 2-AR Notes, December 26, 2025, (iii) Class A-3-L Notes, March 25, 2038, (iv) Class A-3-AR
 Notes, March 25, 2038, and (v) Class A-IO Notes, October 25, 2012.

                 “Financed Student Loans” means the Student Loans identified as such in each of
 the pool supplements dated as of the Closing Date between the Trust and a Seller, transferred to
 the Trust as of the Closing Date, pledged to the Indenture Trustee for the benefit of Ambac and
 the holders of the Notes pursuant to the Indenture and listed on the Schedule of Financed Student
 Loans on the Closing Date as set forth in Schedule A to the Indenture (which Schedule may be in
 the form of microfiche or computer disk or tape).

                “Financed Student Loan Note” means the original fully executed copy of the note
 or credit agreement evidencing each Financed Student Loan.

                 “Financial Guaranty Insurance Policy” or “Note Guaranty Insurance Policy”
 means the financial guaranty insurance policy issued by Ambac insuring the payment when due
 of the principal of and interest on the Notes as and to the extent provided therein.


                                                      Appendix A-13
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 95 of 190 PageID #: 768




               “Financial Guaranty Insurance Policy Premium Letter” means the letter
 agreement, dated as of September 20, 2007, between the Issuer and Ambac in connection with
 the Financial Guaranty Insurance Policy, as amended, supplemented or modified from time to
 time.

                    “FMC” means The First Marblehead Corporation.

                    “Fitch” means Fitch, Inc., and its successors and assigns.

               “Future Distribution Account” means the account designated as such, established
 and maintained pursuant to Section 8.02(a)(iii) of the Indenture.

                 “Global Note” means any Note registered in the name of the Depository or its
 nominee, beneficial interests of which are reflected on the books of the Depository or on the
 books of a Person maintaining any account with such Depository (directly or as an indirect
 participant in accordance with the rules of such Depository).

             “GIC Provider” means any of AIG Matched Funding Corp., XL Asset Funding
 Company I LLC or Natixis Funding Corp., as provider of a guaranteed investment contract.

                “Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise, release,
 convey, assign, transfer, create, and grant a lien upon and a security interest in and right of set-
 off against, deposit, set over and confirm pursuant to the Indenture. A Grant of the Collateral or
 of any other agreement or instrument shall include all rights, powers and options (but none of the
 obligations) of the Granting party thereunder, including the immediate and continuing right to
 claim for, collect, receive and give receipt for principal and interest payments in respect of the
 Collateral and all other moneys payable thereunder, to give and receive notices and other
 communications, to make waivers or other agreements, to exercise all rights and options, to bring
 Proceedings in the name of the Granting party or otherwise and generally to do and receive
 anything that the Granting party is or may be entitled to do or receive thereunder or with respect
 thereto.

               “Guarantee” means with respect to a Student Loan, the insurance or guarantee of
 the Guarantee Agency pursuant to such Guarantee Agency’s Guaranty Agreement.

                    “Guarantee Agency” means TERI.

                    “Guarantee Agreements” means the TERI Guaranty Agreements.

                “Guarantee Payment” means any payment made by the Guarantee Agency
 pursuant to the Guarantee Agreement in respect of a Financed Student Loan.

                 “Indenture” means the Indenture, dated as of September 1, 2007, between the
 Issuer and the Indenture Trustee.

                “Indenture Trustee” means U.S. Bank National Association, not in its individual
 capacity but solely as Indenture Trustee under the Indenture.



                                                      Appendix A-14
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 96 of 190 PageID #: 769




                 “Indenture Trust Estate” means all money, instruments, rights and other property
 that are subject or intended to be subject to the lien and security interest of the Indenture for the
 benefit of the Noteholders (including all property and interests granted to the Indenture Trustee),
 including all proceeds thereof.

                 “Independent” means, when used with respect to any specified Person, that the
 Person (a) is in fact independent of the Issuer, any other obligor upon the Notes, the Depositor,
 the Administrator, the Back-up Administrator and any Affiliate of any of the foregoing Persons,
 (b) does not have any direct financial interest or any material indirect financial interest in the
 Issuer, any such other obligor, the Depositor, the Administrator, the Back-Up Administrator or
 any Affiliate of any of the foregoing Persons and (c) is not connected with the Issuer, any such
 other obligor, the Depositor, the Administrator, the Back-Up Administrator or any Affiliate of
 any of the foregoing Persons as an officer, employee, promoter, underwriter, trustee, partner,
 director or person performing similar functions. Whenever it is herein provided that any
 Independent Person’s Opinion of Counsel or certificate shall be furnished to the Indenture
 Trustee, such Person shall be appointed by the Issuer or the Indenture Trustee, as the case may
 be, and such Opinion of Counsel or certificate shall state that the signer has read this definition
 and that the signer is Independent within the meaning hereof.

            “Index Maturity” means, (i) for One-Month LIBOR, one month, (ii) for Two-
 Month LIBOR, two months, and (ii) for Three-Month LIBOR, three months.

                “Indirect Participant” means any financial institution for whom any Participant
 holds an interest in any Note.

                 “Insider” means, with respect to an entity, any officer, director or person privy to
 material information, including, but not limited to, contracts or agreements concerning such
 entity that are not available to the general public.

                 “Insolvency Event” means, with respect to a specified Person, (a) the filing of a
 decree or order for relief by a court having jurisdiction in the premises in respect of such Person
 or any substantial part of its property in an involuntary case under any applicable Federal or state
 bankruptcy, insolvency or other similar law now or hereafter in effect, or appointing a receiver,
 liquidator, assignee, custodian, trustee, sequestrator or similar official for such Person or for any
 substantial part of its property, or ordering the winding-up or liquidation of such Person’s affairs,
 and such decree or order shall remain unstayed and in effect for a period of 60 consecutive days;
 or (b) the commencement by such Person of a voluntary case under any applicable Federal or
 state bankruptcy, insolvency or other similar law now or hereafter in effect, or the consent by
 such Person to the entry of an order for relief in an involuntary case under any such law, or the
 consent by such Person to the appointment of or taking possession by a receiver, liquidator,
 assignee, custodian, trustee, sequestrator or similar official for such Person or for any substantial
 part of its property, or the making by such Person of any general assignment for the benefit of
 creditors, or the failure by such Person generally to pay its debts as such debts become due, or
 the taking of action by such Person in furtherance of any of the foregoing.




                                                      Appendix A-15
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 97 of 190 PageID #: 770




             “Insurance Agreement” means the Insurance and Indemnity Agreement (as
 amended, modified or supplemented from time to time), dated as of September 20, 2007, by and
 among FMC, the Issuer, the Administrator, the Indenture Trustee and the Note Insurer.

                    “Interest Collections” shall have the meaning specified in Section 8.07 of the
 Indenture.

                “Interest Period” means, with respect to a Distribution Date for (i) each Class of
 Notes, other than the Class A-IO Notes or the Auction Rate Notes, the period from and including
 the Closing Date or the most recent Distribution Date for that Class of Notes on which interest
 on the Notes has been distributed to but excluding the current Distribution Date and (ii) the Class
 A-IO Notes, the period commencing on the 25th day of the month immediately preceding the
 current Distribution Date (or in the case of the first Distribution Date, from the Closing Date) to,
 but excluding, the 25th day of the month of the current Distribution Date.

                  “Interested Noteholders” means the Class A Noteholders. Notwithstanding the
 foregoing, any Notes owned by the Administrator, the Depositor or any of their respective
 Affiliates or agents designated for such purpose, shall not be voted by such entity nor considered
 in determining any specified voting percentage of the Interested Noteholders, unless otherwise
 set forth in the Indenture.

                “Investment Earnings” means, with respect to any Distribution Date, the
 investment earnings (net of losses and investment expenses) on amounts on deposit in the Trust
 Accounts to be deposited into the Collection Account on or prior to such Distribution Date
 pursuant to Section 8.02(b) of the Indenture.

               “Irish Paying Agent” means Custom House Administration and Corporate
 Services Limited, and its successors and assigns, and any other entity serving in such capacity.

              “Irish Paying Agent Agreement” means Irish Paying Agency Agreement dated as
 of September 20, 2007 between the Irish Paying Agent and the Administrator on behalf of the
 Issuer.

                “Issuer” means The National Collegiate Student Loan Trust 2007-3 until a
 successor replaces it and, thereafter, means the successor.

               “Issuer Order” and “Issuer Request” means a written order or request signed in
 the name of the Issuer by any one of its Authorized Officers and delivered to the Indenture
 Trustee.

                “LIBOR” means the London interbank offered rate for deposits in U.S. dollars for
 a specified maturity.

                 “LIBOR Determination Date” means, with respect to each Interest Period, the
 second Business Day prior to the commencement of such Interest Period. For purposes of this
 definition, a “Business Day” is any day on which banks in London and New York City are open
 for the transaction of business.


                                                      Appendix A-16
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 98 of 190 PageID #: 771




                “Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
 any kind, other than tax liens and any other liens, if any, which attach to the respective Financed
 Student Loan by operation of law as a result of any act or omission by the related Obligor.

                “Liquidated Student Loan” means any defaulted Financed Student Loan,
 liquidated by a Servicer.

                “Liquidation Proceeds” means, with respect to any Liquidated Student Loan, the
 moneys collected in respect thereof from whatever source, other than Recoveries or Guarantee
 Payments received, net of the sum of any amounts expended by a Servicer in connection with
 such liquidation and any amounts required by law to be remitted to the Obligor on such
 Liquidated Student Loan.

                    “Moody’s” means Moody’s Investors Service, Inc., and its successors and
 assigns.

                 “Note Depository Agreement” means the blanket issuer letter of representations
 relating to the Notes, executed by the Issuer and received and accepted by The Depository Trust
 Company, as the initial Clearing Agency.

               “Note Insurance Premium” means the premium fees payable to Ambac under the
 Financial Guaranty Insurance Policy Premium Letter.

                  “Note Interest Rate” means, with respect to any Interest Period and (1) in the case
 of each Class of Notes, other than the Class A-IO Notes, the interest rate per annum equal to the
 sum of (x) the Applicable Index plus (y) the Applicable Note Margin for such Class, and (2) in
 the case of the Class A-IO Notes, 5.5864% per annum and (3) in the case of each Class of
 Auction Rate Notes, the interest rate established for each such Class for each such Interest Period
 pursuant to the procedures described in Appendix B to the Indenture. The interest rate per
 annum for each Class of Notes, other than the Class A-IO Notes, will be computed on the basis
 of the actual number of days elapsed in the related Interest Period divided by 360. The interest
 rate per annum for the Class A-IO Notes will be computed on a 30/360 basis, meaning a year of
 360 days that is comprised of 12 months consisting of 30 days each; provided, however, that the
 initial Interest Period for the Class A-IO Notes shall consist of 65 days.

               “Note Owner” means, with respect to a Book-Entry Note, the Person who is the
 owner of such Book-Entry Note, as reflected on the books of the Clearing Agency, or on the
 books of a Person maintaining an account with such Clearing Agency (directly as a Clearing
 Agency Participant or as an indirect participant, in each case in accordance with the rules of such
 Clearing Agency).

                “Note Register” and “Note Registrar” have the respective meanings specified in
 Section 2.04 of the Indenture.

                    “Noteholders” means each Person in whose name a Note is registered in the Note.

               “Noteholders’ Interest Carryover Shortfall” means, with respect to any class of
 Auction Rate Notes, the “Carry-over Amount”, as defined in Appendix B hereto.

                                                      Appendix A-17
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 99 of 190 PageID #: 772




                  “Noteholders’ Interest Distribution Amount” means, with respect to any
 Distribution Date and any Class of Notes, the aggregate amount of interest accrued at the
 applicable Note Interest Rate for the related Interest Period on the outstanding principal balance
 (or Notional Amount, for the Class A-IO Note) of such Class of Notes on the immediately
 preceding Distribution Date after giving effect to all principal distributions (or related reduction
 in Notional Amount, as applicable), to such Noteholders of such Class on such date (or, in the
 case of the first Distribution Date, on the Closing Date).

                 “Noteholders’ Principal Distribution Amount” means, with respect to any
 Distribution Date, the amount necessary, so that after distributing such amount to the Notes, (a)
 the sum of the Pool Balance at the end of the preceding Collection Period, plus amounts on
 deposit in the Reserve Account after payments on such Distribution Date, equals (b) 103% of the
 Outstanding Amount of the Notes after payments on such Distribution Date; provided, however,
 that the Noteholders’ Principal Distribution Amount will not exceed the Outstanding Amount of
 the Notes. In addition, (a) on the Final Maturity Date for each related Class of Notes, the
 principal required to be distributed to such Class of Notes will include the amount required to
 reduce the Outstanding Amount of such Class of Notes to zero.

              “Notes” means collectively, the Class A-1-L Notes, the Class A-2-AR Notes, the
 Class A-3-L Notes, the Class A-3-AR Notes and the Class A-IO Notes.

                “Notional Amount” means, for the Class A-IO Notes, $309,855,000, the amount
 on which the interest accrued on such Class of Notes is computed on each Distribution Date.

                 However, if on any Distribution Date (after giving effect to the distributions of
 principal to be made on that Distribution Date), the Outstanding Amount of the Class A-3-L
 Notes and the Class A-3-AR Notes would be less than the Original Principal Balance of the
 Class A-3-L Notes and the Class A-3-AR Notes, the Notional Amount of the Class A-IO Notes
 will equal the lesser of the Outstanding Amount of the Class A-3-L Notes and the Class A-3-AR
 Notes (which shall equal zero if the Class A-3-L Notes and Class A-3-AR Notes are no longer
 Outstanding) and the Notional Amount.

               “Obligor” on a Financed Student Loan means the borrower or co-borrowers of
 such Financed Student Loan and any other Person who owes payments in respect of such
 Financed Student Loan, including the Guarantee Agency thereof.

                 “Officers’ Certificate” means, with respect to the Issuer or the Administrator, a
 certificate signed by one of its Authorized Officers.

                “One-Month LIBOR,” “Two-Month LIBOR” and “Three-Month LIBOR” means,
 with respect to any Interest Period, the London interbank offered rate for deposits in U.S. dollars
 having the Index Maturity which appears on the Reuters LIBOR01 Page, or another page of this
 or any other financial reporting service in general use in the financial services industry as of
 11:00 a.m., London time, on such LIBOR Determination Date. If such rate does not appear on
 such page, the rate for that day will be determined on the basis of the rates at which deposits in
 U.S. dollars, having the Index Maturity and in a principal amount of not less than U.S.
 $1,000,000, are offered at approximately 11:00 a.m., London time, on such LIBOR


                                                      Appendix A-18
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 100 of 190 PageID #: 773




 Determination Date to prime banks in the London interbank market by the Reference Banks.
 The Administrator will request the principal London office of each of such Reference Banks to
 provide a quotation of its rate. If at least two such quotations are provided, the rate for that day
 will be the arithmetic mean of the quotations. If fewer than two quotations are provided, the rate
 for that day will be the arithmetic mean of the rates quoted by major banks in New York City,
 selected by the Administrator, at approximately 11:00 a.m., New York City time, on such
 LIBOR Determination Date for loans in U.S. dollars to leading European banks having the Index
 Maturity and in a principal amount of not less than U.S. $1,000,000; provided that if the banks
 selected as aforesaid are not quoting as mentioned in this sentence, LIBOR in effect for the
 applicable Interest Period for the applicable Index Maturity will be LIBOR in effect for the
 previous Interest Period for that Index Maturity.

                “Opinion of Counsel” means a written opinion of an attorney at law or firm of
 attorneys selected by the Person obliged to deliver an opinion on the subject in question,
 reasonably acceptable to the Person who is to receive the same hereunder, duly admitted to the
 practice of law before the highest court of any state of the United States of America or the
 District of Columbia.

                    “Optional Deposit” has the meaning specified in Section 8.10(a) of the Indenture.

                 “Original Principal Balance” means, for any Class of Notes, the original principal
 balance (or, in the case of the Class A-IO Notes, the original Notional Amount) for such Class on
 the Closing Date, as set forth in Section 2.02 of the Indenture.

                “Outstanding” means, as of the date of determination, all Notes theretofore
 authenticated and delivered under the Indenture except:

                        (i)      Notes theretofore canceled by the Note Registrar or delivered to
          the Note Registrar for cancellation;

                        (ii)     Notes or portions thereof the payment for which money in the
          necessary amount has been theretofore deposited with the Indenture Trustee or any
          Paying Agent in trust for the Noteholders thereof;

                         (iii)   Notes in exchange for or in lieu of other Notes which have been
          authenticated and delivered pursuant to the Indenture unless proof satisfactory to the
          Indenture Trustee is presented that any such Notes are held by a bona fide purchaser;

 provided that in determining whether the Noteholders of the requisite Outstanding Amount of the
 Notes have given any request, demand, authorization, direction, notice, consent or waiver
 hereunder or under any other Basic Document, Notes owned by the Issuer, any other obligor
 upon the Notes, the Depositor, the Administrator, a Servicer, or any Affiliate of any of the
 foregoing Persons shall be disregarded and deemed not to be Outstanding, except that, in
 determining whether the Indenture Trustee shall be protected in relying upon any such request,
 demand, authorization, direction, notice, consent or waiver, only Notes that a Responsible
 Officer of the Indenture Trustee either actually knows to be so owned or has received written
 notice thereof shall be so disregarded. Notes so owned that have been pledged in good faith may
 be regarded as Outstanding if the pledgee establishes to the satisfaction of the Indenture Trustee

                                                      Appendix A-19
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 101 of 190 PageID #: 774




 the pledgee’s right so to act with respect to such Notes and that the pledgee is not the Issuer, any
 other obligor upon the Notes, the Depositor, the Administrator, a Servicer, or any Affiliate of any
 of the foregoing Persons.

                 “Outstanding Amount” means the sum of the aggregate principal amount of all
 Notes (or, if the context so indicates, one or more Classes of Notes) Outstanding at the date of
 determination. The Class A-IO Notes shall have no Outstanding Amount.

                “Owner Trustee” means Wilmington Trust Company, not in its individual
 capacity but solely as Owner Trustee under the Trust Agreement, and any successor thereto or
 assignee thereof.

                    “Participant” means a Person that has an account with DTC.

                  “Paying Agent” means (i) the Indenture Trustee or any other Person that meets
 the eligibility standards for the Indenture Trustee specified in Section 6.11 of the Indenture and is
 authorized by the Issuer to make the payments to and distributions from the Collection Account
 and payments of principal of and interest and any other amounts owing on the Notes on behalf of
 the Issuer and (ii) the Irish Paying Agent.

                “Person” means any individual, corporation, estate, partnership, joint venture,
 association, joint stock company, trust (including any beneficiary thereof), unincorporated
 organization or government or any agency or political subdivision thereof.

               “Physical Property” has the meaning assigned to such term in the definition of
 “Delivery” above.

                “Pool Balance” means, at any time, the aggregate principal balance of the
 Financed Student Loans at the end of the preceding Collection Period (or until the end of the first
 Collection Period, as of the Cut-Off Date), including accrued interest thereon for such Collection
 Period to the extent such interest will be capitalized upon commencement of repayment or during
 deferment or forbearance.

                “Predecessor Note” means, with respect to any particular Note, every previous
 Note evidencing all or a portion of the same debt as that evidenced by such particular Note; and,
 for the purpose of this definition, any Note authenticated and delivered under Section 2.05 of the
 Indenture and in lieu of a mutilated, lost, destroyed or stolen Note shall be deemed to evidence
 the same debt as the mutilated, lost, destroyed or stolen Note.

                “Prepayment Penalty” means, on any Distribution Date on which the Class A-IO
 Notes are Outstanding, if the Noteholders’ Interest Distribution Amount with respect to the Class
 A-IO Notes is not based on the Notional Amount for that Distribution Date, an amount equal to
 the difference between Noteholders’ Interest Distribution Amount with respect to such Class A-
 IO Notes accrued at the rate of 5.5864% per annum and the Noteholders’ Interest Distribution
 Amount distributed to the Noteholders pursuant to Section 8.02(e)(4).

                “Proceeding” means any suit in equity, action at law or other judicial or
 administrative proceeding.

                                                      Appendix A-20
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 102 of 190 PageID #: 775




               “Program Manuals” means the program manual attached as an exhibit to each
 TERI Guarantee Agreement together with the student loan program guidelines of each of the
 Sellers which describe their credit and collection policies for the origination, acquisition,
 financing and servicing of Financed Student Loans, as amended, revised or supplemented from
 time to time; provided, however, that no such amendment, revision or supplement shall (a)
 reduce in any manner the amount of, or delay the timing of, collections of payments with respect
 to Financed Student Loans or (b) reduce the underwriting standards with respect to Financed
 Student Loans acquired or to be acquired by the Issuer, in each case without satisfying the Rating
 Agency Condition.

                “Purchase Amount” means, as of the close of business on the last day of a
 Collection Period, 100% of the amount required to prepay in full the respective Financed Student
 Loan, in each case under the terms thereof including all accrued interest thereon expected to be
 capitalized upon commencement of repayment or during deferment or forbearance.

                “Purchased Student Loan” means a Financed Student Loan purchased by a
 Servicer or repurchased by a Seller from the Issuer.

                “Rating Agency” means each of Moody’s, S&P and Fitch. If any such
 organization or successor is no longer in existence, “Rating Agency” shall be a nationally
 recognized statistical rating organization or other comparable Person designated by the Issuer,
 notice of which designation shall be given to the Indenture Trustee and the Owner Trustee.

                “Rating Agency Condition” means, with respect to any action, that each Rating
 Agency shall have been given 10 days’ prior notice thereof (or such shorter period as shall be
 acceptable to the Rating Agencies) and that each Rating Agency shall have confirmed to the
 Administrator and the Indenture Trustee, in writing that such action will not in and of itself result
 in a reduction or withdrawal of the then current rating of the Notes, based upon the review by
 each such Rating Agency of payment and default performance of the Financed Student Loans,
 financial information relating to the Trust, the Indenture Trust Estate, the Guarantee Agency, the
 Servicers or the Administrator, and such other information that such Rating Agency determines
 to review.

                “Realized Losses” means the excess of the aggregate principal balance of any
 Liquidated Student Loan plus accrued but unpaid interest thereon over the related Liquidation
 Proceeds to the extent allocable to principal.

               “Record Date” means with respect to a Class of the Notes, the close of business
 on the Business Day immediately preceding a Distribution Date for such Class of Notes.

                “Recoveries” means, with respect to any Liquidated Student Loan, moneys
 collected in respect thereof, from whatever source, during any Collection Period following the
 Collection Period in which such Financed Student Loan became a Liquidated Student Loan, net
 of the sum of any amounts expended by a Servicer for the account of any Obligor and any
 amounts required by law to be remitted to the Obligor.

                “Reference Bank” means a leading bank (i) engaged in transactions in Eurodollar
 deposits in the international Eurocurrency market, (ii) not controlling, controlled by or under

                                                      Appendix A-21
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 103 of 190 PageID #: 776




 common control with the Administrator and (iii) having an established place of business in
 London.

                 “Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
 AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to
 such clarification and interpretation as have been provided by the SEC in the adopting release
 (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7,
 2005)) or by the staff of the SEC, or as may be provided by the SEC or its staff from time to
 time.

                “Rehabilitated Student Loans” means any Financed Student Loan purchased by
 TERI due to a TERI Guaranty Event that the Trust will repurchase (to the extent there are
 Available Funds), if TERI succeeds, after purchase, in obtaining from the borrower three or more
 consecutive on-time monthly payments pursuant to the TERI Guarantee Agreements, and the
 borrower is within thirty days of being current on the Financed Student Loan.

               “Reimbursement Agreement” means the Insurance Agreement or any obligation
 of the Issuer to Ambac hereunder, the Financial Guaranty Insurance Policy or under any
 agreement related to the issuance of Notes hereunder.

                “Relevant Servicing Criteria” means the Servicing Criteria applicable to the
 Indenture Trustee, as set forth on Exhibit B attached hereto. With respect to a Servicing
 Function Participant engaged by the Indenture Trustee, the term “Relevant Servicing Criteria”
 may refer to a portion of the Relevant Servicing Criteria applicable to such parties.

               “Replacement GIC Provider” means an Ambac-approved provider of guaranteed
 investment contracts.

               “Required Reserve Amount” means, on any Distribution Date beginning with the
 Distribution Date in November 2007 (after giving effect to all deposits or withdrawals from the
 Reserve Account on that Distribution Date), the respective amount listed below for that
 Distribution Date:

         Distribution Date                     Amount             Distribution Date    Amount
  November 2007                             $335,000,000     December 2009            $96,000,000
  December 2007                             $327,000,000     January 2010             $89,900,000
  January 2008                              $318,200,000     February 2010            $84,300,000
  February 2008                             $308,800,000     March 2010               $80,800,000
  March 2008                                $299,400,000     April 2010               $75,800,000
  April 2008                                $288,800,000     May 2010                 $71,400,000
  May 2008                                  $278,100,000     June 2010                $67,300,000
  June 2008                                 $267,300,000     July 2010                $63,700,000
  July 2008                                 $257,000,000     August 2010              $59,600,000
  August 2008                               $246,500,000     September 2010           $55,600,000
  September 2008                            $236,500,000     October 2010             $52,000,000
  October 2008                              $226,700,000     November 2010            $46,400,000


                                                      Appendix A-22
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 104 of 190 PageID #: 777




         Distribution Date                     Amount              Distribution Date         Amount
  November 2008                             $216,000,000     December 2010                  $40,700,000
  December 2008                             $207,400,000     January 2011                   $36,800,000
  January 2009                              $198,300,000     February 2011                  $34,600,000
  February 2009                             $189,100,000     March 2011                     $33,300,000
  March-09                                  $180,900,000     April 2011                     $30,500,000
  April 2009                                $171,700,000     May 2011                       $26,700,000
  May 2009                                  $163,000,000     June 2011                      $22,500,000
  June 2009                                 $153,900,000     July 2011                      $18,600,000
  July 2009                                 $144,600,000     August 2011                    $14,600,000
  August 2009                               $134,700,000     September 2011                 $10,700,000
  September 2009                            $123,900,000     October 2011                    $7,600,000
  October 2009                              $113,000,000     November 2011 and thereafter    $7,320,000
  November 2009                             $103,900,000


               “Reserve Account” means the account designated as such, established and
 maintained pursuant to Section 8.02(a)(ii) of the Indenture.

                    “Reserve Account Initial Deposit” means $351,000,000.

                    “Reserve Account Minimum Balance” means $7,320,000.

                 “Responsible Officer” means, with respect to the Indenture Trustee or the Owner
 Trustee, any officer within the Corporate Trust Office of the Indenture Trustee or the Owner
 Trustee, including any Vice President, Assistant Vice President, Secretary, Assistant Secretary,
 or any other officer of the Indenture Trustee or the Owner Trustee customarily performing
 functions similar to those performed by any of the above designated officers, with direct
 responsibility for the administration of the Indenture (or the Trust Agreement, as amended from
 time to time, as applicable to the Owner Trustee) and the other Basic Documents on behalf of the
 Indenture Trustee or the Owner Trustee and also, with respect to a particular matter, any other
 officer to whom such matter is referred because of such officer’s knowledge of and familiarity
 with the particular subject.

                “Reuters LIBOR01 Page” means the display page so designated on the Reuters
 Monitor Money Rates Service or any other page that may replace that page on that service for
 the purpose of displaying comparable rates or prices.

              “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-
 Hill Companies, Inc., and its successors and assigns.

                “Schedule of Financed Student Loans” means the listing of the Financed Student
 Loans set forth in Schedule A to the Indenture (which Schedule may be in the form of microfiche
 or file or computer disk tape).

                    “SEC” means the United States Securities and Exchange Commission.


                                                      Appendix A-23
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 105 of 190 PageID #: 778




                    “Securities” means the Notes.

                    “Securities Act” means the Securities Act of 1933, as amended.

                “Seller” means any person authorized to sell Student Loans to the Depositor
 pursuant to a Student Loan Purchase Agreement.

                 “Servicer” means the Pennsylvania Higher Education Assistance Agency, Great
 Lakes Educational Loan Services, Inc., EdFinancial Services, LLC, Nelnet, Inc., ACS Education
 Services, Inc. and any other loan servicer satisfying the Rating Agency Condition.

                    “Servicer Default” means any default event specified in any Servicing
 Agreement.

                “Servicer’s Report” means any report of a Servicer delivered pursuant to such
 Servicer’s Servicing Agreement, substantially in the form acceptable to the Administrator.

                “Servicing Agreement” means (a) the Amended and Restated Private Student
 Loan Servicing Agreement, dated as of September 28, 2006, as amended, between the
 Pennsylvania Higher Education Assistance Agency and FMC, (b) the Non-FFELP Loan
 Servicing Agreement, dated as of May 1, 2003, as amended, by and between Great Lakes
 Educational Loan Services, Inc. and FMC, (c) the Alternative Servicing Agreement dated as of
 February 1, 2004, as supplemented, between EdFinancial Services, LLC (as successor in interest
 to Educational Services of America, Inc.) and FMC, (d) the Loan Servicing Agreement, dated as
 of August 1, 2001, as amended, between Nelnet, Inc. (as successor in interest to UNIPAC
 Service Corporation) and FMC, and (e) the Alternative Servicing Agreement, dated as of March
 1, 2005, as amended, between ACS Education Services, Inc. and FMC, all of which agreements
 will be assigned to the Trust concurrent with the initial purchase of Financed Student Loans, or
 any other servicing agreement between the Issuer and a servicer under which such servicer
 agrees to service Financed Student Loans included in the Indenture Trust Estate, which servicing
 agreement shall satisfy the Rating Agency Condition.

                “Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
 Regulation AB, as such may be amended from time to time, and as described on Exhibit B
 attached hereto.

                “Servicing Fee” means the fee payable to a Servicer (including services rendered
 but not yet invoiced) pursuant to such Servicer’s Servicing Agreement as in effect on the Closing
 Date; such fee may be increased upon satisfying the Rating Agency Condition. The Servicing
 Fee shall include expenses of the applicable Servicer related to sending privacy policy notices as
 required by the Gramm-Leach-Bliley Act of 1999, as amended, or any successor thereto. As of
 each Distribution Date, the Servicing Fee shall include services rendered but not yet invoiced.

                “Servicing Function Participant” means any Subservicer, Subcontractor or any
 other Person, other than each Servicer and the Indenture Trustee, that is participating in the
 servicing function within the meaning of Regulation AB, unless such Person’s activities relate
 only to 5% or less of the Financed Student Loans.


                                                      Appendix A-24
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 106 of 190 PageID #: 779




                “State” means any one of the 50 States of the United States of America or the
 District of Columbia.

                    “Stepdown Date” means the November 2011 Distribution Date.

              “Student Loan” means (a) a Credit-Worthy Cosigned Loan, (b) a Credit-Worthy
 Non-Cosigned Loan, or (c) a Credit-Ready Loan.

                    “Student Loan Files” means

               (a)     the original fully executed copy of the note evidencing the Financed
 Student Loan (including the original loan application fully executed by the Obligor); and

               (b)     any and all other documents and computerized records that a Servicer
 shall keep on file, in accordance with its customary procedures, relating to such Financed
 Student Loan or any Obligor with respect thereto.

               “Student Loan Programs” means the student loan programs sponsored by the
 Depositor and its Affiliates for the origination, acquisition, holding, servicing and financing of
 Student Loans, which programs are governed by the Program Manuals.

                “Student Loan Purchase Agreements” means, collectively, the student loan
 purchase agreements and any other similar agreement providing for the sale of Student Loans
 from the Sellers to the Depositor for deposit into the Indenture Trust Estate, including the pool
 supplement relating thereto by and among the applicable Seller, the Depositor and FMC. On the
 Closing Date, the Student Loan Purchase Agreements shall be as listed in Schedule C to the
 Indenture.

                “Subcontractor” means any third-party or Affiliate vendor, subcontractor or other
 Person utilized by a Servicer, a Subservicer or the Indenture Trustee that is not responsible for
 the overall servicing (as “servicing” is commonly understood by participants in the student loan
 backed securities market) of the Financed Student Loans but performs one or more discrete
 functions identified in Item 1122(d) of Regulation AB with respect to the Financed Student
 Loans under direction and authority of such Servicer, Subservicer or Indenture Trustee.

                  “Subservicer” means any Person that (i) is considered to be a Servicing Function
 Participant, (ii) services Financed Student Loans on behalf of any Servicer and (iii) is responsible
 for the performance (whether directly or through Subservicers or Subcontractors) of material
 servicing functions required to be performed by the Servicer or the Indenture Trustee under the
 Basic Documents with respect to some or all of the Financed Student Loans, that are identified in
 Item 1122(d) of Regulation AB.

              “Supplemental Indenture” means any amendment of or supplement to the
 Indenture made in accordance with Article IX thereof.

                 “TERI” means The Education Resources Institute, Inc., a Massachusetts non-
 profit corporation, or its successors and assigns.


                                                      Appendix A-25
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 107 of 190 PageID #: 780




               “TERI Deposit and Security Agreement” means the Deposit and Security
 Agreement dated as of September 20, 2007, by and among the Issuer, TERI and the
 Administrator with respect to the issuance of the Notes hereunder.

                 “TERI Guaranty Agreement” means, with a respect to a Student Loan Program, a
 guaranty agreement between a Seller and TERI, together with the acknowledgment by TERI
 relating thereto. On the Closing Date, the TERI Guarantee Agreements shall be as listed on
 Schedule B to the Indenture.

               “TERI Guaranty Amount” means, pursuant to the TERI Guaranty Agreements,
 Financed Student Loans are guaranteed 100% as to payment of principal and interest.

                “TERI Guaranty Event” means a claim for payment on a Financed Student Loan
 made under any of the TERI Guaranty Agreements if: (i)(a) the Obligor has failed to make
 monthly principal and/or interest payments on such loan when due, provided such failure
 continues for a period of 150 consecutive days, (b) the Obligor has filed a Chapter 13 petition in
 a bankruptcy or, in a Chapter 7 proceeding has filed an adversary proceeding pursuant to 11
 U.S.C. § 523(a)(8), or (c) the Obligor has died and (ii) the conditions set forth in such TERI
 Guaranty Agreement giving rise to an obligation on the part of TERI to make payment on such
 claim have otherwise been satisfied.

                 “TERI Pledge Fund” means the fund by the name created in the TERI Deposit
 and Security Agreement whereby TERI will pledge a portion of its guaranty fees to the Trust, by
 deposit into a special trust account with the Indenture Trustee.

                    “Three-Month LIBOR” see “One-Month LIBOR” herein.

                “Treasury Regulations” means regulations, including proposed or temporary
 regulations, promulgated under the Code. References in any document or instrument to specific
 provisions of proposed or temporary regulations shall include analogous provisions of final
 Treasury Regulations or other successor Treasury Regulations.

                    “Trust” means the Issuer, established pursuant to the Trust Agreement.

                “Trust Account Property” means the Trust Accounts, all amounts and investments
 held from time to time in any Trust Account (whether in the form of deposit accounts, Physical
 Property, book-entry securities, uncertificated securities or otherwise), including the Reserve
 Account Initial Deposit and all proceeds of the foregoing.

                    “Trust Accounts” has the meaning specified in Section 8.02(b) of the Indenture.

              “Trust Agreement” means the Trust Agreement, dated as of September 20, 2007,
 among the Depositor, TERI and the Owner Trustee.

                    “Trust Certificates” means the Certificates.

              “Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
 amended from time to time.

                                                      Appendix A-26
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 108 of 190 PageID #: 781




                 “Turbo Trigger” means any Distribution Date on which (a) the outstanding
 aggregate Pool Balance is equal to or less than 10% of the aggregate Pool Balance as of the
 Cutoff Date; or (b) the Cumulative Default Rate exceeds 10%; provided, however, that with
 respect to clause (b), a Turbo Trigger will not have occurred if TERI is solvent and is continuing
 to purchase Defaulted Student Loans with respect to which TERI has become obligated to
 purchase under the terms of the relevant Guaranty Agreement.

                    “Two-Month LIBOR” see “One-Month LIBOR” herein.

                “UCC” means, unless the context otherwise requires, the Uniform Commercial
 Code, as in effect in the relevant jurisdiction, as amended from time to time.

               “Underwriters” means Goldman, Sachs & Co., Deutsche Bank Securities, UBS
 Securities LLC, Citigroup Global Markets Inc. and Banc of America Securities LLC.




                                                      Appendix A-27
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 109 of 190 PageID #: 782




                                                       APPENDIX B

                                   PROVISIONS RELATING TO NOTES
                                BEARING INTEREST AS AN AUCTION RATE

           Unless otherwise provided herein, the provisions of this Appendix B shall apply
    separately to the Class A-2-AR Notes and the Class A-3-AR Notes, each constituting Auction
    Rate Notes (“Auction Rate Notes”).




    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 110 of 190 PageID #: 783


                                                 TABLE OF CONTENTS
                                                                                                                                      Page

    ARTICLE I                    Definitions ........................................................................................... B-1
    ARTICLE I                    Auction Procedures.............................................................................. B-1
    Section 2.01.                Orders by Existing Owners and Potential Owners ................................ B-7
    Section 2.02.                Submission of Orders by Broker-Dealers to Auction
                                 Agent ................................................................................................... B-8
    Section 2.03.                Treatment of Orders by the Auction Agent..........................................B-10
    Section 2.04.                Determination of Auction Period Rate ................................................B-12
    Section 2.05.                Allocation of Notes.............................................................................B-13
    Section 2.06.                Notice of Auction Period Rate ............................................................B-14
    Section 2.07.                Index ..................................................................................................B-15
    Section 2.08.                Miscellaneous Provisions Regarding Auctions ....................................B-15
    Section 2.09.                Changes in Auction Period or Auction Date........................................B-16




                                                                i
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 111 of 190 PageID #: 784




            Both the Definitions in Article I and the Auction Procedures in Article II are subject to
    modification or amendment pursuant to Schedule I. In the event of any conflict between
    Article I or Article II and Schedule I, Schedule I shall prevail. Any reference herein to
    “Series” such as “a Series of Notes” or “Notes of a Series” shall not apply if there is only one
    Series of Notes.

                                                          ARTICLE I

                                                          Definitions

            In addition to the words and terms otherwise defined in the Authorizing Document,
    the following words and terms as used in this Appendix B (hereinafter “this Exhibit”) and
    elsewhere in the Authorizing Document have the following meanings with respect to Notes in
    an ARS Rate Period unless the context or use indicates another or different meaning or intent
    or the definition has been changed, modified or expanded in Schedule I:

          “Agent Member” means a member of, or participant in, the Securities Depository
    who shall act on behalf of a Bidder.

             “All Hold Rate” has the meaning set forth in Schedule I.

             “ARS Conversion Date” means with respect to Notes, the date on which the Notes of
    such Series convert from an interest rate period other than an ARS Rate Period and begin to
    bear interest at the Auction Period Rate.

            “ARS Rate Period” means, for each Series of Notes, any period of time commencing
    on the day following the Initial Period and ending on the earlier of the Conversion Date or the
    day preceding the final maturity date of such Notes.

              “Auction” means each periodic implementation of the Auction Procedures.

           “Auction Agent” means the Person appointed as Auction Agent in accordance with
    the Auction Agreement. The Auction Agent shall initially be the party named in Schedule I.

            “Auction Agreement” means an agreement between the Auction Agent and the
    Indenture Trustee pursuant to which the Auction Agent agrees to follow the procedures
    specified in this Exhibit with respect to the Notes while such Notes bear interest at the
    Auction Period Rate, as such agreement may from time to time be amended or supplemented.

             “Auction Date” means with respect to any Series of Notes:

            (a) Daily Auction Period. If the Notes are in a daily Auction Period, each Business
    Day unless such day is the Business Day prior to the conversion from a daily Auction Period
    to another Auction Period,

           (b) Flexible Auction Period. If the Notes are in a Flexible Auction Period, the last
    Business Day of the Flexible Auction Period, and



                                                     Appendix B-1
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 112 of 190 PageID #: 785




            (c) Other Auction Periods. If the Notes are in any other Auction Period, the Business
    Day next preceding each Interest Payment Date for such Notes (whether or not an Auction
    shall be conducted on such date);

    provided, however, that the last Auction Date with respect to the Notes in an Auction Period
    other than a daily Auction Period or Flexible Auction Period shall be the earlier of (i) the
    Business Day next preceding the Interest Payment Date next preceding the Conversion Date
    for the Notes and (ii) the Business Day next preceding the Interest Payment Date next
    preceding the final maturity date for the Notes; and

    provided, further, that if the Notes are in a daily Auction Period, the last Auction Date shall be
    the earlier of (x) the second Business Day next preceding the Conversion Date for the Notes
    and (y) the Business Day next preceding the final maturity date for the Notes. The last
    Business Day of a Flexible Auction Period shall be the Auction Date for the Auction Period
    which begins on the next succeeding Business Day, if any. On the second Business Day
    preceding the conversion from a daily Auction Period to another Auction Period, there shall
    be an Auction for the last daily Auction Period. On the Business Day preceding the
    conversion from a daily Auction Period to another Auction Period, there shall be one Auction
    for the first Auction Period following the conversion.

              The first Auction Date for each Series of Notes is set forth in Schedule I.

           “Auction Desk” means the business unit of a Broker-Dealer that fulfills the
    responsibilities of the Broker-Dealer under a Broker-Dealer Agreement, including soliciting
    Bids for the Notes, and units of the Broker-Dealer which are not separated from such business
    unit by information controls appropriate to control, limit and monitor the inappropriate
    dissemination and use of information about Bids.

              “Auction Period” means with respect to each Series of Notes:

              (a)       Flexible Auction Period. A Flexible Auction Period;

           (b)     Daily Auction Period. With respect to a Series of Notes in a daily Auction
    Period, a period beginning on each Business Day and extending to but not including the next
    succeeding Business Day unless such Business Day is the second Business Day preceding the
    conversion from a daily Auction Period to another Auction Period, in which case the daily
    Auction Period shall extend to, but not include, the next Interest Payment Date;

            (c)    Seven day Auction Period. With respect to a Series of Notes in a seven-day
    Auction Period, if Auctions generally are conducted on the day of the week specified in
    column A of the table below, a period of generally seven days beginning on the day of the
    week specified in column B of the table below (or the day following the last day of the prior
    Auction Period if the prior Auction Period does not end on the day of the week specified in
    column C of the table below) and ending on the day of the week specified in column C of the
    table below in the next succeeding week (unless such day is not followed by a Business Day,
    in which case on the next succeeding day which is followed by a Business Day):




                                                              Appendix B-2
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 113 of 190 PageID #: 786




            (A)                            (B)                               (C)
       When Auctions                  Auction Period                  Auction Periods
      Occur on this day           Generally Begins this             Generally End this day
                                           day
    Friday                        Monday                           Sunday
    Monday                        Tuesday                          Monday
    Tuesday                       Wednesday                        Tuesday
    Wednesday                     Thursday                         Wednesday
    Thursday                      Friday                           Thursday

            (d) 28-day Auction Period. With respect to a Series of Notes in a 28-day Auction
    Period, if Auctions generally are conducted on the day of the week specified in column A of
    the table above, a period of generally 28 days beginning on the day of the week specified in
    column B of the table above (or the day following the last day of the prior Auction Period if
    the prior Auction Period does not end on the day of the week specified in column C of the
    table above) and ending on the same day of the week specified in column C of the table above
    four weeks later (unless such day is not followed by a Business Day, in which case on the
    next succeeding day which is followed by a Business Day).

            (e) 35-day Auction Period. With respect to a Series of Notes in a 35-day Auction
    Period, if Auctions generally are conducted on the day of the week specified in column A of
    the table above, a period of generally 35 days beginning on the day of the week specified in
    column B of the table above (or the day following the last day of the prior Auction Period if
    the prior Auction Period does not end on the day of the week specified in column C of the
    table above) and ending on the day of the week specified in column C of the table above five
    weeks later (unless such day is not followed by a Business Day, in which case on the next
    succeeding day which is followed by a Business Day).

           (f)     Three-month Auction Period. With respect to a Series of Notes in a three-
    month Auction Period, a period of generally three months (or shorter period upon a
    conversion from another Auction Period) beginning on the day following the last day of the
    prior Auction Period and ending on the calendar day immediately preceding the first Business
    Day of the month that is the third calendar month following the beginning date of such
    Auction Period; and

           (g)    Six-month Auction Period. With respect to a Series of Notes in a six-month
    Auction Period, a period of generally six months (or shorter period upon a conversion from
    another Auction Period) beginning on the day following the last day of the prior Auction
    Period and ending on the next succeeding date set forth in Schedule I;

            Provided, however, that if there is a conversion of a Series of Notes with Auctions
    generally conducted on the day of the week specified in column A of the table above, (i) from
    a daily Auction Period to a seven-day Auction Period, the next Auction Period shall begin on
    the date of the conversion (i.e. the Interest Payment Date for the prior Auction Period) and
    shall end on the next succeeding day of the week specified in column C of the table above
    (unless such day is not followed by a Business Day, in which case on the next succeeding day
    which is followed by a Business Day), (ii) from a daily Auction Period to a 28-day Auction

                                                              Appendix B-3
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 114 of 190 PageID #: 787




    Period, the next Auction Period shall begin on the date of the conversion (i.e., the Interest
    Payment Date for the prior Auction Period) and shall end of the day of the week specified in
    column C of the table above (unless such day is not followed by a Business Day, in which
    case on the next succeeding day which is followed by a Business Day) which is more than 21
    days but not more than 28 days from such date of conversion, and (iii) from a daily Auction
    Period to a 35-day Auction Period, the next Auction Period shall begin on the date of the
    conversion (i.e. the Interest Payment Date for the prior Auction Period) and shall end on the
    day of the week specified in column C of the table above (unless such day is not followed by
    a Business Day, in which case on the next succeeding day which is followed by a Business
    Day) which is more than 28 days but no more than 35 days from such date of conversion.

           Notwithstanding the foregoing, if an Auction is for an Auction Period of more than
    seven days and the Auction Rate on such Auction Date is the Maximum Rate as the result of a
    lack of Sufficient Clearing Bids, the Auction Period shall automatically convert to a seven-
    day Auction Period. On the following Auction Date, the Auction shall be conducted for an
    Auction Period of the same length as the Auction Period prior to such automatic conversion.
    If such Auction is successful, the Auction Period shall revert to the length prior to the
    automatic conversion, and, if such Auction is not successful, the Auction Period shall be
    another seven-day period.

           “Auction Period Rate” means the Auction Rate or any other rate of interest to be
    borne by the Notes during each Auction Period determined in accordance with Section 2.04 of
    this Exhibit; provided, however, in no event may the Auction Period Rate exceed the
    Maximum Rate.

            “Auction Procedures” means the procedures for conducting Auctions for Notes
    during an ARS Rate Period set forth in this Exhibit.

             “Auction Rate” means for each Series of Notes for each Auction Period, (i) if
    Sufficient Clearing Bids exist, the Winning Bid Rate, provided, however, if all of the Notes
    are the subject of Submitted Hold Orders, the All Hold Rate for such Series of Notes and
    (ii) if Sufficient Clearing Bids do not exist, the Maximum Rate for such Series of Notes.

           “Authorized Denominations” means $25,000, or such other amount specified in
    Schedule I, and integral multiples thereof so long as the Notes bear interest at the Auction
    Period Rate, notwithstanding anything else in the Authorizing Document to the contrary.

              “Authorizing Document” has the meaning set forth in Schedule I.

           “Available Notes” means, for each Series of Notes on each Auction Date, the number
    of Units of Notes that are not the subject of Submitted Hold Orders.

              “Bid” has the meaning specified in subsection (a) of Section 2.01 of this Exhibit.

              “Bidder” means each Existing Owner and Potential Owner who places an Order.

              “Notes” has the meaning set forth in Schedule I.



                                                              Appendix B-4
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 115 of 190 PageID #: 788




            “Broker-Dealer” means any entity that is permitted by law to perform the function
    required of a Broker-Dealer described in this Exhibit, that is a member of, or a direct
    participant in, the Securities Depository, that has been selected by the Corporation and that is
    a party to a Broker-Dealer Agreement with the Auction Agent and the Corporation. The
    “Broker-Dealer of record” with respect to any Note is the Broker-Dealer which placed the
    Order for such Note or whom the Existing Owner of such Note has designated as its Broker-
    Dealer with respect to such Note, in each case as reflected in the records of the Auction
    Agent.

           “Broker-Dealer Agreement” means an agreement among the Auction Agent, the
    Corporation and a Broker-Dealer pursuant to which such Broker-Dealer agrees to follow the
    procedures described in this Exhibit, as such agreement may from to time be amended or
    supplemented.

            “Broker-Dealer Deadline” means, with respect to an Order, the internal deadline
    established by the Broker-Dealer through which the Order was placed after which it will not
    accept Orders or any change in any Order previously placed with such Broker-Dealer;
    provided, however, that nothing shall prevent the Broker-Dealer from correcting Clerical
    Errors by the Broker-Dealer with respect to Orders from Bidders after the Broker-Dealer
    Deadline pursuant to the provisions herein. Any Broker-Dealer may change the time or times
    of its Broker-Dealer Deadline as it relates to such Broker-Dealer by giving notice not less than
    two Business Days prior to the date such change is to take effect to Bidders who place Orders
    through such Broker-Dealer.

            “Business Day” in addition to any other definition of “Business Day” included in the
    Authorizing Document, while Notes bear interest at the Auction Period Rate, the term
    Business Day shall not include Saturdays, Sundays, days on which the New York Stock
    Exchange or its successor is not open for business, days on which the Federal Reserve Bank
    of New York is not open for business, days on which banking institutions or trust companies
    located in the state in which the operations of the Auction Agent are conducted are authorized
    or required to be closed by law, regulation or executive order of the state in which the Auction
    Agent conducts operations with respect to the Notes.

            “Clerical Error” means a clerical error in the processing of an Order, and includes,
    but is not limited to, the following: (i) a transmission error, including but not limited to, an
    Order sent to the wrong address or number, failure to transmit certain pages or illegible
    transmission, (ii) failure to transmit an Order received from one or more Existing Owners or
    Potential Owners (including Orders from the Broker-Dealer which were not originated by the
    Auction Desk) prior to the Broker-Dealer Deadline or generated by the Broker-Dealer’s
    Auction Desk for its own account prior to the Submission Deadline or (iii) a typographical
    error. Determining whether an error is a “Clerical Error” is within the reasonable judgment of
    the Broker-Dealer, provided that the Broker-Dealer has a record of the correct Order that
    shows it was so received or so generated prior to the Broker-Dealer Deadline or the
    Submission Deadline, as applicable.

             “Conversion Date” means the date on which any Series of the Notes begin to bear
    interest at a rate which is determined other than by means of the Auction Procedures.


                                                              Appendix B-5
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 116 of 190 PageID #: 789




              “Corporation” has the meaning set forth in Schedule I.

            “Electronic Means” means, facsimile transmission, email transmission or other
    similar electronic means of communication providing evidence of transmission, including a
    telephone communication confirmed by any other method set forth in this definition.

            “Error Correction Deadline” means one hour after the Auction Agent completes the
    dissemination of the results of the Auction to Broker-Dealers without regard to the time of
    receipt of such results by any Broker-Dealer; provided, however, in no event shall the Error
    Correction Deadline extend past 4:00 p.m., New York City time, unless the Auction Agent
    experiences technological failure or force majeure in disseminating the Auction results which
    causes a delay in dissemination past 3:00 p.m., New York City time.

           “Existing Owner” means a Person who is the beneficial owner of Notes; provided,
    however, that for purposes of conducting an Auction, the Auction Agent may consider a
    Broker-Dealer acting on behalf of its customer as an Existing Owner.

              “Flexible Auction Period” means with respect to a Series of Notes,

            (a) any period of 182 days or less which is divisible by seven and which begins on an
    Interest Payment Date and ends (i) in the case of a Series of Notes with Auctions generally
    conducted on Fridays, on a Sunday unless such Sunday is not followed by a Business Day, in
    which case on the next succeeding day which is followed by a Business Day, (ii) in the case
    of a Series of Notes with Auctions generally conducted on Mondays, on a Monday unless
    such Monday is not followed by a Business Day, in which case on the next succeeding day
    which is followed by a Business Day, (iii) in the case of a Series of Notes with Auctions
    generally conducted on Tuesdays, on a Tuesday unless such Tuesday is not followed by a
    Business Day, in which case on the next succeeding day which is followed by a Business
    Day, (iv) in the case of a Series of Notes with Auctions generally conducted on Wednesdays,
    on a Wednesday unless such Wednesday is not followed by a Business Day, in which case on
    the next succeeding day which is followed by a Business Day, and (v) in the case of a Series
    of Notes with Auctions generally conducted on Thursdays, on a Thursday unless such
    Thursday is not followed by a Business Day, in which case on the next succeeding day which
    is followed by a Business Day or

           (b) any period which is longer than 182 days which begins on an Interest Payment
    Date and ends not later than the final scheduled maturity date of such Series of Notes.

           “Hold Order” means an Order to hold the Notes as provided in Section 2.01(a) of this
    Exhibit or such an Order deemed to have been submitted as provided in Section 2.01(c) of this
    Exhibit.

              “Index” has the meaning set forth in Schedule I.

              “Initial Period” has the meaning set forth in Schedule I.

              “Initial Period Rate” has the meaning set forth in Schedule I.



                                                              Appendix B-6
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 117 of 190 PageID #: 790




            “Interest Payment Date” with respect to Notes of a Series bearing interest at
    Auction Period Rates, means, notwithstanding anything else in the Authorizing Document to
    the contrary, the first Interest Payment Date for such Series of Notes as set forth in Schedule I
    and thereafter (unless changed by Schedule I) (a) when used with respect to any Auction
    Period other than a daily Auction Period or a Flexible Auction Period, the Business Day
    immediately following such Auction Period, (b) when used with respect to a daily Auction
    Period, the first Business Day of the month immediately succeeding such Auction Period,
    (c) when used with respect to a Flexible Auction Period of (i) seven or more but fewer than
    183 days, the Business Day immediately following such Flexible Auction Period, or (ii) 183
    or more days, each semiannual date on which interest on the Notes would be payable if such
    Notes bore interest at a fixed rate of interest and on the Business Day immediately following
    such Flexible Auction Period, and (d) the date when the final payment of principal of the
    Notes of such Series becomes due and payable (whether at stated maturity, upon redemption
    or acceleration, or otherwise).

              “Order” means a Hold Order, Bid or Sell Order.

             “Potential Owner” means any Person, including any Existing Owner, who may be
    interested in acquiring a beneficial interest in the Notes in addition to the Notes currently
    owned by such Person, if any; provided, however, that for purposes of conducting an Auction,
    the Auction Agent may consider a Broker-Dealer acting on behalf of its customer as a
    Potential Owner.

           “Record Date” means, notwithstanding anything else in the Authorizing Document,
    while the Notes bear interest at the Auction Period Rate, the Business Day immediately
    preceding an Interest Payment Date.

              “Schedule I” means Schedule I to this Exhibit.

           “Securities Depository” means, notwithstanding anything else in the Authorizing
    Document to the contrary, The Depository Trust Company and its successors and assigns or
    any other securities depository selected by the Corporation.

           “Sell Order” has the meaning specified in subsection (a) of Section 2.01 of this
    Exhibit.

            “Submission Deadline” means, unless changed by Schedule I, 1:00 p.m., New York
    City time, on each Auction Date not in a daily Auction Period and 11:00 a.m., New York City
    time, on each Auction Date in a daily Auction Period, or such other time on such date as shall
    be specified from time to time by the Auction Agent if directed in writing by the Indenture
    Trustee or the Corporation pursuant to the Auction Agreement as the time by which Broker-
    Dealers are required to submit Orders to the Auction Agent. Notwithstanding the foregoing,
    the Auction Agent will follow the Securities Industry and Financial Markets Association’s
    Early Market Close Recommendations for shortened trading days for the bond markets (the
    “SIFMA Recommendation”) unless the Auction Agent is instructed otherwise in writing by
    the Indenture Trustee or the Corporation. In the event of a SIFMA Recommendation with




                                                              Appendix B-7
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 118 of 190 PageID #: 791




    respect to an Auction Date, the Submission Deadline will be 11:30 a.m., instead of 1:00 p.m.,
    New York City time.

           “Submitted Bid” has the meaning specified in subsection (b) of Section 2.04 of this
    Exhibit.

            “Submitted Hold Order” has the meaning specified in subsection (b) of Section 2.04
    of this Exhibit.

           “Submitted Order” has the meaning specified in subsection (b) of Section 2.04 of
    this Exhibit.

            “Submitted Sell Order” has the meaning specified in subsection (b) of Section 2.04
    of this Exhibit.

           “Sufficient Clearing Bids” means for each Series of Notes, an Auction for which the
    number of Units of such Notes that are the subject of Submitted Bids by Potential Owners
    specifying one or more rates not higher than the Maximum Rate is not less than the number of
    Units of such Notes that are the subject of Submitted Sell Orders and of Submitted Bids by
    Existing Owners specifying rates higher than the Maximum Rate.

              “Units” has the meaning set forth in Section 2.02(a)(iii) of this Exhibit.

           “Winning Bid Rate” means for each Series of Notes, the lowest rate specified in any
    Submitted Bid of such Series which if calculated by the Auction Agent as the Auction Rate
    would cause the number of Units of such Notes that are the subject of Submitted Bids
    specifying a rate not greater than such rate to be not less than the number of Units of
    Available Notes of such Series.

                                                              ARTICLE II

                                                     Auction Procedures

           Section 2.01. Orders by Existing Owners and Potential Owners. (a) Prior to the
    Broker-Dealer Deadline for each Series of Notes on each Auction Date:

                     (i)    each Existing Owner may submit to a Broker-Dealer, in writing or by
              such other method as shall be reasonably acceptable to such Broker-Dealer, one or
              more Orders as to:

                            (A) the principal amount of Notes, if any, held by such Existing Owner
              which such Existing Owner commits to continue to hold for the next succeeding
              Auction Period without regard to the Auction Rate for such Auction Period,

                             (B) the principal amount of Notes, if any, held by such Existing Owner
              which such Existing Owner commits to continue to hold for the next succeeding
              Auction Period if the Auction Rate for the next succeeding Auction Period is not less
              than the rate per annum specified in such Order (and if the Auction Rate is less than


                                                              Appendix B-8
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 119 of 190 PageID #: 792




              such specified rate, the effect of the Order shall be as set forth in paragraph (b)(i)(A)
              of this Section), and/or

                             (C) the principal amount of Notes, if any, held by such Existing Owner
              which such Existing Owner offers to sell on the first Business Day of the next
              succeeding Auction Period (or on the same day in the case of a daily Auction Period)
              without regard to the Auction Rate for the next succeeding Auction Period; and

                      (ii)    each Potential Owner may submit to a Broker-Dealer, in writing or by
              such other method as shall be reasonably acceptable to such Broker-Dealer, an Order
              as to the principal amount of Notes, which each such Potential Owner offers to
              purchase if the Auction Rate for the next succeeding Auction Period is not less than
              the rate per annum then specified by such Potential Owner.

            For the purposes of the Auction Procedures an Order containing the information
    referred to in clause (i)(A) above is referred to as a “Hold Order,” an Order containing the
    information referred to in clause (i)(B) or (ii) above is referred to as a “Bid,” and an Order
    containing the information referred to in clause (i)(C) above is referred to as a “Sell Order.”

            No Auction Desk of a Broker-Dealer shall accept as an Order a submission (whether
    received from an Existing Owner or a Potential Owner or generated by the Broker-Dealer for
    its own account) which does not conform to the requirements of the Auction Procedures,
    including, but not limited to, submissions which are not in Authorized Denominations,
    specify a rate which contains more than three figures to the right of the decimal point or
    specify an amount greater than the amount of Outstanding Notes. No Auction Desk of a
    Broker-Dealer shall accept a Bid or Sell Order which is conditioned on being filled in whole
    or a Bid which does not specify a specific interest rate.

                  (b) (i) A Bid by an Existing Owner shall constitute an offer to sell on the first
    Business Day of the next succeeding Auction Period (or the same day in the case of a daily
    Auction Period):

                            (A) the principal amount of Notes specified in such Bid if the Auction
              Rate for the next succeeding Auction Period shall be less than the rate specified in
              such Bid; or

                              (B) such principal amount or a lesser principal amount of Notes to be
              determined as described in subsection (a)(v) of Section 2.05 hereof if the Auction Rate
              for the next succeeding Auction Period shall be equal to such specified rate; or

                             (C) a lesser principal amount of Notes to be determined as described in
              subsection (b)(iv) of Section 2.05 hereof if such specified rate shall be higher than the
              Maximum Rate and Sufficient Clearing Bids do not exist.

                        (ii)      A Sell Order by an Existing Owner shall constitute an offer to sell:

                                  (A) the principal amount of Notes specified in such Sell Order; or



                                                              Appendix B-9
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 120 of 190 PageID #: 793




                             (B) such principal amount or a lesser principal amount of Notes as
              described in subsection (b)(iv) of Section 2.05 hereof if Sufficient Clearing Bids do
              not exist.

                        (iii)     A Bid by a Potential Owner shall constitute an offer to purchase:

                            (A) the principal amount of Notes specified in such Bid if the Auction
              Rate for the next succeeding Auction Period shall be higher than the rate specified
              therein; or

                             (B) such principal amount or a lesser principal amount of Notes as
              described in subsection (a)(vi) of Section 2.05 hereof if the Auction Rate for the next
              succeeding Auction Period shall be equal to such specified rate.

                        (c) Anything herein to the contrary notwithstanding:

                     (i)     If an Order or Orders covering all of the Notes of a particular Series
              held by an Existing Owner is not submitted to the Broker-Dealer of record for such
              Existing Owner prior to the Broker-Dealer Deadline, such Broker-Dealer shall deem a
              Hold Order to have been submitted on behalf of such Existing Owner covering the
              principal amount of Notes held by such Existing Owner and not subject to Orders
              submitted to such Broker-Dealer; provided, however, that if there is a conversion from
              one Auction Period to a longer Auction Period and Orders have not been submitted to
              such Broker-Dealer prior to the Broker-Dealer Deadline covering the aggregate
              principal amount of Notes of a particular Series to be converted held by such Existing
              Owner, such Broker-Dealer shall deem a Sell Order to have been submitted on behalf
              of such Existing Owner covering the principal amount of Notes to be converted held
              by such Existing Owner not subject to Orders submitted to such Broker-Dealer.

                     (ii)    for purposes of any Auction, any Order by any Existing Owner or
              Potential Owner shall be revocable until the Broker-Dealer Deadline, and after the
              Broker-Dealer Deadline, all such Orders shall be irrevocable, except as provided in
              Sections 2.02(e)(ii) and 2.02(f); and

                      (iii)   for purposes of any Auction other than during a daily Auction Period,
              any Notes sold or purchased pursuant to subsection (b)(i), (ii) or (iii) above shall be
              sold or purchased at a price equal to 100% of the principal amount thereof; provided
              that, for purposes of any Auction during a daily Auction Period, such sale or purchase
              price shall be 100% of the principal amount thereof plus accrued interest to the date of
              sale or purchase.

              Section 2.02. Submission of Orders by Broker-Dealers to Auction Agent.

                  (a) Each Broker-Dealer shall submit to the Auction Agent in writing, or by
    such Electronic Means as shall be reasonably acceptable to the Auction Agent, prior to the
    Submission Deadline on each Auction Date for Notes of a Series, all Orders with respect to
    Notes of such Series accepted by such Broker-Dealer in accordance with Section 2.01 above



                                                              Appendix B-10
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 121 of 190 PageID #: 794




    and specifying with respect to each Order or aggregation of Orders pursuant to Section
    2.02(b) below:

                        (i)       the name of the Broker-Dealer;

                        (ii)      the number of Bidders placing Orders, if requested by the Auction
              Agent;

                     (iii)   the aggregate number of Units of Notes of such Series, if any, that are
              the subject of such Order, where each Unit is equal to the principal amount of the
              minimum Authorized Denomination of the Notes;

                        (iv)      to the extent that such Bidder is an Existing Owner:

                            (A) the number of Units of Notes of such Series, if any, subject to any
              Hold Order placed by such Existing Owner;

                             (B) the number of Units of Notes of such Series, if any, subject to any
              Bid placed by such Existing Owner and the rate specified in such Bid; and

                             (C) the number of Units of Notes of such Series, if any, subject to any
              Sell Order placed by such Existing Owner; and

                     (v)          to the extent such Bidder is a Potential Owner, the rate specified in
              such Bid.

                   (b) If more than one Bid is submitted to a Broker-Dealer on behalf of any
    single Potential Owner, the Broker-Dealer shall aggregate each Bid on behalf of such
    Potential Owner submitted with the same rate and consider such Bids as a single Bid and shall
    consider each Bid submitted with a different rate a separate Bid with the rate and the number
    of Units of Notes specified therein.

             A Broker-Dealer may aggregate the Orders of different Potential Owners with those of
    other Potential Owners on whose behalf the Broker-Dealer is submitting Orders and may
    aggregate the Orders of different Existing Owners with other Existing Owners on whose behalf
    the Broker-Dealer is submitting Orders; provided, however, Bids may only be aggregated if the
    interest rates on the Bids are the same.

                  (c) None of the Issuer, the Corporation, the Indenture Trustee or the Auction
    Agent shall be responsible for the failure of any Broker-Dealer to submit an Order to the
    Auction Agent on behalf of any Existing Owner or Potential Owner.

                  (d) Nothing contained herein shall preclude a Broker-Dealer from placing an
    Order for some or all of the Notes for its own account.

                  (e) Until the Submission Deadline, a Broker-Dealer may withdraw or modify
    any Order previously submitted to the Auction Agent (i) for any reason if the Order was
    generated by the Auction Desk of the Broker-Dealer for the account of the Broker-Dealer or


                                                              Appendix B-11
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 122 of 190 PageID #: 795




    (ii) to correct a Clerical Error in the case of any other Order, including Orders from the
    Broker-Dealer which were not originated by the Auction Desk.

                  (f) After the Submission Deadline and prior to the Error Correction Deadline,
    a Broker-Dealer may:

                     (i)     submit to the Auction Agent an Order received from an Existing
              Owner, Potential Owner or a Broker-Dealer which is not an Order originated by the
              Auction Desk, in each case prior to the Broker-Dealer Deadline, or an Order generated
              by the Broker-Dealer’s Auction Desk for its own account prior to the Submission
              Deadline (provided that in each case the Broker-Dealer has a record of such Order and
              the time when such Order was received or generated) and not submitted to the Auction
              Agent prior to the Submission Deadline as a result of (A) an event of force majeure or
              a technological failure which made delivery prior to the Submission Deadline
              impossible or, under the conditions then prevailing, impracticable or (B) a Clerical
              Error on the part of the Broker-Dealer; or

                      (ii)    modify or withdraw an Order received from an Existing Owner or
              Potential Owner or generated by the Broker-Dealer (whether generated by the Broker-
              Dealer’s Auction Desk or elsewhere within the Broker-Dealer) for its own account and
              submitted to the Auction Agent prior to the Submission Deadline or pursuant to clause
              (i) above, if the Broker-Dealer determines that such Order contained a Clerical Error
              on the part of the Broker-Dealer.

                   In the event a Broker-Dealer makes a submission, modification or withdrawal
    pursuant to this Section 2.02(f) and the Auction Agent has already run the Auction, the
    Auction Agent shall rerun the Auction, taking into account such submission, modification or
    withdrawal. Each submission, modification or withdrawal of an Order submitted pursuant to
    this Section 2.02(f) by a Broker-Dealer after the Submission Deadline and prior to the Error
    Correction Deadline shall constitute a representation by the Broker-Dealer that (A) in the case
    of a newly submitted Order or portion thereof or revised Order, the failure to submit such
    Order prior to the Submission Deadline resulted from an event described in clause (i) above
    and such Order was received from an Existing Owner or Potential Owner or is an Order
    received from the Broker-Dealer that was not originated by the Auction Desk, in each case,
    prior to the Broker-Dealer Deadline, or generated internally by such Broker-Dealer’s Auction
    Desk for its own account prior to the Submission Deadline or (B) in the case of a modified or
    withdrawn Order, such Order was received from an Existing Owner, a Potential Owner or the
    Broker-Dealer which was not originated by the Auction Desk prior to the Broker-Dealer
    Deadline, or generated internally by such Broker-Dealer’s Auction Desk for its own account
    prior to the Submission Deadline and such Order as submitted to the Auction Agent contained
    a Clerical Error on the part of the Broker-Dealer and that such Order has been modified or
    withdrawn solely to effect a correction of such Clerical Error, and in the case of either (A) or
    (B), as applicable, the Broker-Dealer has a record of such Order and the time when such
    Order was received or generated. The Auction Agent shall be entitled to rely conclusively
    (and shall have no liability for relying) on such representation for any and all purposes of the
    Auction Procedures.



                                                              Appendix B-12
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 123 of 190 PageID #: 796




                    (g)   If after the Auction Agent announces the results of an Auction, a
    Broker-Dealer becomes aware that an error was made by the Auction Agent, the Broker-
    Dealer shall communicate such awareness to the Auction Agent prior to 5:00 p.m. New York
    City time on the Auction Date (or 2:00 pm. New York City time in the case of Notes in a
    daily Auction Period). If the Auction Agent determines there has been such an error (as a
    result of either a communication from a Broker-Dealer or its own discovery) prior to 3:00
    p.m. New York City time on the first day of the Auction Period with respect to which such
    Auction was conducted, the Auction Agent shall correct the error and notify each Broker-
    Dealer that submitted Bids or held a position in Notes in such Auction of the corrected results.

                        (h) Nothing contained herein shall preclude the Auction Agent from:

                     (i)    advising a Broker-Dealer prior to the Submission Deadline that it has
              not received Sufficient Clearing Bids for the Notes; provided, however, that if the
              Auction Agent so advises any Broker-Dealer, it shall so advise all Broker-Dealers; or

                      (ii)  verifying the Orders of a Broker-Dealer prior to or after the Submission
              Deadline; provided, however, that if the Auction Agent verifies the Orders of any
              Broker-Dealer, it shall verify the Orders of all Broker-Dealers requesting such
              verification.

           Section 2.03. Treatment of Orders by the Auction Agent. Anything herein to the
    contrary notwithstanding:

                    (a) If the Auction Agent receives an Order which does not conform to the
    requirements of the Auction Procedures, the Auction Agent may contact the Broker-Dealer
    submitting such Order until one hour after the Submission Deadline and inform such Broker-
    Dealer that it may resubmit such Order so that it conforms to the requirements of the Auction
    Procedures. Upon being so informed, such Broker-Dealer may correct and resubmit to the
    Auction Agent any such Order that, solely as a result of a Clerical Error on the part of such
    Broker-Dealer, did not conform to the requirements of the Auction Procedures when
    previously submitted to the Auction Agent. Any such resubmission by a Broker-Dealer shall
    constitute a representation by such Broker-Dealer that the failure of such Order to have so
    conformed was solely as a result of a Clerical Error on the part of such Broker-Dealer. If the
    Auction Agent has not received a corrected conforming Order within one hour and fifteen
    minutes of the Submission Deadline, the Auction Agent shall, if and to the extent applicable,
    adjust or apply such Order, as the case may be, in conformity with the provisions of
    subsections (b), (c) or (d) of this Section 2.03 and, if the Auction Agent is unable to so adjust
    or apply such Order, the Auction Agent shall reject such Order.

                   (b) If any rate specified in any Bid contains more than three figures to the right
    of the decimal point, the Auction Agent shall round such rate up to the next highest one
    thousandth of one percent (0.001%).

                  (c) If one or more Orders covering in the aggregate more than the number of
    Units of Outstanding Notes of a particular Series are submitted by a Broker-Dealer to the
    Auction Agent, such Orders shall be considered valid in the following order of priority:


                                                              Appendix B-13
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 124 of 190 PageID #: 797




                     (i)     all Hold Orders shall be considered Hold Orders, but only up to and
              including in the aggregate the number of Units of Notes of such Series for which such
              Broker-Dealer is the Broker-Dealer of record;

                      (ii)   (A)   any Bid of a Broker-Dealer shall be considered valid as a Bid of
              an Existing Owner up to and including the excess of the number of Units of Notes of
              such Series for which such Broker-Dealer is the Broker-Dealer of record over the
              number of Units of the Notes of such Series subject to Hold Orders referred to in
              clause (i) above;

                             (B) subject to clause (A) above, all Bids of a Broker-Dealer with the
              same rate shall be aggregated and considered a single Bid of an Existing Owner up to
              and including the excess of the number of Units of Notes of such Series for which
              such Broker-Dealer is the Broker-Dealer of record over the number of Units of Notes
              of such Series for which such Broker-Dealer is the Broker-Dealer of record subject to
              Hold Orders referred to in clause (i) above;

                              (C) subject to clause (A) above, if more than one Bid with different
              rates is submitted by a Broker-Dealer, such Bids shall be considered Bids of an
              Existing Owner in the ascending order of their respective rates up to the amount of the
              excess of the number of Units of Notes of such Series for which such Broker-Dealer is
              the Broker-Dealer of record over the number of Units of Notes of such Series for
              which such Broker-Dealer is the Broker-Dealer of record subject to Hold Orders
              referred to in clause (i) above; and

                            (D) the number of Units, if any, of such Notes of such Series subject to
              Bids not considered to be Bids for which such Broker-Dealer is the Broker-Dealer of
              record under this clause (ii) shall be treated as the subject of a Bid by a Potential
              Owner;

                     (iii)   all Sell Orders shall be considered Sell Orders, but only up to and
              including the number of Units of Notes of such Series equal to the excess of the
              number of Units of Notes of such Series for which such Broker-Dealer is the Broker-
              Dealer of record over the sum of the number of Units of the Notes of such Series
              considered to be subject to Hold Orders pursuant to clause (i) above and the number of
              Units of Notes of such Series considered to be subject to Bids for which such Broker-
              Dealer is the Broker-Dealer of record pursuant to clause (ii) above.

                 (d) If any Order is for other than an integral number of Units, then the
    Auction Agent shall round the amount down to the nearest number of whole Units, and the
    Auction Agent shall conduct the Auction Procedures as if such Order had been submitted in
    such number of Units.

                   (e) For purposes of any Auction other than during a daily Auction Period, if
    an Auction Agent has been notified by the Indenture Trustee, Issuer or Corporation that any
    portion of an Order by a Broker-Dealer relates to a Note which has been called for redemption
    on or prior to the Interest Payment Date next succeeding such Auction, the Order shall be


                                                              Appendix B-14
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 125 of 190 PageID #: 798




    invalid with respect to such portion and the Auction Agent shall conduct the Auction
    Procedures as if such portion of such Order had not been submitted.

                   (f) For purposes of any Auction other than during a daily Auction Period, no
    portion of a Note which the Auction Agent has been notified by the Indenture Trustee, Issuer
    or Corporation has been called for redemption on or prior to the Interest Payment Date next
    succeeding such Auction shall be included in the calculation of Available Notes for such
    Auction.

                   (g) If an Order or Orders covering all of the Notes of a particular Series is not
    submitted by a Broker-Dealer of record prior to the Submission Deadline, the Auction Agent
    shall deem a Hold Order to have been submitted on behalf of such Broker-Dealer covering the
    number of Units of Notes for which such Broker-Dealer is the Broker-Dealer of record and
    not subject to Orders submitted to the Auction Agent; provided, however, that if there is a
    conversion from one Auction Period to a longer Auction Period and Orders have not been
    submitted by such Broker-Dealer prior to the Submission Deadline covering the number of
    Units of Notes of a particular Series to be converted for which such Broker-Dealer is the
    Broker-Dealer of record, the Auction Agent shall deem a Sell Order to have been submitted
    on behalf of such Broker-Dealer covering the number of Units of Notes to be converted for
    which such Broker-Dealer is the Broker-Dealer of record not subject to Orders submitted by
    such Broker-Dealer.

            Section 2.04. Determination of Auction Period Rate. (a) If requested by the
    Indenture Trustee or a Broker-Dealer, not later than 10:30 a.m., New York City time (or such
    other time as may be agreed to by the Auction Agent and all Broker-Dealers), on each
    Auction Date for each Series of Notes, the Auction Agent shall advise such Broker-Dealer
    (and thereafter confirm to the Indenture Trustee, if requested) of the All Hold Rate, the Index
    and, if the Maximum Rate is not a fixed interest rate, the Maximum Rate. Such advice, and
    confirmation, shall be made by telephone or other Electronic Means acceptable to the Auction
    Agent.

                    (b) Promptly after the Submission Deadline for each Series of Notes on each
    Auction Date, the Auction Agent shall assemble all Orders submitted or deemed submitted to
    it by the Broker-Dealers (each such Order as submitted or deemed submitted by a Broker-
    Dealer being hereinafter referred to as a “Submitted Hold Order,” a “Submitted Bid” or a
    “Submitted Sell Order,” as the case may be, and collectively as a “Submitted Order”) and
    shall determine (i) the Available Notes, (ii) whether there are Sufficient Clearing Bids, and
    (iii) the Auction Rate.

                    (c) In the event the Auction Agent shall fail to calculate or, for any reason,
    fails to provide the Auction Rate on the Auction Date, for any Auction Period (i) if the
    preceding Auction Period was a period of 35 days or less, (A) a new Auction Period shall be
    established for the same length of time as the preceding Auction Period, if the failure to make
    such calculation was because there was not at the time a duly appointed and acting Auction
    Agent or Broker-Dealer, and the Auction Period Rate for the new Auction Period shall be the
    percentage of the Index set forth in Schedule I under “Determination of Auction Period Rate”
    if the Index is ascertainable on such date (by the Auction Agent, if there is at the time an


                                                              Appendix B-15
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 126 of 190 PageID #: 799




    Auction Agent, or the Indenture Trustee, if at the time there is no Auction Agent) or, (B) if the
    failure to make such calculation was for any other reason or if the Index is not ascertainable
    on such date, the prior Auction Period shall be extended to the seventh day following the day
    that would have been the last day of the preceding Auction Period (or if such seventh day is
    not followed by a Business Day then to the next succeeding day that is followed by a
    Business Day) and the Auction Period Rate for the period as so extended shall be the same as
    the Auction Period Rate for the Auction Period prior to the extension, and (ii) if the preceding
    Auction Period was a period of greater than 35 days, (A) a new Auction Period shall be
    established for a period that ends on the seventh day following the day that was the last day of
    the preceding Auction Period, (or if such seventh day is not followed by a Business Day then
    to the next succeeding day which is followed by a Business Day) if the failure to make such
    calculation was because there was not at the time a duly appointed and acting Auction Agent
    or Broker-Dealer, and the Auction Period Rate for the new Auction Period shall be the
    percentage of the Index set forth in Schedule I under “Determination of Auction Period Rate”
    if the Index is ascertainable on such date (by the Auction Agent, if there is at the time an
    Auction Agent, or the Indenture Trustee, if at the time there is no Auction Agent) or, (B) if the
    failure to make such calculation was for any other reason or if the Index is not ascertainable
    on such date, the prior Auction Period shall be extended to the seventh day following the day
    that would have been the last day of the preceding Auction Period (or if such seventh day is
    not followed by a Business Day then to the next succeeding day that is followed by a
    Business Day) and the Auction Period Rate for the period as so extended shall be the same as
    the Auction Period Rate for the Auction Period prior to the extension. In the event a new
    Auction Period is established as set forth in clause (ii) (A) above, an Auction shall be held on
    the last Business Day of the new Auction Period to determine an Auction Rate for an Auction
    Period beginning on the Business Day immediately following the last day of the new Auction
    Period and ending on the date on which the Auction Period otherwise would have ended had
    there been no new Auction Period or Auction Periods subsequent to the last Auction Period
    for which a Winning Bid Rate had been determined. In the event an Auction Period is
    extended as set forth in clause (i) (B) or (ii) (B) above, an Auction shall be held on the last
    Business Day of the Auction Period as so extended to determine an Auction Rate for an
    Auction Period beginning on the Business Day immediately following the last day of the
    extended Auction Period and ending on the date on which the Auction Period otherwise
    would have ended had there been no extension of the prior Auction Period.

                    Notwithstanding the foregoing, neither new nor extended Auction Periods shall
    total more than 35 days in the aggregate. If at the end of the 35 days the Auction Agent fails
    to calculate or provide the Auction Rate, or there is not at the time a duly appointed and acting
    Auction Agent or Broker-Dealer, the Auction Period Rate shall be the Maximum Rate.

                    (d) In the event of a failed conversion from an Auction Period to any other
    period or in the event of a failure to change the length of the current Auction Period due to the
    lack of Sufficient Clearing Bids at the Auction on the Auction Date for the first new Auction
    Period, the Auction Period Rate for the next Auction Period shall be the Maximum Rate and
    the Auction Period shall be a seven-day Auction Period.




                                                              Appendix B-16
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 127 of 190 PageID #: 800




                  (e) If the Notes are no longer maintained in book-entry-only form by the
    Securities Depository, then the Auctions shall cease and the Auction Period Rate shall be the
    Maximum Rate.

              Section 2.05. Allocation of Notes.

                    (a) In the event of Sufficient Clearing Bids for a Series of Notes, subject to the
    further provisions of subsections (c) and (d) below, Submitted Orders for each Series of Notes
    shall be accepted or rejected as follows in the following order of priority:

                      (i)    the Submitted Hold Order of each Existing Owner shall be accepted,
              thus requiring each such Existing Owner to continue to hold the Notes that are the
              subject of such Submitted Hold Order;

                     (ii)    the Submitted Sell Order of each Existing Owner shall be accepted and
              the Submitted Bid of each Existing Owner specifying any rate that is higher than the
              Winning Bid Rate shall be rejected, thus requiring each such Existing Owner to sell
              the Notes that are the subject of such Submitted Sell Order or Submitted Bid;

                     (iii)   the Submitted Bid of each Existing Owner specifying any rate that is
              lower than the Winning Bid Rate shall be accepted, thus requiring each such Existing
              Owner to continue to hold the Notes that are the subject of such Submitted Bid;

                     (iv)    the Submitted Bid of each Potential Owner specifying any rate that is
              lower than the Winning Bid Rate shall be accepted, thus requiring each such Potential
              Owner to purchase the Notes that are the subject of such Submitted Bid;

                      (v)      the Submitted Bid of each Existing Owner specifying a rate that is
              equal to the Winning Bid Rate shall be accepted, thus requiring each such Existing
              Owner to continue to hold the Notes that are the subject of such Submitted Bid, but
              only up to and including the number of Units of Notes obtained by multiplying (A) the
              aggregate number of Units of Outstanding Notes which are not the subject of
              Submitted Hold Orders described in clause (i) above or of Submitted Bids described in
              clauses (iii) or (iv) above by (B) a fraction the numerator of which shall be the number
              of Units of Outstanding Notes held by such Existing Owner subject to such Submitted
              Bid and the denominator of which shall be the aggregate number of Units of
              Outstanding Notes subject to such Submitted Bids made by all such Existing Owners
              that specified a rate equal to the Winning Bid Rate, and the remainder, if any, of such
              Submitted Bid shall be rejected, thus requiring each such Existing Owner to sell any
              excess amount of Notes;

                     (vi)      the Submitted Bid of each Potential Owner specifying a rate that is
              equal to the Winning Bid Rate shall be accepted, thus requiring each such Potential
              Owner to purchase the Notes that are the subject of such Submitted Bid, but only in an
              amount equal to the number of Units of Notes obtained by multiplying (A) the
              aggregate number of Units of Outstanding Notes which are not the subject of
              Submitted Hold Orders described in clause (i) above or of Submitted Bids described in
              clauses (iii), (iv) or (v) above by (B) a fraction the numerator of which shall be the

                                                              Appendix B-17
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 128 of 190 PageID #: 801




              number of Units of Outstanding Notes subject to such Submitted Bid and the
              denominator of which shall be the sum of the aggregate number of Units of
              Outstanding Notes subject to such Submitted Bids made by all such Potential Owners
              that specified a rate equal to the Winning Bid Rate, and the remainder of such
              Submitted Bid shall be rejected; and

                      (vii) the Submitted Bid of each Potential Owner specifying any rate that is
              higher than the Winning Bid Rate shall be rejected.

                  (b) In the event there are not Sufficient Clearing Bids for a Series of Notes,
    Submitted Orders for each Series of Notes shall be accepted or rejected as follows in the
    following order of priority:

                      (i)    the Submitted Hold Order of each Existing Owner shall be accepted,
              thus requiring each such Existing Owner to continue to hold the Notes that are the
              subject of such Submitted Hold Order;

                     (ii)   the Submitted Bid of each Existing Owner specifying any rate that is
              not higher than the Maximum Rate shall be accepted, thus requiring each such
              Existing Owner to continue to hold the Notes that are the subject of such Submitted
              Bid;

                     (iii)  the Submitted Bid of each Potential Owner specifying any rate that is
              not higher than the Maximum Rate shall be accepted, thus requiring each such
              Potential Owner to purchase the Notes that are the subject of such Submitted Bid;

                      (iv)     the Submitted Sell Orders of each Existing Owner shall be accepted as
              Submitted Sell Orders and the Submitted Bids of each Existing Owner specifying any
              rate that is higher than the Maximum Rate shall be deemed to be and shall be accepted
              as Submitted Sell Orders, in both cases only up to and including the number of Units
              of Notes obtained by multiplying (A) the aggregate number of Units of Notes subject
              to Submitted Bids described in clause (iii) of this subsection (b) by (B) a fraction the
              numerator of which shall be the number of Units of Outstanding Notes held by such
              Existing Owner subject to such Submitted Sell Order or such Submitted Bid deemed
              to be a Submitted Sell Order and the denominator of which shall be the number of
              Units of Outstanding Notes subject to all such Submitted Sell Orders and such
              Submitted Bids deemed to be Submitted Sell Orders, and the remainder of each such
              Submitted Sell Order or Submitted Bid shall be deemed to be and shall be accepted as
              a Hold Order and each such Existing Owner shall be required to continue to hold such
              excess amount of Notes; and

                      (v)    the Submitted Bid of each Potential Owner specifying any rate that is
              higher than the Maximum Rate shall be rejected.

                  (c) If, as a result of the undertakings described in Section 2.05(a) or (b) above,
    any Existing Owner or Potential Owner would be required to purchase or sell an aggregate
    principal amount of the Notes that is not an integral multiple of an Authorized Denomination
    on any Auction Date, the Auction Agent shall by lot, in such manner as it shall determine in

                                                              Appendix B-18
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 129 of 190 PageID #: 802




    its sole discretion, round up or down the principal amount of the Notes to be purchased or
    sold by any Existing Owner or Potential Owner on such Auction Date so that the aggregate
    principal amount of the Notes purchased or sold by each Existing Owner or Potential Owner
    on such Auction Date shall be an integral multiple of such Authorized Denomination, even if
    such allocation results in one or more of such Existing Owners or Potential Owners not
    purchasing or selling any Notes on such Auction Date.

                   (d) If, as a result of the undertakings described in Section 2.05(a) above, any
    Potential Owner would be required to purchase less than an Authorized Denomination in
    principal amount of the Notes on any Auction Date, the Auction Agent shall by lot, in such
    manner as it shall determine in its sole discretion, allocate the Notes for purchase among
    Potential owners so that the principal amount of the Notes purchased on such Auction Date by
    any Potential Owner shall be an integral multiple of such Authorized Denomination, even if
    such allocation results in one or more of such potential Owners not purchasing the Notes on
    such Auction Date.

            Section 2.06. Notice of Auction Period Rate. (a) On each Auction Date, the Auction
    Agent shall notify each Broker-Dealer that participated in the Auction held on such Auction
    Date by Electronic Means acceptable to the Auction Agent and the applicable Broker-Dealer
    of the following, with respect to each Series of Notes for which an Auction was held on such
    Auction Date:

                     (i)   the Auction Period Rate determined on such Auction Date for the
              succeeding Auction Period;

                    (ii)   whether Sufficient Clearing Bids existed for the determination of the
              Winning Bid Rate;

                     (iii)  if such Broker-Dealer submitted a Bid or a Sell Order on behalf of an
              Existing Owner, whether such Bid or Sell Order was accepted or rejected and the
              number of Units of Notes, if any, to be sold by such Existing Owner;

                     (iv)   if such Broker-Dealer submitted a Bid on behalf of a Potential Owner,
              whether such Bid was accepted or rejected and the number of Units of Notes, if any, to
              be purchased by such Potential Owner;

                     (v)    if the aggregate number of Units of the Notes to be sold by all Existing
              Owners on whose behalf such Broker-Dealer submitted Bids or Sell Orders is different
              from the aggregate number of Units of Notes to be purchased by all Potential Owners
              on whose behalf such Broker-Dealer submitted a Bid, the name or names of one or
              more Broker-Dealers (and the Agent Member, if any, of each such other Broker-
              Dealer) and the number of Units of Notes to be (A) purchased from one or more
              Existing Owners on whose behalf such other Broker-Dealers submitted Bids or Sell
              Orders or (B) sold to one or more Potential Owners on whose behalf such Broker-
              Dealer submitted Bids;

                    (vi)   the amount of dividend or interest payable per Unit on each Interest
              Payment Date with respect to such Auction Period; and

                                                              Appendix B-19
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 130 of 190 PageID #: 803




                        (vii)     the immediately succeeding Auction Date.

                   (b) On each Auction Date, with respect to each Series of Notes for which an
    Auction was held on such Auction Date, each Broker-Dealer that submitted an Order on
    behalf of any Existing Owner or Potential Owner shall: (i) if requested by an Existing Owner
    or a Potential Owner, advise such Existing Owner or Potential Owner on whose behalf such
    Broker-Dealer submitted an Order as to (A) the Auction Period Rate determined on such
    Auction Date, (B) whether any Bid or Sell Order submitted on behalf of such Owner was
    accepted or rejected and (C) the immediately succeeding Auction Date; (ii) instruct each
    Potential Owner on whose behalf such Broker-Dealer submitted a Bid that was accepted, in
    whole or in part, to instruct such Potential Owner’s Agent Member to pay to such Broker-
    Dealer (or its Agent Member) through the Securities Depository the amount necessary to
    purchase the number of Units of Notes to be purchased pursuant to such Bid (including, with
    respect to the Notes in a daily Auction Period, accrued interest if the purchase date is not an
    Interest Payment Date for such Note) against receipt of such Notes; and (iii) instruct each
    Existing Owner on whose behalf such Broker-Dealer submitted a Sell Order that was accepted
    or a Bid that was rejected in whole or in part, to instruct such Existing Owner’s Agent
    Member to deliver to such Broker-Dealer (or its Agent Member) through the Securities
    Depository the number of Units of Notes to be sold pursuant to such Bid or Sell Order against
    payment therefor.

                   (c) The Auction Agent shall give notice of the Auction Rate to the
    Corporation, Issuer and Trustee by mutually acceptable Electronic Means and the Indenture
    Trustee shall promptly give notice of such Auction Rate to the Securities Depository.

              Section 2.07. Index.

                  (a) If for any reason on any Auction Date the Index shall not be determined as
    provided in Schedule I, the Index shall be the Index for the Auction Period ending on such
    Auction Date.

                   (b) The determination of the Index as provided in Schedule I and herein shall
    be conclusive and binding upon the Issuer, the Corporation, the Indenture Trustee, the Broker-
    Dealers, the Auction Agent and the Owners of the Notes.

              Section 2.08. Miscellaneous Provisions Regarding Auctions.

                    (a) In this Exhibit, each reference to the purchase, sale or holding of Notes
    shall refer to beneficial interests in Notes, unless the context clearly requires otherwise.

                    (b) During an ARS Rate Period with respect to each Series of Notes, the
    provisions of the Authorizing Document and the definitions contained therein and described
    in this Exhibit, including without limitation the definitions of All Hold Rate, Index, Interest
    Payment Date, Maximum Rate, Auction Period Rate and Auction Rate, may be amended
    pursuant to the Authorizing Document by obtaining the consent of the owners of all affected
    Outstanding Notes bearing interest at the Auction Period Rate as follows. If on the first
    Auction Date occurring at least 20 days after the date on which the Indenture Trustee mailed
    notice of such proposed amendment to the registered owners of the affected Outstanding

                                                              Appendix B-20
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 131 of 190 PageID #: 804




    Notes as required by the Authorizing Document, (i) the Auction Period Rate which is
    determined on such date is the Winning Bid Rate or the All Hold Rate and (ii) there is
    delivered to the Corporation and the Indenture Trustee an opinion of Note Counsel to the
    effect that such amendment shall not adversely affect the validity of the Notes or any
    exemption from federal income taxation to which the interest on the Notes would otherwise
    be entitled, the proposed amendment shall be deemed to have been consented to by the
    registered owners of all affected Outstanding Notes bearing interest at an Auction Period
    Rate.

                   (c) If the Securities Depository notifies the Issuer that it is unwilling or unable
    to continue as registered owner of the Notes or if at any time the Securities Depository shall
    no longer be registered or in good standing under the Exchange Act, or other applicable
    statute or regulation and a successor to the Securities Depository is not appointed by the
    Issuer within 90 days after the Issuer receives notice or becomes aware of such condition, as
    the case may be, the Auctions shall cease and the Issuer shall execute and the Indenture
    Trustee shall authenticate and deliver certificates representing the Notes. Such Notes shall be
    registered in such names and Authorized Denominations as the Securities Depository,
    pursuant to instructions from the Agent Members or otherwise, shall instruct the Issuer and
    the Indenture Trustee.

                     During an ARS Rate Period, so long as the ownership of the Notes is
    maintained in book-entry form by the Securities Depository, an Existing Owner or a
    beneficial owner may sell, transfer or otherwise dispose of a Note only pursuant to a Bid or
    Sell Order in accordance with the Auction Procedures or to or through a Broker-Dealer,
    provided that (i) in the case of all transfers other than pursuant to Auctions, such Existing
    Owner or its Broker-Dealer or its Agent Member advises the Auction Agent of such transfer
    and (ii) a sale, transfer or other disposition of Notes from a customer of a Broker-Dealer who
    is listed on the records of that Broker-Dealer as the holder of such Notes to that Broker-Dealer
    or another customer of that Broker-Dealer shall not be deemed to be a sale, transfer or other
    disposition for purposes of this paragraph if such Broker-Dealer remains the Existing Owner
    of the Notes so sold, transferred or disposed of immediately after such sale, transfer or
    disposition.

                   (d) Unless specifically provided otherwise in Schedule I, the Auction Agent
    shall continue to implement the Auction Procedures notwithstanding the occurrence of an
    Event of Default under the Indenture.

              Section 2.09. Changes in Auction Period or Auction Date.

                        (a) Changes in Auction Period.

                      (i)      During any ARS Rate Period, the Corporation, may, from time to time
              on the Interest Payment Date immediately following the end of any Auction Period,
              change the length of the Auction Period with respect to all of the Notes of a Series
              among daily, seven-days, 28-days, 35-days, three months, six months or a Flexible
              Auction Period in order to accommodate economic and financial factors that may
              affect or be relevant to the length of the Auction Period and the interest rate borne by


                                                              Appendix B-21
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 132 of 190 PageID #: 805




              such Notes. The Corporation shall initiate the change in the length of the Auction
              Period by giving written notice to the Issuer, the Indenture Trustee, the Auction Agent,
              the Broker-Dealers and the Securities Depository that the Auction Period shall change
              if the conditions described herein are satisfied and the proposed effective date of the
              change, at least 10 Business Days prior to the Auction Date for such Auction Period.

                     (ii)    Any such changed Auction Period shall be for a period of one day,
              seven-days, 28-days, 35-days, three months, six months or a Flexible Auction Period
              and shall be for all of the Notes of such Series.

                      (iii)  The change in length of the Auction Period shall take effect only if
              Sufficient Clearing Bids exist at the Auction on the Auction Date for such new
              Auction Period. For purposes of the Auction for such new Auction Period only,
              except to the extent any Existing Owner submits an Order with respect to such Notes
              of any Series, each Existing Owner shall be deemed to have submitted Sell Orders
              with respect to all of its Notes of such Series if the change is to a longer Auction
              Period and a Hold Order if the change is to a shorter Auction Period. If there are not
              Sufficient Clearing Bids for the first Auction Period, the Auction Rate for the new
              Auction Period shall be the Maximum Rate, and the Auction Period shall be a seven-
              day Auction Period.

                   (b) Changes in Auction Date. During any ARS Rate Period, the Auction
    Agent, at the direction of the Corporation, may specify an earlier or later Auction Date (but in
    no event more than five Business Days earlier or later) than the Auction Date that would
    otherwise be determined in accordance with the definition of “Auction Date” in order to
    conform with then current market practice with respect to similar securities or to
    accommodate economic and financial factors that may affect or be relevant to the day of the
    week constituting an Auction Date and the interest rate borne by the Notes. The Auction
    Agent shall provide notice of the Corporation’s direction to specify an earlier Auction Date
    for an Auction Period by means of a written notice delivered at least 45 days prior to the
    proposed changed Auction Date to the Indenture Trustee, the Issuer, the Corporation and the
    Broker-Dealers with a copy to the Securities Depository. In the event the Auction Agent is
    instructed to specify an earlier Auction Date, the days of the week on which an Auction
    Period begins and ends, the day of the week on which a Flexible Auction Period ends and the
    Interest Payment Date relating to a Flexible Auction Period shall be adjusted accordingly.

                     (c) Changes Resulting from Unscheduled Holidays. If, in the opinion of the
    Auction Agent and the Broker-Dealers, there is insufficient notice of an unscheduled holiday
    to allow the efficient implementation of the Auction Procedures set forth herein, the Auction
    Agent and the Broker-Dealers may, as they deem appropriate, set a different Auction Date
    and adjust any Interest Payment Dates and Auction Periods affected by such unscheduled
    holiday. In the event that there is not agreement among the Broker-Dealers, the Auction
    Agent shall set the different Auction Date and make such adjustments as directed by the
    Broker-Dealer for a majority of the outstanding Units (based on the number of Units for
    which a Broker-Dealer is listed as the Broker-Dealer in the Existing Owner Registry
    maintained by the Auction Agent pursuant to Section 2.2(a) of the Auction Agreement), and,
    if there is not a majority so directing, the Auction Date shall be moved to the next succeeding


                                                              Appendix B-22
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 133 of 190 PageID #: 806




    Business Day following the scheduled Auction Date, and the Interest Payment Date and the
    Auction Period shall be adjusted accordingly.




                                                              Appendix B-23
    [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 134 of 190 PageID #: 807




                                                            SCHEDULE I



                                                                   to



                                                  AUCTION PROCEDURES




 In the event of any conflict between this Schedule I and Appendix B, this Schedule I shall prevail.

                                                           Definitions

        “All Hold Rate” means, as of any Auction Date, 90% of the Index in effect on such
 Auction Date.

        “Applicable Margin” means (A) 1.50%, provided that the Notes are rated at least “Aa3”
 and “AA-” by Moody’s and S&P, respectively, (B) 2.50%, provided that the Notes are rated below
 “Aa3” and “AA-“ but at least “A3” and “A-” by Moody’s and S&P, respectively, or (C) 3.50%,
 provided that the Notes are rated below “A3” and “A-” by Moody’s and S&P, respectively,

          “Auction Agent” shall initially be The Bank of New York.

        “Auction Agent Fee” shall mean the fee to be paid to the Auction Agent for the services
 rendered by it under the Auction Agreement and the Broker-Dealer Agreements.

         “Auction Date” shall include as part of the definition the first Auction Date which shall be
 September __, 2007 for the Class A-2-AR-1 Notes, September __, 2007 for the Class A-2-AR-2
 Notes, September __, 2007 for the Class A-2-AR-3 Notes, September __, 2007 for the Class A-2-
 AR-4 Notes, September __, 2007, for the Class A-3-AR-1 Notes, September __, 2007, for the
 Class A-3-AR-2 Notes, September __, 2007, for the Class A-3-AR-3 Notes, September __, 2007,
 for the Class A-3-AR-4 Notes, September __, 2007, for the Class A-3-AR-5 Notes, September __,
 2007, for the Class A-3-AR-6 Notes and September __, 2007, for the Class A-3-AR-7 Notes.




                                              Schedule I-1 to Appendix B
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 135 of 190 PageID #: 808




       “Auction Period” shall include in the Six-month Auction Period either _____________ or
 _____________. [Insert the days before the semiannual Interest Payment Dates, i.e.,
 December 31 or June 30 for a January 1 and July 1 Interest Payment Date.]

          “Auction Rate Notes” shall mean the Class A-2-AR Notes and the Class A-3-AR Notes.

          “Authorized Denomination” means $25,000.

          “Authorizing Document” means the Indenture.

          “Notes” means the Auction Rate Notes.

          “Notes” means the Auction Rate Notes.

        “Broker-Dealer Fee” shall mean the fee to be paid to a Broker-Dealer for the services
 rendered by a Broker-Dealer under a Broker-Dealer Agreement.

        “Carry-over Amount” shall mean the excess, if any, of (a) the amount of interest on a
 Class of Auction Rate Note that would have accrued with respect to the related Auction Period at
 the Auction Rate (if an Auction is not held for any reason, the Auction Rate shall be deemed to
 be the Maximum Rate for purposes of this definition) over (b) the amount of interest on such
 Class of Auction Rate Note with respect to such Class of Auction Rate Note, with respect to such
 Auction Period based on the least of the Maximum Auction Rate, the Maximum Interest Rate, or
 the maximum interest rate permitted by law, together with the unpaid portion of any such excess
 from prior Auction Periods; provided that any reference to “principal” or “interest” in the
 Indenture, and in the Auction Rate Notes shall not include within the meanings of such words
 any Carry-over Amount or any interest accrued on any Carry-over Amount.

          “Corporation” means the Issuer.

         “Index” means on any Auction Date with respect to Notes in any Auction Period of 35
 days or less, One-Month LIBOR. The Index with respect to Notes in any Auction Period of more
 than 35 days shall be the rate on United States Treasury Securities having a maturity which most
 closely approximates the length of the Auction Period as last published in The Wall Street Journal
 or such other source as may be mutually agreed upon by the Issuer and the Broker-Dealers. If
 either rate is unavailable, the Index shall be an index or rate agreed to by all Broker-Dealers and
 consented to by the Corporation and the Issuer. For the purpose of this definition an Auction
 Period of 35 days or less means a 35-day Auction Period or shorter Auction Period, i.e. a 35-day
 Auction Period which is extended because of a holiday would still be considered an Auction Period
 of 35 days or less.

        “Initial Period” means the period from the Closing Date to but not including ________
 __, ____ with respect to the Auction Rate Notes.

          “Initial Period Rate” means ____________________________.



                                              Schedule I-2 to Appendix B
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 136 of 190 PageID #: 809




        “Interest Payment Date” includes the first Interest Payment Date which shall be October
 10, 2007, for the Class A-2-AR-1 Notes, October 10, 2007, for the Class A-2-AR-2 Notes, October
 10, 2007, for the Class A-2-AR-3 Notes, October 10, 2007, for the Class A-2-AR-4 Notes, October
 12, 2007, for the Class A-3-AR-1 Notes, October 17, 2007, for the Class A-3-AR-2 Notes, October
 12, 2007, for the Class A-3-AR-3 Notes, October 17, 2007, for the Class A-3-AR-4 Notes, October
 12, 2007, for the Class A-3-AR-5 Notes, October 17, 2007, for the Class A-3-AR-6 Notes and
 October 17, 2007, for the Class A-3-AR-7 Notes.

          “Issuer” means The National Collegiate Student Loan Trust 2007-3.

          “Maximum Auction Rate” means the One-Month LIBOR plus the Applicable Margin

          “Maximum Interest Rate” means 17%.

         “Maximum Rate” means the least of (i) the Maximum Auction Rate; (ii) the Maximum
 Interest Rate; and (iii) the maximum interest rate permitted by applicable law.

          “Notes” means the Auction Rate Notes.

         “One-Month LIBOR” shall mean the offered rate (rounded up to the next highest one
 one thousandth of one percent (0.001%)) for deposits in U.S. dollars for a one-month period
 which appears on the Reuters Screen LIBOR01 (or such other page as may replace that page on
 that service or such other service or services as may be nominated by the British Bankers’
 Association for the purpose of displaying London interbank offered rates for U.S. dollar
 deposits) at approximately 11:00 a.m., London time, on such date, or if such date is not a date on
 which dealings in U.S. dollars are transacted in the London interbank market, then on the next
 preceding day on which such dealings were transacted in such market.

                                                   Auction Procedures

          Determination of Auction Period Rate. The percentage of the Index in Section 2.04(c) is
 100%.

        Notwithstanding any of the other provisions of the Auction Procedures, for purposes of
 enabling the calculation by the Trustee of the Carry-over Amount, Orders otherwise satisfying the
 requirements of the Auction Procedures shall not be rejected by either the Broker-Dealers or the
 Auction Agent because the specified rate in the Order exceeds the Maximum Auction Rate;
 provided, however, that Orders shall be rejected by each of the Broker-Dealers and the Auction
 Agent if such Orders specify a rate in excess of the Maximum Interest Rate or (if lower and the
 Broker-Dealer or Auction Agent, respectively, has been so notified by the Issuer or the Trustee) the
 maximum rate permitted by law. In connection with the Trustee'     s calculation of the Carry-over
 Amount, the Auction Agent shall calculate the Auction Rate without regard to the Maximum
 Auction Rate. If the Auction Rate as so calculated exceeds the Maximum Auction Rate, the
 Auction Agent shall report this excess to the Trustee and the Broker-Dealers on the Auction Date.
 The Auction Period Rate determined as a result of the Auction shall not exceed the Maximum



                                              Schedule I-3 to Appendix B
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 137 of 190 PageID #: 810




 Rate. The Carry-over Amount shall not be taken into account in calculating the Auction Period
 Rate.




                                              Schedule I-4 to Appendix B
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 138 of 190 PageID #: 811




                                                      APPENDIX C

                                      NOTICE OF PAYMENT DEFAULT


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

        NOTICE IS HEREBY GIVEN that a Payment Default currently exists with respect to the
 above-captioned issue. The next Auction for the Series 2007-3, Class A-__-__-AR Notes will be
 held as scheduled on _______________. The rate of interest on the Series 2007-3, Class A-__-
 __-AR Notes for the next succeeding Auction Period shall be determined through application of
 the Auction Procedures.

 Dated: __________________
                                                             By ___________________________________
                                                             Authorized Signatory




                                                       Appendix C-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 139 of 190 PageID #: 812




                                                      APPENDIX D

                              NOTICE OF CURE OF PAYMENT DEFAULT


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

        NOTICE IS HEREBY GIVEN that the Payment Default with respect to the
 above-captioned issue has been cured. The next Interest Payment Date is _______________ and
 the next Auction Date is scheduled to be _____________.

 Dated: __________________
                                                             By ___________________________________
                                                             Authorized Signatory




                                                       Appendix D-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 140 of 190 PageID #: 813




                                                      APPENDIX E

                                      NOTICE OF EVENT OF DEFAULT


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

        NOTICE IS HEREBY GIVEN that an Event of Default with respect to the
 above-captioned issue has occurred.

 Dated: __________________
                                                             By ___________________________________
                                                             Authorized Signatory




                                                       Appendix E-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 141 of 190 PageID #: 814




                                                      APPENDIX F

                       NOTICE OF WAIVER/CURE OF EVENT OF DEFAULT


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

         NOTICE IS HEREBY GIVEN that an Event of Default with respect to the
 above-captioned issue has been [waived] [cured]. Determination of the interest rate on the Series
 2007-3, Class A-__-__-AR Notes pursuant to the Auction Procedures will resume. The next
 Interest Payment Date is _______________ and the next Auction Date is scheduled to be
 __________________.

 Dated: __________________
                                                             By ___________________________________
                                                             Authorized Signatory




                                                       Appendix F-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 142 of 190 PageID #: 815




                                                      APPENDIX G

                     NOTICE OF PROPOSED CHANGE IN AUCTION PERIOD


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

         NOTICE IS HEREBY GIVEN that The National Collegiate Student Loan Trust 2007-3
 (the “Issuer”) proposes to change the Auction Period in accordance with the Indenture dated as
 of September 1, 2007 as supplemented (the “Indenture”) as follows: [insert description of
 change]. Assuming the conditions set forth in the Indenture are met, such change will be
 effective on _____________. If any such condition is not met, the Auction Rate for the next
 succeeding Auction Period shall be established in accordance with the procedures set forth in the
 Indenture.

        All terms not otherwise defined in this notice shall have the meanings set forth in the
 Indenture.

 Dated: __________________
                                                             By ___________________________________
                                                             Authorized Signatory




                                                       Appendix G-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 143 of 190 PageID #: 816




                                                      APPENDIX H

               NOTICE REGARDING ESTABLISHMENT OF AUCTION PERIOD


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

         NOTICE IS HEREBY GIVEN that The National Collegiate Student Loan Trust 2007-3
 (the “Issuer”) hereby authorizes the establishment of a new Auction Period consisting of a period
 of ___ days. If the condition(s) for the establishment of the new Auction Period are met, such
 Auction Period will commence on ___________________ and end on _________________.
 The Interest Payment Date for such Auction Period shall be ___________________.

         Capitalized terms used herein and not otherwise defined shall have the meanings given to
 such terms in the Indenture of the Issuer dated as of September 1, 2007 as supplemented.

 Dated: __________________
                                                             By ___________________________________
                                                             Authorized Signatory




                                                       Appendix H-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 144 of 190 PageID #: 817




                                                       APPENDIX I

                                NOTICE OF CHANGE IN AUCTION DATE


                            The National Collegiate Student Loan Trust 2007-3
                                    Student Loan Asset Backed Notes
                                     Series 2007-3, Class A-__-__-AR

        NOTICE IS HEREBY GIVEN that the Auction Date for auctions conducted with respect
 to the above-captioned issue has been changed to _______________. The next succeeding
 Auction Date will be ________________. In order to accommodate such change, the next
 succeeding Auction Period will consist of _____days and shall begin on ______________ and
 end on ________________. Interest will be paid on _______________.

         Capitalized terms used herein and not otherwise defined shall have the meanings given to
 such terms in the Indenture of the Issuer dated as of September 1, 2007, as supplemented.

 Dated: __________________
                                                              [BROKER-DEALER]


                                                              By ___________________________________
                                                              Authorized Signatory




                                                       Appendix I-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 145 of 190 PageID #: 818




                                                                              SCHEDULE A


                             SCHEDULE OF FINANCED STUDENT LOANS

                                           [On file with Indenture Trustee]




                                                       Schedule A-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 146 of 190 PageID #: 819




                                                                                  SCHEDULE B


                              LIST OF TERI GUARANTEE AGREEMENTS

 Each of the following Guaranty Agreements, as amended or supplemented, was entered into by
 and between The Education Resources Institute, Inc. and:

     •    Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank
          of America’s Private Loan Program, TERI (School Channel) Loan Program and TERI
          ISLP Loan Program.
     •    Bank of America, N.A., dated June 30, 2006, for loans that were originated under Bank
          of America’s Private Loan Program, TERI (School Channel) Loan Program and TERI
          ISLP Loan Program.
     •    Bank of America, N.A., dated June 30, 2003, for loans that were originated under Bank
          of America’s Direct to Consumer Loan Program.
     •    Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated
          under Charter One’s AAA Southern New England Bank Loan Program.
     •    Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under
          Charter One’s AES EducationGAIN Loan Program.
     •    Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under
          Charter One’s Citibank Education Assistance Loan Program.
     •    Charter One Bank, N.A., dated July 1, 2002, for loans that were originated under Charter
          One’s College Loan Corporation Loan Program.
     •    Charter One Bank, N.A., dated May 10, 2004, for loans that were originated under
          Charter One’s Edfinancial Loan Program.
     •    Charter One Bank, N.A., dated September 15, 2003, for loans that were originated under
          Charter One’s Extra Credit II Loan Program (North Texas Higher Education).
     •    Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under
          Charter One’s M&I Alternative Loan Program.
     •    Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under
          Charter One’s National Education Loan Program.
     •    Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
          Charter One’s NextStudent Alternative Loan Program.
     •    Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under
          Charter One’s Astrive and AstriveAlliance Education (f/k/a START) Loan Program.
     •    Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under
          Charter One’s Referral Loan Program (including loans in the Charter One Bank
          Alternative Loan Program, E-Loan Private Loan Program, UPromise Alternative Loan

                                                       Schedule B-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 147 of 190 PageID #: 820




          Program, Collegiate Solutions Alternative Loan Program, College Board Alternative
          Loan Program, Axiom Alternative Loan Program, American Student Loan Services
          Private Loan Program, nBuy Private Loan Program, and ThinkFinancial Alternative Loan
          Program).
     •    Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under
          Citizens Bank of Rhode Island’s Alternative Loan Program, ISLP Loan Program,
          Compass Bank Alternative Loan Program, FinanSure Alternative Loan Program, Navy
          Federal Alternative Loan Program, and Xanthus Alternative Loan Program.
     •    Citizens Bank of Rhode Island, dated October 1, 2002, for loans that were originated
          under Citizens Bank of Rhode Island’s Penn State Undergraduate Loan Program.
     •    Comerica Bank, dated June 30, 2006, for loans that were originated under Comerica
          Bank’s Private Loan Program.
     •    First National Bank Northeast, dated August 1, 2001, for loans that were originated under
          First National Bank Northeast’s Nelnet Undergraduate Alternative Loan Program.
     •    HSBC Bank USA, National Association, dated April 17, 2002, for loans that were
          originated under the HSBC Loan Program.
     •    The Huntington National Bank, dated May 20, 2003, for loans that were originated under
          the Huntington Education Loan Program.
     •    InsurBanc, dated July 1, 2006, for loans that were originated under the InsurBanc Loan
          Program.
     •    JPMorgan Chase Bank, N.A., (successor to Bank One, N.A.,) dated May 13, 2002, for
          loans that were originated under Bank One’s CORPORATE ADVANTAGE Loan
          Program, EDUCATION ONE Loan Program, and Campus One Loan Program.
     •    KeyBank National Association, dated May 12, 2006, for loans that were originated under
          KeyBank’s Private Education Loan Program.
     •    Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were
          originated under the M&T Alternative Loan Program.
     •    National City Bank, dated July 26, 2002, for loans that were originated under the
          National City Loan Program.
     •    National City Bank, dated July 21, 2006, for loans that were originated under the
          National City Referral Loan Program, including the Astute Private Loan Program.
     •    PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank’s
          Alternative Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan
          Program, Fondo Futuro Loan Program, GE Money Bank Student Loan Program, Old
          National Bank Private Loan Program, and Regions Bank Private Loan Program
     •    Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign
          Bank’s Alternative Student Loan Program.
     •    SunTrust Bank, dated March 1, 2002, for loans that were originated under the SunTrust
          Loan Program.

                                                       Schedule B-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 148 of 190 PageID #: 821




     •    Union Federal Savings Bank, dated March 26, 2007, for loans that were originated under
          the USFB Astrive Loan Program.
     •    U.S. Bank National Association, dated May 1, 2005, for loans that were originated under
          the U.S Bank Alternative Loan Program.




                                                       Schedule B-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 149 of 190 PageID #: 822




                                                                                  SCHEDULE C


                               LIST OF NOTE PURCHASE AGREEMENTS

 Each of the Note Purchase Agreements, as amended or supplemented, was entered into by and
 between The First Marblehead Corporation and:

     •    Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank
          of America’s Private Loan Program, TERI School Channel Loan Program and ISLP Loan
          Program.
     •    Bank of America, N.A., dated June 30, 2006, for loans that were originated under Bank
          of America’s Private Loan Program, TERI School Channel Loan Program and ISLP Loan
          Program.
     •    Bank of America, N.A., dated April 1, 2006, for loans that were originated under Bank of
          America’s Direct to Consumer Loan Program.
     •    Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated
          under Charter One’s AAA Southern New England Bank Loan Program.
     •    Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under
          Charter One’s AES EducationGAIN Loan Program.
     •    Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under
          Charter One’s Citibank Education Assistance Loan Program.
     •    Charter One Bank, N.A., dated July 1, 2002, for loans that were originated under Charter
          One’s College Loan Corporation Loan Program.
     •    Charter One Bank, N.A., dated May 10, 2004, for loans that were originated under
          Charter One’s EdFinancial Loan Program.
     •    Charter One Bank, N.A., dated September 15, 2003, for loans that were originated under
          Charter One’s Extra Credit II Loan Program (North Texas Higher Education).
     •    Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under
          Charter One’s M&I Alternative Loan Program.
     •    Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under
          Charter One’s National Education Loan Program.
     •    Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
          Charter One’s NextStudent Alternative Loan Program.
     •    Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under
          Charter One’s Astrive and AstriveAlliance Education (f/k/a START) Loan Programs.
     •    Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under
          Charter One’s Referral Loan Program (including loans in the Charter One Bank
          Alternative Loan Program, E-Loan Private Loan Program, UPromise Alternative Loan

                                                       Schedule C-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 150 of 190 PageID #: 823




          Program, Collegiate Solutions Alternative Loan Program, College Board Alternative
          Loan Program, Axiom Alternative Loan Program, American Student Loan Services
          Private Loan Program, nBuy Private Loan Program, and ThinkFinancial Alternative Loan
          Program).
     •    Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under
          Citizens Bank of Rhode Island’s Alternative Loan Program, ISLP Loan Program,
          Compass Bank Loan Program, FinanSure Alternative Loan Program, Navy Federal
          Alternative Loan Program, and Xanthus Alternative Loan Program.
     •    Citizens Bank of Rhode Island, dated October 1, 2002, for loans that were originated
          under Citizens Bank of Rhode Island’s Penn State Undergraduate Loan Program.
     •    Comerica Bank, dated June 30, 2006, for loans that were originated under Comerica
          Bank’s Private Loan Program.
     •    First National Bank Northeast, dated August 1, 2001, for loans that were originated under
          First National Bank Northeast’s Nelnet Undergraduate Alternative Loan Program.
     •    HSBC Bank USA, National Association, dated April 17, 2002, as amended on June 2,
          2003 and August 1, 2003, for loans that were originated under the HSBC Loan Program.
     •    The Huntington National Bank, dated May 20, 2003, for loans that were originated under
          the Huntington Education Loan Program.
     •    InsurBanc, dated July 1, 2006, for loans that were originated under the InsurBanc Loan
          Program.
     •    JPMorgan Chase Bank, N.A,, (successor to Bank One, N.A.), dated May 1, 2002, for
          loans that were originated under Bank One’s CORPORATE ADVANTAGE Loan
          Program, EDUCATION ONE Loan Program, and Campus One Loan Program.
     •    KeyBank National Association, dated May 12, 2006, for loans that were originated under
          KeyBank’s Private Education Loan Program.
     •    Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were
          originated under the M&T Alternative Loan Program.
     •    National City Bank, dated November 13, 2002, for loans that were originated under the
          National City Loan Program.
     •    National City Bank, dated July 21, 2006, for loans that were originated under the
          National City Referral Loan Program, including the Astute Private Loan Program.
     •    PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank’s
          Alternative Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan
          Program, Fondo Futuro Loan Program, GE Money Bank Student Loan Program, Old
          National Bank Private Loan Program, and Regions Bank Private Loan Program.
     •    Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign
          Bank’s Alternative Student Loan Program.
     •    SunTrust Bank, dated March 1, 2002, for loans that were originated under the SunTrust
          Loan Program.

                                                       Schedule C-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 151 of 190 PageID #: 824




     •    Union Federal Savings Bank, dated March 26, 2007, for loans that were originated under
          the UFSB Astrive Loan Program.
     •    U.S. Bank National Association, dated May 1, 2005, for loans that were originated under
          the U.S Bank Alternative Loan Program.




                                                       Schedule C-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 152 of 190 PageID #: 825




                                                                    EXHIBIT A-1


                                         FORM OF CLASS A-1-L NOTE

      UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED
 REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
 CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE, THE REGISTRAR OR
 ANY AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE OR
 PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
 CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
 TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
 FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
 INTEREST HEREIN.

       THE PURCHASER OR HOLDER OF THIS NOTE OR ANY INTEREST HEREIN
 WILL BE DEEMED TO HAVE REPRESENTED THAT EITHER (I) IT IS NOT, AND IS
 NOT PURCHASING THIS NOTE ON BEHALF OF, AS A FIDUCIARY OF, OR WITH
 “PLAN ASSETS” (WITHIN THE MEANING OF SECTION 2510.3-101 OF THE U.S.
 DEPARTMENT OF LABOR REGULATIONS (THE “PLAN ASSET REGULATION”))
 OF, AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE
 EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
 (“ERISA”)), A “PLAN” (WITHIN THE MEANING OF SECTION 4975 OF THE
 INTERNAL REVENUE CODE OF 1986 (THE “CODE”)) OR ANY OTHER ENTITY
 WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY
 PLAN’S INVESTMENT IN THE ENTITY, WHICH IS SUBJECT TO TITLE I OF
 ERISA OR SECTION 4975 OF THE CODE (A “PLAN”), OR (II)(A) THIS NOTE IS
 RATED INVESTMENT GRADE OR BETTER AS OF THE DATE OF PURCHASE,
 (B) THE PURCHASER OR HOLDER OF THE NOTE BELIEVES THAT THE NOTE IS
 PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
 FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATION AND AGREES
 TO SO TREAT SUCH NOTE AND (C) THE ACQUISITION AND HOLDING OF THE
 NOTE WILL NOT RESULT IN A VIOLATION OF THE PROHIBITED
 TRANSACTION RULES OF ERISA OR SECTION 4975 OF THE CODE.




                                                           A-1-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 153 of 190 PageID #: 826




                THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3
                        STUDENT LOAN ASSET BACKED NOTES
                                  CLASS A-1-L


 No. A-1-L-___

  Interest Rate               Date of Maturity                 Dated Date             CUSIP
    Variable                  ______ __, 200_                ______ __, 200_

 REGISTERED OWNER:                      **CEDE & CO.**                                 ISIN
 PRINCIPAL AMOUNT:                      **$[      ]**

                                                                               European Common Code



         The National Collegiate Student Loan Trust 2007-3, a statutory trust duly organized and
 validly existing under the laws of the State of Delaware (the “Issuer”), for value received, hereby
 promises to pay, but only from the sources and as hereinafter provided, to the Registered Owner
 specified above, or registered assigns, the Principal Amount shown above in lawful money of the
 United States of America on the Date of Maturity shown above, unless prepaid prior thereto with
 interest thereon from the Distribution Date next preceding the date of authentication hereof,
 unless such date of authentication is prior to the first Distribution Date, in which case this note
 shall bear interest from the Dated Date specified above or unless such date of authentication is a
 Distribution Date, in which case this note shall bear interest from such Distribution Date;
 provided, however, that if as shown by the records of the Indenture Trustee (defined herein)
 interest on the Class A-1-L Notes (defined herein) shall be in default, Class A-1-L Notes issued
 in lieu of such Class A-1-L Notes surrendered for transfer or exchange shall bear interest from
 the date to which interest has been paid in full on the Class A-1-L Notes surrendered until
 payment of the principal hereof has been made or duly provided for. Principal of this note is
 payable upon the presentation and surrender hereof at the principal corporate trust office of U.S.
 Bank National Association, as indenture trustee (the “Indenture Trustee”). Interest on this note is
 payable to the Registered Owner of record as of the close of business on the applicable record
 date as shown on the registration books of the Issuer maintained by the Indenture Trustee in its
 capacity as bond registrar, or its successor in such capacity, by check or draft mailed to the
 Registered Owner at the registered address.

        Any capitalized words and terms used as defined words and terms in this note and not
 otherwise defined herein shall have the meanings given them in the Indenture (hereinafter
 defined).

        The Issuer will pay interest on this Class A-1-L Note at the rate per annum equal to the
 Note Interest Rate (as defined in the Indenture) for this Note, on each Distribution Date until the
 principal of this Note is paid or made available for payment, on the principal amount of this Note
 Outstanding on the preceding Distribution Date (after giving effect to all payments of principal
 made on the preceding Distribution Date). Interest on this Note will accrue for each Distribution

                                                           A-1-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 154 of 190 PageID #: 827




 Date from the most recent Distribution Date on which interest has been paid to but excluding
 such Distribution Date or, if no interest has yet been paid, from the Closing Date). Such
 principal of and interest on this Note shall be paid in the manner specified herein.

         The principal of and interest on this Note are payable in such coin or currency of the
 United States of America as at the time of payment is legal tender for payment of public and
 private debts. All payments made by the Issuer with respect to this Note shall be applied first to
 interest due and payable on this Note as provided above and then to the unpaid principal of this
 Note.

         This Note is one of a duly authorized class of notes of the Issuer designated Student Loan
 Asset Backed Notes, Class A-1-L (the “Class A-1-L Notes”), issued pursuant to the Indenture,
 dated as of September 1, 2007, between the Issuer and the Indenture Trustee, as indenture trustee
 (such indenture, as supplemented or amended from time to time in accordance with its terms, the
 “Indenture”).

         The Indenture pledges for the payment of the Notes (as hereinafter defined) the student
 loans identified in the Indenture (the “Financed Student Loans”) and the payments of interest and
 the repayments of principal with respect thereto, including certain guarantees related thereto, as
 well as certain other rights, funds and accounts of the Issuer set forth in the Indenture, including
 a Reserve Account (collectively, the “Trust Estate”).

         This Note is a limited obligation of the Issuer, payable solely from the principal and
 interest on Financed Student Loans financed pursuant to the Indenture, any guaranty payments
 thereon received by the Issuer, and certain other revenues and earnings to be held pursuant to the
 Indenture, all in an amount and in the manner provided in the Indenture. Additional notes will
 be issued as described in the Indenture. The Class A-1-L Notes, together with such other notes
 issued pursuant to the Indenture are collectively referred to herein as “Notes.”

         The Notes are secured as provided in the Indenture, but solely by the pledge of the Trust
 Estate described in the Indenture. Reference is made to the Indenture for a complete statement
 of the terms and conditions upon which the Class A-1-L Notes have been issued and provisions
 made for their security and for the rights, duties and obligations of the Issuer, the Indenture
 Trustee and the Registered Owners of the Class A-1-L Notes.

        The Class A-1-L Notes are issuable as registered notes in the minimum denomination of
 $100,000 and $1,000 integral multiples in excess thereof. Subject to the limitations provided in
 the Indenture and upon payment of any tax or governmental charge, Class A-1-L Notes may be
 exchanged for a like Class and aggregate principal amount of Class A-1-L Notes of other
 authorized denominations.

        The Registered Owner of this Note shall have no right to enforce the provisions of the
 Indenture or to institute action to enforce the covenants therein, or to take any action with respect
 to any Event of Default under the Indenture, or to institute, appear in or defend any suit or other
 proceedings with respect thereto, except as provided in the Indenture. If an Event of Default
 under the Indenture occurs, the principal of all Notes then Outstanding issued under the



                                                           A-1-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 155 of 190 PageID #: 828




 Indenture may be declared due and payable upon the conditions and in the manner and with the
 effect provided in the Indenture.

        IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and things
 required to be done, to exist, to happen and to be performed in order to make this Note a valid
 and binding obligation of the Issuer according to its terms have been done, do exist, have
 happened and have been performed in regular and due form, time and manner as so required.

        The Issuer and the Indenture Trustee may deem and treat the person in whose name this
 Note is registered upon the registration books as the absolute owner hereof, whether this Note is
 overdue or not, for the purpose of receiving payment of or on account of the principal or interest
 and for all other purposes, and all such payments so made to the Registered Owner or upon such
 Registered Owner’s order shall be valid and effectual to satisfy and discharge the liability on this
 note to the extent of the sum or sums so paid, and neither the Issuer nor Indenture Trustee nor
 any Registrar shall be affected by any notice to the contrary.

         This Note shall not be valid or become obligatory for any purpose or be entitled to any
 security or benefit under the Indenture until the Certificate of Authentication hereon shall have
 been executed by the Indenture Trustee.

         Financial Guaranty Insurance Policy No. AB1114BE (the “Policy”) with respect to
 payments due for principal of and interest on this Note to the extent provided therein has been
 issued by Ambac Assurance Corporation (“Ambac Assurance”). The Policy has been delivered to
 Indenture Trustee under said Policy and will be held by such Indenture Trustee or any successor
 Indenture Trustee. The Policy is on file and available for inspection at the designated office of the
 Indenture Trustee and a copy thereof may be secured from Ambac Assurance or the Indenture
 Trustee. All payments required to be made under the Policy shall be made in accordance with the
 provisions thereof. The owner of this Note acknowledges and consents to the subrogation rights of
 Ambac Assurance as more fully set forth in the Policy.


                   [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                           A-1-4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 156 of 190 PageID #: 829




         IN WITNESS WHEREOF, The National Collegiate Student Loan Trust 2007-3 has caused
 this note to be executed and attested.


                                                              THE NATIONAL COLLEGIATE
                                                              STUDENT LOAN TRUST 2007-3

                                                              By:   WILMINGTON TRUST COMPANY,
                                                                    not in its individual capacity but solely
                                                                    as Owner Trustee


                                                              By:
                                                                    Name:
                                                                    Title:

 Attest




                                                           A-1-5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 157 of 190 PageID #: 830




                                    CERTIFICATE OF AUTHENTICATION

       This note is one of the Class A-1-L Notes and described in the provisions of the within-
 mentioned Indenture.


 Date of Authentication:

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Authenticating Agent



                                                              By
                                                              Authorized Signatory




                                                           A-1-6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 158 of 190 PageID #: 831




                                                      ASSIGNMENT

 For Value Received _____________________ hereby sell(s), assign(s) and transfer(s) unto




 (Please print or type an address                                             (Social Security number
 including postal zip code of transferee)                                          of transferee)

                           the within Note, together with accrued interest thereon and all right, title
                    and interest thereto, and hereby irrevocably authorize(s) and appoint(s)
                    _______________________________________ attorney to transfer said Note on
                    the books of the within named Corporation with full power of substitution in the
                    premises.




 Dated ________________                                       ________________________________L.S.

 Guaranteed by:



 _____________________________________




                                                           A-1-7
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 159 of 190 PageID #: 832




                                                                    EXHIBIT A-2


                                        FORM OF CLASS A-2-AR NOTE

      UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED
 REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
 CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE, THE REGISTRAR OR
 ANY AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE OR
 PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
 CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
 TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
 FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
 INTEREST HEREIN.

       THE PURCHASER OR HOLDER OF THIS NOTE OR ANY INTEREST HEREIN
 WILL BE DEEMED TO HAVE REPRESENTED THAT EITHER (I) IT IS NOT, AND IS
 NOT PURCHASING THIS NOTE ON BEHALF OF, AS A FIDUCIARY OF, OR WITH
 “PLAN ASSETS” (WITHIN THE MEANING OF SECTION 2510.3-101 OF THE U.S.
 DEPARTMENT OF LABOR REGULATIONS (THE “PLAN ASSET REGULATION”))
 OF, AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE
 EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
 (“ERISA”)), A “PLAN” (WITHIN THE MEANING OF SECTION 4975 OF THE
 INTERNAL REVENUE CODE OF 1986 (THE “CODE”)) OR ANY OTHER ENTITY
 WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY
 PLAN’S INVESTMENT IN THE ENTITY, WHICH IS SUBJECT TO TITLE I OF
 ERISA OR SECTION 4975 OF THE CODE (A “PLAN”), OR (II)(A) THIS NOTE IS
 RATED INVESTMENT GRADE OR BETTER AS OF THE DATE OF PURCHASE,
 (B) THE PURCHASER OR HOLDER OF THE NOTE BELIEVES THAT THE NOTE IS
 PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
 FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATION AND AGREES
 TO SO TREAT SUCH NOTE AND (C) THE ACQUISITION AND HOLDING OF THE
 NOTE WILL NOT RESULT IN A VIOLATION OF THE PROHIBITED
 TRANSACTION RULES OF ERISA OR SECTION 4975 OF THE CODE.




                                                           A-2-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 160 of 190 PageID #: 833




                THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3
                 STUDENT LOAN ASSET BACKED AUCTION RATE NOTES
                                 CLASS A-2-AR-__

 No. A-2-AR-___
  Interest Rate                    Date of Maturity                  Dated Date          CUSIP

       Variable                    ______ __, 20__                 ______ __, 200_    ___________

 REGISTERED OWNER:                       **CEDE & CO.**
 PRINCIPAL AMOUNT:                       **$_________**



         The National Collegiate Student Loan Trust 2007-3, a statutory trust duly organized and
 validly existing under the laws of the State of Delaware (the “Issuer”), for value received, hereby
 promises to pay, but only from the sources and as hereinafter provided, to the Registered Owner
 specified above, or registered assigns, the Principal Amount shown above in lawful money of the
 United States of America on the Date of Maturity shown above, unless prepaid prior thereto with
 interest thereon from the Auction Rate Note Interest Payment Date next preceding the date of
 authentication hereof, unless such date of authentication is prior to the first Auction Rate Note
 Interest Payment Date, in which case this note shall bear interest from the Date specified above
 or unless such date of authentication is an Auction Rate Note Interest Payment Date, in which
 case this note shall bear interest from such Auction Rate Note Interest Payment Date; provided,
 however, that if as shown by the records of the Indenture Trustee (defined herein) interest on the
 Class A-2-AR Notes (defined herein) shall be in default, Class A-2-AR Notes issued in lieu of
 such Class A-2-AR Notes surrendered for transfer or exchange shall bear interest from the date
 to which interest has been paid in full on the Class A-2-AR Notes surrendered until payment of
 the principal hereof has been made or duly provided for. Principal of this note is payable upon
 the presentation and surrender hereof at the principal corporate trust office of U.S. Bank National
 Association, as indenture trustee (the “Indenture Trustee”). Interest on this note is payable to the
 Registered Owner of record as of the close of business on the applicable record date as shown on
 the registration books of the Issuer maintained by the Indenture Trustee in its capacity as bond
 registrar, or its successor in such capacity, by check or draft mailed to the Registered Owner at
 the registered address.

        Any capitalized words and terms used as defined words and terms in this note and not
 otherwise defined herein shall have the meanings given them in the Indenture (hereinafter
 defined).

         This note shall initially bear interest at the rate of interest per annum established by the
 Broker-Dealers for the initial Auction Period pursuant to the Broker-Dealer Agreements, written
 notice of which shall be given to the Indenture Trustee. For each Auction Period thereafter, the
 unpaid principal amount hereof from time to time outstanding shall bear interest at the Auction
 Rate, except as hereinafter provided, determined in accordance with the provisions of Appendix
 B to the Indenture, payable on each Auction Rate Note Interest Payment Date and on the date of
 payment or redemption of principal hereof to the extent of interest accrued on the principal then

                                                           A-2-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 161 of 190 PageID #: 834




 being paid or redeemed, such interest to accrue from the later of the date hereof or the date to
 which interest has been paid or duly provided for. Interest at the Auction Rate established from
 time to time pursuant to Appendix B to the Indenture shall be computed for the actual number of
 days elapsed on the basis of a year consisting of 365 days, and as provided in Appendix B to the
 Indenture.

         This Note shall bear interest at an Auction Rate based on an Auction Period that shall,
 until adjusted pursuant to Appendix B to the Indenture, generally consist of 28 days, all as
 determined in Appendix B to the Indenture.

        If, for any Auction Period, the Auction Rate exceeds the Maximum Auction Rate, each as
 determined in accordance with the provisions of Appendix B to the Indenture, then the
 applicable interest rate for this note for that Auction Period will be the Maximum Auction Rate.
 The excess of the amount of interest that would have accrued on this note at the Auction Rate
 over the amount of interest actually accrued at the Maximum Auction Rate, together with any
 unpaid portion of any such excess from prior Auction Periods, will accrue as the Carry-over
 Amount. The Carry-over Amount will bear interest at a rate equal to One-Month LIBOR (as
 defined in Appendix B to the Indenture) from the Auction Rate Note Interest Payment Date for
 the Auction Period for which the Carry-over Amount was calculated until paid or extinguished as
 described in the Indenture. No reference to “principal” or “interest” in this note or in the
 Indenture shall include within the meaning of such words any Carry-over Amount or any interest
 accrued on any Carry-over Amount.

         The Carry-over Amount (and interest accrued thereon) for the Class A-2-AR Notes shall
 be paid by the Indenture Trustee, if ever, on the first occurring Auction Rate Note Interest
 Payment Date for a subsequent Auction Period if and to the extent set forth in the Indenture. The
 Carry-over Amount (and interest accrued thereon) will be paid to the holders of the Class A-2-
 AR Notes to which the Carry-over Amount relates who hold the Class A-2-AR Notes on the
 Distribution Date on which it is paid. The Carry-over Amount will not be paid to the holders of
 the Class A-2-AR Notes who hold the Class A-2-AR Notes during the Auction Period during
 which the Carry-over Amount is first accrued. Upon transfer of the Class A-2-AR Notes the
 holder loses any right to such Carry-over Amount unless it later acquires Auction Rate Notes of
 the same Class. Any payment obligation for the Carry-over Amount with respect to any
 Outstanding Class A-2-AR Notes is extinguished when the Class A-2-AR Notes paid at maturity.

         The Auction Period, the Auction Rate, the method of determining the Auction Rate
 and the Maximum Auction Rate on this note and the Auction Procedures related thereto, a
 change in the Auction Date and the Auction Rate Note Interest Payment Dates will be
 determined in accordance with the terms, conditions and provisions of, including, without
 limitation, required notices thereof to the Registered Owners of the Class A-2-AR Notes,
 the Indenture and the Auction Agreement, to which terms, conditions and provisions
 specific reference is hereby made, and all of which terms, conditions and provisions are
 hereby specifically incorporated herein by reference.

         This Note is one of a duly authorized class of notes of the Issuer designated Student Loan
 Asset Backed Auction Rate Notes, Class A-2-AR (the “Class A-2-AR Notes”), issued pursuant
 to the Indenture, dated as of September 1, 2007, between the Issuer and the Indenture Trustee, as


                                                           A-2-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 162 of 190 PageID #: 835




 indenture trustee (such indenture, as supplemented or amended from time to time in accordance
 with its terms, the “Indenture”).

         The Indenture pledges for the payment of the Notes (as hereinafter defined) the student
 loans identified in the Indenture (the “Financed Student Loans”) and the payments of interest and
 the repayments of principal with respect thereto, including certain guarantees related thereto, as
 well as certain other rights, funds and accounts of the Issuer set forth in the Indenture, including
 a Reserve Account (collectively, the “Trust Estate”).

         This Note is a limited obligation of the Issuer, payable solely from the principal and
 interest on Financed Student Loans financed pursuant to the Indenture, any guaranty payments
 thereon received by the Issuer, and certain other revenues and earnings to be held pursuant to the
 Indenture, all in an amount and in the manner provided in the Indenture. Additional notes and
 other obligations may be issued or entered into under the Indenture the right to payment of which
 is equal with or subordinate to the Class A-2-AR Notes. The Class A-2-AR Notes, together with
 any additional notes issued pursuant to the Indenture are collectively referred to herein as
 “Notes.”

         The Notes are secured as provided in the Indenture, but solely by the pledge of the Trust
 Estate described in the Indenture. Reference is made to the Indenture for a complete statement
 of the terms and conditions upon which the Class A-2-AR Notes have been issued and provisions
 made for their security and for the rights, duties and obligations of the Issuer, the Indenture
 Trustee and the Registered Owners of the Class A-2-AR Notes.

         The Class A-2-AR Notes are issuable as registered notes in the minimum denomination
 of $25,000 and integral multiples thereof. Subject to the limitations provided in the Indenture
 and upon payment of any tax or governmental charge, Class A-2-AR Notes may be exchanged
 for a like Class and aggregate principal amount of Class A-2-AR Notes of other authorized
 denominations.

         The Registered Owner of this Note shall have no right to enforce the provisions of the
 Indenture or to institute action to enforce the covenants therein, or to take any action with respect
 to any Event of Default under the Indenture, or to institute, appear in or defend any suit or other
 proceedings with respect thereto, except as provided in the Indenture. If an Event of Default
 under the Indenture occurs, the principal of all Notes then Outstanding issued under the
 Indenture may be declared due and payable upon the conditions and in the manner and with the
 effect provided in the Indenture.

        IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and things
 required to be done, to exist, to happen and to be performed in order to make this Note a valid
 and binding obligation of the Issuer according to its terms have been done, do exist, have
 happened and have been performed in regular and due form, time and manner as so required.

        The Issuer and the Indenture Trustee may deem and treat the person in whose name this
 Note is registered upon the registration books as the absolute owner hereof, whether this Note is
 overdue or not, for the purpose of receiving payment of or on account of the principal or interest
 and for all other purposes, and all such payments so made to the Registered Owner or upon such


                                                           A-2-4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 163 of 190 PageID #: 836




 Registered Owner’s order shall be valid and effectual to satisfy and discharge the liability on this
 note to the extent of the sum or sums so paid, and neither the Issuer nor Indenture Trustee nor
 any Registrar shall be affected by any notice to the contrary.

         This Note shall not be valid or become obligatory for any purpose or be entitled to any
 security or benefit under the Indenture until the Certificate of Authentication hereon shall have
 been executed by the Indenture Trustee.

         Financial Guaranty Insurance Policy No. AB1114BE (the “Policy”) with respect to
 payments due for principal of and interest on this Note to the extent provided therein has been
 issued by Ambac Assurance Corporation (“Ambac Assurance”). The Policy has been delivered to
 Indenture Trustee under said Policy and will be held by such Indenture Trustee or any successor
 Indenture Trustee. The Policy is on file and available for inspection at the designated office of the
 Indenture Trustee and a copy thereof may be secured from Ambac Assurance or the Indenture
 Trustee. All payments required to be made under the Policy shall be made in accordance with the
 provisions thereof. The owner of this Note acknowledges and consents to the subrogation rights of
 Ambac Assurance as more fully set forth in the Policy.


                   [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                           A-2-5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 164 of 190 PageID #: 837




         IN WITNESS WHEREOF, The National Collegiate Student Loan Trust 2007-3 has caused
 this note to be executed and attested.

                                                              THE NATIONAL COLLEGIATE
                                                              STUDENT LOAN TRUST 2007-3

                                                              By:   WILMINGTON TRUST COMPANY,
                                                                    not in its individual capacity but solely
                                                                    as Owner Trustee


                                                              By:
                                                                    Name:
                                                                    Title:

 Attest




                                                           A-2-6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 165 of 190 PageID #: 838




                                    CERTIFICATE OF AUTHENTICATION

        This Note is one of the Class A-2-AR-__ Notes and described in the provisions of the
 within-mentioned Indenture.

 Date of Authentication:

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Authenticating Agent



                                                              By
                                                              Authorized Signatory




                                                           A-2-7
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 166 of 190 PageID #: 839




                                                      ASSIGNMENT

 For Value Received _____________________ hereby sell(s), assign(s) and transfer(s) unto




 (Please print or type an address                                             (Social Security number
 including postal zip code of transferee)                                          of transferee)

                           the within Note, together with accrued interest thereon and all right, title
                    and interest thereto, and hereby irrevocably authorize(s) and appoint(s)
                    _______________________________________ attorney to transfer said Note on
                    the books of the within named Corporation with full power of substitution in the
                    premises.




 Dated ________________                                       ________________________________L.S.

 Guaranteed by:



 _____________________________________




                                                           A-2-8
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 167 of 190 PageID #: 840




                                                                    EXHIBIT A-3


                                         FORM OF CLASS A-3-L NOTE

      UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED
 REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
 CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE, THE REGISTRAR OR
 ANY AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE OR
 PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
 CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
 TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
 FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
 INTEREST HEREIN.

       THE PURCHASER OR HOLDER OF THIS NOTE OR ANY INTEREST HEREIN
 WILL BE DEEMED TO HAVE REPRESENTED THAT EITHER (I) IT IS NOT, AND IS
 NOT PURCHASING THIS NOTE ON BEHALF OF, AS A FIDUCIARY OF, OR WITH
 “PLAN ASSETS” (WITHIN THE MEANING OF SECTION 2510.3-101 OF THE U.S.
 DEPARTMENT OF LABOR REGULATIONS (THE “PLAN ASSET REGULATION”))
 OF, AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE
 EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
 (“ERISA”)), A “PLAN” (WITHIN THE MEANING OF SECTION 4975 OF THE
 INTERNAL REVENUE CODE OF 1986 (THE “CODE”)) OR ANY OTHER ENTITY
 WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY
 PLAN’S INVESTMENT IN THE ENTITY, WHICH IS SUBJECT TO TITLE I OF
 ERISA OR SECTION 4975 OF THE CODE (A “PLAN”), OR (II)(A) THIS NOTE IS
 RATED INVESTMENT GRADE OR BETTER AS OF THE DATE OF PURCHASE,
 (B) THE PURCHASER OR HOLDER OF THE NOTE BELIEVES THAT THE NOTE IS
 PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
 FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATION AND AGREES
 TO SO TREAT SUCH NOTE AND (C) THE ACQUISITION AND HOLDING OF THE
 NOTE WILL NOT RESULT IN A VIOLATION OF THE PROHIBITED
 TRANSACTION RULES OF ERISA OR SECTION 4975 OF THE CODE.




                                                           A-3-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 168 of 190 PageID #: 841




                THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3
                        STUDENT LOAN ASSET BACKED NOTES
                                  CLASS A-3-L


 No. A-3-A-L-___

  Interest Rate               Date of Maturity                 Dated Date             CUSIP
    Variable                  ______ __, 200_                ______ __, 200_

 REGISTERED OWNER:                      **CEDE & CO.**                                 ISIN
 PRINCIPAL AMOUNT:                      **$[      ]**

                                                                               European Common Code



         The National Collegiate Student Loan Trust 2007-3, a statutory trust duly organized and
 validly existing under the laws of the State of Delaware (the “Issuer”), for value received, hereby
 promises to pay, but only from the sources and as hereinafter provided, to the Registered Owner
 specified above, or registered assigns, the Principal Amount shown above in lawful money of the
 United States of America on the Date of Maturity shown above, unless prepaid prior thereto with
 interest thereon from the Distribution Date next preceding the date of authentication hereof,
 unless such date of authentication is prior to the first Distribution Date, in which case this note
 shall bear interest from the Dated Date specified above or unless such date of authentication is a
 Distribution Date, in which case this note shall bear interest from such Distribution Date;
 provided, however, that if as shown by the records of the Indenture Trustee (defined herein)
 interest on the Class A-3-L Notes (defined herein) shall be in default, Class A-3-L Notes issued
 in lieu of such Class A-3-L Notes surrendered for transfer or exchange shall bear interest from
 the date to which interest has been paid in full on the Class A-3-L Notes surrendered until
 payment of the principal hereof has been made or duly provided for. Principal of this note is
 payable upon the presentation and surrender hereof at the principal corporate trust office of U.S.
 Bank National Association, as indenture trustee (the “Indenture Trustee”). Interest on this note is
 payable to the Registered Owner of record as of the close of business on the applicable record
 date as shown on the registration books of the Issuer maintained by the Indenture Trustee in its
 capacity as bond registrar, or its successor in such capacity, by check or draft mailed to the
 Registered Owner at the registered address.

        Any capitalized words and terms used as defined words and terms in this note and not
 otherwise defined herein shall have the meanings given them in the Indenture (hereinafter
 defined).

        The Issuer will pay interest on this Class A-3-L Note at the rate per annum equal to the
 Note Interest Rate (as defined in the Indenture) for this Note, on each Distribution Date until the
 principal of this Note is paid or made available for payment, on the principal amount of this Note
 Outstanding on the preceding Distribution Date (after giving effect to all payments of principal
 made on the preceding Distribution Date). Interest on this Note will accrue for each Distribution

                                                           A-3-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 169 of 190 PageID #: 842




 Date from the most recent Distribution Date on which interest has been paid to but excluding
 such Distribution Date or, if no interest has yet been paid, from the Closing Date). Such
 principal of and interest on this Note shall be paid in the manner specified herein.

         The principal of and interest on this Note are payable in such coin or currency of the
 United States of America as at the time of payment is legal tender for payment of public and
 private debts. All payments made by the Issuer with respect to this Note shall be applied first to
 interest due and payable on this Note as provided above and then to the unpaid principal of this
 Note.

         This Note is one of a duly authorized class of notes of the Issuer designated Student Loan
 Asset Backed Notes, Class A-3-L (the “Class A-3-L Notes”), issued pursuant to the Indenture,
 dated as of September 1, 2007, between the Issuer and the Indenture Trustee, as indenture trustee
 (such indenture, as supplemented or amended from time to time in accordance with its terms, the
 “Indenture”).

         The Indenture pledges for the payment of the Notes (as hereinafter defined) the student
 loans identified in the Indenture (the “Financed Student Loans”) and the payments of interest and
 the repayments of principal with respect thereto, including certain guarantees related thereto, as
 well as certain other rights, funds and accounts of the Issuer set forth in the Indenture, including
 a Reserve Account (collectively, the “Trust Estate”).

         This Note is a limited obligation of the Issuer, payable solely from the principal and
 interest on Financed Student Loans financed pursuant to the Indenture, any guaranty payments
 thereon received by the Issuer, and certain other revenues and earnings to be held pursuant to the
 Indenture, all in an amount and in the manner provided in the Indenture. Additional notes will
 be issued as described in the Indenture. The Class A-3-L Notes, together with such other notes
 issued pursuant to the Indenture are collectively referred to herein as “Notes.”

         The Notes are secured as provided in the Indenture, but solely by the pledge of the Trust
 Estate described in the Indenture. Reference is made to the Indenture for a complete statement
 of the terms and conditions upon which the Class A-3-L Notes have been issued and provisions
 made for their security and for the rights, duties and obligations of the Issuer, the Indenture
 Trustee and the Registered Owners of the Class A-3-L Notes.

        The Class A-3-L Notes are issuable as registered notes in the minimum denomination of
 $100,000 and $1,000 integral multiples in excess thereof. Subject to the limitations provided in
 the Indenture and upon payment of any tax or governmental charge, Class A-3-L Notes may be
 exchanged for a like Class and aggregate principal amount of Class A-3-L Notes of other
 authorized denominations.

        The Registered Owner of this Note shall have no right to enforce the provisions of the
 Indenture or to institute action to enforce the covenants therein, or to take any action with respect
 to any Event of Default under the Indenture, or to institute, appear in or defend any suit or other
 proceedings with respect thereto, except as provided in the Indenture. If an Event of Default
 under the Indenture occurs, the principal of all Notes then Outstanding issued under the



                                                           A-3-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 170 of 190 PageID #: 843




 Indenture may be declared due and payable upon the conditions and in the manner and with the
 effect provided in the Indenture.

        IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and things
 required to be done, to exist, to happen and to be performed in order to make this Note a valid
 and binding obligation of the Issuer according to its terms have been done, do exist, have
 happened and have been performed in regular and due form, time and manner as so required.

        The Issuer and the Indenture Trustee may deem and treat the person in whose name this
 Note is registered upon the registration books as the absolute owner hereof, whether this Note is
 overdue or not, for the purpose of receiving payment of or on account of the principal or interest
 and for all other purposes, and all such payments so made to the Registered Owner or upon such
 Registered Owner’s order shall be valid and effectual to satisfy and discharge the liability on this
 note to the extent of the sum or sums so paid, and neither the Issuer nor Indenture Trustee nor
 any Registrar shall be affected by any notice to the contrary.

         This Note shall not be valid or become obligatory for any purpose or be entitled to any
 security or benefit under the Indenture until the Certificate of Authentication hereon shall have
 been executed by the Indenture Trustee.

         Financial Guaranty Insurance Policy No. AB1114BE (the “Policy”) with respect to
 payments due for principal of and interest on this Note to the extent provided therein has been
 issued by Ambac Assurance Corporation (“Ambac Assurance”). The Policy has been delivered to
 Indenture Trustee under said Policy and will be held by such Indenture Trustee or any successor
 Indenture Trustee. The Policy is on file and available for inspection at the designated office of the
 Indenture Trustee and a copy thereof may be secured from Ambac Assurance or the Indenture
 Trustee. All payments required to be made under the Policy shall be made in accordance with the
 provisions thereof. The owner of this Note acknowledges and consents to the subrogation rights of
 Ambac Assurance as more fully set forth in the Policy.


                   [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                           A-3-4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 171 of 190 PageID #: 844




         IN WITNESS WHEREOF, The National Collegiate Student Loan Trust 2007-3 has caused
 this note to be executed and attested.

                                                              THE NATIONAL COLLEGIATE
                                                              STUDENT LOAN TRUST 2007-3

                                                              By:   WILMINGTON TRUST COMPANY,
                                                                    not in its individual capacity but solely
                                                                    as Owner Trustee


                                                              By:
                                                                    Name:
                                                                    Title:

 Attest




                                                           A-3-5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 172 of 190 PageID #: 845




                                    CERTIFICATE OF AUTHENTICATION

       This Note is one of the Class A-3-L Notes and described in the provisions of the within-
 mentioned Indenture.

 Date of Authentication:

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Authenticating Agent



                                                              By
                                                              Authorized Signatory




                                                           A-3-6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 173 of 190 PageID #: 846




                                                                    EXHIBIT A-4


                                        FORM OF CLASS A-3-AR NOTE

      UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED
 REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
 CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE, THE REGISTRAR OR
 ANY AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE OR
 PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
 CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
 TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
 FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
 INTEREST HEREIN.

       THE PURCHASER OR HOLDER OF THIS NOTE OR ANY INTEREST HEREIN
 WILL BE DEEMED TO HAVE REPRESENTED THAT EITHER (I) IT IS NOT, AND IS
 NOT PURCHASING THIS NOTE ON BEHALF OF, AS A FIDUCIARY OF, OR WITH
 “PLAN ASSETS” (WITHIN THE MEANING OF SECTION 2510.3-101 OF THE U.S.
 DEPARTMENT OF LABOR REGULATIONS (THE “PLAN ASSET REGULATION”))
 OF, AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE
 EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
 (“ERISA”)), A “PLAN” (WITHIN THE MEANING OF SECTION 4975 OF THE
 INTERNAL REVENUE CODE OF 1986 (THE “CODE”)) OR ANY OTHER ENTITY
 WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY
 PLAN’S INVESTMENT IN THE ENTITY, WHICH IS SUBJECT TO TITLE I OF
 ERISA OR SECTION 4975 OF THE CODE (A “PLAN”), OR (II)(A) THIS NOTE IS
 RATED INVESTMENT GRADE OR BETTER AS OF THE DATE OF PURCHASE,
 (B) THE PURCHASER OR HOLDER OF THE NOTE BELIEVES THAT THE NOTE IS
 PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
 FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATION AND AGREES
 TO SO TREAT SUCH NOTE AND (C) THE ACQUISITION AND HOLDING OF THE
 NOTE WILL NOT RESULT IN A VIOLATION OF THE PROHIBITED
 TRANSACTION RULES OF ERISA OR SECTION 4975 OF THE CODE.




                                                           A-4-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 174 of 190 PageID #: 847




                THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3
                 STUDENT LOAN ASSET BACKED AUCTION RATE NOTES
                                 CLASS A-3-AR-__

 No. A-3-A-AR-___
  Interest Rate                    Date of Maturity                  Dated Date          CUSIP

       Variable                    ______ __, 20__                 ______ __, 200_    ___________

 REGISTERED OWNER:                       **CEDE & CO.**
 PRINCIPAL AMOUNT:                       **$_________**



         The National Collegiate Student Loan Trust 2007-3, a statutory trust duly organized and
 validly existing under the laws of the State of Delaware (the “Issuer”), for value received, hereby
 promises to pay, but only from the sources and as hereinafter provided, to the Registered Owner
 specified above, or registered assigns, the Principal Amount shown above in lawful money of the
 United States of America on the Date of Maturity shown above, unless prepaid prior thereto with
 interest thereon from the Auction Rate Note Interest Payment Date next preceding the date of
 authentication hereof, unless such date of authentication is prior to the first Auction Rate Note
 Interest Payment Date, in which case this note shall bear interest from the Date specified above
 or unless such date of authentication is an Auction Rate Note Interest Payment Date, in which
 case this note shall bear interest from such Auction Rate Note Interest Payment Date; provided,
 however, that if as shown by the records of the Indenture Trustee (defined herein) interest on the
 Class A-3-AR Notes (defined herein) shall be in default, Class A-3-AR Notes issued in lieu of
 such Class A-3-AR Notes surrendered for transfer or exchange shall bear interest from the date
 to which interest has been paid in full on the Class A-3-AR Notes surrendered until payment of
 the principal hereof has been made or duly provided for. Principal of this note is payable upon
 the presentation and surrender hereof at the principal corporate trust office of U.S. Bank National
 Association, as indenture trustee (the “Indenture Trustee”). Interest on this note is payable to the
 Registered Owner of record as of the close of business on the applicable record date as shown on
 the registration books of the Issuer maintained by the Indenture Trustee in its capacity as bond
 registrar, or its successor in such capacity, by check or draft mailed to the Registered Owner at
 the registered address.

        Any capitalized words and terms used as defined words and terms in this note and not
 otherwise defined herein shall have the meanings given them in the Indenture (hereinafter
 defined).

         This note shall initially bear interest at the rate of interest per annum established by the
 Broker-Dealers for the initial Auction Period pursuant to the Broker-Dealer Agreements, written
 notice of which shall be given to the Indenture Trustee. For each Auction Period thereafter, the
 unpaid principal amount hereof from time to time outstanding shall bear interest at the Auction
 Rate, except as hereinafter provided, determined in accordance with the provisions of Appendix
 B to the Indenture, payable on each Auction Rate Note Interest Payment Date and on the date of
 payment or redemption of principal hereof to the extent of interest accrued on the principal then

                                                           A-4-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 175 of 190 PageID #: 848




 being paid or redeemed, such interest to accrue from the later of the date hereof or the date to
 which interest has been paid or duly provided for. Interest at the Auction Rate established from
 time to time pursuant to Appendix B to the Indenture shall be computed for the actual number of
 days elapsed on the basis of a year consisting of 365 days, and as provided in Appendix B to the
 Indenture.

         This Note shall bear interest at an Auction Rate based on an Auction Period that shall,
 until adjusted pursuant to Appendix B to the Indenture, generally consist of 28 days, all as
 determined in Appendix B to the Indenture.

        If, for any Auction Period, the Auction Rate exceeds the Maximum Auction Rate, each as
 determined in accordance with the provisions of Appendix B to the Indenture, then the
 applicable interest rate for this note for that Auction Period will be the Maximum Auction Rate.
 The excess of the amount of interest that would have accrued on this note at the Auction Rate
 over the amount of interest actually accrued at the Maximum Auction Rate, together with any
 unpaid portion of any such excess from prior Auction Periods, will accrue as the Carry-over
 Amount. The Carry-over Amount will bear interest at a rate equal to One-Month LIBOR (as
 defined in Appendix B to the Indenture) from the Auction Rate Note Interest Payment Date for
 the Auction Period for which the Carry-over Amount was calculated until paid or extinguished as
 described in the Indenture. No reference to “principal” or “interest” in this note or in the
 Indenture shall include within the meaning of such words any Carry-over Amount or any interest
 accrued on any Carry-over Amount.

         The Carry-over Amount (and interest accrued thereon) for the Class A-3-AR Notes shall
 be paid by the Indenture Trustee, if ever, on the first occurring Auction Rate Note Interest
 Payment Date for a subsequent Auction Period if and to the extent set forth in the Indenture. The
 Carry-over Amount (and interest accrued thereon) will be paid to the holders of the Class A-3-
 AR Notes to which the Carry-over Amount relates who hold the Class A-3-AR Notes on the
 Distribution Date on which it is paid. The Carry-over Amount will not be paid to the holders of
 the Class A-3-AR Notes who hold the Class A-3-AR Notes during the Auction Period during
 which the Carry-over Amount is first accrued. Upon transfer of the Class A-3-AR Notes the
 holder loses any right to such Carry-over Amount unless it later acquires Auction Rate Notes of
 the same Class. Any payment obligation for the Carry-over Amount with respect to any
 Outstanding Class A-3-AR Notes is extinguished when the Class A-3-AR Notes paid at maturity.

         The Auction Period, the Auction Rate, the method of determining the Auction Rate
 and the Maximum Auction Rate on this note and the Auction Procedures related thereto, a
 change in the Auction Date and the Auction Rate Note Interest Payment Dates will be
 determined in accordance with the terms, conditions and provisions of, including, without
 limitation, required notices thereof to the Registered Owners of the Class A-3-AR Notes,
 the Indenture and the Auction Agreement, to which terms, conditions and provisions
 specific reference is hereby made, and all of which terms, conditions and provisions are
 hereby specifically incorporated herein by reference.

         This Note is one of a duly authorized class of notes of the Issuer designated Student Loan
 Asset Backed Auction Rate Notes, Class A-3-AR (the “Class A-3-AR Notes”), issued pursuant
 to the Indenture, dated as of September 1, 2007, between the Issuer and the Indenture Trustee, as


                                                           A-4-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 176 of 190 PageID #: 849




 indenture trustee (such indenture, as supplemented or amended from time to time in accordance
 with its terms, the “Indenture”).

         The Indenture pledges for the payment of the Notes (as hereinafter defined) the student
 loans identified in the Indenture (the “Financed Student Loans”) and the payments of interest and
 the repayments of principal with respect thereto, including certain guarantees related thereto, as
 well as certain other rights, funds and accounts of the Issuer set forth in the Indenture, including
 a Reserve Account (collectively, the “Trust Estate”).

         This Note is a limited obligation of the Issuer, payable solely from the principal and
 interest on Financed Student Loans financed pursuant to the Indenture, any guaranty payments
 thereon received by the Issuer, and certain other revenues and earnings to be held pursuant to the
 Indenture, all in an amount and in the manner provided in the Indenture. Additional notes and
 other obligations may be issued or entered into under the Indenture the right to payment of which
 is equal with or subordinate to the Class A-3-AR Notes. The Class A-3-AR Notes, together with
 any additional notes issued pursuant to the Indenture are collectively referred to herein as
 “Notes.”

         The Notes are secured as provided in the Indenture, but solely by the pledge of the Trust
 Estate described in the Indenture. Reference is made to the Indenture for a complete statement
 of the terms and conditions upon which the Class A-3-AR Notes have been issued and provisions
 made for their security and for the rights, duties and obligations of the Issuer, the Indenture
 Trustee and the Registered Owners of the Class A-3-AR Notes.

         The Class A-3-AR Notes are issuable as registered notes in the minimum denomination
 of $25,000 and integral multiples thereof. Subject to the limitations provided in the Indenture
 and upon payment of any tax or governmental charge, Class A-3-AR Notes may be exchanged
 for a like Class and aggregate principal amount of Class A-3-AR Notes of other authorized
 denominations.

         The Registered Owner of this Note shall have no right to enforce the provisions of the
 Indenture or to institute action to enforce the covenants therein, or to take any action with respect
 to any Event of Default under the Indenture, or to institute, appear in or defend any suit or other
 proceedings with respect thereto, except as provided in the Indenture. If an Event of Default
 under the Indenture occurs, the principal of all Notes then Outstanding issued under the
 Indenture may be declared due and payable upon the conditions and in the manner and with the
 effect provided in the Indenture.

        IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and things
 required to be done, to exist, to happen and to be performed in order to make this Note a valid
 and binding obligation of the Issuer according to its terms have been done, do exist, have
 happened and have been performed in regular and due form, time and manner as so required.

        The Issuer and the Indenture Trustee may deem and treat the person in whose name this
 Note is registered upon the registration books as the absolute owner hereof, whether this Note is
 overdue or not, for the purpose of receiving payment of or on account of the principal or interest
 and for all other purposes, and all such payments so made to the Registered Owner or upon such


                                                           A-4-4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 177 of 190 PageID #: 850




 Registered Owner’s order shall be valid and effectual to satisfy and discharge the liability on this
 note to the extent of the sum or sums so paid, and neither the Issuer nor Indenture Trustee nor
 any Registrar shall be affected by any notice to the contrary.

         This Note shall not be valid or become obligatory for any purpose or be entitled to any
 security or benefit under the Indenture until the Certificate of Authentication hereon shall have
 been executed by the Indenture Trustee.

         Financial Guaranty Insurance Policy No. AB1114BE (the “Policy”) with respect to
 payments due for principal of and interest on this Note to the extent provided therein has been
 issued by Ambac Assurance Corporation (“Ambac Assurance”). The Policy has been delivered to
 Indenture Trustee under said Policy and will be held by such Indenture Trustee or any successor
 Indenture Trustee. The Policy is on file and available for inspection at the designated office of the
 Indenture Trustee and a copy thereof may be secured from Ambac Assurance or the Indenture
 Trustee. All payments required to be made under the Policy shall be made in accordance with the
 provisions thereof. The owner of this Note acknowledges and consents to the subrogation rights of
 Ambac Assurance as more fully set forth in the Policy.


                   [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                           A-4-5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 178 of 190 PageID #: 851




         IN WITNESS WHEREOF, The National Collegiate Student Loan Trust 2007-3 has caused
 this note to be executed and attested.

                                                              THE NATIONAL COLLEGIATE
                                                              STUDENT LOAN TRUST 2007-3

                                                              By:   WILMINGTON TRUST COMPANY,
                                                                    not in its individual capacity but solely
                                                                    as Owner Trustee


                                                              By:
                                                                    Name:
                                                                    Title:

 Attest




                                                           A-4-6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 179 of 190 PageID #: 852




                                    CERTIFICATE OF AUTHENTICATION

        This Note is one of the Class A-3-AR-__ Notes and described in the provisions of the
 within-mentioned Indenture.

 Date of Authentication:

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Authenticating Agent



                                                              By
                                                              Authorized Signatory




                                                           A-4-7
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 180 of 190 PageID #: 853




                                                      ASSIGNMENT

 For Value Received _____________________ hereby sell(s), assign(s) and transfer(s) unto




 (Please print or type an address                                             (Social Security number
 including postal zip code of transferee)                                          of transferee)

                           the within Note, together with accrued interest thereon and all right, title
                    and interest thereto, and hereby irrevocably authorize(s) and appoint(s)
                    _______________________________________ attorney to transfer said Note on
                    the books of the within named Corporation with full power of substitution in the
                    premises.



 Dated ________________                                       ________________________________L.S.

 Guaranteed by:



 _____________________________________




                                                           A-4-8
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 181 of 190 PageID #: 854




                                                                    EXHIBIT A-5


                                          FORM OF CLASS A-IO NOTE

      UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED
 REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
 CORPORATION (“DTC”), TO THE INDENTURE TRUSTEE, THE REGISTRAR OR
 ANY AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE OR
 PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
 CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
 TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
 FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
 INTEREST HEREIN.

       THE PURCHASER OR HOLDER OF THIS NOTE OR ANY INTEREST HEREIN
 WILL BE DEEMED TO HAVE REPRESENTED THAT EITHER (I) IT IS NOT, AND IS
 NOT PURCHASING THIS NOTE ON BEHALF OF, AS A FIDUCIARY OF, OR WITH
 “PLAN ASSETS” (WITHIN THE MEANING OF SECTION 2510.3-101 OF THE U.S.
 DEPARTMENT OF LABOR REGULATIONS (THE “PLAN ASSET REGULATION”))
 OF, AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE
 EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
 (“ERISA”)), A “PLAN” (WITHIN THE MEANING OF SECTION 4975 OF THE
 INTERNAL REVENUE CODE OF 1986 (THE “CODE”)) OR ANY OTHER ENTITY
 WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY
 PLAN’S INVESTMENT IN THE ENTITY, WHICH IS SUBJECT TO TITLE I OF
 ERISA OR SECTION 4975 OF THE CODE (A “PLAN”), OR (II)(A) THIS NOTE IS
 RATED INVESTMENT GRADE OR BETTER AS OF THE DATE OF PURCHASE,
 (B) THE PURCHASER OR HOLDER OF THE NOTE BELIEVES THAT THE NOTE IS
 PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
 FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATION AND AGREES
 TO SO TREAT SUCH NOTE AND (C) THE ACQUISITION AND HOLDING OF THE
 NOTE WILL NOT RESULT IN A VIOLATION OF THE PROHIBITED
 TRANSACTION RULES OF ERISA OR SECTION 4975 OF THE CODE.




                                                           A-5-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 182 of 190 PageID #: 855




                  THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3
                          STUDENT LOAN ASSET BACKED NOTES
                                     CLASS A-IO


 No. A-IO-__

  Interest Rate               Date of Maturity                 Dated Date             CUSIP
      [__]%                   ______ __, 200_                ______ __, 200_

 REGISTERED OWNER:                      **CEDE & CO.**                                 ISIN


                                                                               European Common Code



         The National Collegiate Student Loan Trust 2007-3, a statutory trust duly organized and
 validly existing under the laws of the State of Delaware (the “Issuer”), for value received, hereby
 promises to pay, but only from the sources and as hereinafter provided, to the Registered Owner
 specified above, or registered assigns, the Principal Amount shown above in lawful money of the
 United States of America on the Date of Maturity shown above, unless prepaid prior thereto with
 interest thereon from the Distribution Date next preceding the date of authentication hereof,
 unless such date of authentication is prior to the first Distribution Date, in which case this note
 shall bear interest from the Dated Date specified above or unless such date of authentication is a
 Distribution Date, in which case this note shall bear interest from such Distribution Date;
 provided, however, that if as shown by the records of the Indenture Trustee (defined herein)
 interest on the Class A-IO Notes (defined herein) shall be in default, Class A-IO Notes issued in
 lieu of such Class A-IO Notes surrendered for transfer or exchange shall bear interest from the
 date to which interest has been paid in full on the Class A-IO Notes surrendered until payment of
 the principal hereof has been made or duly provided for. Principal of this note is payable upon
 the presentation and surrender hereof at the principal corporate trust office of U.S. Bank National
 Association, as indenture trustee (the “Indenture Trustee”). Interest on this note is payable to the
 Registered Owner of record as of the close of business on the applicable record date as shown on
 the registration books of the Issuer maintained by the Indenture Trustee in its capacity as bond
 registrar, or its successor in such capacity, by check or draft mailed to the Registered Owner at
 the registered address.

        Any capitalized words and terms used as defined words and terms in this note and not
 otherwise defined herein shall have the meanings given them in the Indenture (hereinafter
 defined).

         The Issuer will pay interest on the Notional Amount of this Class A-IO Note at the rate
 per annum equal to the Note Interest Rate (as defined in the Indenture) for this Note, on each
 Distribution Date until the Notional Amount of this Class A-IO Note is reduced to zero. Interest
 on this Class A-IO Note will accrue for each Distribution Date on the Notional Amount of the
 Class A-IO Note until such Notional Amount is reduced to zero, from the most recent

                                                           A-5-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 183 of 190 PageID #: 856




 Distribution Date on which interest has been paid to but excluding such Distribution Date or, if
 no interest has yet been paid, from the Closing Date). Such principal of and interest on this Note
 shall be paid in the manner specified herein.

         Interest on this Note is payable in such coin or currency of the United States of America
 as at the time of payment is legal tender for payment of public and private debts.

          This Note also is entitled to receive Prepayment Penalties as described in the Indenture.

         This Note is one of a duly authorized class of notes of the Issuer designated Student Loan
 Asset Backed Notes, Class A-IO (the “Class A-IO Notes”), issued pursuant to the Indenture,
 dated as of September 1, 2007, between the Issuer and the Indenture Trustee, as indenture trustee
 (such indenture, as supplemented or amended from time to time in accordance with its terms, the
 “Indenture”).

         The Indenture pledges for the payment of the Notes (as hereinafter defined) the student
 loans identified in the Indenture (the “Financed Student Loans”) and the payments of interest and
 the repayments of principal with respect thereto, including certain guarantees related thereto, as
 well as certain other rights, funds and accounts of the Issuer set forth in the Indenture, including
 a Reserve Account (collectively, the “Trust Estate”).

         This Note is a limited obligation of the Issuer, payable solely from the principal and
 interest on Financed Student Loans financed pursuant to the Indenture, any guaranty payments
 thereon received by the Issuer, and certain other revenues and earnings to be held pursuant to the
 Indenture, all in an amount and in the manner provided in the Indenture. Additional notes will
 be issued as described in the Indenture. The Class A-IO Notes, together with such other notes
 issued pursuant to the Indenture are collectively referred to herein as “Notes.”

         The Notes are secured as provided in the Indenture, but solely by the pledge of the Trust
 Estate described in the Indenture. Reference is made to the Indenture for a complete statement
 of the terms and conditions upon which the Class A-IO Notes have been issued and provisions
 made for their security and for the rights, duties and obligations of the Issuer, the Indenture
 Trustee and the Registered Owners of the Class A-IO Notes.

        The Class A-IO Notes are issuable as registered notes in the minimum denomination of
 $100,000 and $1,000 integral multiples in excess thereof. Subject to the limitations provided in
 the Indenture and upon payment of any tax or governmental charge, Class A-IO Notes may be
 exchanged for a like Class and aggregate principal amount of Class A-IO Notes of other
 authorized denominations.

         The Registered Owner of this Note shall have no right to enforce the provisions of the
 Indenture or to institute action to enforce the covenants therein, or to take any action with respect
 to any Event of Default under the Indenture, or to institute, appear in or defend any suit or other
 proceedings with respect thereto, except as provided in the Indenture. If an Event of Default
 under the Indenture occurs, the principal of all Notes then Outstanding issued under the
 Indenture may be declared due and payable upon the conditions and in the manner and with the
 effect provided in the Indenture.


                                                           A-5-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 184 of 190 PageID #: 857




        IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and things
 required to be done, to exist, to happen and to be performed in order to make this Note a valid
 and binding obligation of the Issuer according to its terms have been done, do exist, have
 happened and have been performed in regular and due form, time and manner as so required.

        The Issuer and the Indenture Trustee may deem and treat the person in whose name this
 Note is registered upon the registration books as the absolute owner hereof, whether this Note is
 overdue or not, for the purpose of receiving payment of or on account of the principal or interest
 and for all other purposes, and all such payments so made to the Registered Owner or upon such
 Registered Owner’s order shall be valid and effectual to satisfy and discharge the liability on this
 note to the extent of the sum or sums so paid, and neither the Issuer nor Indenture Trustee nor
 any Registrar shall be affected by any notice to the contrary.

         This Note shall not be valid or become obligatory for any purpose or be entitled to any
 security or benefit under the Indenture until the Certificate of Authentication hereon shall have
 been executed by the Indenture Trustee.

         Financial Guaranty Insurance Policy No. AB1114BE (the “Policy”) with respect to
 payments due for principal of and interest on this Note to the extent provided therein has been
 issued by Ambac Assurance Corporation (“Ambac Assurance”). The Policy has been delivered to
 Indenture Trustee under said Policy and will be held by such Indenture Trustee or any successor
 Indenture Trustee. The Policy is on file and available for inspection at the designated office of the
 Indenture Trustee and a copy thereof may be secured from Ambac Assurance or the Indenture
 Trustee. All payments required to be made under the Policy shall be made in accordance with the
 provisions thereof. The owner of this Note acknowledges and consents to the subrogation rights of
 Ambac Assurance as more fully set forth in the Policy.


                   [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                           A-5-4
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 185 of 190 PageID #: 858




          IN WITNESS WHEREOF, The National Collegiate Student Loan Trust 2007-3 has
 caused this note to be executed and attested.

                                                              THE NATIONAL COLLEGIATE
                                                              STUDENT LOAN TRUST 2007-3

                                                              By:   WILMINGTON TRUST COMPANY,
                                                                    not in its individual capacity but solely
                                                                    as Owner Trustee


                                                              By:
                                                                    Name:
                                                                    Title:

 Attest




                                                           A-5-5
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 186 of 190 PageID #: 859




                                    CERTIFICATE OF AUTHENTICATION

       This Note is one of the Class A-IO Notes and described in the provisions of the within-
 mentioned Indenture.

 Date of Authentication:

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Authenticating Agent



                                                              By
                                                              Authorized Signatory




                                                           A-5-6
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 187 of 190 PageID #: 860




                                                      ASSIGNMENT

 For Value Received _____________________ hereby sell(s), assign(s) and transfer(s) unto



 (Please print or type an address                                             (Social Security number
 including postal zip code of transferee)                                          of transferee)

                           the within Note, together with accrued interest thereon and all right, title
                    and interest thereto, and hereby irrevocably authorize(s) and appoint(s)
                    _______________________________________ attorney to transfer said Note on
                    the books of the within named Corporation with full power of substitution in the
                    premises.



 Dated ________________                                       ________________________________L.S.

 Guaranteed by:



 _____________________________________




                                                           A-5-7
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 188 of 190 PageID #: 861




                                                                                                         EXHIBIT B


                                     RELEVANT SERVICING CRITERIA


                                                                                                         Applicable
                                                                                                         Servicing
                                                     Servicing Criteria                                   Criteria
    Reference                                              Criteria
                                          General Servicing Considerations
 1122(d)(1)(i)          Policies and procedures are instituted to monitor any performance or other
                        triggers and events of default in accordance with the transaction
                        agreements.
 1122(d)(1)(ii)         If any material servicing activities are outsourced to third parties, policies
                        and procedures are instituted to monitor the third party’s performance and
                        compliance with such servicing activities.
 1122(d)(1)(iii)        Any requirements in the transaction agreements to maintain a back-up
                        servicer for the pool assets are maintained.
 1122(d)(1)(iv)         A fidelity bond and errors and omissions policy is in effect on the party
                        participating in the servicing function throughout the reporting period in
                        the amount of coverage required by and otherwise in accordance with the
                        terms of the transaction agreements.
                                        Cash Collection and Administration
 1122(d)(2)(i)          Payments on pool assets are deposited into the appropriate custodial bank
                        accounts and related bank clearing accounts no more than two business
                        days following receipt, or such other number of days specified in the                X
                        transaction agreements.
 1122(d)(2)(ii)         Disbursements made via wire transfer on behalf of an obligor or to an
                        investor are made only by authorized personnel.                                      X
 1122(d)(2)(iii)        Advances of funds or guarantees regarding collections, cash flows or
                        distributions, and any interest or other fees charged for such advances, are
                        made, reviewed and approved as specified in the transaction agreements.
 1122(d)(2)(iv)         The related accounts for the transaction, such as cash reserve accounts or
                        accounts established as a form of overcollateralization, are separately
                        maintained (e.g., with respect to commingling of cash) as set forth in the           X
                        transaction agreements.
 1122(d)(2)(v)          Each custodial account is maintained at a federally insured depository
                        institution as set forth in the transaction agreements. For purposes of this
                        criterion, “federally insured depository institution” with respect to a
                        foreign financial institution means a foreign financial institution that meets
                        the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 1122(d)(2)(vi)         Unissued checks are safeguarded so as to prevent unauthorized access.

 1122(d)(2)(vii)        Reconciliations are prepared on a monthly basis for all asset-backed
                        securities related bank accounts, including custodial accounts and related
                        bank clearing accounts. These reconciliations are (A) mathematically
                        accurate; (B) prepared within 30 calendar days after the bank statement              X
                        cutoff date, or such other number of days specified in the transaction
                        agreements; (C) reviewed and approved by someone other than the person


                                                            B-1
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 189 of 190 PageID #: 862




                                                                                                         Applicable
                                                                                                         Servicing
                                                     Servicing Criteria                                   Criteria
    Reference                                              Criteria
                        who prepared the reconciliation; and (D) contain explanations for
                        reconciling items. These reconciling items are resolved within 90 calendar
                        days of their original identification, or such other number of days specified
                        in the transaction agreements.
                                        Investor Remittances and Reporting
 1122(d)(3)(i)          Reports to investors, including those to be filed with the Commission, are
                        maintained in accordance with the transaction agreements and applicable
                        Commission requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the transaction
                        agreements; (B) provide information calculated in accordance with the
                        terms specified in the transaction agreements; (C) are filed with the
                        Commission as required by its rules and regulations; and (D) agree with
                        investors’ or the trustee’s records as to the total unpaid principal balance
                        and number of pool assets serviced by the Servicer.
 1122(d)(3)(ii)         Amounts due to investors are allocated and remitted in accordance with
                        timeframes, distribution priority and other terms set forth in the transaction
                        agreements.
 1122(d)(3)(iii)        Disbursements made to an investor are posted within two business days to
                        the Servicer’s investor records, or such other number of days specified in           X
                        the transaction agreements.
 1122(d)(3)(iv)         Amounts remitted to investors per the investor reports agree with cancelled
                        checks, or other form of payment, or custodial bank statements.                      X
                                               Pool Asset Administration
 1122(d)(4)(i)          Collateral or security on pool assets is maintained as required by the
                        transaction agreements or related pool asset documents.
 1122(d)(4)(ii)         Pool asset and related documents are safeguarded as required by the
                        transaction agreements.
 1122(d)(4)(iii)        Any additions, removals or substitutions to the asset pool are made,
                        reviewed and approved in accordance with any conditions or requirements
                        in the transaction agreements.
 1122(d)(4)(iv)         Payments on pool assets, including any payoffs, made in accordance with
                        the related pool asset documents are posted to the Servicer’s obligor
                        records maintained no more than two business days after receipt, or such
                        other number of days specified in the transaction agreements, and allocated
                        to principal, interest or other items (e.g., escrow) in accordance with the
                        related pool asset documents.
 1122(d)(4)(v)          The Servicer’s records regarding the pool assets agree with the Servicer’s
                        records with respect to an obligor’s unpaid principal balance.
 1122(d)(4)(vi)         Changes with respect to the terms or status of an obligor’s pool assets
                        (e.g., loan modifications or re-agings) are made, reviewed and approved by
                        authorized personnel in accordance with the transaction agreements and
                        related pool asset documents.
 1122(d)(4)(vii)        Loss mitigation or recovery actions (e.g., forbearance plans, modifications
                        and deeds in lieu of foreclosure, foreclosures and repossessions, as
                        applicable) are initiated, conducted and concluded in accordance with the
                        timeframes or other requirements established by the transaction
                        agreements.



                                                            B-2
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
Case 1:19-mc-00108-MN Document 9-13 Filed 04/22/19 Page 190 of 190 PageID #: 863




                                                                                                         Applicable
                                                                                                         Servicing
                                                     Servicing Criteria                                   Criteria
   Reference                                     Criteria
 1122(d)(4)(viii) Records documenting collection efforts are maintained during the period a
                        pool asset is delinquent in accordance with the transaction agreements.
                        Such records are maintained on at least a monthly basis, or such other
                        period specified in the transaction agreements, and describe the entity’s
                        activities in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases where
                        delinquency is deemed temporary (e.g., illness or unemployment).
 1122(d)(4)(ix)         Adjustments to interest rates or rates of return for pool assets with variable
                        rates are computed based on the related pool asset documents.
 1122(d)(4)(x)          Regarding any funds held in trust for an obligor (such as escrow accounts):
                        (A) such funds are analyzed, in accordance with the obligor’s pool asset
                        documents, on at least an annual basis, or such other period specified in
                        the transaction agreements; (B) interest on such funds is paid, or credited,
                        to obligors in accordance with applicable pool asset documents and state
                        laws; and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related pool assets, or such other number of
                        days specified in the transaction agreements.
 1122(d)(4)(xi)         Payments made on behalf of an obligor (such as tax or insurance
                        payments) are made on or before the related penalty or expiration dates, as
                        indicated on the appropriate bills or notices for such payments, provided
                        that such support has been received by the servicer at least 30 calendar
                        days prior to these dates, or such other number of days specified in the
                        transaction agreements.
 1122(d)(4)(xii)        Any late payment penalties in connection with any payment to be made on
                        behalf of an obligor are paid from the servicer’s funds and not charged to
                        the obligor, unless the late payment was due to the obligor’s error or
                        omission.
 1122(d)(4)(xiii)       Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor’s records maintained by the servicer, or such
                        other number of days specified in the transaction agreements.
 1122(d)(4)(xiv)        Delinquencies, charge-offs and uncollectible accounts are recognized and
                        recorded in accordance with the transaction agreements.
 1122(d)(4)(xv)         Any external enhancement or other support, identified in Item 1114(a)(1)
                        through (3) or Item 1115 of Regulation AB, is maintained as set forth in
                        the transaction agreements.




                                                           B-3
 [TPW: NYLEGAL:711238.6] 17203-00045 09/19/2007 12:05 PM
